Case 1:16-cr-OO483§JSR Document 122 Filed 10/05/18 Page 1 of 272

 

 

 

 

 

 

 

 

Page 2
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON lN FEDERAL CUSTODY
United States District Court District
Nall'l€ (under which you were convicted): DOCk€t OI‘ CZ!S€ NO.Z -
§§ "r §§€»“A~»\) tom ;E:@§::“’ 16 Cr, L{&§, (L,,>r§iz:
Place of Confinement: PriSOn€r NO~: _
€?`i'“`"'il&t/ file deem §§ :/Z ?W§§©’:> "“ "]"“`BLIA
UNITED STATES OF AMERICA M(')Véll'l[ (include name under which you were convicted)
v_ ‘:Z.>T`E;€:' fgs §§ §L, mmr B?E

 

 

 

MoTloN l §
l. (a) Name and location»of court that entered the judgment o convic 'iorQ a§ ch..l"'

U tribal zim/ma B»».._m¢@;\~ - b W!;;,
§@U i' ‘)""€»~( €"> id ;\:>l'"~r;<;, l“ § ' id '~U»»'L/ VC)S ii

       

rio

(b) Criminal docket or case number (if you l<now): §§ (: - life L‘i`<‘;§.‘§> /“;§“;£' aid '. , :
2. (a) Date of the judgment of conviction (if you know): j &I'?U<f)i,é ;/ ici y L‘;H:) l ? 7 l

,_ /"/"‘) , w ,\ `,
(b) Date of Sentencing: ij f;)Z,,,, /¢,»2 / j© /€ v z ll
3. Length of sentence: l /g" /}“`7 ¢;;/;r"“'y f/`)w§_> vii
4

('é::)t;ln it

Nature of crime (all counts): g a
\ : (;f"/Y"} 31 P;{-q~d. /“C) (/,@:"'/`V"')/Tm / f* S,<:’* CU/l¢` VT 643 QFJG,U<:"/i,gw\mi LUM€LY rec/051
jj :. §§ <:M/l f h`(%> §:`r<::<_i.)<“:/i

§ wl ltd i::ftté.,)c>i ' _

5. (a) What was your p;:DCliecl< one) v
(l) Not guilty (2) Guilty [:l (3) Nolo contendere (no contest) [:|
(b) If you entered a guilty plea to one count or indictment_. and a not guilty plea to another count

or indictment, What did you plead guilty to and What did you plead not guilty to‘?

6. If you Went to trial, What kind of trial did you have'? (Check one) Jury U/Judge only Cl

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 2 of 272

Page 3

7. Did you testify at a pretrial hearing, tiial_. or post-trial hearing? Yes Cl No l§/
8. Did you appeal from the judgment of conviction‘? Yes El No vw
9. If_ you did appeal, answer the fol].owing:

(a) Name of court1

(b) Docket or case number (if you know):

(c) Result:

(d) Date of result (if you know):

(e) Citation to the case (if you know):

(f) Grounds raised:

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes El No W/

If “YeS,” answer the i"ollowing:
(1) Docl<et or case number (if you know):

(2) Result:

(3) Date of result (ii" you know):

(4) Citation to the case (if you know): FOrmat m/d/YYYY ~

(5) Grounds raised:

10. Other than the direct appeals listed above. have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court‘?

Yes No El

(£1) (1) Name of court1 33 @~»" l"i`*@" {\ h ;“'> iv '1(:,» § w wu \/U@{ i::`
(2) Docket or case number (il" you l<now): ié C{ f Li §§ (T§E;l>
(3) Date Of filing (if you know); {»} far ;\ q‘e§/, ;QO l`~:?

11. If your answer to Question _l() was “Yes,” give the followi\nf information:

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 3 of 272
Page 4

(4) Nature of the proceeding: §§ say :§>3;,

(5) Grounds raised:

i> 1’¢:)“>(;% c;,t»"'l‘o: 1449 //7`) fn C'(;'Y)Oé,~{/C /"-»»»

Q/U/QA. ]C)é (g"//?[L/ jac@iuin/yj

/r')cr /zzo/mv; 41551,//»@/@1/

07/ sga/564 >¢z/O/Z:) @U) C(f(l i) 645

/’)Qd (/£>t,)/}"<_,,)/;//l) 557 //?/£2/_’>¢1£€(§/1/)(€'6/
(/Mq'/ 4 \//> /4/7¢@1511/ 4328‘2/1:4244¢/3
(__'c/W Sc: 144/tss /")<~ZM`>/€" / r?f>¢’) 422an 5)1~75/ 5751;5} ¢;W 773 Cj/((///,~y?

fahy/577 777 155 l 5`757’""’~5€-./`¢'/242:>1 411 z/<s 751/22 424 ; 517/951

   

, f 1 ) " 1 /557'7 557 LV w /
p <:§>C( W(///”)/Q /Q¢;';/)‘L\.,L (€/2,{;'/) (/(`gw,rr\ had/be , ///t j / Y/QCW€¢WW

w

[§";\( 4[Q/i; 7'~‘;§/(/""`»

(6) Did you r
application? Yes L:I No M

(7) Result: k@ m ,' 6 47

(8) Date of result (51f you know): L?/ ~» / g '” l `-'-`;7

(b) If you filed any second motion, petition, or applicatio Format m/d/YYYY rmation:

(l) Name of court:

/ /‘//'JL4 [:“C/ ,' /[424 176/544wa §§ mO/:)[/Jj (5
elV

e a hearing whef’e evidence was given on your motion petition, or

 

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

(4) Nature of the proceeding: Format m/d/yyyy

(5) Grounds raised:

(6) Did you receive a hearing where evidence Was given on your motion1 petition. or
application? Yes L:I No C]
(7) Result:

(8) Date of result (if you know):

 

 

 

(c) Did you appeal to a federal appellate court having jun Formal m/d/YYYY tion taken on your

 

motion, petition, or application?
(1) Firscpericion; Yes Cl NO iii/7
(2) Second petition: Yes C| No @//

§§ 12 249

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 4 of 272
Page 5

   
 

Why you did not/7 /717@&7//((’& {OUUS"QJ /"77'57(/ 777 /55» 573/73 05 55)”$/ 1957 "5//"/?2°£7 /<77(,% f

77/:7/7/ 777/2607 75 {/(¥LUS 750 757/552 497 /C/ 77(3 (5)/552 C’/{t (,Ac:‘)/////¢Q (/(,é{//;,g>@ //M>/~/(:/C.
[yLQ/S€§D{;] '¢’f'/ ,/) Cj// \/?)7~;`§;2 67 60pr 51\,/ 13 uhf/7 fm ,25§{~ Q/\L~/; /);- /?( //;:j/> ,j)$_(yy:/NA//
/24424/42/2//2»2/ 242/27 /22 ,~ 044422{/4 ;Z."'“//s /2//§%, 747 421/ 4 4 22 /4/7§5;9%7 AMZ§; (/`

For this motion, state every ground on which you claim that yo /are being held in viol ion of theM/%E;/U f
/

277 ~.Q "`
Constitution, laws, or treaties of the United States. Attach additional pages if you have more 710/j

(d) If you did not appeal from the action on a y motion ::;tion or application explain briefly

§

  

 

\l

24

than four grounds. State the facts supporting each ground. 37553"“ /`

 

GROUND ONE. ill
»7~ /77)/ §<2/3")67,2/( 75 F¢>L7§.2=> 7 255/579{`“/:2 421 ) /,Ci
2142224‘ 441222 222 +4>22;» 4244 222/2 27,

(a) Supporting facts (Do not argue or cite aw. Just state the specific facts that support your claim.):

/)213 >QMJ§WM ]Y`)¢`;>((/YN;LM»( i G/\’? 07 FLAELW \<;/5’ 734}:7<05;12 [2'/“2'/1)§,;42/77 753 c") 75§(":‘4 73
/3 w 272342422243 242 fm 75 5‘ 130/427 757¢55"45 £7€'5‘

nda/322de 7 7}2; ;/72:214\

(:C> 477 /`.,.>@‘l/F)C:/(/U (,,( C?v”» 447 / 4 307 j?»'@€€'

 

(b) Direct Appeal of Ground One:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes C] No C]

(2) If you did not raise this issue in your direct appeal. explain why:
§4224 l i 07 7

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes C] No M
(2) If your answer to Question (c)(l) is “Yes." state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

723 743 277 47 735

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 5 of 272
Page 6

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, Format m/d/YYYY

(3) Did you receive a hearing on your motion, petition, or application'?
Yes C| No El

(4) Did you appeal from the denial of your motion. petition, or application?
Yes Cl No El

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes El No El

(6) If your answer to Question (c)(4) is “Yes," state:

Naine and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, § FOVmat m/d/yyyy

(7) If your answer to Question (c)(`4) or Question (c)(S) is “No,” explain why you did not appeal or

raise this issuer

’ ~¥, %~» »§>ca/:>.GW»{
GROUND TW%) d F,&\,SQ/\j ;;M}~;% l~h,<;d' torv\.'@r e. l:/)M/ l act P

~\`(, s t w_ , _ ;,
:E:~ ipc’i gt§:mw/;>»ub»eci b ins wm t,ulM..Q,~1'“'/);7//‘5¢/{»"`/(“M""}v HM+;’YM“

(a) Supporting facts (Do not argue or cite law. Jusl: state the specific facts that support your claiin.):

c xi 1}~ l»a_,.¢l~\@,",@l

§ (g(§;,

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 6 of 272
Page 7

(b) Direct Appeal Of Ground Two:
(l) If you appealed from the judgment of conviction, did you raise this issue‘?
Yes \;l No []

(2) If you did not raise this issue in your direct appeal, explain why:

;:~;M_ n (@l>

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes \;l No ®/
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed'.

Docket or case number (if you know):

Date of the court"s decision:

Result (attach a copy of the court"s opinion or order, i FOrmat m/d/YYW

(3) Did you receive a hearing on your motion, petition, or application?
Yes E| No E|

(4) Did you appeal from the denial of your motion, petition, or application‘?
Yes C| No E|

(5) If your answer to Question (c)(4) is “Yes," did you raise this issue in the appeal?
Yes C| No []

(6) If your answer to Question (c)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court`s opinion or order, i Format m/d/WW

;\ ./€‘ fhan
iia §§ 51~'§5 § '~:»

Case 1:16-cr-OO483-.]SR Docutnent 122 Filed 10/05/18 Page 7 of 272

Page 8

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issues

GROUND THREE; 5 _ ,_ j … __W;;Uj/j w/“!’)
m /'?’) /`“\<"”c/a~~,c;“LL/.»C}’ F?cr /‘:>Q.,i\? f'V///‘;Hbm/® m»£>'y@ !' /

`v 616 r`)'€j.;'c'L/Q i))é€t' /"7"751~ ‘i“ "/`¢{/"Vd 19 /)é h / {C/H‘i®”
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

§ jj §§ l”i<:l»<;.. ita eli

(b) Direct Appeal of Ground Three:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes Cl No [l

(2) If you did not raise this issue in your direct appeal_. explain why:

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition. or application‘?
Yes Cl No [l
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court`s decision:

 

 

 

Format m/d/yyyy

 

§§ jj jjl j jj j

~ Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 8 of 272
Page 9

Result (attach a copy of the court’s opinion or order. if available);

(3) Did you receive a hearing on your motion, petition, or application?
Yes l;\ No U

(4) Did you appeal from the denial of your motion, petition, or application?
Yes U No U

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes l;\ No l;\

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issuer

1 j 5"55 j
IGROUND FOUR\mi " 1515><.1¢4 fm v l~v) davme H €/¢/ {"‘ "`v; 7 03 (;W:t 12
\5/ p( ') §'" "' w
C/:;);LC g'€:ci.»i/ /)’7/ Si{ctfe’i¥wv??z,':> l/U /7)/5/~€(55;”/ //?12’1{'<;>1.1~'/}’€3*" /

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

§§ 1 51 /9- i~ lea 5.,.,5/1.,_@¢,/

to

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 9 of 272

Page 10

(b) Direct Appeal of Ground Four:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes [;l No [;l

(2) lf you did not raise this issue in your direct appeal, explain why:
§§ 521€:51 ii (C>i>

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [;l No l§f
(2) lf your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or orde Format m/d/WYY

(3) Did you receive a hearing on your motion, petition, or application?
Yes [;l No [;l

(4) Did you appeal from the denial of your motion, petition, or application?
Yes [;l No [;l

(5) lf your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes [;l No [;l

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed: `

Docket or ease number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

§§ q Gj) 53 §

vCase 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 10 of 272
Page 9

Result (attach a copy of the court’s opinion or order. if available):

(3) Did you receive a hearing on your motion, petition` or application?
Yes Cl No C|

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Cl No Cl

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Cl No Cl

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

(7) If your answer to Question (c)(4) or Question (c)(5) is “No," explain why you did not appeal or

raise this issue:

i`~'#'§‘ v'~€/
GROUND [§EM l l h f y k : W 45 ¢
5 ,_\ E:Vj i'€i €Z'A if aj t>“ )[jQQ Y`l §§ (C,,) l.) f\ `d;>"

if 50 w FP;<>+

(a) Supporting facts (Do not argue or cite law. J ust state the specific facts that support your claim.):

§§ <: § f:l 'i"'ica_§_ iq §§ (/i

493 la f7’ § \

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 11 of 272
Page 10

(b) Direct Appeal of Ground Four:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes El No El

(2) If you did not raise this issue in your direct appeal, explain why:

ssa u@\

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes El No
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was i"iled:

Docket or case number (ii" you know);

Date of the court`s decision:

Result (attach a copy of the court’s opinion or orde Format m/d/yyyy

(3) Did you receive a hearing on your motion, petition, or application‘?
Yes Cl No Cl

(4) Did you appeal from the denial of your motion, petition, or application‘?
Yes Cl No El

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes El No Cl

(6) Ii" your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

f " ,t,»»
§§ §§ aff S\\.)

.Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 12 of 272
Page 9

Result (attach a copy of the court’s opinion or order. if available):

(3) Did you receive a hearing on your motion, petition. or application‘.7

Yes Cl No Cl

(4) Did you appeal from the denial of your motion, petition, or application‘.7
Yes Cl No Cl

(5) If your answer to Question (c)(4) is “Yes," did you raise this issue in the appeal‘?
Yes Cl No Cl

(6) If your answer to Question (c)(4) is “Yes_.” state:

Name and location of the court where the appeal was t`iled:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/YYYY

(7) If your answer to Question (c)(4) or Question (c)(5) is “No," explain why you did not appeal or

raise this issue:

§ ; §§
GRoUND iam ‘

, b 1 . /' CC,)' ~¢’ ssi CL=€\`E»F®`WLF> F‘~/\‘ iiich W‘ H) QU”W;”Q'L" 1 `7/
E: a le.§>zw v l § )U,:),Qj) is l,&s/“*%rl/)Qi§»?">

(a) Suppor ng facts (Do not argue or cite law. Just state the specific facts that support your claim.):

§§ ez:.. Q;. ;/~)~ ~=i»'~ icc (;, VM..¢:/{

§§ §'§;\ ¢>::j/)t:l§

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 13 of 272
Page 10

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of Conviction, did you raise this issue?
Yes [l No C|

(2) If you did not raise this issue in your direct appeal, explain why:
§ CQ ll toll

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [l No
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court Where the motion or petition Was filed:

Docket or case number (if you know):

Date of the court`s decision:

Result (attach a copy of the court"s opinion or orde Format m/d/yyyy

(3) Did you receive a hearing on your motion, petition, or application‘?
Yes U No C| ~
(4) Did you appeal from the denial of your motion, petition, or application?
Yes [l No [l
(5) If your answer to Question (c)(4) is “Yes,” did you raise th_is issue in the appeal?
Yes |;l No C|
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court Where the appeal Was filed:

Docket or case number (ii’ you l<now):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/Wyy

-Case 1:16-cr-OO483§JSR Document 122 Filed- 10/05/18 Page 14 of 272
Page 9

R€Slllf (attach a copy of the court's opinion or order. if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes CI No CI

(4) Did you appeal from the denial of your motion, petition, or application?
Yes U No U

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes l:l No l:l

(6) If your answer to Question (c)(4) is “Yes_.” state:

Name and location of the court where the appeal was filed:

Docl<et or case number (if you know):

Date of the court’s decision:

R€Sulf (attach a copy of the court’s opinion or order, i Format m/d/YWY

(7) If your answer to Question (c)(4) or Question (c)(5) is “No," explain why you did not appeal or

raise this issue:

§§ €; \/ Et'"‘\
GROUND M~,~ y f h .
V l i k `I§`y'i 1a T¢O%»Q<;»H wéi~ fi>§»-S~' /‘r»:'» term ca f>j ,/,c:‘)"z/rz cal

(a) Supporting acts (Do not argue or cite law. J ust state the specific facts that support your claim.):

§§ ca §§ §§ i’ i"c:a<: i'zi;z.¢;,/

§§ § Lx}; 513 {;m

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 15 of 272
Page 10

(b) Direct Appeal of Ground Four:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes Cl No Cl

(2) If you did not raise this issue in your direct appeal, explain why:

§§<~z:@ l\ (~M

(c) Post-Conviction Proceedings:
(l) Did you raise this'issue in any post-conviction motion, petition, or application?
Yes n NQ E\J/
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court`s decision:

R€Sult (attach a copy of the court’s opinion or orde Format m/d/WW

(3) Did you receive a hearing on your motion, petition, or application‘?
Yes Cl No Cl *
(4) Did you appeal from the denial of your motion, petition, or application‘?
Yes Cl No Cl
(5) If your answer to Question (c)(4) is “Yes,” did you raise th_is issue in the appeal?
Yes Cl No Cl
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court`s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

Case 1:16-cr§00483-JSR Document 122 Filed 10/05/18 Page 16 of 272
Page 9

Result (attach a copy of the court’s opinion or order` if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes l;| No l]

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Cl No l]

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes l;| No l]

(6) If your answer to Question (c)(4) is “Yes_.” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court's opinion or order, i Format m/d/YWY

(7) lf your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

E: \;.§,\'W \“ , .
, g \ ` ` ;.` U:, ,,
G“§OILND Wz » l <f` we t §§ rim-tm Fcl § l ad i©" M ii w 5>@7`"‘ H}::Y"‘“'g j {L`{:/z/(M icc
b c_'J_;. We?jg'\ §,@_W, C) ij {“`15§(£7 ' ' m m > w x ~-_ \ , l/ l f f OM C‘\
aft/gina n /!:éé 04 r<::l nw /“" w "H»B basin 7”)”"1‘53» 5!“‘:@‘77' `m` H) §'i;*r;é(év‘: ::iv::ii /l: 722 507 z€g?;@!m"®¢ll:
(a) Supporting facts (`Do not argue or cite law. Just state the specific facts at supth yoj;ir clai:‘n.):L/§'/f/}/_ 4
' 5 5a ',5> ,\ ” §
/ // ./¢j;§ j§l/ &.{}/j;%:g

:i>s:aMW /9" jwjm@'~ C: /U [/

§§ fig 557:2’§"” m

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 17 of 272
Page 10

(b) Direct Appeal of Ground Four: y
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes U No U

(2) If you did not raise this issue in your direct appeal. explain why:

§§H¢ec il (Ow

(c) Post-Conviction Proceedings:
(1) Did you raise this ` ue in any post-conviction motion, petition, or application?
Yes U No @/M
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court`s decision:

Result (attach a copy of the court’s opinion or orde , Format m/d/yyyy

(3) Did you receive a hearing on your motion, petition, or application‘?
Yes U No U -
(4) Did you appeal from the denial of your motion, petition, or application?
Yes E| No U
(5) If your answer to Question (c)(4) is “Yes,” did you raise th_is issue in the appeal?
Yes E| No U
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

§§ §i;e zjj :;j\';’§

Case.1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 18 of 272
Page 9

Result (attach a copy of the court‘s opinion or order. if available):

(3) Did you receive a hearing on your motion, petition. or application?
Yes D No U
(4) Did you appeal from the denial of your motion, petition, or application?
Yes D No U
(5) If your answer to Question (c)(4) is “Yes," did you raise this issue in the appeal?
Yes D No D
_ (6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was i`i~led:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Formai m/d/YWY

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

re wee i"i"),c;i;i“' Peiii‘i"tm,<i/t 750 »*’Y‘) f €)j,’ 6 (L"C'”@ "539/ {W

GROUND FOUR: x ._

. , , j l » ¢~»‘ '~“c/:`c;{»’z i"'@€i»»y ij , ’ . .. 4 jj
P{@ jus/sdmtmu;f if l y gsw t,. _> .. 3}.\~),\@&;, $.,_y§d, O{Mjwt jjs“t,ts¢;,v"),
ijas»<:i F/ctrY\Qc/i bc/Gm@/t led §§ ?Tw s j rsc\i~»e. Gt 5 /( h 7 /v.{c}.jw€v_/§ )

75 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your cl im.):jf U;/,‘ H”\

717ij fircll, c
Ci@' cl an "

c“'? ,r)g;v@w

    

§ §§ C~*Zj lai i'i““"'<ffi_z;,)'i Ci</{

§§ 7<:§ 557 3 st

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 19 of 272
Page 10

(b) Direct Appeal of Ground Four:
(l) If you appealed from the judginth of conviction, did you raise this issue?
Yes 1:| No l:]

(2) If you did not raise this issue in your direct appeal, explain why:
l l (Ol l

(c) Post-Conviction Proceedings:
(l) Did you raise this issue in any post~conviction motion, petition, or application?
Yes 1:1 NO D/
(2) If your answer to Question (c)(l) is “Yes_.” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court"s opinion or orde Format m/d/yyyy

(3) Did you receive a hearing on your motion, petition, or application?
Yes l:] No l:] -
(4) Did you appeal from the denial of your motion, petition, or application‘?
Yes 13 No l:l
(5) If your answer to Question (c)(4) is “Yes," did you raise th_is issue in the appeal?
Yes l:l No 1:|
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know_):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

§§ ij ij §§

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 20 of 272
Page 9

R€Sult (attach a copy of the court‘s opinion or order. if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes Cl No Cl

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Cl No Cl

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Cl No Cl

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Resulf (attach a copy of the court’s opinion or order, i FOrmat m/d/YWY

(7) If your answer to Question (c)(4) or Question (C)(5) is “No,” explain why you did not appeal or

raise this issue:

T€ v'”“i
GROUND F*%‘RZ `
ij § § X UA;(,A KF»’ ;m,,@a P left caci am Pcia` Hc/v~iQ/i. l. c/rr) f 6 f é:.jj

(a) Supporting facts (`Do not argue or cite law. Just state the specific facts that support your claim.):

§§ Q, Q' 119 “}“'}"Cé;. cf l"u€_ ij “

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 21 of 272
Page 10

(b) Direct Appeal of Ground Four: l
(l) If you appealed from the judgment of conviction, did you raise this issue'?
Yes l;| No Cl

(2) If you did not raise this issue in your direct appeal_. explain why:

§§12@.. \\ (c)'i`l

(c) Post~Conviction Proceedings:
(l) Did you raise this ' sue in any post-conviction motion, petition, or application?
Yes Cl No @/;
(2) If your answer to Question (c)(l) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or orde Format m/d/WW

(3) Did you receive a hearing on your motion, petition, or application‘?
Yes l;| No l;| ~
(4) Did you appeal from the denial of your motion, petition, or application?
Yes Cl No Cl
(5) If your answer to Question (c)(4) is “Yes,” did you raise th_is issue in the appeal?
Yes Cl No Cl
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, i Format m/d/WW

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 22 of 272
Page 11

(7) If your answer to Question (c)(4) or Question (c)(S) is “No,” explain why you did not appeal or

raise this issue:

13. Is there any ground in this motion that you have n__ot previously presented in some federal court?

If so, which ground or grounds have not been presented, and state your reasons for not
tro t/,‘)(; § / 1’/7-”<:`)@3 17 /O /2(;1(/€5@.. //76// Z>'Z-Q/’“’" f”MM/&%
` (;“U’t. fit trw tc/ya¢f?f€tc t/? ij /’

x

presenting them: Ci:

     

   

  

/
7£5#~§-;:5,%~€/(!;>,@/1,@77 cti 5 item g 11sz

Q \/\(/ Li’l€);£:w 50 §>tL“/L Hl… ,?/%W%LA> UJMM ,\i/)W(NM (W (`“/L`Q m /hO£i}]l/)
/t’? tit/ci 10“7 f fl’>/\é?:<o¢»~zo &lj(ff (/'9(,!/3,£>/€/ i/t '[1"7 /`€f 11121;1<:‘@/»"\ 7Z ~‘U// C/£(?”f?<:‘\~ ky 5;`n"`(//>/WNl
/'1'),51' frasch

14. Do you have any motion, petition. or appeal now pending (filed and not decided yet) in any court

 

for the judgment you are challenging‘? Yes l:l No ®/
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

15. Give the name and address, if l<nown, of each attorney who represented you in the following
stages of the judgment you are challengin#g:
(a) At preliminary hearing:

Ef;~<;;_ C@'€\`EJ`PCM"" ’“ §5§ FV'NFTH f?“€n“e_”/ ?`TY\ F/OG“// N\?/ 1011 [0(11:?

(b) At arraignment and plea:

>' /l/ ij c /Gw"“` j b
/“::.f p“Q_ C/@:), 1127;§/¥7<;'.; g'\ c.. §Mé 51~:.~` fri 1::“”? i"i i;H/'£Z.t“`l (,LQM) '? 141 f:_/g("yf/ 1 \// L / (ff/ §
§ / »~<;, C, vera man ~»
(d) At sentencing:

76 i!/)M' fha jj /~/<:?i /ge~'<§ f /`">

(C) At mak l <;;;-6 ;5 peat H~\ itt 57a/v 1a / ':,z. co ff/a@g t»t \@, tv '»:/ ma /555

§ ;)“" gm 655/511 §;>;M§r

l6.

l7.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 23 of 272
Page 12

(e) On appeal:

(f) In any post~conviction proceeding:
§§ <:> m atl“'ha_r\ H-c;t l rs at m

(g) On appeal from any ruling against you in a post-conviction proceeding:

Were you sentenced on more than one count of an indictment, or on more than one indictment, in
the same court and at the same time‘? Yes Wo Cl

Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes Cl No ®/

(a) If so, give name and location of court that imposed the other sentence you will serve in the

,

future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence: Format m/d/yyyy
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes l;l No Cl

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 24 of 272

Page 13

18. TIMELINESS OF MOTION: Ii" yourjudgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

bar your motion.*

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one~year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of ~
(l) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence

B> g §§ f;.fé§?~"$?”

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 25 of 272
Page 14

Therefore, movant asks that the Court grant the following relief:

€/CL dallas dim/v z/ ,"c; Hc/V“» W<:i/ 45 icg/wo ,` sys I`r') 5//"76./“!““7”"7€/> 7£“

or any other`relief to which movant may be entitled

 

Signature of Attorney (if any)

I declare (or certify, verify_. or stated under penalty of psi-j ury tha the foregoing is true an correct
'g,.g/?M ,_ _ {:§)/, c~'é?: ;”’(`/

  

and that th s Motion under 28 U. S C. § 2255 was

jé:), C)`T> XC/(§xonth date year). / '

     

 
   

Executed (signed)'on ___ (date).

Format m/d/yyyy

 

  
  

<:: / ;;%W<WM

`````````` :gB;/wire%/\vl/ovant
/”

If the person signing is not movant, state relationship to movant and explain why movant is not -

signing this motion.

 

 

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 26 of 27_2

" l_;-t;i

Stefan Lumiere, Pro Se
Register Number: 77805-054
2534 Creston Avenue

Bronx, NY 10468

United States District Court For The Southern District of New York

Stefan Lumiere v. United States of America
Honorable Jed Rakoff
Crimina| Case Number: 16 CR 483 (SDNY)

y Motion For Extension of Time

Movant, Stefan Lumiere, an incarcerated inmate at FC| Otisville Camp, proceeding Pro-Se, and unskilled in the science of
law, submits this request to the court for a QO-day extension to file a Motlon To Vacate, Set Aside, Or Set Aslde A Convicton
And Sentence Pursuant To 28 U.S.C. 2255. The Movant's deadline to file his Direct Appeal expired on October 12, 2017,
hence the Movant's deadline to file a Motion pursuant to 28 U.S.C. 2255 expires'on October 12, 2018.

An Extension Of Time is being requested because the Movant has had capricious and contentious conflict with his current
counsel with regards to preparing and executing an adequate Motion (see Exhibits). Movant's Counsel has refused to perform
work or research that would conform to an acceptable standard of reasonableness, and the Movant has now decided that a
satisfactory Motion can only be accomplished if the Movant proceeds Pro Se. An Extension Of Time is also being requested
because the BOP has denied Movant access to his discovery due to BOP policy of requiring`a review of every file priorto
permitting access by inmate which they have refused to do given the voluminous amount of data and for Otisville Satelite Camp
will allocate the necessary staff review Movant's Discovery (see Exhibit). The case matter consists of Securities Fraud.
Securities Fraud cases are considered complex cases, Mayo Foundation v. United States, 562 U.S. 44 (2011), Rat_zlaf v.
United States, 510 U.S. 135 (1994), Cheek v. United States, 498 U.s. 192 (1991).

Based on the circumstances, Movant respectfully requests this Court to grant a QO~day Extension Of Time to file a Motion
pursuant to 28 U.S.C. 2255. '

Respectfu|ly Submitted,

 

P<~"': l">"l')*c)rzrr f 67 laws z.;§‘ ar a/r%~/~)W aj /""@ ” nw /*e draw r/>r/
@}& § c§;d -»¥:> 53 /L rha/§ {"/L CMAZ"Y'? faa c”/§;}? 535 ,'"7 ,/We:f>r/-g%¢/

v ~ rf)/l://?‘”) c¢/z?:’/g//g f

 

Date Received from inmate: '

}j;~; "_.)¢(/d`. h ;
i.., ,.~\,l‘ ;r g f ; 5
l

case 1:16-cr-00483-JSR Documem 122 Filed “10/05/18 Page 27 of 272

OTV 1330.18
ATTACHMENT l

INFORMAL RESOLUTION FORM tBP-S)

The Administrative Rernedy Program allows you the opportunity to have an issue related to your
incarceration formally reviewed You have the responsibility to"u'se`t"h'i"s'f program in goodf“aith"
and in a straightforward manner You should make every effort to honestly attempt to
informally resolve this matter verbally with staff `

Date BP~S issued to Imnate:

   

Corrcctional Cou'nselor Initials:
INMATENAME; §TE Fr~lt\l' ' l_ \y rrvi`l§@l§
REGISTERNUMBER; `Tiz?€ C>S~QSH uNrr § wl ll

Specific lssue Needing Resolu ron:

amy /,'_~W,m,»!,z/ Appu/ `/mi 7 g l ' f/ y
055/l l/irnm /~M / 7`1 /)'m Ap,n/i ‘/7‘_14,¢.9 a w// rl/¢-/+?W/n/r %/</ W/ W

  
   

 

M!W /Gl\'v G/'v/l'»( G../ D‘;CQCQM U-‘ ‘!` _l/_>.i>: ‘ nj_/) //»/C 5/{

 

j lrl
Explainthe issue in details '['/,r/i///’c§/Lg§/p n /,a ropr 'C(L¢/ct?£ mw 63/`/7/)5)/@
(/(/‘// /)r/)//¢(jO §§ J.a;.. 411 / _§/nAF'AL/' /9")/7//’_51‘/@`~[ /m/~\

 

j?”lr/ iff/112 / /) fAr/F:V 34 2311/frij /,!/} ///:>/z»\? n/a W?T;::i

 

   

 

_@!7 //7 1/5 /Q»Sf/Z?f/_/_ /‘“l/¥Z\,:/’/.' : _{_I_F ~J-\'!/ w ff M‘T jn,///.';»’;/ /Y"l at _ >_ .
/71'7”/')//,42 ma 2 2 ' ' ;'_ ' /;»». org/zdng -»`~_:1__»
4 . \, \_/__ _ _' . - .

 

 

 

M'M//l/" 171772 /(fm@(`F/Q _ ~ ' -""'"_' ) v y '/A(:_t Uy /lw_{,/;_',?é ;AS l._:_.___...__-,

055

B\IMATE IGNAT , _ , _ .. ' /L -

 

 

 

 

 

 

 

 

Action Tal<en:
coRREchoNAL COUNSELOR SIGNATURE DATEOQ/ /(/l' / 1}7~
_ . 0 win jo i,..V(/_
TO BE COMPLETED B_Y UNH'1 MANAGER /)¢1€,0 j `:L('BM,
l thermal resolution reviewed
UNrr MANAGER sloNA'ruRE 4 DATE
DAiEBPsrssubDTOlNi\/lmt;:~ __ -. ~sr/\H‘H\HTl/\LSH `

1 /

§ §~` \ case 1:16-cr-004ss-JSR Documem 122 Filed 10/05/13 page 28 of 272 t§`i:-»<h;l-_t; t~

TRULlNCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054
TO: Case l\/lanagement Coordinator

SUBJECT: ***Request tO Staff*** LU|\/|lERE STEFAN, Reg# 77805054, OTV- C- A
DATE. __01/30_/2018 O4. 3_3: 08 Pl\/‘l .

To: Case l\/lanagement
inmate Worl< Assignment: Electricai

Sirs,
l would like to have my lawyers send over discovery files that pertain to my case. _l need them in order to file my appeal There
are a large number of files that | would need to review for my case and to require these on CD disk format would not be

possible as it would be costly to do as weil as take over a thousand CD' s to accomplish

Additionally I would need access to a computer or laptop to review these. l do not require intemet access for these. if the_'BOP
has a laptop that l could use for this purpose, or i can have my lawyer send a |aptop for my use along with the storage devices

Thanl< you for the consideration and assisting in this matter.
Regards,

Stefan Lumiere
Reg` No. 77805-054

`"}
,-;/~.

Case 1:16-cr-OO483-.]SR Do-cument 122 Filed 10/05/18. Page 29 of 272 §,>rl"i; §i;,; i»

TRULINCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

________________________________________
____-_--_-_--~--_-_____-_~--~__--_¢.___-_-____ ______________________

FROl\/|: 77805054

TO: Camp Administrator

SUBJECT: ***Request to Staff*** LUM|ERE STEFAN, Reg# 77805054, OT\/ C-A
DATE: 02/21/2018 12: 20: 33 Pl\/i .,
To: l\/ir. Entzel

|nmate Work Assignment: Electrical

Dear l\/lr. Entzel, __

l appreciate the time that you and l\/lr. Deleo gave me this morning to discuss my BP~B requesting that my discovery material be
sent to me by my lawyer in electric storage form that would be accessible on computers with USB connection l appreciate the
willingness of the prison to allow me the discovery needed to write up my appeal and understand that the request is unusual
given the magnitude of the discovery material in my case.

l will get the information you requested on the model number of the flash storage device, but from what | understand, it would
be a 5 TB device. l Will check with thefmode| numbers that would be |Bl\/l compatible so thatl may review it on the desktop that
the BOP has on its premises Please let me know if the prison will not allow a large flash drive and if that be the case what the
size limit' is so that l can perhaps have it saved on multiple flash drives 4

As a condition`to agreeing to your request to shelve the aforementioned BPS, you have agreeed to work with me on getting me
access to my discovery material. As per our agreement in the event that my request' is ultimately denied or untimely, l will
renew another BP8 form to document the request again so that l may use the denial in my petition for an extension of time for
Hling my appea|. _

As forthe direct appeal thatl mentioned to you that my lawyer messed up and whose deadline was missed according to my
attorney, part of the reason for missing the deadline was because my phone lines were not set up at Otisville for 30 days afterl
arrived so my communication was limited. | acknowledge that was not the only' issue since my attorney had told me that he
was going to set up a line of communication with me so we could speak directly as soon as | got here, but he failed to do so
until after the deadline for my direct appeal had passed

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 30 of 272

- .33:£ 1_0£0 §>> EoEoo 0>:_0 90 0>:_0 05 933 poe _=>> meEE 05 .C
mwn_>oi_a EwEwmmcmE tag E£ 393 EwEwwumm 533 05 comm new 0¥0_0&00 zme BNEE 05 .©u

.BmEE 01:0 0033300 05 § ENEE 50 3000

w>:_o 05 930 :c: 30 ~,.01_E00 05 595 00 __m;m 0>:_0 0£ 000 § v_omn 95 50 0>:_0 05 comm __m;w wBQEE of .mu
th 30_0§0.£ c0:m§0c,£

cpc 350 203_1_&0 3315@ 900me 3 0>:_0 05 00 3_1_>> 9 >:_Em 05 mE>mL Eoc 03_00_0 00 E>> 0>:_0 05 .S
mmEE3 EB@$ §503 §>> 0333£

30£ mm 503 BmE\_o» 002> EBQT_QQ_Q 031_ 50 ___>> EB@$ mi .mo_c ommE_ 9m0cm3 95 mci emi `BEQEBOQ
90>> .HEA we:_ocm mmE 305 .Ewpm>m 1_050&00 50>03% _mmw_ w£ co 00>>2> 00 03 E£ Ec:£ m § 00 §§ 35 .mu
.3000_> so 803 305 3000 Em:o 05 >L>> 0>05 op m>mc E>> >0905@ 0£. 000 00 33

w£ 00 3£9 >0£1_@£0£>> 0300.61_ on ___>> 933 0309@0900 m »0 3000_> >c< .30£_0&00 933 3 th >n 00>>0_>9
mem mmE 0£ __m 000 0>:_0 9ch w£ 300 333 .00_33.0 § 33 05 00 350ch 329 000 00 E£ 3002> >cm m.Nu

me 003301_0 90>>33 00 305 030`@000 >cm N.Nu

.. w90>>300 H.Nu

Um§>>£_£ 05 cpc >cm m>mg 00003 0>:_0 0_0_2._00 05 .Nu

c0cmE\_0»E 33 20 »0 0@@_03 hosp 00 5003 cce _300m 595 >_Eo::o 00 §§ 33 .U

M:o~§bmw~_

0>:0 905 35me w_omtoa Bmmmwm .Hm

"uo>oia< .m

.3_00 nam ww>cn »0 cocmc§&oo

m pcc nam 0>:0 93 w_gmtoa E£ co 3_ U.sz 33 E£ __m cw£ 0>:0 92 032._00 m mcc$:om: 05 :0> t 393
.030301_0 903me on 03 000_>01_0 m_nwE 05 *0 0002 .030301_0 90>>33 01_3_®£3_3 mH m>m; 00003 :0> .H<
n_02:02 .<

"wm:oam~:

.m~wno€ 0>:_0 0_:003 30300¢ .>QEBE w£ Eo\c v_\_o>> _mmo_ >>0,39 00 cocm~zo£:m 0>:_0 93 0_0§00 mccmm:c.&
303ku

vmo-mowww 309 :_ cmc,mpm

 

7EPARTMENT GMH@S C'/'gd”'g£§/SR Document§§éU§WM!Q§/é§/HI€MYE?{/§?§§EMEDY
' \1@ \\'3

Type or use ball-point pen. If attachments are needed, submit four copies. Addl`tional instructions on revel'se.

'me= LUMFEYCE 730`1`£5*:’51\9~1 7 L0. `?ZS O:~f 0©1§'1:1 BQU 61<1111{?0 2:077:;0.07,0` 1124 619/1113
LAST NAME, FIRST, MIDDLE INITIAL REG. NO UMT lNSTITUTION

ParcA~ INMATEREQUEST ~ ('12.€2§00;.7'\>0~\1#) F 1064 Z./fé /1’<§
O["'>">'TEU<;T ,`@'717 /92~//17 707 ;\,.)`.0221~.0/0;_ Q»e W¢l /Z.\L,<,Q_ 91022,2,§ 1727 Lb,yr,

/?S 204/7 /90//7)/ ,., vi gm /{ r€ l f
004500 000000£0’”s 0 b000 757 1:0€4“2;77:;;: ::: §M ;10 000

LQe//F 1€/7/?6¢¢<%%§»!> 573 //:/75 (£)L»€’z/., no
/)?/’ E)’?%&»Q OY¢ZSL/”//€(¢'W‘?' /£01¢{7"’"1 /7/`/.._:/:1?.<;`€')0 / (' O@/v»v/j mo /'&’021,2,2,:/$

/£. dauwmen"¢e/J)moz>~c{ /L)0;\. 2>/;/222!0/7007 my 5 ,P g 27/@;;,;/ 017//2////§ jj/>m?;',é_
722

2¢/70(/4/"&(€£`£1¢1,6{¢\" 'J"?C!Z,/'%M’\Cz_, /¢mfz?L/C€{ f`€CQL.L»-`H\ C?(<-;§(`UU`P¢/¢,
101 '_f»") /Q.C. @/ FL“#" 7£@@3")1’@/ 505/07 //Ze yarn/2227

1131/7 /§/?£6/ 'c<i/ 062 /C€'Yw j'¢f>'zz/F& /}?M/ "3"`5/0”{:‘}/

Aélal Buleau of Prisons

      

 

   

  

€'9/1}7…6{£€/£@£5/ la€{277k
/mric?im»g//n 202 /\3:2

020 002.0¢00/ 607 /F;212700 277L7 777/7201 /2:000 /)40004402>0£
27212§6/`1’@1/§05 LLACZ /"jW mf/c¢c@¢c”/y, 512 wm% cf/€/fm/Qy€/?/7
MQB 37 §<02<:21£»0/0>,7,

 

DATE
100ch RESPoNSE 7 - ` 0 W;Vy _ ',

 

 

 

 

 

 

 

 

 

 

v v i"`:!'~`Cl’OtiSvH|é:-:Legal Department

 

 

DATE 3 3 . ' n 0 .` ‘ WARDEN OR REGIONAL DIREC_TOR

 

 

0 b If dissatisfied with this respons,e you may appe_ai to t_lze Regionai Diiecto`r. Yom appeal must be 1eceived m the Regional office within 20 calendaz da s étlze age 0 this les onse
» ORIGINAL: RETURN TO INMATE ` _ CASE NUMBER: -

 

 

CASE NUMBER:
Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO.- UNlT INSTITU"
SUBJECT:

 

 

 

DATE [§Y RE€?,,?IPI§Y*S[Z§}NATURE (STAEF MEMBER)

 

USP LVN

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 32 of 272

OT\/ 1330.18
ATTACHMENT l

lNFORl\/IAL RESOLUTION FORM (BP-Sl

The Administrative Remedy Program allows you the opportunity to have an issue related to your
incarceration formally reviewed. You have the responsibility to use this program in good faith

and in a straightforward manner. You should make every effort to honestly attempt to

informally resolve this matter verbally with staff.

  

Date BP,-S issued to Inmate:

Correctional Counselor lnitials'.
INMATENAME: 534¢¢§@%411; iisaw€ysow c
REGIsTER NUMBER; jj ¥(Q 0 ;;; ~ 0 § L€ uNrr § _ géa\a/dt,§?

Speci'fic Issue Needing Resolution: £L l " ' ` t " ‘ccU
chvJ/“/PL/ rfa.¢>/>'/tr' fha ft' iéOt Q>< _/,:71)( 'r?l? L/dr)¢ f /P/,q ram 1 ,A 4 ' 55 £.Cd /Q//
(QCQ\t/€(@i cf)/’? (j/z Ql>{/z,-Ll ?s/QF //2 ps; r’@r(.¢r <’~Qo5 //)\ 1525/1 RnF>Cz/mc($
C/?V)’) P Wr\ lt /<,/ t /?///_e% allow trw ,m/z,g //1 / “(H\ (`c< m 1>(`6€;¢/1/>¢>)£/> 505 YY).,/;.`)*/'?cd€g
arn/1515 CCa/a<; /Wéa<f / _L U/>CZL/c$,/&;/?C/ fha /Dfsz//` umw /!/(j$? /'eC//r) PC;{ }rck
l:<£lain the issue in detail: ».,4 rva///A /z‘i> /’)C/ /4//?(1'//" f`/'? Q/)r) (M:, /.Q/Q)l:/é

///5 r/"\55/\€0V~é9/»4 //m&r»/,/»QA /§l.'//)»s //,//r» 575€(/!)/76/4\/‘
f)‘élf‘//Lrl f@( ~€xz ,..5(;1//\¢§(1_%7£/\ icy
53 /`c; cl r`j //7§1)//%£/7//%7€,7!’§>/0 /‘;i
' -f sa¢xwa: W~~'"',g#s*i ~\/ssJ/ls "¢//”
oil i_' rf/}w ,/)/`r/mrz/o fry /,'/ ///’\ )¢m/fv//(Jj r.r_//r)n/c///v/ A,//\L aj

55 s ”“t‘/ '”"”’“ J/;>»€>"’”s“" ss sav r,/:as;a g afa/saw
Wr) /),U(

W‘// rfe>/>»»)cf m rfc M/L:e;§/; DATE / ll
' Q§@z@

  
     

 
 
    

 
 

r//s//m lw L>of> rs fa,/z,
. il iv

   
    

  
  

 

      

f 1/ff> INMATE erNATURE
To BE CoM ETED Bv CoRRECTIoNAL CoUNsELoR __> J; '
_ l 1_) ad / ‘&'Cz»d

Date Received from inmate;

 

Action Taken:

 

CORRECTIONAL COUNSELOR SIGNATURE DATE

 

TO BE COMPLETED BY UNIT MANAGER
lnformal Resolution RevieWed

DATE

 

UNIT MANAGER SIGNATURE

DATEBPQIssuEDTorNi\/rATi: ~ sTAFFrNrrlALs ~.

Case 1:16-cr-OO483-.]SR UQQ§HBLL§MM%DU|§M§Q&O/OB/l$ Page 33 of 272

LEAVENWORTH. KANSAS

U.s. DEPARTMENT oF JUSTICE REQUEST FOR ADMINISTRATWE REMEDY

Federal Bureau of Prisons

 

 

Type or use ball-

   

Qi)zt en. I attachments are /zeedea’, submit four copies. Additio/zal ins t{z§ctions 011 zeve/se
M\

 

 

. _ l __ r _ C£“°rter\ _
~From: i~U-P'W i i;.iz~§;, bi clqu / L__ `\`1-\._ 373 ?§§ C: gm U_‘§Lf §§ :1`(1:,“: (:j "f~r:_§r g/;" /,irg" £(j/Yylf;z
if LAST NAME, F[RST, lVlIDDLE INITIAL REG. NO. INSTITUTION
a Part A_ INMATE REQUEST; §§ ;; rag/ca 2//‘“{": 25};,2 ;;,a,[¢232 ,az 2/.,;/;5 2322-22 !
ge / g; re “e§ W:/ evil %G:au /e\: /B!)fY/:e 3 235 U””'e¢e{ raim xii seei‘@”’”/
332

l j__ “""’/pcc,¢fc;, Qr;@//-, 222 22322,/“)‘(mde 236 /<:2222232 2:2) m 2//:.> 2032;'7 /'}'?J/£F 543/223 aac/522

ic’i'/ ij /e/c€/ /?~"6/»<5»~ 531/25 /zc:c 523 a<fj/J/ @ZL/??% 3333 /j<“/"?/T[Ae)a¢f/*”’a/

lcé€,,Z/£M,? m ,Q/;)/;>,a/:ac,r/~/, /? /2?/1 /;)ccc/,? czer"r;/,~>/€,,é/¢’c///f?//e// 22…/~1;;5¢/2

i ch,f> 222 fur \ /7571;> cea /;>/iz,eéa» azzzz§i’. /2/2 /;mrz,z;; c://_>c:c/eé€ s 523/5 22 /jQ/<,&c;{;»,,a,€

5 5021/21 /3®3"> 313/9 /3?2/)5//2<3 239 550 222/17“'/;2 <’?/32//0722/
257/nm C€C`Ca P/¢';Zc. ,<;ma> 6222/> '

iv 557 50p2w1:2@22>53 ¢2)7
/2 feaa/s //"`“fa ace/e~waa/ia¢/r;) ` 2

W@ez,ar’>/" cw,/';;¢;/“z;mG//‘rs€ Q?)/f`¢/,j> 5205/f /’ d
L/Y{/fE€CQ/<,L »?/¢3» MJ}M,,_)C/) CZ/?CZ”:;F;
§§ /»Ze

 

 
 

%:7 227 L£;Qc)/ /§’<22 233/2 /42/2€ fha méu£> cc22!c/ bmi/2c yca, 222,@€€,, Cr/E _
ied/7 MC‘CC:Q/e"b /mf@%mzj<;/Z<L/fra amfac / ’ aap/712 Q:Wzé;£fj

//:j/ 130/3/?:93/”¢? /2//:% maze/322 2‘£/? :/2/ -§6)/, M,\G/l\r;;r§:c r;,c.c/ M/j;\ fda
{r;);c):/¢z:)@cil cYY`) C£'°\"\g / 1355 //'Q» ..L- /3.7€3/ C‘€. 590/ia ,'/~' ? 615{/7‘3//7¢_)¢/73;;}5’22\ efflng
z/f~;§/ camc;'{' /.a:i¢~¢ rebeth 235/3 />02“232-»¢2$2/{€2/@ 322/afm emg fré/ ,»;/crzq;gj /:ja,;c/ ’/'

722/£25¢/3>¢;4,////)05` IUQWQ,@€' )')__22&;;{-2257 gicm?/r Mccc/
5,,;)~? //;2 fee away/af /©\@\5//¢/3 £e-’:'“M »/ae“?/\a

\ 5 " ’FKTE faa ma 222/r,m/£5;2 wham/222 zia»»<:m,aGMRa Oeaa®ea;r§éfcwe/SQZEZ
`P§FFB‘:”RESPDNSE?’Y`:SW 2"¢:/?// /’<`?.~S»`</?” / 3/

 

l

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. You/‘ appeal- must be received in the Regional Office within 20 calendar days of the date of this response.
ORIGINAL: RE'I`URN TO INMATE f CASE NUMBER:
N ivy li 6 CASE NUMBER
Parc C_ RECEIPT ~. iii § 3 f
rr

Return to:

 

v 3 .~,-'7 \v . \ ,v~ wvv`n,-.~ ` .-v~`i`v ~` v`v'mv . v 3217/7 \v,\ vr\n-rr~ Y».vnrrwrrwvrr~rr\\r

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 34 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

FROl\/l; 77805054

TO: Camp Administrator_

SUBJECT: ***Request to Staff*** LUl\/llERE, STEFAN, Reg# 77805054, OTV-C-A
DATE: 10/01/2018 09:52:56 Pl\/l

To: l\/lr.»Entzel
inmate Work Assignment: Electrical

Sirs,

This is to notice that l filed a BP-9 on 9-27-2018 in sum and substance outlining the fact that the Bureau of Prisons has not
granted me access to my discovery files sent on Hard Drive according to BOP specifications | had initially requested
permission to receive this discovery in January of 2017 and it has taken up until it Was finally received on July “|Oth to meet the
formatting requirements of the BOP. This discovery Was essential to gather evidence to submit for my 2255 petition that Was
never submitted by my trial attorney. l filed a BP8 on 8-7-“|8 outlining the same request. l am being released tomorrow, but ifl
could request a letter that Was promised to me from the BOP identifying that l Was not granted access to this discovery due to
facts that you mentioned and due to B’"OP policy:

1) The voluminous number of files accounted for up to 8 Terabytes of data and close to “|8 million files

2) BOP requires a complete review of every single file for pornographic content prior to any release to inmates

Thank you for your assistance in this matter. |f you could mail me a response to the BP-B and BP~Q l filed and mail to me at the
l-lalfvvay house in the Bron)<.

l\/lost appreciated
Respectfully submitted,

Stefan Lumiere

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 35 of 272

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DlSTRlCT OF NEW YORK

STEFAN LUMIERE ,
Petitioner Case N0.16-CR 00483 USR)

UNITED STATES OF AMERICA

Respondent

§§j)e:“i,, §§ §§ QW `Wi
;”“`<?Qij LA@§;)§i£l. {

   

§<<9§/§ §§;-u:;f>»‘»#¢f§§ § f fm §@ §§ w am

@`\;

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 36 of 272

SLOOOOl Cover Page
UN|TED STATES DlSTRlCT COURT

FOR THE SOUTHERN DlSTRlCT OF NEW YORK

STEFAN LUl\/|lERE, Petitioner

v. Case No. 16-CR-OO483 (JSR)

UN|TED STATES OF Al\/|ERlCA. Respondent

|\/|OTION TO VACATE, SET ASlDE, OR CORRECT SENTENCE AND CONV|CT|ON PURSUANT TO 28 U.S.C. @2255 OR TO
CONSTRUE AS SUCCESS|VE RULE 29 TO DlS|\/|lSS lNDiCT|\/|ENT AND CONVlCT|ON DUE TO AN lNSUFFIClENCY OF
EV|DENCE CLAll\/| lN LlGHT OF ALL OF THE EXCULPATORY EVlDENCE SUB|\/|lTTED HERE|N OR A SUCCESS|VE RULE 33

l\/|OT|ON

And now, on this day, October 3rd, 2018, Petitioner Stefan Lumiere, l\/|oves this Honorable Court, pursuant to 28
U.S.C. @2255, to grant the relief requested in the motion on the basis ofthe applicable facts and relevant law that is

presented and described herein.

PROCEDURAL HlSTORY
On February 26th, 2014, a warrant was issued to search the Petitioner's home and safety deposit box which was

executed by FBl agent l\/|atthew Callahan.

On |\/|arch 17th, 2014, Petitioner entered into a Proffer agreement attended by himse|f, attorneyJeff Ude|l, Associate

Renee Zagoff and representatives from the SEC and from the United States Attorney's office.

On June 15th, 2016, a complaint was unsealed charging Stefan Lumiere of 3 counts. Count 1: Conspiracy to commit
securities fraud and wire fraud in violation of Title 18 U.S.C. Section 371. Count 2: Securities Fraud in violation of Title 15
U.S.C. Section 78(J)(B) and 78(F/F) and Title 17 ofthe Code of Federal Regu|ations Section 240.10(b)(5). Count 31 Wire
Fraud in Violation of Title 18 U.S.C. 1343.

On July 14th, 2016, an indictment was unsealed charging Petitioner Stefan Lumiere for the same violations as in
the Complaint filed on or about June 15th, 2016. At the arraignment the same day, Petitioner entered a plea of Not
Gui|ty.

On or about January 23rd, 2017 after a five day trial, the jury returned a verdict of guilty on all three counts.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 37 of 272

On January 19th, 2017, Petitioner fired trial counsel, and hired new counsel from Foley & Larnder who appeared to

represent him in Rule 33, l\/lotion for a Re-trial.

Shortly thereafter New Counsel petitioned the Court for an extension of time of 90 days to file Rule 33 l\/lotion from
the standard 7 day rule, in order for new counsel to familiarize themselves with the case and the arguments.
Shortly after submission, the Court rejected petition for an extension of time to file Rule 33 l\/lotions, and instead

granted a 9 day extension.

Foley & Lardner filed Rule 33 l\/lotion by the deadline imposed by the Court with footnote that they did not have time to

explore ineffective counsel claims, but preserving this right.

On April 18th, 2017, the Court denied the Rule 33 l\/lotion based on a preponderance of the evidence viewed in the

light most favorable to the government and set a sentencing date of l\/lay 15th( 2017.

On or about l\/lay 15th, 2017, Petitioner appeared for sentencing with counsel, and requested a fatico hearing on the
alleged losses that the government had initially claimed were in the tens of millions, but when challenged Government
admitted that Visium had made payments to investors that they did not account for and were not aware of. Therefore,
Petitioner challenged the allegations of losses and the Court found the challenges reasonable and ordered the
government to demand the actual data from Visium. The Court then stated that the "Amount of losses is
inconsequential to his sentencing, as losses in financial fraud cases can be enormous and inflate the actual bad acts of
the individual." Court set a new sentencing date on or about June 12th, 2017 where it was expected that the loss

calculation would be settled.

On or about June 12th, 2017, Petitioner appeared for sentencing hearing, whereby the government still could not
produce the actual losses, but presented to defense counsel documents that demonstrated that their loss calculations
were materially overstated by tens of millions of dollars. Petitioner agreed at the advice of counsel, given the Court's
comments that it would not sentence the defendant based on any losses and therefore assume the losses to be zero for
the purposes of sentencing, and further that the Court did not want to have a Fatico hearing as to the losses, to agree,
for the purposes of this sentencing only and not in any admission of fact or substance, to a number of approximately $3
million of Visium earnings from the credit fund over the period in question. Petitioner was then sentenced to an 18-
month term of imprisonment followed by 3 years supervised release-and one million dollar fine and a $300 special
assessment fee.

On September 12, 2017, Petitioner self~surrendered as per court order to Otisville Prison Camp where he has been

since.

On October 2"“, 2018, Petitioner was moved to a halfway house in the Bronx, NV where his is presently residing.

”`“ss,

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 38 of 272

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

STEFAN LUMIERE ,
Petitioner Case No. 16-CR 00483 (]SR]

UNITED STATES OF AMERICA

Respondent

Table of Contents

1 Cover Procedural History

2. Table of contents

3. Appendix Table of Contents Part I, II, III
4. Timeline

5. Background

6. Discussion

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 39 of 272

SLOOOOZ Table of Contents
TABLE OF CONTENTS

l. lvlisconduct Falsely Conflating Portoflio lvlanager Title from Global Fund to that of Credit Fund

A. Defense Counsel Creizman Allowed lv'lisconduct to Falsely Claim that Lumiere was Portfolio |\/lanager
of the Credit Fund

~Government Falsely and Continously Referred to Lumiere as Hedge Fund lv'lanager of Credit Fund

B. Conviction was obtained by use of false, erroneous and perjured testimony by witnesses
1. Thorell lvlisconduct (Portfolio lvlanager) l
2. Plaford Perjury (Portfolio l\/lanager)
3. Vandersnow Perjury( Portfolio lvlanager)
4. Jindra Perjury (Responsible for all securities)

5. Keily Perjury (Portfolio l\/lanager)
C. Conviction was obtained by plain error of facts promoted by witnesses with ulterior motives

ll. lvlisconduct Falsely Stating that Lumiere Knew that Prices and Valuations Used by Visium Were
inflated at The Time

A. Defense Counsel Creizman Al|owed lvlisconduct to Falsely claim that Lumiere Knew Prices Used by
Visium Credit were False

- Government Falsely and Continously Referred to Lumiere as "lvlastermind" of Pricing and that
Lumiere Knew that Prices used by Visium were False by Leaving out Evidence that Supported the Prices
and Valuations

B. Conviction was obtained by use of false, erroneous and perjured testimony by witnesses

1. Thorell Perjury (Prices)

2. Plaford Perju ry (Prices)

"`3

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 40 of 272

3.1indra Perjury (Prices)
4, Vandersnow (Prices)

5. Keily Perjury (Prices)

ll|. l\/lisconduct Falsely lnflamming Passions ofJury with General Defamation of Petitioner

A. Defense Counsel Creizman Allowed l\/lisconduct

B. Perjury- General Lies to l\/lislead Court, Assist Government Case and Defame Petitioner

1. Thorell (Lied to Defame)
2. Plaford (Lied to Defame)
3. Vandersnow (Lied to Defame)

4. Jindra (Lied to Defame showing bias of SEC)

lV. Government in "Bad Faith" Committed Perjury and l\/lade l\/laterial l\/listatements to l\/lislead the
Court and Jury

A. FBl Agent Callahan Committed Perjury and l\/lislead the Court in Effort to Remove Petitioner "Good
Faith Defense"

B. Prosecutors Asked Prejudicial and l\/lisleading Questions Soliciting Perjured Testimony and l\/lade
l\/lisstaments of Evidence and Facts Not lntroduced into Evidence

C. FBl Agent Callahan Perjured Himse|f during l\./lotion to Suppress Hearing to Prevent Suppression of
Evidence and to Ruin Petitioner's Good Faith Defense

V. Conflict of interest of Defense Counsel
Vl. Defense Counsel Creizman Failed with Respect to Key Expert Witness

A. Failed to Call Expert Witness

B. Failed to Attend Daubert Hearing to Argue Scope of Expert Testimony

‘:\~.

t .

'-~.
§K"`%

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 41 of 272

Vll. ineffective Assista nce of Counsel
A. Petitioner First to Report Concern About Valuation Practices to Robert Knuts (Ex~SEC Attorney)

B. Defense Counsel Udeii Failed to l\/iake an lndependant Determination of Facts to l\/ial<e informed
Decisions

1. Faiiure of Attorney Udeii to be Present at Signing of Consent to Search
2. Faiiure to Properly Prepare to Speak with Government at Attorney Proffer
C. Defense Attorney Failed to Pursue or Even Communicate Cooperation Agreements
1. Abramson & l\/iorak Failed to Communicate Cooperation Agreement to Petitioner in 2014

2. Creizman Failed to Pursue Offered Cooperation Agreement on Lesser Charges of i\/lisprision of
Felony

D. Defense Counsel Failed to Submit Excuipatory Evidence
1. ATi
a, VRC Report
b. Ernst & Young Reports
c. Valuation Committee l\/iemo-
d. Rozenberg Emaii to i\/lSAlP-Explain that Loan Prices Reflected Shel|
e. Rozenberg 3500 lvlaterial~ Valuation Committee Valued ATi
f. Year~End Review on ATl~ Lumiere Assigned to ATi not responsible

g. Recording'Plaford Excited about Taking ATi Private

2. C-i\/led
a. VRC Reports Valuing Visium‘s Directing Class Position in C-l\/ied
b. Ernst & Young Reports Signing off on C-i\/led Valuation and l\/iethodo|ogy

c. Year-End Review Transcript Where Cooperating Witness Plaford States C-i\/led is not Petitioner
Lumiere’s Position

d. Valuation Committee i\/lemos Providing for Valuation of C-l\/ied Position

e. Recorded Transcript with Shah (Analyst) and Plaford Where Plaford insists His Valuation is
Correct

f. Recorded Transcript where Plaford Gives Expianation of Valuation of C-i\/led

g. Recorded Transcript with Brook (Brol<er) Discussing Different Classes of C-i\/led Bonds

§§

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 42 of 272

h. C-l\/led Trade Data from Other Broker and Fund and Quote Data on the Foliowing Trading Day

i. Petitioner Lumiere Airline, Hotel and Concert Tickets in l\/liami when Plaford Perjured Himself on
Location

3. Nebraska Book
a. Alvarez and l\/larsai Report identifying $50 l\/iil|ion in Credit l\/iemos
b. Disciose Statement identifying Banker Valuation Estimate of ($300 l\/iiliion Valuation) Check this

c. Witness from Brown Rudnick who held l\/ieetlng with Bondholders where 85% Private Equity
Offer l\/lade.

4. Sevan l\/larine
a. Faiiure to comment on Buyout of Sevan l\/iarine by Teekay Shipping which Paid Bondholders 74%

b. Company Filings which Disciosed Buyout Terms l\/ionths After l\/lade.

5. USON
a. Faiiure to Comment on Buyout and Settlement Offers of USON Escrow by l\/icKesson
b. Documents from Law Firm Stroock identifying Sett|ement Offers and Terms

c. Recorded Transcripts of Plaford and Lumiere Discussing Updated Settiement and Valuation

6. Faiiure of Defense Counsel Creizman to Show Positiveiy with Evidence that Lumiere was not a
Portfo|io l\/ianager in the Visium Credit Fund and that the Government conflated his Position in
another fund to help make their case.

v7. Faiiure of Defense Counsel Creizman to Call i\/lyriad of Witnesses that Couid Have Testified in
Lumiere's Defense

a. A|exandra Gott|ieb (Defendant’s Sister and lake Gottiieb's (Visium Founder’s Wife)

b. Jason Huener~ President of Visium Funds

c. iosh Rozenberg- Visium Accounting Department and -l\/lember of Valuation Committee
d. Vinny Natarajan- Visium Business Development

e. Tom Cahi|l- Visium Head of i\/larketing

§-»`.

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 43 of 272

f. Amol Sahasrabudhe- Visium Chief Risk Officer

g. Bob Kim- Visium Global Fund Director of Research

h. Lesley Keliiy- Visium Funds Head Trader

i. Lee Brown- Visium Credit Fund Analyst g

j. Ameesh Shah-Visium Credit Fund Analyst

l<. ltai Baron- Ex-Visium Credit Fund Analyst

l. Ni|esh Patel~ Ex’Visium Credit Fund Analyst

m. Valuation Research Company (VRC) Analyst

n. Ben Jones- Conway del Genio, Restructuring Advisor-lnterim CFO ATi Schoo|s

o. Paul Leand- Ai\/iA Advisors- Deep Sea Rig Specialist~ Advised on Sevan i\/iarine

p. Steve Pohl- Brown Rudnick Bankruptcy Attorney- Represented Creditors on Nebraska Bool<
q. Jacob Gottiieb- Visium Funds Founder and Chief investment Officer of Visium Credit Funds
r. Steven i<u~ (Visium Funds Chief Financial Officer/Partner)

s. Robert Knuts- Former~SEC Attorney from Park & Jens'en- Sought Legal Advice on Valuation issues
in l\/lay 2013

t. Jayme Goldstein- Attorney Stroocl<, Stroock & Lavan (Worked on ATl, C-l\/led, USON for creditors)

8. Defense Counsel Creizman Failed to Competently Prepare for Tria| with Documentation and
Analysis

a. Failed to Hire Forensic Accounting Firm

b. Failed to Convert Voluminous (i\/iillions of files) Discovery into Text-Searchabie Format
c. Failed to Review Discovery

d. Failed to Anaiyze the Painting the Tape A|legation on C~ivied

e. Failed to Ensure that Discovery was Complete and Readabie

f. Failed to Subpeana l\/lateriais Necessary for Defense of l\/lisva|uations

g. Failed to Review and Correct l\/lateria| Piain Errors in Government Exhibits

1) Faiiure to Review Transcripts of Recordings and Correct Errors and l\/lanipulations by
` Government

2) Faiiure to Analyze Phone Records and Emai|s To and From Brokers

3) Faiiure to Explain USB use at Year-End 2011

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 44 of 272

4) Stipuiated to and Aliowed Privileged i\/lateriai into Trial and Then Failed to Object or Call for
i\/iistriai

9. Defense Counsel Creizman was Completeiy incompetent at Trial Performance
a. Faiiure to Cross Examine Witnesses with Re|evant Questions
b. Faiiure to Recaii i\/laterial Facts and State Arguments During i\/lotion to Suppress Hearing
c. Defense Counsel Creizman Unprofessionaily and illegally Threatened Petitioner
d. Defense Counsel Creizman Failed to Prepare Defendant to Testify

e. Faiiure to Present Actuai Defense During Opening and Ciosing Statements

10. Defense Counsel Failed to Object to i\/lateriaily Prejudiciai, Leading Questions, or Those
that Laci<ed Foundation, Subject to Piain Error and to Object to Long-Winded Prejudiciai

Answers Outside the Scope of the i\/iatter.
11. Defense Counsel Laci<luster and Obviousiy Unprepared and incompetent Rule 29 i\/iotion

12. Defense Counsel Failed to Prepare, Understand, and Argue for Discovery.

a. Defense Counsel irrationally Stayed SEC Civii Case as Would have Benefitted from increased
Discovery

b. Defense Counsel Failed to Argue for l\/iore Time.

c. Defense Counsel Failed to Execute Subpoenas.

E. Faiiure of Defense Counsel Creizman to Competently Argue for inclusion of
Excuipatory/Explanatory Evidence in Recordings and Transcripts

Vili. Defense Counsel Creizman Failed to Act as Petioner's Advocate When He Did Not Establish the
Good Faith and integrity Behind Ail of Petitioner's and Cooperating Witness Plaford's Analysis.

A. Defense Counsel Failed to Establish Proof of Petioner's integrity Using Year-End Review Recordings
B. Defense Counsel Failed to Establish Evidence in Sup_port of Petitioner's Analysis on ATi Position

1. Conway del Genio Projection l\/iode|

§§

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 45 of 272

2. Cross Roads Projection i\/lodei

C. Defense Counsel Failed to Establish Proof of Petitioner's Good Faith Belief in the Prices and Values
using BC Partners Lender’s Call Transcript and Pitchbook Proposai to ATi Lenders.

D. Defense Counsel Fiaied to Establish Proof that Credit Fund Portfoiio i\/ianager, Plaford, Agreed with
Credit Analyst Ameesh Shah's Analysis of C-i\/ied Position Through Recording.

E. Defense Counsel Failed to Establish Good Faith in Brook Broker Call on C-i\/led.

F. Defense Counsel Failed to Establish Evidence in Support of Petitioner's Analysis on Nebraska Book
Position

G. Defense Counsel Failed to introduce and Comment on Cross the next Line of a Recording Where
Lumiere Cieariy States a Pian to Leaking information to the SEC in Discussion with Phii Broenminan
Where the Conte)<t is Discussing a Resignation and Departure from Visium.

lX. Preponderance of Evidence Proves that Petitioner Lumiere was Set Up and Framed by Concerted
Efforts ofJake Gottiieb, Chris Plaford and Jason Thorell with the Aid of Defense Counsel Creizman

X. Excessive Fines Piaced on Petitioner Lumiere

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 46 of 272

SL00003 Appendix Table of Contents Final ptl

APPENDlX TABLE OF CONTENTS
PART ii Al-A35
PART ll£ A36-A55

PART il|: A56~A133

APPENDlX PART l jAl-A35[

Al (1~4) Visium 20120 Annuai investor Day with Presenting i\/|anagers (4-4-12)
A2 (1-8) Visium iV|arketing l\/laterial-Balanced Fund- l\/larch 2012

A3 (1~17) Visium iV|arketing i\/|aterial~ Globai Fund- i\/iarch 2012

A4 (1~18) Visium iV|arketing l\/lateriai~ Baianced Fund

A5 (1-9) Visium |\/iari<eting iV|ateriai-Credit Opportunities Fund (Partiai)

A6 (1-6) Visium i\/iarketing i\/|ateriai-Baianced Fund (Partiai)

A7 Visium iV|arketing iV|aterial-Credit_Opportunities Fund investment Team Organization
(~2009-2010)

A8 Visium iV|arketing iV|ateriai~ Baianced Fund investment Team Bios

A8.1 Visium PNL Sheet- Daiiy PNL Report for CCl~Risk Arb Pad that Lumiere |\/ianaged (8-30-12)
A9 Visium*Lumiere Business Card with title Portfoiio i\/|anager Visium Funds (Not Credit)

A10 (1~2) Visium Funds iV|anagement

A10.5 Visium iV|emorandum to employees about SEC investigation into Visium about Amylin
Trading (7-19-12)

A11 (1*2) Visium Credit Opportunities (No i\/|ention of Separate Strategy Distressed/ Special
Situations Portfoiio)

A11.1 Abramson Emaii: Proffer schedule with gov Letter Oct 2014

A12 (1~3) Visium Global Fund 2~29-12 (ldentified iV|uitipies investment i\/|anagers)
A13 (1-23) Visium Credit Opportunities Offshore Fund, Ltd Oct 2010 (partiai)

A14» Lumiere Chart- iV|uitipie Ro|es and Varying Times at Visium

A15 (1-15) Visium Employment Agreement- Dated 2007 (Pre-exists Credit Fund)

fr

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 47 of 272

A16 l Visium Emaii~ Risk Arb Pad Discussion~ (Signature Page: Portfolio i\/lanager Speciai
Situations)

A17 (1-2) Transcript- Government Opening- Tr P3-4 (Gov Claims that Visium is Lumiere‘s Hedge
Fund)

A18 (1-2) Transcript- Government Opening~Tr P5~6 (Gov Claims that Lumiere is Hedge Fund
i\/ianager)

A19 (1-2) Transcript- Government Opening-Tr P9-10 (Gov Claims that Lumiere is Hedge Fund
i\/ianager)

A20 Transcript- Government Summation~Tr P975 (Gov Claims Lumiere was Portfoiio i\/lanager
of Credit)

A21 (1-2) Transcript~ Government Summation-Tr P976*977 (Gov Claims that Lumiere was Portfolio
i\/ianager)

A22 (1-2) Transcript- Keily Direct- Tr P45-46 (no separation of Lumiere's role by fund)

A22.1 Transcript- Government Opening Statement- Tr.P11(Gov.Ciaims Visium is Lumiere's
Hedge Fund)

A22.2 pl Transcript- i\/iiigram Cross~Tr P806 ( Claims that i\/ianager has No Say in Pricing)

A22.2 p2 Transcript- i\/iiigram Cross-Tr P807 (i\/liigram States that Administrator So|eiy Prices
i\/iarbiegate Tr. P 807

A22.3 Transcript~ Government i\/lisstatement~Tr P80 (Lumiere is saying he is going to be focused
on ATi 100%)

A22.4 Transcript- Thorell Direct- Tr P384 (Discussion of Prices with Ku as initial Estimates only
and not going into NAV)

A23 (1-97) Transcript Corrected: Lumiere-Thorell #1: (12-19~2013
A24 (1-131) Transcript Corrected: Lumiere-Thorell #2: (Jan 3rd 2014)
A25 (1-17) Ability Acquisition (ATl)~VRC Report (3-31-13)

Aze (1-10) AncoraEducation,(ATischoolsNewco)-chR'eport(9~30-13)

A26.1 Visium Emai|: J Gott|ieb to Keily on ATi: "taiked to Chris..company doing better..need to
fund..solidify our place in the cap stack." (1~7-13)

A26.2 Visium Emaii: Ku and Gottiieb prepare info asap on ATi for i\/lorgan Stanley (iViSAiP) 6-26-
13

A27 (1-9) Ancora Education, (ATi Schoois Newco)-VRC Report (6-30-14)

A27.1 ATi- Visium Valuation Committee Rozenberg-iV|SAiP Discussing Oid Loans used as She|l for
Valuation 6~30-13

jt:)i>z

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 48 of 272

A27.2 ATi-Visium‘s Valuation Committee's Rozenberg Email on Budget (3-22-13)
A27.3 (1-3) ATi-Visium Valuation Committee's Rozenberg Email

A27.4 (1-5) ATi-l\/lSAlP Report identifying the new capital structure and valuations; Pricing on Loanx
which is feed to iviarkit varies from Large Dealer Citigroup by 10 3/4 points.

A27.5 (1-2) ATi Diligence meeting w/ l\/larbiegate, Visium, Stroock and Versa and ATi Newco Pro
Forma Capital Structure (9~14~12)

A27.6 Visium Emai|: Gottiieb Email to Plaford on Visium Funding (7~19~12)

A27.61 Visium Emaii: Rozenberg to Plaford- ATi Valuation Committee meeting (3-22-13)

A27.62 AT|-RBC Emaii: ATi Weekiy Cash Fiow Scenarios and meeting with Financial advisors (8~5~
11)

A27.7 Visium Emaii: Plaford to J Gottiieb discuss ali the work done on ATi for improved

economics (1-7-13)
A27.8 Visium Emaii: Keily toJ Gottiieb-Fiie Lawsuit C-ivied "Champing at the bit"

A27.9 (1~3) Visium Emai|: Plaford asked Lumiere to prepare sheet forJosh and new capital structure
(4-4-13)

A27.91 Visium Emaii: Lumiere asking if Plaford's positions on ATi are the old positions pre-
restructuring (4~2-13)

A28 (1~5) China l\/ledica| - VRC Report (9-30-13)

A29 (1*5) China l\/ledical - VRC Report( 12~31~13)

A30 (1-5) China i\./|edicai ~ VRC Report (6~30-14)

A30.1(1~2) China l\./ledicai - Email Stroock Attorneys on Tiering Structure (12-18-2012)
A30.2 (1) China i\./|edicai~ Email Stroock Directing Class i-ioiders (9-27-12)

A30.3 (1~3) China i\/ledicai- Joint Liquidators (10~20-12)

A30.4( 1) China i\/ledicai- Offer to Bondholders Communicated by Advisors Bore|ii Waish for $105
iviiiiion (11-26-12)

A30.5 (1-6) China i\/ledicai- Liquidator Agenda- with advisors Stroock and Borelii Waish 8-10-12
A30.6 (1-6) China i\./|edicai~ Wiimington Trustee notice to bondholders 8~10~12

A31 (1~20) Ernst & Young internal iV|emorandum (3-12-13)

A31.1(1-3) Ernst & Young Email ATi and Ci\/lED Valuation Discussion (1-21~13)

A32 (1-4) Ernst & Young internal iV|emorandum (12-31-12)

A33 (1~20) Visium Valuation Committee Private investment i\/iemo (12-31~12)

iii

m
r~»h
§

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 49 of 272

A34 (1-3) Visium Valuation Committee Agenda- Ql 2014 (7-1-14)

A35 (1-2) Visium Valuation Committee Agenda-Q4 2014 (12"30-14)

APPENDlX PART ll jA36-A55[

A36 (1»16) Nebraska Company Update»$eptember 2011

A37 (1~17) Nebraska- Company Update December 2011

A38 (1~24) Nebraska-Aivarez & |V|arsal Liquidity Analysis and Credit |V|emos

A39 (1~24) Nebraska- Aivarez & |V|arsal-Presentation to Steering Committee |V|ay 2012

A40 (1-96) Sevan- Sevan Restructuring Business Pian (8-21-11)

A41 Sevan~ interim Financial Report Third Q 2011

A42 Sevan-Teekay agresses to acquire 3 FPSOs from Sevan 9-30~11

A43 Sevan`First Completion of Restructuring Update 11-30~11

A44 Sevan'Restructuring Update (4~16-12)

A45 Sevan-Saii Away of DPSO "Voyageur Spirit"

A46 Sevan-Norske indenture Trustee

A47 Sevan'Letter of intent FPSO Voyageur (7-1-10)

A48 Sevan~ Voyageur Spirit Deiivered (5-2-13)

A49 Sevan~ Continuing Dialogue Long term Financial Update and FPSO Sevan Voyageur 7-11-
' 11

A49.1 Sevan Expense Report Sevan (9-4-11)

ASO (1~28) ATi-Presentation of Quaiifications Conway Del Genio (10-10-11)
A51(1~27) ATl~ l\/|ateria|s Prepared for Discussion l\/|ilier Buckfire/Stifei Nicholas 1~6~12
A52 (1~22) ATi- Restructuring Discussion Document lan 6, 2012

A52.1(1~22) ATi- informational iV|emorandum Summer 2012 (Stifei Nichoias sets bid auction date for
ATi sale with EB|TDA forecasts of 13 l\/liilion for 2013 and 21 |V|i|lion for 2014)

A53 (1-44) ATi- informational iV|emorandum (9-21-12) ( Forec|osure of assets set for Nov 2012)
A53.1(1~2) ATi-Apolio Quateriy Update with X-Roads projections for Run Rate EB|TDA
A53.2 (1-2) ATi~Apo||o Quarterly Update with CDG Projections and Estimates for EB|TDA

A53.3 (1-4) ATi- Apoiio Quarteriy Update with 3 Vaiuation methoiogies used to come up with
portfolio managers recommended price which overrides the broker quote by 3
points.

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 50 of 272

A54 ATi- Articie from Forbes (1~17-13)

A54.1 ATl- The Street Report on Forec|osure purchase of Assets in Foreclosure by Ancora
Hoidings ( Owned By i\/iarbiegate and Visium)

A54.2 ATl~ PR newswire Article- Foreciosure of assets and purchase by Ancora Hoidings
A55 AT|- PR newswire Article‘BC Partners Buy ATi from Riverside 11-10-09

APPENDlX PART ill (A56-A133)

A56 (1-80) Visium Compiiance i\/ianua|- i\/iarch 2011

A57 (1-6) Visium Compiiance l\/lanual- September 2013 (Partiai)

A57.1 GAAP ASC 820 Excerpt excluded from document provided by government which Creizman
stipulated to without reviewing ( l\/iarket Approach, Cost Approach, income Approach)
A58 Visium Emai|~ From i\/iSFS to i\/iark Gottiieb- Discussion of i\/lanager i\/iarks

A59 Visium Emaii- From Jason Huemer to Vinny Natarajan- Thorell Compensation only

between Plaford and Ku
A6O (1-2) Visium Email- From i\/iSFS- Deeper dive Credit Fund (date)

A61( 1~3) TiAA-CREF Asset i\/ianagement Report- investing in i\/iiddie Senior Secured iVlarket Loans

A62 Creizman Letter to Paui Weiss indicating Fedex Letter from Creizman to iake Gottiieb‘s
Attorney at Paul Weiss: sending Hard Drive according to "Common interest Priviiege"

A63 Visium initial indemnification offer of advancement for Lumiere limiting to $25,000 (4~22-
16)

A64 Visium Subsequent indeminification Letter for Lumiere with Creizman (11~1~16)

A65 (1~6) Creizman |nvoices- uncovered identifying "Joint Defense Agreement" with Visium

Counsel Seward & Kissel

A65.1(1-4) Creizman Emaiis demonstrating his conflict with Lumiere

A66 DOJ Letter-Co-Conspirators "Under Seal" including iacob Gottiieb and Steven Ku
A67 (1~2) Transcript~ iudge Rakoff Order: "Co~Conspirators must come out at trial“

A68 (1~10) Creizman Emaiis denying sending anything to Paul Weiss

A69 (1-8) Creizman i\/lemorandum- Secret meeting between Creizman and Government on 9-8-16
where Government offers Lumiere reduced charge of "i\/lisprision of
Feiony" and essentially wanting Lumiere to cooperate with

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 51 of 272

Government to help build case against Jake Gottiieb who they want
to prosecute. (9-8-16)

A7O (1-3) Park & Jensen Emaii- i\/ieeting to schedule to'discuss Visium valuation issues (5-15-13)
A71(1-4) Park & iensen- Attorney Knuts meeting notes of Lumiere‘s concerns about valuation
practices at Visium and recommendation with no indication of concern (5~17-13)
A72 Oishan Frome- Udeii notes on discussion with Park & Jensen’s Knuts about meeting on 5~
17-13 and Attorney Knuts stating that his recommendation to Lumiere

was "not to whistleblow"
A73 Park & Jensen Emaii: Lumiere not wanting to forget about Visium matter (5~20-13)

A74 Park & Jensen Email: Lumiere asking if he had made any progress on Visium matter
assessment (8-1-13)

A75 Park & iensen Emai|: Lumiere asking about Whistieblowing to SEC (12-19-13)

A76 Park & Jensen Emaii: Lumiere asking to report Visium i\/iatter to SEC (1-6-14)

A77 Park & Jensen Emaii: Lumiere stating that upset that they did not advise him on reporting
Visium issue almost a year prior when he wanted to help the

SEC with investigation (3~3»14)
A78 (1-4) Park & Jensen Retainer Agreement Lumiere on government investigation

SL00004 Appendix Table of Contents Final Pt2

A79 (1-4) Attorney Udeii Proffer Notes i\/iarch 12, 2014 (Discusses Priviieged iviateria| in Seized
Documents with AUSA and FBl Agent i\/iatt Callahan; Prosecutor erroneous leading question as
"overtime" and not corrected whereas Udeii said: "Lumiere left a "short time“ after he
became suspicious about incident about Plaford's cagy response to forwarding new EB|TDA
Budget to Valuation Committee)

A80 (1-11) Lumiere Proffer Notes i\/iarch 17, 2014
A81(1-5) Udeii Proffer Notes i\/iarch 20, 2014
A81.1 Deiivery of Equipment to FBl Agent Callahan (3-20-14)

A82 (1-2) FBl Consent to Search Agreement and Rider_Attorney Udeii not present for signing and did
not advise as to language (4-15~14)

A82.1 FBi Return of some computer equipment to Lumiere (4~15-14)

A83 (1~12) Attorney Abramson & i\/iorak Notes with AUSA Discussing Government wanting Lumiere to
Cooperate and as Subject then progressing to target if does not cooperate (July 2014 to
Feb 2016)

A83.1 Abramson & iV|orak: Letter to send summaries and files to Sher Tremonte (3-9-16)

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 52 of 272

A84 Painting the Tape- Airfare i\/iarch 21~i\/iarch 25th to i\/iiami proving that not in office during
alleged trade

A85 Painting the Tape- Hotel Room invoice in l\/liami l\/larch 21-i\/iarch 25th proof not in office
during alleged trade

A86 Painting the Tape- Lumiere Concert Tickets in l\/liami on l\/larch 23rd 2012 during alleged
trade

`A86.1 China l\/ledica| Articie~ China i\/iedical is a l\/lystery that l\/lost investors can't explain (3~28-12)

A87 (1~2) China l\/ledica|- Seel<ing Aipha report: "Evidence Suggests China i\/ledicai is taking itself
private via 3rd party" (4-5~12)

A87.1 China i\/iedicai- Trade 2-24-12 Thorell with Gieacher: Bought 500|\/| at 37.5

A88 China l\/ledicai~ Trade 3~23-12 Charies Engie with Hapoaiim Securities at 42.5 @ 5:31pm
A89 China l\/ledica|- Trade 3-23-12 Charies Engie with Grammercy (Fund) at 42.5 @ 5:31pm
A90 China i\/iedical~ Trade 3-23-12 Sudarshan lain with Brook from Janney at 43.25 @

A91 China l\/ledicai~ Stock Chart (Shows stock price increasing from 1.35 to S3 by 3'-23-12 then
peak at $12 in Juiy 2012

A92 (1-5) China l\/ledical- Stock Price & Volume Tab|es identifying increase in stock price on volume
over this period from $1.35 to $12 per share

A93 China l\/ledica| "Painting the Tape": Lee Brown Chat with janney i\/iontgomery stating that
Thorell finalized trade in C-i\/ied and difficulty in buying bonds due to iliiquidity. Additionaily needed to
involve multiple parties to get to 1 million face amount. Discussion is hours after trade was booked with
Visium b`y Sudarshan Jain (3~23-12)

A93.5 China i\/iedica|- Bond Quotes and i\/larkets from Banc of America, Aibert Fried, Jefferies in
the 40's (3~26~12)

A94 China l\/ledical~ Ameesh Shah Email invitation for lender call scheduled for 3-26-12 (3-21-12)
A95 China l\/ledicai- Emaii: Plaford to Ameesh Shah “moving forward with Cl\/lED (4-23-13)

A96 China i\/iedical- Emai|: Ameesh Shah to Rozenberg~Discussion of C-i\/led and value (7~16~12)
A97 China i\/ledical- Email Thorell to Plaford- C~l\/led difficult to buy at any level ( No Sellers) (2-
26-12)

A98 Creizman- Email from Lumiere with list of witnesses to call and statements would make (12~
13-16)

A99 (1-9) Recordings summary- Prepared by Abramson & i\/lorak shows Lumiere's Good Faith,
Discussions with Brokers as to research on the unique situations such as C~l\/led Tiering,
discussion with Plaford who set prices based ' o'n Analysis, Plaford stating that J. Gottiieb

int

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 53 of 272

asking Plaford to get someone to mark down a bit and Plaford stating that it has to be
backed by analysis and not arbitrary.

A99.1 Abramson Email: With DOJ Conference (6-16-14)

A99.2 Abramson Email: With DOJ to discuss Lumiere (9-11-14)

A99.3 Abramson Email: with Lumiere: Discuss next steps with Government (9~16~14)

A99.4 Abramson Email: with DOJ: Proffer cancelled (10-15-14)

A99.5 Abramson Email: With Lumiere: Actions are not in dispute but knowledge is (2-24-16)
A99.6 Abramson Email: with Lumiere: Fire Abramson & l\/iorak (3-4-16)

A99.7 Abramson Email: with Lumiere: "We're Out Baby" (3-4-16)

A99.8 Abramson Email: with Lumiere: Apology to Lumiere (3~4-16)

A100 (1~40) Creizman- Emai|s where he threatened Lumiere illegally.

A101 Creizman~ Email identifying Trial Errors for l\/iotion for New trial inciuding: i\/listrial based
on Prosecutor inclusion of privileged material in triai, Prosecutoriai i\/iisconduct by
making materially mls-stating evidence; Prejudiciai Errors in testimony.

A102 Creizman~ Lumiere Email that he told Creizman that he wanted to testify and to discuss
this if permitted

A102.1 Foley & Lardner Email: Lumiere asking for incomplete discovery and sunpeona
information requested of ` Visium (4-18-17)
A103 Creizman~ Email stating that he is not properly arguing for more discovery time for

complex case

A104 PNL Contribution Email for 2009, 2010, 2011, 2012 (l\/iany on this list were from names
that existed in portfolio in 2009 and 2010, prior to Thoreii‘s joining firm, yet he states
that they were ali misvaiued committing perjury; Additionaily emaii chain shows

Lumiere was denied access specifically because he is not Portfolio manager in credit

A105 Outten Email with reference to Cease and Desist for disparagement that Jacob Gott|ieb
committed on Lumiere

A106 Visium Clawback documents from government alleging Visium asserting privileged yet
that may have contributed to innocence of Lumiere 2 documents of which were internal audits of
Visium Credit with one stating no fault found and recommending no action finding no
fault in trading activity. (VAl\/l 000228974, VAl\/l1000228975, j VAl\/l 000228976; VAl\/l
000650848; VAi\/i 000650849; VAi\/l 000650850)

A107 (1-4) Stroock Email-Lumiere referral from Stroock to Employment Attorney Outten (4~13-13)
A108 (1-2) Outten Email with advice to Lumiere on how to leave Visium 4~16-13

A109 Outten Email-advised to continue working until a settlement is reached

itt

iam

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 54 of 272

A110 Visium Email-Schedu|ed call with David Keily 4~18-13

A111 Outten Email-Strategy for discussion with Gottiieb 4-17-13

A112 Visium Email-Huemer Email on scheduling call to discuss departure 4-18-13
A113 Visium Email-Call with Huemer and Keily 4-18~13

A114 Lumiere seeks advice from Outten after Visium locked him out during settlement

discussions 4~30-13
A115 Locked Out emaii

A116 Visium Email- Keily stating that Visium is interpreting Lumiere's dissatisfaction with Visium
as a voluntary resignation that Lumiere initiated and not the other way around

A117 Oscar Gruss Contract-Lumiere offer Special Situations Analyst for iVlinimum Guarantee of
s250k (3-2-05)

A118 Brencourt Advisors Contract with $400k iVlinimum Guarantee (8-4‘06)

A119 Brencourt Advisors: Lumiere Total Compensation of $879,150 for 2006

A120 Nomura Contract~ Director Head of Special Situations Research with $800k 2 year contract
A120.1 Wa|i Street Letter report- Lumiere hired as Director Special Situations at Nomura (5-15~06)
A121 Piaford/Vandersnow discussion over bioomberg requesting quotes and mentioning USON

Settiement offer

A122 (1-3) Princeridge Corporate information~ Sizab|e operation and subsidiary of UFi\/li public
company

A123 Princeridge announcement naming iVicNamara as i\/lD reporting to Vandersnow COO of
Corporate Bonds.

A124 (1-13) Janney overview describing sizable business subsidiary of Penn insurance with $65 Biiiion
in Assets

A125 Broker Quote samples from Vandersnow and Janney to both Thorell and Lumiere and not
just Lumiere as Thorell and Jindra falsely testified; A|so quotes in 11 names per month
were sent and not 50 to 75.

A126 Visium Price Exception Report

A127 Vandersnow quotes versus other brokers showing not a significant disparity given that no
evidence of actual markets in many of the bonds.

A128 Visium Document identifying Ci\/lED and ATi i\/larked by Valuation Committee

A129 Janney i\/lontgomery discussion that Ci\/lED is restricted shortly after the alleged painting
the tape trade and other party is restricted in discussions identifying the steering

committee meeting.

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 55 of 272

A130 (1-3) Tawi|'s (Defense Expert Witness) disclosure of what he would testify to pursuant to Rule
16 (b)(l)(c) (Comments on reasons for getting broker quotes'apart from marking, why using smaller
brokers for less liquid names made more sense, why an investor that was not committed to price based
on pricing sources would be obligated to provide a fair value for the security, and that markets,
indications, levels and quotes are different and not the same especially in less liquid markets).

A131(1-2) Creizman Email to government demanding call with iudge Rakoff on Rule 16 violations:
Government provided 18 hours of Thorell recordings approximately 1 week before
trial and exhibits list failed to identify ' bates numbers.

A132 (1-2) Visium Email: Plaford asks Lumiere to help Lee Brown work with Lifecare as distressed
experience lacking (5-31-12)

A133 (1-2) Creizman Discussion in Chat about Redacted John Brook 3500

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 56 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN ~ Unit! OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOOOS Timeiine reference

DATE: 09/30/2018 11:28:40 Pi\/l

Timeiine:
Oct 2007- Lumiere joined Visium as Portfoiio l\/lanager in Baianced Fund as Portfolio l\/lanager of Distressed/Special Situations
"Book"

End of 2008- Visium asks Lumiere to liquidate liquid positions as he does all the "books" in Baianced Fund when Visium
Baianced Fund redemption requests are large taking the fund from $2.5 billion to $800 i\/iiliion

l\/lay 2009- Visium Credit Fund Launched with Cooperating Witness Plaford as Portfoiio i\/lanager and Jacob Gottiieb (Visium
Funds Founder) as Chief investment Officer. Lumiere asked to join this fund to help as Analyst.

i\/iay 2009- \/isium Launches Visium Global and Petitioner Lumiere's residual positions in Distressed/Speciai Situations moved
to Visium Globali

June 2010- Visium Global Fund grows and President Jason Huemer and Jacob Gottiieb ask Petitioner Lumiere to manage 2
books: "i\/ierger Arbitrage" ( Special Situations) and Book 2: "Distressed" and tells them that he would offer to help Plaford in the
Visium Credit Fund on an as needed basis but his focus will be on his new portfolios in Visium Global Fund. ( During this period
Plaford continues to ask Lumiere for ideas that he is looking at for Global Fund to attempt to take ideas for his own fund.)

End of 2010- Lumiere is notified by his sister Alexandra Gottiieb that Jacob Gott|ieb had been siandering Lumiere and stated
that he will never pay him prompting Lumiere to begin to look for other opportunities outside \/isium.

January 2011~ Plaford notifies Lumiere that there will be no more non~heaithcare investments in the Credit Fund prompting
Lumiere to cease offering new ideas to Plaford as well as in light of the message he has received from his sister, wife of Visium
Funds Founder Gottiieb that he had no future at \/isium.

Mid 2012- Lumiere meets with sister, Aiexandra Gottiieb and her divorce Counsel Bili Beslow to discuss Petitioner Lumiere's
employment contract with Visium. Lumiere is advised that Gottiieb is trying to set Lumiere up so that he never works on wall
street again and advised to document all work done for Visium and all processes that they have Lumiere doing for them. This is
what prompts Lumiere to start recording Plaford and processes at Visium for protective measures.

Apri| 15th, 2013- Lumiere consuits with Employment Counselor Larry i\/ioy from Outten to seek advice on leaving Visium

Aprii 16th, 2013-Lumiere calls Jacob Gottiieb (Visium Founder) to announce desire to leave Visium

April 29th, 2013- Lumiere left Visium-Deemed as resignation after Lumiere asked to be released from contract

i\/lay 5th, 2013‘ Lumiere attends Stroock Event and discusses C~l\/|ed with other member of Directing Class

~i\/lay 8, 2013- Lumiere Warns immunized Witness Thorell about concern that Cooperating Witness Plaford is misvaluing some
positions in Visium

i\/iay 14, 2013~ Lumiere Speaks to Stroock Attorney Goldstein to ask about where he thinks other Directing Class members are
valuing C-l\/|ed and stresses concerns about Plaford's Valuation of C-l\/led

l\/|ay 15, 2013~ Petitioner Lumiere meets with Park & Jensen Attorney Rob Knuts to discuss concerns about valuation at Visium
and asks him to give the information to SEC if there is a concern to which Knuts says that he does not believe there is any
criminality in the valuation as hedge funds have wide iattitude in valuation and he recommened dropping the issue, but
promised he would review further.

l\/|ay 25th, 2013- Petitioner Lumiere asks Attorney Knuts to continue evaluating Visium valuation concern

July 10th, 2013‘ Petitioner Lumeire contacts Employment Attorney Larry i\/|oy to state that he has learned that Gottiieb had
been disparaging him and to notify via counsel of cease and desist order,

idea

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 57 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV»C-A

July 3ist, 2013- Petitioner Lumiere meets with Thorell to discuss the new information he has gathered at Visium about Gottiieb
and Steven Ku and Plaford

August 1st, 2013- Petitioner Lumiere contacts Attorney Knuts and tells him to have the SEC look into the Visium valuation
issue.

December 19th, 2013- Lumiere contacts Knuts again about his further review of the Visium matter and considers with the new
information received from Thorell, if it would be appropriate to consider whistleblowing to the SEC but Knuts is non responsive.

Jan 6, 2014- Lumiere contacts Knuts again to discuss the Visium matter, but Knuts does not respond

Feb 26, 2014- FBl Executed Search VVarrant- Agent Callahan states that they are investigative Visium Credit Funds and want
Lumiere's help in the investigation Agent Callahan tells Lumiere that he knows Lumiere is represented by Counsel Robert
Knuts from Park & Jensen and that he is free to call him when they have completed their search, After the search, Lumiere
notices that 2 external hard drives have been left behind Lumiere states that he needs his belongings back and When could he
get them back, to which Agent Callahan states after they are imaged, but will be able to get the phone back the next day while
the rest of equipment Would take longer to be imaged.

Feb 26, 2014~ Lumiere meets with Park & Jensen Counsels Robert Knuts and Doug Jensen to discuss the search and that they
have spoken with the US Attorney’s office about the matter and that they viewed Lumiere as a Subject not a Target but wanted
to proffer with him. Robert Knuts announced that he is leaving the firm to go to Sher Tremonte this same day.

Feb 27, 2014- FBl agent Callahan communicates with Attorney Robert Knuts to coordinate the return of Lumiere's lphone and
returns phone to Lumiere.

Feb 27th, 2014~ Lumiere calls Rob Knuts to discuss the proffer and What his limitations are as he is planning to launch a hedge
fund shortly, to which Knuts states that Lumiere has done nothing wrong and that he should go through proffer and this would
be resolved and clarified He also tells Lumiere that it is ok to launch his fund and to simply tell investors if asked that he is
assisting the government with an investigation of Visium, but that Lumiere has done nothing wrong.

i\/iarch 11, 2014~ FBl Requested imaging of 3 computers and thumb drives seized in search ( took 1 to 2 weeks to complete and
did not review prior to imaging) so which would be first available to review i\/iarch 18th to l\/iarch 25th, 2014

l\/larch 12, 2014' Attorney Udeii Proffer With Government Whereby Udeii erroneously states that Lumiere became suspicious
"shortly prior to his departure" which was ambigous and vague enough for the government to misstate that Udeii said that
Lumiere became suspicious "overtime". This Was false but Udeii never properly corrected the governments "purposeful" error
but simple attempted to correct it by clarifying that there was a "trigger" to Lumiere becoming suspicious and then leaving and
reporting the issue to a Robert Knuts a former SEC attorney. However AUSA Feingoid at the time focuses on his own
"convenient" interpretation of Udeli's prior statement that Lumiere learned of potential wrongdoing "over time“ or "Shortiy
before". At this meeting, additionally Attorney Udeii notifies AUSA Zach Feingold and FBl Agent Callahan that there are
priviliged documents in the evidence that was seized and that he needs to go over them with them. Both the government and
the FBl Agent Callahan perjured themselves in court by stating they did not know of any other attorneys besides Udeii and were
not notified about any privileged content in the property seized from Petitioner Lumiere. Additionaily, Udeii sent the government
a list of attorneys that Petitioner Lumiere had dealings with.

l\/iarch 17, 2014 Lumiere Proffer with Government with Udeii and Renee and the SEC and AUASA's involved in case led by
Zach Feingold. Lumiere mentions during proffer session to agent and to government and SEC officials that the FBl agent left
behind 2 hard drives that contained recordings and when asked if they were hidden, Lumiere states that they were in plain site
one on desk in bedroom and 1 next to printer. This is where FBl agent perjured himself by stating that he knew there were
other recordings when in fact he could not have as he had not even completed imaging of the USBs, computers and hard drives
by this time. lie also lied by saying that neither Lumiere nor his attorneys told him of other drives or recordings when
questioned by Judge Rakoff during the trial and during the pre-trial motions to suppress

April ’??? - Lumiere fires Oishan Frome and hires Abramson & l\/iorak

Oct 16th, 2014~ Abramson & l\/iorak- schedule 2nd proffer with government

Oct 15th, 2014~ Abramson & l\/iorak decide to cancel proffer stating that Government wanted Lumiere to admit to knowing
there was a fraud while at Visium.

l§?:

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 58 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

June 2016- Complaint filed and Petitioner Lumiere Prooessed. Agent Callahan tells Lumiere: "it is not too late to work with us."

September 8th, 2016- Secret meeting between Government and Defense Counsel Creizman where Creizman asks why the
Government finds the need to prosecute Lumiere as he believes that he is truly innocent The Government states that the point
is that they just really want Lumiere to cooperate with them to help them build a case against Jake Gott|ieb. The Government
offers to reduce Lumiere's charges and allow him to plea to lowest possible Feiony such as "l\/lisprision of Feiony". Government
then asks if Petitioner Lumiere's sister and wife of Jacob Gottiieb would have information as he states that he is "sure there
must have been some interesting pillow taik". Government entertains a possible third party cooperation although unusual after
acknowledging that Petitioner Lumiere was not close to the Visium processes.

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 59 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

l-'ROi\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOOO€ Background 1-10

DATE: 09/30/2018 11:28:57 Pl\/i

1 Petitioner, Stefan Lumiere (Visium Credit Fund Analyst), was hired in 2006 under a 2 year contract at $400,000 per year
minimum at financial institution Nomura Securities as a Director and Head of Special Situations Research. Shortly thereafter
when Petitioner Lumiere (Visium Credit Fund Analyst) was recruited to join Brencourt Advisors as Head Trader, Nomura had
countered offering $800,000 per year guarantee to keep him. Petitioner Lumiere declined and moved to Hedge Fund,
Brencourt Advisors, on a $400,000 minimum guaranteed contract which they surpassed with a total compensation of $700,000
on or about August 2006. in September 2007, he had discussed leaving Brencourt Advisors to join hedge fund Visium Asset
l\/lanagement as a Portfo|io i\/ianager of a "Book" called Special Situations/Distressed in the Visium Baianced Fund and did so in
October 2007.

2 Petitioner Lumiere will herein be referred to solely as Visium Credit Fund Analyst to avoid confusion over Petitioner
Lumiere‘ s multiple other roles at the various other funds none of which were subject to any alleged wrongdoing Petitioner
Lumiere (Visium Credit Fund Analyst) had multiple roles at various points in time throughout his career working at The Visium
Funds The government aided with perjury from Cooperating Witness, immunized Witness Non- Prosecuted Witness did
continuously and with malicious purpose confiate Petitioner Lumiere‘ s titles roles and capital allocation from other Visium
Funds specifically the Visium Baianced Fund and the Visium Global Fund where he did work as a portfolio at various times and
claiming these titles, roles, and capital allocation were part of the Targeted Visium Credit Fund.

3 Petitioner Lumiere (Visium Credit Fund Analyst) first joined Visium Asset l\/lanagement and assigned a "Book" (an allocation
of capital to manage) within the Visium Baianced Fund according to the strategy Special Situations/Distressed. Petitioner
Lumiere's management of this "Book" in the Visium Baianced Fund has never been questioned as he at the helm managed the
"Book" faithfully and diligently. When the financial crisis of 2008 hit, Visium Baianced Fund had significant redemptions and
most of the "Book" portfolios outside of healthcare were trimmed significantly or shut down including Petitioner Lumiere's Jake
Gottiieb (Visium Funds Founder) agreed to maintain Petitioner Lumiere's best positions while given discretion to decide on the
appropriate time to liquidate these residual positions

4 in l\/lay 2009, Jake Gottiieb (Visium Funds Founder) asked Petitioner Lumiere (Visium Credit Fund Analyst) to help the
newly launched Visium Credit Fund (Target) managed by Cooperating Witness Plaford (Visium Credit Fund Portfoiio
i\/ianager/Partner) until there would be an opportunity to continue investing on his own. Petitioner Lumiere went to work in the
Visium Credit Fund as "an Analyst" and as a credit trader shortly after its launch in i\/iay 2009. in the early years of the Visium
Credit Fund, Petitioner Lumiere helped to generate investment ideas in healthcare and other industries as an analyst and
performed much of the trading execution Plaford stated that the Targeted Visium Credit Fund could invest up to 30% of the
capital into non-healthcare issues. The Visium Credit Fund did very weil in the first year and a half with Lumiere's ideas
contributing to a large portion of the profits /-\s a resuit, the assets in the fund grew very quickly. Plaford stated that the team
should seek out and report to him on all the attractive "New issue Credit Deals" pitched by the banks This was a large part of
the Targeted Visium Credit Fund's focus at this time and he gave analysts standing instructions to place orders to buy all "hot"
new issues in bonds and bank debt This was the only quasi discretion to place orders that the analysts were given as part of a
Fund mandate to invest in new issues

5 Government Focused investment in ATi Schools:

Visium Credit Fund's (Target) investment in the Government Focused bank debt of company ATi Schoois, was one of
hundred's of new issues that Visium participated in. Goldman Sachs had pitched investment ATi new issue loans to Targeted
Visium Credit Fund which Petitioner Lumiere (Visium Credit Fund Analyst) reported to Cooperating Witness Plaford (Visium
Credit Fund Portfoiio l\/lanager/Partner), as instructed the terms and his general impression just like he and the rest of the
analysts did for hundreds of other new issues Petitioner Lumiere did place the order for this new issue but only at Plaford
instruction Petitioner Lumiere (Visium Credit Fund Analyst) was given instructions to place an order with Goidman Sachs for
$13 l\/lillion Bank Debt, ATi Term Loan B, and $7 i\/iiilion ATi l\/iezzanine debt. Government Cooperating Witnesses and
immunized witnesses claiming that Petitioner Lumiere was responsible for Visium Credit Fund lnvestment' in ATi Schoois is
ludicrous and symbolic of Cooperating Witness Piaford' s modus operandi of biaming others when his ideas go wrong, stealing
ideas from others and claiming that he is the mastermind for anything that works out well.

6 in addition to new issues Cooperating Witness Plaford (Visium Credit Fund Portfoiio i\/lanager/Partner) asked the Visium
Credit Team for short term investment ideas with reasonable ERR's(internal rate of return) to allocate capital to as the fund

l"'§

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 60 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV~C-A

assets grew quickly from $50 l\/iillion to over $300 l\/iililon due to great returns in 2009 and 2010. On this request for short-term
oriented investments Petitioner Lumiere (Visium Credit Fund Analyst) recommended several general strategies to meet the
fund's current objectives One was to recommend buying debt in merger arbitrage situations with the anticipation that the
bonds would redeemed in the short term. The second strategy was to purchase secured debt of companies that were a bit
more risky with the expectation that they would either be refinanced entirely or they would be partially refinanced with a
potential for equity of the company via a bankruptcy restructuring Petitioner Lumiere mentioned a multitude of situations that fit
the then investment objectives of the fund at the time. Five of the many investment recommendations were Great Atiantic and
Pacific secured debt, US Onco|ogy secured notes, Nebraska Book secured notes, Sevan l\/iarine secured notes, Friendfinder
Secured Notes (the latter 4 of which the government focused on during trial).

7 1) US Oncology bonds (Government Exhibits) were being bought out by l\/icKesson and the bonds were to be redeemed at
completion with a make-whole premium.

2) Nebraska Book Company (Government Exhibits) had hired Goidman Sachs to help them raised money for a new issue
to refinance existing secured and unsecured debt.

3) Sevan l\/iarine (Government Exhibits) was prepping for a new equity issue to pay for the completion of the re-outfitting
of an FPSO that was under a highly termed contract with Premier Oii Company after which the bonds would be replaced
with a bank facility.

4) Friendfinder (Government Exhibits) was to be redeemed with the proceeds of an initial public offering which would be
used to redeem the secured notes at 110.

8 Aithough Petitioner Lumiere (Visium Credit Fund Analyst) did do research on these companies to meet the then investment
objectives of the Targeted Visium Credit Fund, it was solely Cooperating Witness Plaford's (Visium Credit Fund Portfoiio
i\/ianager/Partner) decision to buy these. Petitioner Lumiere had no discretion to invest in the Targeted Visium Credit Fund
apart from some "hot" new issue ailocations, and furthermore only contributed to new ideas to help the Targeted Visium Credit
Opportunities Fund in the first 2 years which ended in early 2011 before the alleged misconduct began

9 After Visium launched the Visium Global Fund, the executives at Visium gave Petitioner Lumiere (Visium Credit Analyst) a
"Book" to manage dedicated to special situations investments ( i\/lerger Arbitrage). Additionaily Petitioner's residual positions
from the Visium Baianced Fund were moved into a "Distressed Book" in the Global Fund which Petitioner Lumiere was to
manage as we|i. Jason Huemer (Visium Funds President/Partner) asked Petitioner Lumiere of he wanted to solely manage
these two books in the Visium Global Fund or whether he wanted to simultaneously continue to work for the Visium Credit Fund
(Target) managed by Cooperating Witness Plaford (Visium Credit Fund Portfolio l\/ianager/l°artner). Petitioner Lumiere agreed
to help out with the Visium Credit Fund when needed but that his priorities would be to manage the "Books" in the Visium
Global Fund

10 After another great performance year in 2010, the Targeted Visium Credit Fund had decided to focus solely in tige
healthcare space which Petitioner Lumiere (Visium Credit Fund Analyst) was not happy with as it was too limiting and as such
ceased to make recommendations for the Targeted Visium Credit Fund. Cooperating Witness Plaford (Visium Credit Fund
Portfo|io i\/lanager/Partner) sold off the majority of Petitioner Lumiere's recommendations without requesting for any analytical
work before doing so simply because the firm decided to remove all exposure to non-healthcare investments Petitioner
Lumiere resolved to work primarily for Visium Global Fund and to assist the Targeted Visium Credit Fund minimally only when
needed or when he was specifically asked to assist with a distressed position or a special situation

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 61 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00007 Background 11-19

DATE: 09/30/2018 11:29:12 Pi\/l

11 Topic: Beginning of the Change in Process Due to immunized Witness Thorell Complaint that Reuters Pricing Service was
innacurate and Unreiiable:

One of the situations that Petitioner Lumiere (Visium Credit Fund Analyst) recommended to Cooperating Witness Plaford
(Visium Credit Fund Portfolio l\/|anager/Partner) was GAP`|' 11 3/8 secured bonds Great Atlantic & Pacific Company was in
bankruptcy, but Petitioner Lumiere had offered his analysis that these bonds would likely be bought out at a make-whole
premium as they were weil secured by real estate assets The bonds continued to accrete with interest while trading flat while
in default and were ultimately redeemed for about 118, This is most likely the situation that Plaford was referring to when he
stated ambiguously that "it started with Lumiere". Plaford used this ambiguity to mislead the government and the Court. The
prosecutors either misunderstood Plaford's deception, or fabricated an argument around this ambiguous statement to falsely
infer that Petitioner Lumiere started the alleged scheme, when in fact "it started with Lumiere“ does not mean anything. The
fact that Thorell admits that Plaford came from a meeting with Visium executives about changing the pricing process and that
Plaford met with Thorell in his office and was instructed to tell no one at Visium what they had discussed Thorell admits that he
never told Lumiere about what was discussed Then Plaford admits that Lumiere was not part of the override process Plaford
further admits that he was the one who picked the prices as he could not trust Lumiere to do anything. The Prosecutors
inference that Petitioner Lumiere was the i\/iastermind of the scheme is completely false, unsupported and a plain error and
defies any rational logic to the point of impossibility How could the alleged "Mastermind" not be involved in the most essential
part of the process which is the "override" which Plaford admits? How could Lumiere be the alleged "Mastermind" if Plaford
admittedly the one that picked the prices as evidence shows? lt simpy does not make sense. The Government either did not
put the evidence together in a rational framework or they simply did not care to when they made the false allegations toward
Lumiere Defense counsel's inability to communicate the impossibility of the Government‘s allegations and theory is beyond
any basic level of competence

12 immunized Witness Thorell (Visium Credit Fund Trader) in an emaii to operations complained that Reuters was not
accurate as it quoted a price of 90 for GAPT 11 3/8 bonds while they were actively trading in large volume at 111. Thorell
recommended that Visium Operations needed to find an alternative way to price the bonds for his purpose which was risk
management This is likely the even that triggered the Visium Credit Team and Visium Operations Department to work together
to make sure that bonds were correctly priced on a daily basis for risk management as Reuters was not accurate and
dependable especially for distressed securities and less liquid securities. The Visium Credit Team was asked to assist in
reviewing prices and getting broker quotes especially as it related to less liquid or esotaric situations where the pricing services
had proved to be extremely unreliable This effort of assistance from the Visium Credit Fund investment Team had nothing to
do with finalizing securities prices or portfolio valuation for Net Asset VAlue ("NAV") purposes This function remained the role
of the accounting department valuation committee working with administrators and auditors. Steven Ku (Visium Funds
CFO/Partner) and David Keily (Visium Funds Compiiance Officer) state this exactly to Thorell in his secret recorded meeting
after he has alleged that the Targeted Visium Credit Fund Portfoiio was misprioed. These executives clearly stated that
immunized Thorell had done nothing wrong and that the prices given by the Visium Credit Fund investment Team were simply
estimates and did not go in Net Asset Vaiue ("NAV") calculations

13 Additionaliy, just before this meeting, immunized Witness Thorell (Visium Credit Fund Trader) surreptitiouseiy recorded his
private meeting with Visium Founder Jake Gottiieb (Visium Funds Founder) whereby after Thorell makes his alleged complaint
and mentions that he has consulted with an attorney, Jake Gottiieb asks him specifically what is misvaiued immunized
Witness Thorell states that Government Focused investments in companies ATi and China l\/ied (C-l\/ied") were egregiously
misvaiued Jake Gott|ieb (Visium Funds Founder) stated that immunized Witness Thorell is not an analyst and would not know
this and besides these investments were valued by an external valuation company therefore Thorell did not know What he was
talking about but agreed to have him speak with Steven Ku (Visium Funds CFO/Partner).

14 Cooperating Witness Plaford (Visium Credit Fund Portfoilo l\/ianager/Partner) wanted a quote for one of the investments in
his portfolio and asked Petitioner Lumiere (Visium Funds Credit Analyst) to call a brokerfor it. Petitioner Lumiere made 2 such
attempts of asking for a quote once from Broker Dealer Jefferies and once from Broker Dealer Goldman Sachs On both
occasions the salespersons were distracted and had forgotten it was then that Plaford told Petitioner Lumiere that the Visium
Credit Fund (Target) wanted to get multiple quotes on a list of securities on a regular basis Petitioner Lumiere asked Plaford
what these quotes were for to which he stated it was a new internal requirement and that Jake Gottiieb (Visium Funds Founder)
"just wanted them". He also insisted they were for internal purposes only and not for audit purposes or anything like that.

l "'f"

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 62 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

Petitioner Lumiere asked why he was being asked to do it as this should be a back office function Plaford responded that he
was not going to trust operations with understanding what the proper levels were Petitioner Lumiere then asked why he did not
simply send the request out to Banc of America or imperial Capital's pricing department Plaford responded by stating that
Visium did not want to wait for the lengthy turnaround time Then Plaford stated that "Jake Gottiieb said this was yourjob".

15 lt was at this point that he told Petitioner Lumiere (Visium Credit Fund Analyst) to call Non-Prosecuted Witness
Vandersnow (Princeridge Broker) to ask if he would be able to help with this function Cooperating Witness Plaford (Visium
Credit Fund Portfolio l\/ianager/Partner) lied when he testified that Petitioner Lumiere selected Vandersnow as he was the one
that made the selection for quotes Petitioner Lumiere told Plaford that this would be difficult as the brokers Were not focused
on this function and were more focused on selling than quoting as they did not like to waste their time getting quotes for clients
This is what Petitioner Lumiere meant he told immunized Witness Thorell (Visium Credit Fund Trader) that "Brokers don‘t
typically quote things" and not immunized Witness Thoreli's longwinded, purposely prejudicial and false version that Petitioner
Lumiere (\/isium Credit Fund Analyst) "needed to give the brokers the levels or they would not know where things were" (insert
Tr. Pages). With this pushback, Plaford went to speak with Jake Gottiieb (Visium Funds Founder) and Steven Ku (Visium Funds
CFO/Partner) about the situation

16 Cooperating Witness Plaford (Visium Credit Fund Portfolio l\/ianager/Partner) told Petitioner Lumiere (Visium Credit Fund
Analyst) that he had spoken to Jake Gottiieb (Visium Funds Founder) and Steven Ku (Visium Funds CFO/Partner), and that
these executives of Visium proposed giving the brokers Visium‘s estimates for the prices if that would aid the brokers in the
requested function Petitioner Lumiere noted that this sounded unconvential who had never been asked to give estimates to
brokers in any prior position in his career, however Plaford insisted that Jake Gottiieb (Visium Funds Founder) and Steven Ku
had authorized this procedure and insisted that there was nothing wrong with discussing levels with brokers and giving them
Visium‘s estimates l-le then stated: "Look, we are not telling them What to come back with, they can come back with anything
they want, this may just help them with identifying the right quote context."

17 With that Cooperating Witness Plaford (Visium Credit Fund Portfolio l\/ianager/Partner) told Petitioner Lumiere (Visium
Credit Fund Analyst) to call Non-Prosecuted Witness \/andernsnow (Princeridge Broker) to ask if he would be able to provide
Visium with quotes on a monthly basis for a handful of securities Vandernsnow immediately agreed Plaford then interjected
and further explained that these quotes were for "internai purposes only and not for audit or anything like and that Visium could
even give him their estimates if that would be helpfui." Vandersnow simply stated that that would be great Plaford lied when he
said that Petitioner Lumiere recruited \/andernsnow to solicit quotes immunized Witness Thorell (Visium Credit Fund Trader)
lied when he testified that Petitioner Lumiere (Visium Credit Fund Analyst) had a close personal friendship with \/andersnow.
Vandersnow lied when he testified that he socia|ized with Petitioner Lumiere at bars, benefits and strip clubs The fact is that
Petitioner Lumiere had only met him on 1 single occasion at a meet and greet at a restaurant bar. These lies of friendship and
selecting brokers were told to falsely claim that Petitioner Lumiere was "Sketchy" and corrupted the alleged "friendly brokers".

18 Petitioner Lumiere (Visium Credit Fund Analyst) from then followed the authorized procedure that his superiors had
instructed him on. Petitioner Lumiere to simplify the task for Non-Prosecuted Witness Vandersnow (Princeridge Broker) to
research the quotes by sending him the bond identifiers and \/isium’s estimates by emaii so that he could check them for
reasonableness l-lowever, he called stating that it was preferable if Petitioner Lumiere would send him the Bond identifiers
without the estimates and to call him on the phone with Visium‘s estimates \/andersnow stated that sending Visium‘s estimates
may be simply be misinterpreted by his firm. Petitioner Lumiere then understood that sending quotes over emaii could be
misinterpreted therefore did as Vandersnow had instructed himi Petitioner Lumiere was still confident nothing was wrong with
this since Jake Gottiieb (Visium Funds Founder), Steven Ku (Visium Funds CFO/Partner), and the Cooperating Witness
Plaford (Visium Credit Fund Portfolio l\/ianager/Partner) (who were all partners of Visium) and Vandersow saw nothing wrong
with the procedure

19 US Oncology (USON Escrow)

The first instance where Petitioner Lumiere (\/isium Credit Fund Analyst) questioned Cooperating Witness Plaford (Visium
Credit Fund Portfolio i\/lanager/Partner) who insisted on valuing the position higher the general marketplace giving full rational
explanation was in Government Focused investment US Oncology Bonds. These bonds were being redeemed by i\/chesson
which had acquired US Oncology in a merger. As a result of the bond indenture the bonds would be bought at a make-whole
premium which is a mathematical computation based on a chosen discount rate i\/chesson had attempted to short-change
bondholders of USON by paying $40 million less than was due by claiming that there lawyers interpreted the language of the
indenture in a manner that wasinconsistentt with standards of practice but used an ambiguous term in the indenture to claim a
lower price Visium contacted Stroock, Stroock and Lavan who was hired to represent bondholders as they litigated this $40
million that was due. ln this position, Visium was restricted and received advanced knowledge of settlement offers that were
made by l\/icKesson. The escrow bonds had been quoted at approximately 2 1/8 prior to this settlement offer. The steering
committee had received a settlement offer of approximately 5 pts

/8

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 63 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV-C-A

FROi\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00008 Background 20-28
DATE:09/30/201811:29;27 Pl\/i

20 Cooperating Witness Plaford (Visium Credit Fund Portfoiio l\/ianager/Partner) insisted that he was the portfolio manager
and that his investors trusted him to price his positions based on all the current information that Visium had and that it was
stated in the investment mandate of the Targeted Visium Credit Fund, He also said that the investors did not want him to rely
on brokers that had no idea of the current developments and that he did not even need a broker quote to price anything He
said he only had to use his best judgment as an investment managerto assign prices to his investments This Was a new
mandate to Petitioner Lumiere (Visium Credit Analyst) who was not an accountant and had never been involved in any quoting
function prior to this, but trusted that Plaford was telling him the truth and that the broker quotes were not necessary at all, but
simply that Jake Gottiieb (Visium Funds Founder) wanted them anyway.

21 it made rational sense to Petitioner Lumiere (Visium Credit Fund Analyst) at the time in the context of his boss' argument
about the investor mandate and fair value and that brokers that are not aware of what is happening on the steering committees
would not be able to price things correctly. When Cooperating Witness Plaford (Visium Credit Fund Portfoiio l\/lanager/Partner)
asked him to get a quote on USON Escrow Bonds from Non-Prosecuted Witness Vandersnow (Princeridge Broker) and to tell
him that Visium‘s estimates were 4-5, Petitioner Lumiere asked Plaford how a broker would know that lt was then that Plaford
instructed Petitioner Lumiere to tell the brokers the information so they could assess and review it and comment on the value
Lumiere described to Vandersnow and Brook (Janney Broker) the settlement offer, told him that Law firm Stroock, Stroock &
Lavan represented the bondholders in the litigation and gave him the other members of the steering committee so that he could
confirm the information He communicated all the relevant information that he believed they needed to make a fair assessment
of the value and determine if Visium‘s estimates were reasonable Therefore, Petitioner Lumiere had every reason to believe
that the brokers were doing their due diligence when Petitioner Lumiere asked for price indication confirmation Petitioner
Lumiere Was not tasked with checking the quotes received or comparing them to the administrator prices or arguing why a price
was being overridden as this was handled by Plaford who perjured himself by stating ambiguously that "it started With Lumiere“
when in fact it was his decision solely and he had given full rationalization to Petitioner Lumiere, to the rest of the investment
Credit Team, to Operations to the Accounting Department to the Executive Committee, to Administrators and to investors

22 Government Focused investment in Nebraska Book Company:

Nebraska Book Company was the second situation where Visium served on the creditor committee and as a result received
information that most of the marketplace would not have been aware of. Cooperating Witness Plaford (Credit Portfoiio
l\/lanager/Partner) wanted to buy Nebraska Book bonds on the anticipation that they would be redeemed through a refinancing
effort that was being pitched by Goldman Sachs middle market investment bankers The bankers indicated that they believed
this refinancing would be achievable However, the refinancing did fall, but Petitioner Lumiere (Visium Fund Credit Analyst)
was still confident that investment bank JP i\/lorgan who owned the subordinated bonds would not walk away from their
investment and contribute additional financing and take over ownership. A creditor's committee representing the secured
bondholders formed to discuss strategy for the company's capital structure Petitioner Lumiere attended the first meeting of the
creditor's Committee on behalf of Visium which was sponsored by bankruptcy attorney Steven Pohi from Brown Rudnick.
Brown Rudnick began the meeting with an introduced offer from private equity investment firm Cyrus Capital, who had
extended an offer of 85 for all of the Nebraska Book 2nd Lien bonds

23 The bondholders rejected the initial offer stating that it undervalued the company and expected Cyrus Capitai (Private
Equity flrm) to make a superior offer of full value at the make-whole price if Cyrus Capitai did not come back with an increased
offer, the creditor committee looked forward to maximizing value by taking control of the company. This offer from Cyrus
Capitai was reported immediately to Cooperating Witness Plaford (Visium Credit Fund Portfolio l\/ianager/Partner) who
proceeded to value the bonds back up insisting like with USON escrow1 that he was obligated by the investment mandate to
value in the new information that had been received by the creditor's committee During this period, the creditor's visited the
headquarters of Nebraska Book and met with management and then hired restructuring advisor, Alvarez and i\/iarshai to do an
operating assessment of the business lt was here that Visium and the members of the creditor committee and new board
members learned that $50 million in credit memos had been uncovered that had not been accounted for. This was significantly
positive for the company as this credit was the equivalent to cash and Would help pay down debt very quickiy. Plaford again
said he needed to value that additional information into the Targeted Visium Credit Fund position Lumiere explained the
situation to various brokers including Non-Prosecuted Witness Vandersnow (Princeridge Broker) and Brook (Janney
l\/lontgomery Broker)

iii

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 64 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

24 Visium Credit Fund (Target) had made an initial investment in ATi in late 2009, This investment was the result of
Cooperating Witness Plaford's (Visium Credit Fund Portfollo i\/ianager/Partner) decision to invest in ali new issues that were
attractive This was a Goldman Sachs New Loan issue that Cooperating Witness Plaford (Visium Credit Fund Portfolio
i\/lanager/Partner) instructed Petitioner Lumiere (Visium Credit Fund Analyst) to place Visium Credit Fund in the order books for
$13 million of the Secured Term Loan B and $7 l\/liliion of the i\/iezzanine debt Any allegation that Petitioner Lumiere was
responsible for Government Focused ATi investment is purely false Petitioner Lumiere was assigned to be the analyst on the
New issue after Cooperating Witness Plaford decided to hold on to the investment while the firm grew in size Analysts were
not compensated for new issues or doing preliminary analysis and placing an order in New issues Lumiere was given
responsibility to monitor this investment because it initially dropped in price slightly on news of Gainfui Employment act which
Lumiere advised Plaford that based on his understanding would not impact the programs at ATi given the high recorded
placement rates and the types of programs that they offered

25 When Government Focused investment in ATi had announced that they had uncovered an error stemming from their
marketing department through their internal audit ATi management held a lender call stating that it would not have a significant
impact and that the issue was only isolated to 2 of its campuses On this cali, ATi management stated that the issues were
easily resolved that the impact to cash flow would only be $5 l\/lillion dollars from $65 l\/liilion Projected EBlTDA for the year`
This did not appear to be a serious issue at the time Later as TWC had placed the Texas campuses on probation which then
led to being placed on l-lCl\/i2 (l-leightened Cash i\/lanagement 2), the outlook was still not so dim as it was deemed by ATi
management and BC Partners ( Owners of ATi Schools), to be simply a working capital issue and a temporary problem and
would be resolved as soon as lifted from l-lCi\/l2 to HCl\/ll. l-lCi\/l2 signified that ATi would have to submit each completed
student application and wait for Department of Education (DOE) approval before the students tuition was paid for based on
90/10 rule, where the 90% came from the DOE. BC partners (Owners of ATi Schoois) made a proposal to Visium to assist with
getting lenders to an out of court restructuring to be pre-emptive to reduce the debt load and convert some of the issues to
equity. This still had a par recovery for the 1st Lien debt and a good recovery for l\/lezzanine debt and equity in the company

26 The bondholders decided to fund a $40 million debt facility to support the immediate cash flow needs of the schools while
on HCl\/l2. The investors would be compensated with a success fee of $20 million and receive a high coupon of interest and
receive reimbursement as soon as taken off of HCi\/l2, Additionaily approximately 50% of the Term Loan B holders agreed to
alter the terms of interest in order to allow ATi to fix itself whereby the bank debt separated into 2 different classes of securities
The Participating Term Loan B were to receive a step up (increased coupon interest pay-in-klnd) while the Non-Participating
would receive only 1% cash coupon This separation and the increased information received by the participating class that
were part of the first creditor committee was not brought up by defense counsel, nor by the Government nor SEC Jindra or nor
any of the Witnesses which made the comparisons of the charts used in the government exhibits flawed.

27 After the Texas Workforce commission placed ATi Texas schools on HCl\/l2, Goldman Sachs the ATi banker, stopped
coverage of the name and stopped providing quotes As far as Lumiere knew at the time, there were no other banks that would
know the issues or that traded pr quoted the name Visium made the decision at that point to have the valuation committee
value the holdings based on "Fair Value using an alternative methodology". This analysis was performed by Josh Rozenberg
on the Valuation Committee Additionaily, the firm had hired Valuation Research Company (VRC) to begin work on the analysis
shortly thereafter and provided their analysis of the value of Visium's holdings in ATi at $29.6 million which was consistent with
the value that the Valuation Committee had come up with using as inputs EB|TDA Estimates and peer group comparable
analysis which was in accordance with GAAP ASC 820 which was discussed in the Ernst & Young Audit report The confusing
issue was that the bank debt did not trade therefore since the new capital structure had not been finalized yet, Visium
Accounting used the old securities as shells or plugs to value the new anticipated holdings lt was an extremely complicated
situation as discussed by Ernst & Young Auditors, but who agreed that Visium's valuation methodology was proper given the
circumstances Aiso the valuations were not done by Petitioner Lumiere (Visium Credit Analyst) or by Cooperating Witness
Plaford (Visium Credit Portfolio l\/lanager/Partner) as alleged but by the Valuation Committee and then by VRC which auditors
Ernst & Young discuss

28 This was also discussed with l\/lSAlP by Josh Rozenberg (Visium Funds Accountant and Valuation Committee l\/lember)
with Jacob Gottiieb (Visium Funds Founder) on the emaii chain which was in the discovery but never introduced as evidence
Petitioner Lumiere had asked Cooperating Witness Plaford (Visium Credit Fund Portfoiio i\/lanager/Partner) why he chose to
set prices on bank debt as there was no evidence of trading or pricing and asked if it would it not make more sense to come up
with a new capital structure and just value it with a new equity holding Plaford told Petitioner Lumiere (Visium Credit Fund
Analyst) that Visium accounting was working on this, but until then, they said it was not a problem to use the old securities as
plugs l-le stated that the only important thing was that the cumulative Net Asset Vaiue (NAV) of the position was the same
This appeared to be sound to Petitioner Lumiere who followed up by asking Plaford what the SEC's opinion was on this as the
SEC Was in the offices reviewing Visium's application as lnvestment Advisor Registration. Plaford responded that the SEC was
fine with it. Lumiere hence believed that it was completely proper and communicated these results to Non-Prosecuted Witness

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 65 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C~A

Vandersnow (Princeridge Broker) and to Brook (Janney l\/lontgomery Broker) and told them to speak to the Visium accounting
department about this to confirm.

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 66 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOO()9 Background 28-34

DATE: 09/30/2018 11:29:40 Pl\/l

28 There were several steps that followed but the bottom line was that things did get worse for the company as it took longer
to get back to HCl\/i1 than expected but with that, Visium Credit Fund (Target) and l\/iarblegate (Hedge Fund) had entered into
several private discussions to take ATi Schoois private ( Buy the company), first with Paim Ventures and then between Visium
Credit Fund (Target) and i\/iarblegate. Throughout this period Visium and l\/larblegate because of their continued financial
support of ATi Schoois and its majority holdings in the priming debt facility and new working capital facility, had a completely
different outlook, information and economic interest than Apolio management did \/isium and i\/iarblegate set up a new entity
called Ancora Hoidings which they used to buy out best assets of ATi and continued ownership With a much larger stake in a
smaller company

29 Based on details from the \/RC reports and evidence in Discovery, Visium Credit Funds (Target) continued to increase the
value of \/isium's position in ATi Schoois and then Ancora Weli after Petitioner Lumiere (Visium Credit Analyst) left Visium in
April 2013. When Petitioner Lumiere (Visium Credit Fund Analyst) left, the firm had valued ATi position at $22 million They
then subsequently raised it to $25 l\/ililion and then to $29.6 million based on the completion of the restructuring The
government's argument and presentation that the Net Asset Vaiue of the holdings is Worthiess based on Government Witness
Jindra who did no work on the investment and relied on a pricing service "l\/larkit" to value the Term Loan B is without merit as
explained by Ernst & Young and \/RC in there reports The firm had been using the old securities as shells to value its holdings
and it would not have been proper to value them at close to zero as the government indicated based on the information that
Visium had and based on the responsible valuation methodologies used

29 Ernst & Young and Valuation Research Company write about this in their reports and discuss the valuation used and the
accounting methodology which they signed off on. There is no strategic reason why these reports and witnesses from these
firms would not have been discussed or entered into evidence in order to educate the jury and demonstrate that ATi was not
being misvaiued as the Government continuously alleged The charts used by the government were flawed and highly
prejudicial and acted to remove any semblance of the good faith that Petitioner Lumiere (Visium Credit Fund Analyst) had in the
valuations being used at that time. lt is beyond reason why these reports the analysts that wrote the reports, the valuation
committee that valued ATi Schoois would not have been called as witnesses Petitioner Lumiere had thought there were
potential red flags at Visium based on Cooperating Witness Plaford's (Visium Credit Fund Portfolio l\/lanager/Partner) reaction to
Petitioner Lumiere learning that Acting CEO of ATi from restructuring advisory firm Conway del Genio said that there was an
error in their ATi forecast model for EB|TDA (cash Flow metric.) Petitioner Lumiere brought it to the attention of Cooperating
Witness Plaford in order to tell the Valuation Committee so that they could take it into account in their valuation But
Cooperating Witness Plaford suspiciously said: "Don't tell Josh. The investors don‘t have a right to have this new information
yet |t's backward looking We have it valued based on estimates as of Year end 2012. |t's part of the investment agreement
with investors." Petitioner Lumiere found this contrary to what he had been told by Plaford previously with USON, Nebraska
Book, and Sevan i\/iarine whereby Plaford insisted that they had a fund investor mandate to value things based on ali current
information This arose a suspicion by Petitioner Lumiere which then was addressed by Plaford stating that he disclosed to
Steve Ku (Visium Funds CFO) and they took care of it. There were no broker quotes requested by this time as valued by
Valuation Research Company and Visium Valuation Committee When Thorell at recorded meeting stated that: "He [Steve Kuj
said that Visium does not use "NA\/" to value positions", Lumiere interpreted this as meaning that Visium did not use peer group
multiple valuation to value positions which was what Visium Valuation Committee had been doing This is what triggered
Petitioner Lumiere to state that "Chris has been mismarking shit since the beginning." Because Chris meaning Plaford and not
Plaford and Lumiere as Thorell and Government insisted had been using this concept to value multiple positions since 2011
beginning with USON.

30 Defense Counsel was inept at bringing out any of this evidence and issues or even discussing them in opening
statements or summation He did not even mention these issues while Cooperating Witness Keily (Visium Funds Compiiance
Officer) Cooperating Witness Plaford (Visium Credit Fund Portfolio l\/ianager) and l\/iarbiegate Founder l\/illgram, immunized
Witness Thorell (Visium Credit Fund Trader), Non-prosecuted witness Vandersnow (Princeridge Broker) were being cross
examined This lack of sense by defense counsel, robbed Lumiere of a fair trial and allowed plain error that were grossly
prejudicial to be introduced at trial. The erroneous and mistakenly distorted values that the government portrayed at the time
acted to inflame the passions of the jury beyond any recovery for defense Petitioner Lumiere (Visium Credit Fund Analyst) was
first notified of these government exhibits weil into the trial, the evening before Government Witness Jindra was to present and
testify Defense counsel did not review these exhibits that were sent to him only the only the evening before trial with no time to
review the data, the assumptions and the thousands of spreadsheets that the charts referenced Petitioner Lumiere told

v g
-"r i).,
le s..;~

l' t

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 67 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

defense counsel that he could not stipulate to the exhibits as they were erroneous and did not measure the correct securities
Defense counsel showed no understanding and stipulated to everything placed in front of him by the government greatly
prejudicing defendant

Government Focused investment in China-l\/led Bonds (C-l\/led):

31 C-l\/led Bonds were an investment that was made and authorized by Cooperating Witness Plaford and recommend by
Ameesh Shah (Visium Credit Fund Analyst). Visium Credit Fund (Target) had built a sizable position in C-l\/led bonds in 2011.
At some point, fear permeated at wall street investment firms that "all Chinese companies" were frauds in the wake of Sino
Forrest alleged fraud which caused the company to fall into chapter 11 bankruptcy protection Cooperating Witness Plaford
(Visium Credit Fund Portfoiio l\/lanager/Partner) and Ameesh Shah did not believe that C-l\/led was a fraud but its bonds fell
nevertheless in the wake of the fear alongside its stock t Plaford did believe that the bonds Would be repurchased by company
management given the opportunity created by the trading discount Plaford asked Petitioner Lumiere (Visium Credit Fund
Analyst) if he knew of any investigators that could look into C-l\/led for peace of mind He recommended Kroli and Associates
which Target Visium Credit Fund hired to investigate the business in China. The report came back with positive feedback Which
further emboidened Plaford Plaford asked Petitioner Lumiere how to set up a steering group so he referred Plaford to Jayme
Goldstein (Attorney from Stroock, Stroock and Lavan) who hosted a bondholder's call to discuss how to commence a dialogue
with management after the company missed a coupon payment for no apparent reason as the balance sheet showed $300
million in cash while the coupon payment due Was only approximately $4.5 million

32 C-l\/led stock was halted at approximately 75 cents after dropping from over $4 per share as the Nasdaq reached out to C-
l\/led to find out why they missed a coupon payment The stock started trading again approximately a month later, and large
volume of purchases were driving the price up over 373%. Deutshe Brothers (Biiiionaire wine family) was accumulating the
stock through an investment firm, had been accumulating a large amount of the C~l\/led stock within a short period of time to
over 43% of the outstanding There was also a rumor that the Chinese company CEO missed the coupon payment on purpose
to panic the stock market permitting the purchase of a large amount of stock at a discount and perhaps coordinated with
Deutshe Brothers for a management buyout of the company The stock was then halted again, and there was no evidence of
trading so Plaford after coordinating with the Valuation Committee determined that the appropriate value would be to value the
convertible bonds ( the convertible bonds were convertible into stock of C-l\/led) on an as converted basis at parity (Equai to the
stock that it would be converted into multiplied by the price).

33 The steering committee began to contemplate next steps and ultimately hired Cosimo Borelli from Borelli Waish (Chlnese
Bankruptcy Specialist) to assist the bondholders with filing the company for bankruptcy in order to seize the assets of the
company in return for funding the litigation in china, Bondholder attorneys Stroock, Stroock and Lavan assisted in setting up a
structure whereby a new Directing Class of bonds were created that Would fund this litigation in return for the funding of this
and steering this process it was agreed that the Directing Class would receive approximately based on what was designated
as Tier1 Bonds in C-l\/led, 80 to 85% of the proceeds from the seizure of assets in China while the Tier 3 Bonds would only
receive 5% of the proceeds Ameesh Shah (Visium Credit Fund Analyst) and Cooperating Witness Plaford (Visium Credit Fund
Portfolio i\/lanager/Partner) were the ones that interacted with the valuation committee and VRC for assessing the value of
Visium Credit Funds position in C-l\/led. The firm first used its valuation committee assisted by Plaford and Shah and
information from attorneys Stroock, Stroock and Lavan to value the position then had external valuation firm, Valuation
Research Company (VRC), value C-med whose values were consistent With What the Visium Valuatlon Committee had
assessed This was also described in the VRC reports on C-med and the Ernst & \’oung reports Valuation Research Company
(VRC) and the Valuation Committee continued to value the Directing Class C-i\/led Bonds at a significant premium to the C-l\/ied
Tier 3 bonds at a range of 19 to 20x the value of Tier 3 bonds well after Petitioner Lumiere left Visium and weil after Plaford left
Vlsium. The position was taken over purely by Ameesh Shah who continued to follow the name as an analyst for Visium.
There can be no strategic reason to leave this essential facts out of the defense case except that Defense Counsel Creizman
was prioritizing Visium and Jacob Gottiieb exposure over his own client As a result the jury and the court was not able to see
the truth and executed their decision based on misstatements mistaken facts and perjury aided by an ineffective and conflicted
Defense counsel.

34 Painting the Tape Ailegation in C-l\/ied:

From l\/larch 2ist to l\/larch 25th, Lumiere travelled to l\/liaml. Plaford perjured himself under oath by stating that Lumiere
was in his office with Ameesh Shah on l\/larch 23rd 2012 discussing purchasing the C-l\/led bonds. This was clearly a lie as
Lumiere took no part in such discussion if there were such discussions between l\/lri Shah and l\/ir. Plaford The governments
allegation and Plaford's testimony of the C-l\/led trade fail on multiple leveis:

a) Lumiere was clearly not in the office where Plaford said the trade strategy Was discussed as he was in l\/liami from
l\/larch 21st to l\/larch 25th and in addition was at a concert after 12pm so not accessible

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 68 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

b) The government shows no other instance where this occurred during Lumiere's tenure at Visium

c) if the governments allegation that Visium could pick any price they wanted to mark a security, which according to ali
firm documents was actually correct if done in good faith, then why would they need to place a trade to confirm it? lt
defies iogic.

d) The trade was done on i\/iarch 23rd 2012 and not on l\/iarch 31st 2012 which would be month end There was no
reporting NAVs to investors on a daily basis or weekly basis

e) The trade occurred at 5:31pm while Lumiere had no telephonic communication with anyone from Visium or with Jenney
since 12pm.

f) The trade ticket was sent to Thoreii, Sudarshan Jain and to Lumiere which does not mean that Lumiere accepted it or
placed the trade or agreed to any price

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 69 of 272

TRUL|NCS 77805054 ~ LUMiERE, STEFAN - Unitt OTV-C-A

___________________________________________________________________________________________________________

FROi\/l: 77805054

TO: Bardon, O|ga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOO1O Background [34 (g-m) Cont.]
DATE: 09/30/2018 11:29;56 Pi\/l

g) Anyone could have executed this trade and the allegation that it was Lumiere does not make sense as there was no
evidence of communication between Lumiere and Brook around the time of the execution of the trade and Lumiere was
unavailable on vacation at a concert at the time Defense counsel refusal to incompetence in preparing for the defense of
this allegation when he had phone records that showed that Lumiere and Brook had not communicated anytime leading up to
the execution and failed to introduce evidence of Lumiere's whereabouts which consisted of airline tickets hotel room invoice
and concert ticket is beyong any below any reasonable level of competence especially in light of the fact that Plaford perjured
himself claiming that Lumiere was in his office at the time

h) Even if Lumiere had placed an order with Janney l\/iontgomery, who did traffic in C-l\/ied Bonds it would have been purely at
the order of Cooperating V\/itness Plaford (Credit Fund Portfolio l\/ianager/Partner). The order may have simply been "Visium
wants to buy 1 l\/iiliion Notionai amount of C-ivied bonds l am out of office but coordinate with Thorell or Plaford if you are able
to locate any bonds for sale." And the price could have simply been 43.25 with the markup (Commission). There is sufficient
evidence to support that there was very limited liquidity in the bonds There was no evidence of any true market at that time
Janney i\/iontgomery had been attempting to contact Lumiere to no avail from noon on and was not able to communicate with
Petitioner Lumiere Ail we know is Janney i\/iontgomery stated that the bonds were tough to find as they were very illiquid
Unfortunately, Brook from Janney i\/iontgomery was deceased and could not be cross examined by defense to what definitively
occured and a long amount of time had passed from l\/larch 2012 to Jan 2017 that it is more than likely that most people would
not remember the details of the trade or what was said As a result of these issues Petitioner Lumiere was deeply prejudiced
as he was not able to confront the witness

i) C-i\/led stock had moved up 273% over the two week period leading up to the trade This would lead any market participant
to understand that there is correlation between bonds and equities even greater in convertible bonds Which these were and
therefore it is highly likely that the bonds had moved up significantly but due to illiquidity the levels ( not markets) were stale
and not updated This essential fact was not even brought up by defense counsel Creizman in trial who had no understanding
of the basic principles of securities that defendant had communicated to him numerous times and alleged to understand lt was
clear that he had no understanding during the trial.

j) Deutsche Brothers had accumulated a 43% stake in the C-l\/ied stock during a short period of time and rumours and reports
were being released that they were likely working with management to take C-ivied private and buy the company out. The
ultimate impact of this would have been a full (Par) recovery on the bonds at 101 due to change of control features in the bond
indenture This would further explain Why it was difficult to locate any bonds for sale and why levels sent out by brokers Were
likely very stale which is typical for illiquid securities

k) Two other trades occured on this same day at 42.5. One was from Broker Hapoiim and the other from another Hedge Fund
Grammercy Partners These were conveniently excluded by Government V\/itness Jindra (SEC Economist) who should have
provided an unbiased analysis yet, it was clear that he was presenting a completely biased report and was equally motivated to
aid the government in a conviction due to the parallel complaint by the SEC, whereby the SEC stood to make money on any
fines extracted from Petitioner Lumiere and/or Visium as a result of this trial. Petitioner Lumiere was only made aware of this
trade allegation and the details of such during trial and was not able to prepare any defense as a result Defense counsel did
not review the exhibits until the night before Jindra testified so did not prepare any investigation or defense Petitioner Lumiere
during trial did tell the Defense Counsel associate about the excluded trades which the associate did not understand and did
not communicate to Defense Counsel.

l) Bond runs ( Broker levels released throughout day as an advertising tool for brokers to generate order flow) from lviarch 23rd
2012 did have bonds quoted 30-33, but they were stale and not a single one was marketable This means they were not real
markets and they were not updated for the recent events which were stock price move up and the news reports of a potential
buyout of C-i\/ied.

m) Bond runs updated the following trading day showed levels updated to 40-45 from several prestigious broker/dealers
including Goldman Sachs which Defense counsel failed to investigate and bring into evidence As a result of Jindra concealing
these refreshed runs from the court and jury and concealing the events that led up to C~l\/led stock increase and news reports
the court and the jury were deprived of essential information to learn about the nature of this particular trade and how markets
in distressed bonds that are illiquid operate Defense Counsel Creizman failure to investigate these facts and address them in

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 70 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

trial was below any level of competency deeply prejudicing Petitioner Lumiere at trial.

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 71 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Oiga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00011 Background 35

DATE: 09/30/2018 11:30:12 Pl\/|

35. Petitioner Lumiere had been told by his sister, Aiexandra Gottiieb, also wife of Jake Gottiieb (Visium Funds Founder) that
Gott|ieb had made various threats toward Lumiere stating that he was going to make sure Lumiere never worked on wall street
again With that Petitioner Lumiere met with Aiexandra Gottiieb and her divorce attorney Beslow in mid 2012. Besiow had told
Lumiere that his job was safe given that Gottiieb would likely not do anything to Lumiere during the divorce as he would not
want to be sued Petitioner Lumiere told his sister and her attorney Beslow that he wanted to leave Visium and was preparing
to leave anyway and had hoped Visium would let him go and release him from his contract which contained a non-compete
provision Both Aiexandra Gottiieb and Beslow said that Petitioner Lumiere should documents everything that Visium had him
doing for them including all processes procedures and work done by Lumiere lt was this instance where Lumiere began
recording processes at Visium, conference calls analytical discussions as well as the process he had been told to follow to
request broker quotes and Plaford going through his monthly pricing estimates with Lumiere to communicate to brokers This
last part Petitioner mentioned was the only thing that Visium had him doing that was unconventionai, but that it was the
recommended procedure by Jake Gott|ieb and Steven Ku (Visium Funds CFO and Cooperating Witness Plaford (Visium Credit
Funds Portfolio Manager/Partner) and Beslow recommended that Petitioner Lumiere continue with ali processes but to just
document everything which Petitioner Lumiere did when he could Government alleged that Lumiere recorded for the purpose
of recording a crime that he was committing in order to blackmail Jake Gottiieb. They believed this theory was supported by a
recording where they alleged that Lumiere said:

"Flrst, we must extort Visium. l would love to go get them and say, Jake Chris Give us 100 Mii|ion between the both
of you."
However, this statement was incorrect and transcribed incorrectly The actual statement corrected stated the following which
Was in a joking manner and showed zero actual intent:

"Well of course we can't extort them. | would love to be able to go to them and say: Jake Chris give us $100 million
between the both of you."

The actual statement is not only in a joking manner with zero intent but it actually means the direct opposite of what the
government alleged and stated throughout trial. Additionaily in a recording between Lumiere and Thorell he clearly states that
he has made recordings for the specific purpose of protecting himself and not for any surreptitious plans Petitioner Lumiere in
this recording advised Thorell to leave Visium, and that Plaford is not trustworthy and that he is at risk for being set up as the
Fall Guy for Plaford l-le advised Thorell to record everything if he stays to protect himseif. Ail the evidence proves that the
governments allegations and theory are not only wrong, but they are completely irrational and provab|y false

in another recording between Lumiere and Thorell1 Thorell insinuates that he wants to buy Petitioner Lumiere's recordings from
him and asks him if he wants to make money Petitioner Lumiere is confused and states you are not talking about blackmailing
Visium, because you can't do that That would be an offense

Armed with all this evidence the government still chooses to proceed with their irrationai, mistaken false theory which deeply
and irreparably prejudices Petitioner Lumiere's defense Defense counsel says nothing throughout did not review and correct
the transcripts which were clearly wrong, did not bring in supporting evidence to impeach Thorell and prove that Thore|l's
stipulation to the recorded statement was perjury Defense counsel had every opportunity to make these corrections but chose
to do nothing which has zero strategic value

Just before hiring employment counsel Larry l\/loy to assist with negotiating departure terms with Visium and announcing his
desire to leave Visium, Lumiere speaks to Phii Broeniman. The context of the discussion is to get get his advice on how to
leave Visium and what to expect as he had done this shortly before After this discussion, Lumiere tells Phii that he believes
something is wrong with Plaford`s valuation of certain securities but does not have a solid understanding of the process l-le tells
Phii not to mention it to anyone as Lumiere is still working on a departure from Visium and does not want Visium to know of his
complaintjust yet But Lumiere will not let it go and reveals his plan to leak the issue to the SEC to investigate

The Government ignores this last part and presents only the first part to thejury and the court appearing that Lumiere is asking
Phii to keep this quiet when in fact Petitioner's statement is just the opposite in that he is going to leak this to the SEC, but he
simply does not want to mess up his departure with Visium at this momentl The government had Plaford testify to this

- recording to show that Lumiere was still employed at Visium at the time so therefore admitted to know something was wrong

while at Visium. However what is lost in the governments argument is the context of the discussion which is Lumiere is leaving
Visium, the fact that Lumiere has just learned of this issue and he is 1 day away from meeting with employment counsel Larry
l\/|oy to negotiate a departure from Visium and he reports to Jake Gottieb his desire to leave Visium 2 days (See Email from

§“l

 

Case 1:16-cr-00483-.]SR Document 122 Filed 10/05/18 Page 72 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Keily Dated 4/29/13 Subject: Your Resignation from Employment with Visium Asset l\/ianagement).

Petitioner Lumiere spoke to Attorney Jayme Goidstein from Stroock, Stroock and Lavan just after he left Visium to consult
about the reasonableness of Visium's valuations specifically about C~i\/led after Petitioner Lumiere learns that another fund had
C-l\/ied Bonds valued at a significantly lower price than Visium, Attorney Jayme Goldsteln stated that he did not know how they
should be valued and Petitioner Lumiere indicated that he was concerned that in light of a discussion with another member
another C-l\/ied holder and a situation with ATi that Plaford had possibly been valuing some positions incorrectly Jayme
Goldstein then spoke to Joel Cohen Attorney from Stroock who referred Petitioner Lumiere to Park & Jensen attorney Tai Park.
Petitioner Lumiere scheduled to meet with Attorney Tai Park who then could not make the meeting but referred Lumiere to
Robert Knuts who Lumiere met with that day in early i\/lay 2013. Petitioner Lumiere met with Attorney Knuts and prepared
documents and recordings of Visium's procedures for him to review and told Knuts the processes and valuations of certain
positions and his immediate concerns Petitioner Lumiere asked Knuts if he could forward the information to the SEC for him if
he thought there was something of interest to them to which Knuts stated that he would: "iet sleeping dogs lie". l-le further
stated that the SEC would not be interested in a valuation case as they were interested primarily in insider trading issues He
further stated that Hedge Funds have wide lattitude in how they value their assets Petitioner Lumiere left the meeting by
stating they he would like Knuts to further review the information he left and to send to the SEC if warranted He additionally
asked Knuts if he could speak to Thorell to discuss any concerns or any additional information he may have which Thorell
admits to speaking with him on the recorded conversation he has with Petitioner Lumiere, (insert language and transcript
reference)

Lumiere recorded a conversation with Thorell right after he left Visium stating that he was concerned with Plaford's pricing of
several positions in this conversation Thorell admitted to Plaford having him send prices to operationg pretending that it was
from him but that the prices really came from Plaford Lumiere noted in this recording that this was some other level of
egregiousness by Plaford that he had not seen before Thorell conveniently uses Lumiere's own words in his reaction to what
Thorell had told him during trial, in the context of Visium Credit Fund and Plaford's decision to send a USB to brokers with the
list of securities that Visium Credit Funds wanted quotes for which included Plaford's estimates However, Thorell claims that
he was shocked by this after the fact however in reality he perjured himself as he was the one who made the call to Odeon
broker Callaghan and was on speakerphone when Lumiere told him he was going to send a USB with ali the quotes Visium
wanted and that it included the Visium's estimates as well as a benchmark and to quote what he could This call was not done
surreptitiously in the stealth of the night as the government alleges lt was made on Thorell's desk phone on speakerphone in
the middle of the day. The USB was then sent to Odeon via Visium l\/iessenger service and billed to the Visium Credit Fund
Lumiere also disclosed to Thorell that he should make recordings to protect himself from being set up as fall guy by Plaford if
there was anything wrong, just as Lumiere had done Lumiere did not notice anything wrong until just before his departure and
was recording simply because he had learned of threats from Gottiieb disclosed by his sister Aiexandra Gottiieb.

Petitioner Lumiere followed up with immunized Witness Thorell (Visium Funds Credit Trader) several times after this
discussion where they discussed whistleblowing if they could gather enough information and facts to support a further inquiry by
the SEC about what was happening at Visium under Plaford's heim. Petitioner told Thorell that he would not bother making a
report to compliance as they would act to protect themselves and would do anything Jake Gottiieb told them. Lumiere instead
advised a direct report to the SEC ig Thorell could confirm that there was anything materially wrong at Visium, Petitioner
Lumiere met with Thorell to discuss reporting to the SEC in Juiy 2013 and learned additional information from Thorell about
happenings at Visium and statements made by Steven Ku (Visium Funds CFO) and Jacob Gottiieb (Visium Funds Founder).
Petitioner Lumiere was not concerned about what Thorell told him as Thorell testified during trial which would have been
apparent if anyone had listened to the recordings in entirety The tone was one of excitement about Thorell's allegedly
preparing to confront Jake Gottiieb and that he was confident he could outwit Gottiieb and was looking fon/vard to this meeting
Thorell in this recorded meeting disclosed that he met with Steven Ku (Visium Funds CFO) who had told him that Visium did not
use NAV to value its securities lt is here that Lumiere to this new revelation in shock stating: So, Chris has been manipulating
the valuations of the portfolio. Thorell perjured himself and the government states that Lumiere said: Even though Chris has
been manipulating valuations" which is both incorrect and has a completely different meaning as the correct version is a
statement of previous unawareness while the falsified transcript is that infers at least a prior confirmation

Petitioner Lumiere then emaiis Knuts that he has learned additional information in Juiy 2013. in this emai|, Petitioner
Lumiere asked Knuts to make a report to the SEC as they should investigate now. Knuts ignored all of Petitioner Lumiere's
emaiis while he continued to work on other matters for Petitioner Lumiere Petitioner Lumiere continues to discuss in good faith
a whistleblower complaint with Thorell and in the recording with Thoreli, rresponsib|estates that Knuts and Thorell's attorney
, should get together to discuss why Knuts believes there is nothing criminal, whereas Thorell alleges his attorney states there is
criminality

When Lumiere meets with Thorell several more times it is to in good faith discuss a potential whistleblower complaint if

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 73 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

indeed there is something wrong. Thorell has alleged to have something on Gottiieb but suspiciously will not disclose what it is,
leading Lumiere to distrust Thorei|. Lumiere states that Chris mismarked shit since the beginning was in the context of
everything Lumiere had learned and this is the only logical conclusion Lumiere had become suspicious when Plaford stated
that everything was backward looking when Lumiere reported the new EBlTDA forecasts for investment ATl which ran contrary
to what Plaford had alleged was in the investor mandate which he had stated since 2011 that Visium Was required to value
positions based on all the current information that they had. This followed when in l\/lay 2013, he ran into a Steering Committee
member of C-l\/led who valued C-i\/led position based on drastically

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 74 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00012 Discussion

DATE: 09/30/2018 11:30:29 Pl\/l

DlSCUSSlON

Title 28 U.S.C. 2255 allows a prisoner in custody under a sentence of a federal court to move the sentencing court to
vacate, set aside, or correct a sentence To obtain relief pursuant to 28 U.S.C. 2255, a federal prisoner must establish: (1)
the sentence imposed in violation of the Constitutlon or laws of the United States; (2) the court was without any jurisdiction
to impose such sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the sentence is otherwise
subject to collateral attack. See, Hill v. United States, 368 U.S. 424, 426-27 (1962). Thus collateral relief under Section
2255 is only available for "a Constitutionai error, a lack ofjurisdiction in the sentencing court, or an error of law or fact that
constitutes a ‘fundamental defect which inherently results in a complete miscarriage ofjustice‘." United States v. Bokun, 73
F.3d 8,12 (2d Cir. 1995)(quoting Hill v. United States,368 U.S at 428).

A defendant in a criminal proceeding has a right under the Sixth Amendment to effective assistance from his attorney at all
critical stages in the proceedings which include work on case, investigation the case, bringing on specialists in the area
where expertise is needed, investigate and find witnesses experts review all discovery and present any exculpatory
evidence or entering into a plea of guilty, See Hill v, Lockhart, 474 U.S. 52,58 (1985) and l\/lissouri v. Frye, 132 S. Ct. 1399,
1405 (2012), and sentencing, see Glover v. United States, 531 U.S. 198, 202-04 (2001) and l\/lempa v. Rhay, 389 U.S. 128,
134 (1967). The precedents of these holdings is contained in the seminal case in this area, Strickiand v. Washington, 466
U,S. 668, 688 (1984 or 1989 check), wherein it is stated that a trial attorney has an overaching duty to advocate the
defendant's cause"
ln order to succeed on a claim of ineffective assistance of counsel, a claimant must meet the two-pronged test that was
established in Strickland:(1) he "must show that counsel's performance was deficient" id. at 687, so deficient that, "in light
of ali the circumstances the identified acts or omissions were outside the wide range of professionally competent
assistance", id. at 69 or 690 Check; and (2) he must show "that the deficient performance prejudiced the defense", id. at
687, in the sense that "there is a reasonable probability that, but for counse|'s unprofessional errors the result of the
proceeding would have been different", id. at 694.

This "test" was clarified in Bennett v. United States, 663 F. 3d 71, 84 (2d Cir. 2011), ""[B]oth the performance and

prejudice components of the ineffectiveness inquiry are mixed questions of law and fact,' ..... and we review a district court's
conclusions on those issues de novo". ld. at 85 (quoting Strickland, 466 U.S. at 698). "The lAC claim must be rejected if the
defendant fails to meet either the performance prong or the prejudice prong." Bennett, 663 F.3d at 85; see, Strickland, 466
U.S. at 697.

ln ruling on a motion under Section 2255, the district court is required to hold a hearing "[ujnless the motion, files records

of the case conclusively show that the petitioner is entitled to no relief". See, Pham v. United States, 317 F.3d 178, 185 (2d
Cir. 2003) (2255 does not permit summary dismissals of motions that present facially valid claims). The prevailing standard is
that to warrant a hearing the motion must set forth specific facts supported by competent evidence, raising detailed and
controverted issues of fact that, if proved at a hearing, would entitle him to relief. See l\/lachibroda v. United States, 368 U.S.
487, 495; United States v. Aiello, 814 F.2d 109, 113-114 (2d Cir. 1987).

To warrant a hearing on an ineffective assistance of counsel claim, the defendant need establish only that there was a
"plausible" claim of ineffective assistance of counsel, not that "he will necessarily succeed on the claim". Armienti v. United
States, 234 F. 3d 820, 823 (2d. Cir. 2000)(quoting United States v. Tarricone, 996 F.2d 1414, 1418 (2d Cir. 1993)). The
general procedure is for the district court to determine whether, viewing the evidentiary proffers, where credible and the
record, in light most favorable to the petitioner, he may be able to establish at a hearing a prima facie case for relief lf
material facts are in dispute, a hearing should usually be held, and relevant finding of fact made. See Armienti, 234 F.3d at
825 (remanding for a hearing where applicant alleged several specific instances of attorney's deficiencies that were the
product of specific conflicts of interest); Aiello, 814 F.d at 113 (holding that hearing is appropriate when application includes
"assertions of fact that a petitioner is in a position to establish competent evidence").

The United States Supreme Court, in Von l\/loltke vi Gillies 332 U.S. 708, 721 (1948), held that "jP]rior to trial, an accused
is entitled to rely upon counsel to make an independent determination of the facts, circumstances pleadings and laws
involved, and then offer his informed opinion as to what plea should be entered". The Supreme Court then, in Townsend v.
Burke, 334 U.S. 736,68 S. CT. 1252 (1948), held that due process requires that a convicted person not be sentenced on
"materially untrue" assumptions or "mislnformation". See Townsend v. Burke, 334 U.S. at 741 (1948) in l-lill v. Lockhart,
474, U.S. 52, 58 (1985), the Supreme Court held that the Strickland test applies to advice given by counsel in the context of
guilty plea discussions This determination was reaffirmed in Lafler v. Cooper, 132 S. CT. 1376 (2012), where the Supreme

regret

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 75 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

Court stated that the Sixth Amendment requires effective assistance of counsel at all critical stages of a criminal
proceeding, including the pre-trial phase See Lafler at 1381.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 76 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOiOO [l.A Pti] l\/lisconductArgument Pl\/l l
DATE; 09/30/2018 11:30:44 Pl\/l

i. Creizman allowed the prosecutors to use A)misconduct, B) false, erroneous and perjured testimony to show erroneously that
Lumiere was a portfolio manager giving him control and influence over marking and setting prices of the Visium Credit Fund.

l\/ir. Lumiere was a portfolio manager in the Visium Global Fund in which he managed a perfectly legal and legitimate operation
Prior to this he managed a perfectly legal and legitimate operation in the Baianced Fund dedicated to Special
Situations/Distressed which moved to the Global Fund, These portfolios had absolutely nothing to do with the Credit Fund.

i\/lr. Lumiere was neither expressly nor implicity a Portfolio l\/lanager in the Credit Fund which contained the securities that the
prosecutors alleged were inflated (A1-A16; Proof Petitioner is solely Credit analyst in Credit fund, but Portfolio l\/lanager of a
different, unrelated fund).

A. Creizman Aliowed the Prosecutors to use l\/lisconduct to Falsely show that l_umiere was a Portfolio l\/ianager in the Credit
Fund.

The Prosecutors may not make material misstatements of law (United States v. Cruz, 797 F.2d 90, 93 (2d Cir. 1986) or
fact (United States v. Forlorma, 94 F. 3d 91, 96 (2d Cir. 1996) (Prosecutor's repeated reinforcement that defendant was aware
of heroin concealed in bag improper because there was no evidentiary basis for this misstatement of fact).

The Prosecutors repetitively made clear and obvious misstatements of fact to the jury and the Court, Numerous and
repetitive statements such as "l_umiere's hedge fund" (A18-A21; TR; pg 6 ln 1, pg 6 ln 4, pg 6 |n 20, pg 9 in 20, pg 975 ln 15~16,
pg 975 ln 18~19, pg 975 |n 21-22, pg 976 ln 24-25, pg 976 ln 2, pg 976 ln 13, pg 977 ln 3), references to Lumiere being a
portfolio manager (A17-A18; TR: pg 5 ln 16~17, pg 4 ln 13, pg 3 in 19-20, pg 4 in 20, pg 5 ln 7, pg 5 ln 21, pg 5 ln 23) pervaded
the trial. This acted to inculcate, brainwash, and infect a non~specialized jury and was especially improper because there was
no evidentiary basis behind these material misstatements of fact apart from pointing to perjured testimony of witnesses
Lumiere was not the hedge funds manager or a portfolio manager and did not report to investors These misstatements of fact
were done intentionally and maliciously to confuse a jury uneducated in this fieid. These "improper methods calculated to
produce a wrongful conviction.“, proves prosecutorial misconduct that justifies a mistrial because it " so infect[ed] the trial with
unfairness as to make the resulting conviction a denial of due process." (Darden v. Wainwright, 477 U.S. 168, 181 (1986)
(quoting Donne|iy v. DeChristoforo, 416 U.S. 637, 643(1947)).

Summaries of Portfolio l\/lanager topic:

1) The prosecutors purposely misused differentiated terms for such as "Responsible“, "Covers", "l\/lanage" "He|ped with
Valuation" which have different meanings to confuse a financial markets unsophisticated jury An analyst that is "responsible"
for a position is simply made responsible for following the fundamentals news building models for a company and not for

making the investment decision, trading decision or pricing the security Stating that l_umiere was responsible for a security to
infer that he is the portfolio manager or managed the security is clearly erroneous and prejudicial (Tr)

2)

51

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 77 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; l_umiere, Richard
SUBJECT: SL00100 [l.C (1-24)] l\/lisconduct-Plain Error
DATE: 09/30/2018 11:30:58 Pl\/l

C. Pre-Trial and Trial Piain Error of Fact: The Prosecutor either ignored obvious facts and preferred to argue irrational and non-
sensical theories while failing to investigate and understand the issues and in several cases preferring to simply ignore known
truths

There were numerous factual plain errors in pre~trial and trial that caused the court and the jury to make decisions based on
erroneous factual information. Prosecutors had an obligation to research and learn the facts of a case before filing a complaint
and indictment and taking a defendant to trial. However, due to their lack of investigation, the defendant has'suffered
irreparable harm and had his constitutional rights to due process violated Additionaily as a result of defense counsels lack of
knowledge and lack of education into complex securities issues surrounding accounting, trading, technology platforms areas of
risk managementl processes involved in pricing in audits and even a basic understanding of restructuring caused , lack of
understanding the plain facts and his refusal to hire counsel with this specialization to work alongside him on the case the
defendant suffered extreme prejudice which caused him a violation of his constitutional rights to effective assistance of counsel.
Lumiere had indemnification from Visium to hire additional counsel with expertise which Lumiere found legal experts with
knowledge of complex finance yet, defense counsel ignored Lumiere's repeated requests Brady v. l\/laryland

1) Lumiere was not a portfolio manager in the Credit Funds and did not have any portfolio management responsibilities or

controls of these funds Government failed to investigate this prior to filing a complaint

2) Lumiere did not reap millions in the alleged fraud Lumiere did not make a single penny as a result of any actions of the

Credit Funds

3) Prosecution claimed that Lumiere corrupted brokers This is false Plaford initiated the call to Princeridge to simply request

quotes and offered to give them Visium's estimates lt was not Lumiere that initiated this process but Plaford at the

recommendation and approval of Jake Gottiieb and Steven Ku. Lumiere did not have a friendship with Vandersnow and had

met him on only one occasion and only spoke to Odeon broker on 1 single occasion.

4) Prosecution told Judge that Lumiere never made any effort to report issues until FBl raided his apartment This is false

Prosecution knew that Lumiere had been the one that initiated an investigation of the issues by reporting the incident to several

attorneys and asking for advice on how to proceed

5) Prosecution alleged that Lumiere had compliance issues at Visium, and did not honor expense requirements stopped

showing up to work, and did not report trading with his brother. This was all false and Lumiere did not receive any disciplinary

action or even an indication of a notice for any of these false allegations until after Lumiere had left Visium and was requesting

settlement of deferred compensation and then accused Jacob Gottiieb of slander.

6) Confusion over terms pricing the securities in the portfolio and discussing valuation and fundamental outlook was purposely

confiated by biased witnesses for the purpose of aiding the prosecution.

7)Government asked Thorell what a portfolio manager that covers a company does’? This is an erroneous question as a

portfolio manager does not cover a company

8) Prosecutor brought in employee from Finra claiming that Lumiere was regulated by FlNRA and subject to their broker rules

This is false as l_umiere was not regulated by Fll\lRA and not a broker and not subject to any of their rules

9) Prosecutor brought in witness from CFA whose purpose was to describe training in the CFA program, and alleged that use of

pricing services were included in the study program however they were not. CFA program is a general program for analysts

and portfolio managers but does not go into compliance law, regulatory issues audit, hedge fund management

10) l\/lotion to suppress hearing from Oct 19th, 2016; Prosecutor asked if agent knew that there were other recordings based on

his investigation and the agent replies yes This would have been impossible to know by the proffer session,

11) Agent Callahan Review of evidence was suspect as he went over it in several hours over 2 day period However it is not

likely he would have been able to thoroughly review the material within folders subfolders and files that represented millions of

files in several hours However defense counsel failed to question on this Also why were no protocois followed

12) Agent Callahan claim that he did not know of any other attorneys except for Udeii

13) Agent Callahan was notified to return Lumiere's belongings multiple times and not never as the government stated

14) Agent Callahan stated that government was in cooperative posture with Defendant through April 15th, 2014. This is false

15) Princeridge and Janney l\/lontgomery firm size was irrelevant as most brokers that trade smaller less liquid issues are

smaller brokers (Affidavit from expert witness)

16) Princeridge and Janney l\/lontgomery had every ability to check pricing on most issues through customers their traders and

brokers brokers like lCAP and GF| ( Affidavit from expert witness)

17) Lumiere did not call Princeridge and Janney l\/lontgomery bucket shops Cal|ing a firm a bucket shop does not make them

one regardless as Princeridge are not small brokers but medium sized institutions Recording where Lumiere mentions bucket

13 “?'\i

________ di “"

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 78 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

shops would be the only ones hurt if Visium shut down and does never reference Janney and Princeridge as such)

18) Lumiere did not attempt to extort Plaford or Gottiieb ever. The statement was stated in jest to get Thorell to disclose what
information he had. lt never should have been allowed in and then rephrased in error. (Transcript government; Corrected
transcript)

19) Government statement that Lumiere told Broeniman that he wanted him to keep quiet about how the firm represents pricing,
was cut short and out of context Lumiere in the next sentence insinuated that he would just leak it to the SEC. (Transcript trial;
Transcript, Transcript trial where leaves out leak to SEC)

20) Government submitted, displayed and discussed privileged material into trial. (TR P 980 Ln 20-24; Exhibit 1010 in Trial and
in summation; emaii from Creizman on points of privilege and mistriai)

21) Reuters and other pricing services are not defacto benchmarks as Thorell said repeatedly and they are not exchanges and
pricing is not to be relied upon especially with less liquid, or restructured securities (Reuters disclaimer; Reuters white paper;
Email Thorell to operations in June 2011 on Reuters errors and example of bonds of GAPT and Reuters pricing 23 points off
from market)

22) Trial Exhibits were flawed and thus wrongly prejudicial and incomplete and Creizman should never have stipulated to them.
(Trial exhibit page ATi reference not available Cl\/lED Trade 2 trades excluded from broker and other fund)

23) Prosecutor claimed that Lumiere was mastermind of fraud and overrides were his idea, yet, it was Plaford that recruited
thoreli to assist with Overrides at the bequest of Steven Ku and Gottiieb, And Plaford admits Lumiere is not part of this process
So how is Lumiere involved? l\/lakes no rational sense p982 Ln 15»24)

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 79 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: Sl_00101 [i.A Pt2] Perj Summary
DATE:09/30/201811:31:11 Pl\/l

A. Perjury During Trial: Trial and lVlotions were infected with Knowningly l.eading Cooperating Witnesses to l_ie and further the
Government itself making knowingly false statements to the court prosecutors knowingly allowed 4 key witnesses to perjure
themselves repeatedly throughout the trial. The prosecutors not only failed to identify the perjury to the court, but the
prosecutors continued to promote the lies lead the lies and repeated them as fact throughout summation while ignoring the
true opposite facts extracted on cross examination, available in discovery and available through other witnesses that the
government chose not to utilize

Perjury cannot be allowed in a trial, because allowing lt into trial makes the trial illegal. No conviction can stand where perjury
of witnesses exists Prosecutors "knew or should have known of the perjury.", the conviction must be set aside “if there is any
reasonable likelihood that the false testimony could have affected the judgment of the jury." id at 456. in United States v. Agurs
427, U.S. 97, 103, 49 l_. Ed. 2dd. 342, 96 S. Ct. 2392 (1976).

The prosecutors knowingly allowed perjured testimony from cooperating witnesses and immunized witnesses FBl Agent and
additionally purposely led misleading statements from other biased witnesses at trial. Ail of the government witnesses were
biased to either greed or fear. They either wanted to avoid prosecution, make a serious bounty in a whistleblower scheme, or
represent their firms interests The prosecutors introduced known perjured statements and inclusion of partial materials that did
not reflect the facts and chose to ignore the facts that were available to them through multiple channels The prosecutors
introduced false facts implausible fabricated theory brought onto the record in opening and closing statements and throughout
the trial by using manipulative tactics such as prejudicial questioning, inflammatory statements leading questions and questions
from witnesses that had no plausible foundation.

The government who had tried desperately to seek Lumiere's cooperation over the years saw Lumiere as a "Subject" not a
"Target" with a minor role in the alleged conduct where they were unclear about "when" Lumiere would have learned of the
alleged scheme of Plaford, Gottiieb and Ku. When the government could not get Lumiere to make their version of statments
which Lumiere knew were untrue the prosecutor threatened to build a case against Lumiere if he did not cooperate with them.
There was no other way for the government to win a case against an innocent person. The objective was clear. Push Lumiere
off the deep end so he would help with prosecuting Gott|ieb and if he did not, they would have a headline of Gottiieb‘s brother-in
-law convicted and jailed The prosectors used devious and underhanded means that they had to deploy in order to
build/fabricate a case against Lumiere which was not limited to cheating, burying exculpatory evidence deep into voluminous
discovery that not text searchable consisting of many millions of documents hiding facts and evidence denying obvious facts
knowingly taking recorded statements out of context and twisting their meaning, leading witnesses to lie while threatening them
with imprisonment if they don't tell the government's verifiably false version of the story, for the sole purpose of winning a case
with the least possible effort. These government actions ignore the basic protections afforded to the accused by the laws of the
Constitution of the United States which is an aberration to the Constitution and to the United States system ofjustice. We
suposedly live in a democracy, but the government's actions against Lumiere have more the semblance of a Gastopo
government than the system to which it pretends to operate under. This prejudicial and perjurious strategy so inflammed the
jury and the court and infected the trial causing irreparable harm to the defendant and an utter denial of Lumiere's 5th
amendment rights to due process

The United States Attorney is the representative not of an ordinary party to a controversy, but of a sovereignty whose
obligtation to govern impartially is as compelling as its obligation to govern at all; and whose inerest, therefore,m in a criminal
prosecution is not that it shall win a case but that justice shall be done As such, he is in a peculiar and very definite sense the
servant of the law, the twofold aim of which is that guilt shall not escape or innocence sugffer. Berger v. United States, 295 U.S.
78, 88, 55 S. Ct. 629, 79 L. Ed. 1314 (1935).

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 80 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00102 [l.B1 Pt1] Perj Thorell-Plvl
DATE:09/30/201811:31:27 Plvl

B. A Conviction was Obtained by the Faiiure of Creizman to Properly Cross Examine Witnesses and His Faiiure to Object to
Biased Witnesses for the Use of False, Erroneous, and impeaching Perjured Testimony with Respect to Control, lnfiuence and
Participation in Selecting and Setting Prices for Securities in the Credit Fund.

The commentary to 3C1.1 is explicit, that the phrase "impede or obstruct the administration ofjustice" includes perjury Perjury
is committed when a witness testiftying under oath or affirmation gives false testimony concerning a material matter with the
willful intent to provide false testimony. The witnesses committed Oates` crime "bearing false witness against another with an
express premeditated design to take away his life, so as the innocent person be condemned and executed,' had at one time
been treated as a species of murder, and punished with death. 4 Blackstone, supra, at *196

1. l\/lr. Thorell's Testimony was Riddled with Perjury, l\/lisstatements of Facts and was Purposely ivlisleading.

During testimony the following colloquy occurred:

Q. So let‘s talk about Lumiere, the defendant What was his role at Visium between 2011 and 2013?

A. lt was my understanding that he was a portfolio manager in charge of a section or a subsection of the credit fund
with a certain strategy specific to him, which included special situations and distressed investing (Tr. P244 in 7- 12)

Q. And you mentioned he managed a portion of the Credit Fund

A. Yes (TR. P 245 in 9*10)

Several questions prior to above colloquy, Thorell stated about l\/lri Plaford;

Q. Let's talk about each of these people You mentioned l\/lr. Plaford What was his position between 2011 and '13?

A. He was the portfolio manager for the Credit Fund (TR. P 243ln16-17;A4 pg. 4, 5; A2 pg. 17, 4; A5 pg. 3, 5; A6 pg.
4; A7 pg. 1; A8; Proof Petitioner is not a Portfolio l\/lanager of Credit Fund)

Further General Counsel Keily clarifies his statement that Lumiere was a portfolio manager/analyst at Visium as
being due to lvlr. Lumiere's multiple assigned roles within the various Funds at Visium. l-le thereby corrects the
government's mistaken concept that follows Thorell's perjurious assertion that l\/lr. Lumiere was a portfolio manager of a
subsection of the Credit Fund. l-le does so with his testimony on cross:

Q. Okay You testified that he had two separate titles at Visium, is that right?
A, Yes.

Q. One was in the Global Fund as a portfolio manager, is that right?

A. Yes

Q. And one in the Credit Fund as an analyst, is that right?

A. Yes (Tr. P 154 Ln 8-15)

Q. Okay The portfolio manager of the credit fund portfolio was Christopher Plaford, correct’?
A. Yes

Q. No dispute about that?

A. None. ( Tr. P 147 Ln 18-22)

On cross in reference to Plaford, Keily states;

Q. He was the portfolio manager and had responsibility for everything related to the investment management of
the credit fund ln other words he as l understood it, had final responsibility formakingg buy and sell decisions
with respect to the securities in the credit fund held.(Tr. P 148 Ln 1-5)

Q. So do recall how many people worked under Chris Plaford during the time that you were there1 at any given
time?....

A. There’s John Shoemaker and Ameesh Shah, Lee Brown, Andrew l-lan, Stefan Lumiere, Jason Thorell..,

Qi Seven, okay Now six of those individuals were analysts; is that right?

Av That's not correct l\/lr. Thorell was a credit trader and ~- .,lvlr. Shoemaker was responsible for trading options....

Q. 80 five of those seven individuals were analysts; is that correct?

A. Yes (Tr P 149 Ln 24~25 to Tr. P 150 Ln1-14)

tests

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 81 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

Thorell firmly and unambiguously states with confidence that Chris Plaford is "The" portfolio manager of the Credit
Fund. When asked about Lumiere, he hid frorn an affirmative statement to avoid being implicated in perjury, the false
statement that Lumiere was a portfolio manager in the Credit Fund. This statement was clearly prepared by the prosecutors to
mislead the jury and the Court to allege responsibility and therefore some control over the Credit Fund. However the statement
is clearly false, The Credit Fund had only one portfolio manager, one person in contro|, one person in charge and that was by
Thorell's own admitted words "He (Plaford) was "the portfolio manager". (A4~pg3, marketing material. Keily Cross P 147 Ln 16
-25 and P 148 Ln 1~5; Plaford Cross P 756 Ln 6-9 and Plaford Direct P 651 Ln 25, P 652: Ln 11-18; Credit Fund Offering
lvlemorandum, Lumiere did not manage any part of the Credit Fund (This evidence exist, but is unable to currently be attained
under the Petitioners current circumstances A4~p93 ) Any statement to the contrary was perjury and intended to mislead the
court and the jury (TR. P 245 Ln 9-10)

As for Thorell's claim that Lumiere was a portfolio manager in the Credit Fund in charge of managing an allocation of
$50 -$75 lvlillion in the fund and that Lumiere was the only one with Plaford that had the ability to make investment and trading
decisions is a complete fabrication likely to help the government make their case so he has a higher potential to his
whistleblower fee as Keily states that Lumiere was simply an analyst in the Credit Fund and hence had no portfolio
management responsibilities or capital allocation. Keily follows with the statement on cross:

Q. Okay, the credit fund had only one portfolio,; is that fair to say?

A. l'm not able to answer that question because l don't recall whether there were sub~portfo|ios in the credit fund or
not. Based on whatl recall as of this minute | believe there just might have been one credit portfolio.“ (Tr. P 147
Ln 12-17) +

Later in Thorell's direct he states:

Ct. Could anyone other than l\/lr, Plaford or the defendant make the decision to buy or sell a security in the Credit
Fund?

A. No. (Tr. P 246 Ln 5-7)

Plaford on Cross refutes this by stating:

Q. As portfolio manager, you had to approve the investment decisions in the fund; is that fair to say’?

A. Well, actually, the way it worked is that the analysts including Stefan --and, remember, Stefan was also a portfolio
manager as well, but some of the -~all of the people who are saying "analyst," Stefan included, had the ability to put
on positions in varying sizes on their own without my approval" (Tr. P 755 in 1-7)

Plaford on Direct: also challenges his own testimony about Lumiere's having the ability to make investment or trading
decisionss during the period where the alleged mismarkingoccurredd by stating the following with respect to Lumiere:

Qi Couid he make trading decisions and by that l mean a decision to buy or sell a security’?
A. Yes

Q. For how long did he have that power?

A. A year or two.

Ct. Was that taken away’?

A. Yes

Ct. Why?

A_ Poor performance

Given that this ability was taken away due to poor performance according to Plaford which began in 2011, we can infer that
the since the fund started in l\/lay 2009 that Plaford said he had this ability from l\/lay 2009 to lvlay 2010 or l\/lay 2011 at the
latest, which was before any of the alleged misconduct Therefore, Plaford in so stating and the Prosecutor in leading this line
of questioning admits that by no means Lumiere was a Portfolio l\/lanager of the Credit Fund and had no amount of capital
allocation that he managed during the years in question at the very least The ability to make investment decisions defines a
portfolio manager as per Keily Tr (Keily direct Tr: ln 18~19 pg45, A22) This refutes the following:

- Thorell's statement that Lumiere managed $50 to $75 million in a subsection of the Credit Fund
- Thorell's statement that Lumiere directed him to trade
- Thorell's statement that Lumiere was a portfolio manager

SL: So, l was originally supposed to be the Plvl of the, of the Credit fund

CS: Right.

SL: [u/ij. And then Chris kinda pushed me out.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 82 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

CS: l, l, l don't know that specifically What l, wht l’ve heard is you know...

SL: (overlapping) [who ran me - u/i].

CS: [Kyle - u/i] Kinda said the same thing, it doesn‘t matter. lt's the fact that somebody with credit experience [u/i].

SL: Exactly So, they just kinda put him in there because he [u/i] health care

CS: (overlapping) Yeah, l heard that And ltai told me ok... l mean, not ltai. Nilesh told me. (A23, pg. 63)

Therefore, it becomes clear that all of Thorell's testimony is a fabrication, starting from his allegation of Lumiere's position in
the Credit Fund, Lumiere's direction of him to do trade and alleged statements of Lumiere about Janney and Princeridge being '
"bucket shops" and allegations that Lumiere had meant to extort Visium which was a complete fabrication aided by altered
transcripts perjury of Thorell, and all this for the single motive of getting one step closer to a big payday whistleblower fee even
if it means framing Mr. Lumiere,

Thorell on cross:

Q. And not only that, you potentially down the road, if the SEC is successful in its investigation, based on the information
you have provided, you might be able to collect 10 to 30 percent of any recovery correct?

A. Under the SEC whistleblowing program

Q, Yes

A. That falls in lines with the terms of the program. There is a potential there yes.(Tr. P430 Ln 16-23)
( Email warning from SEC that Thorell is unusually avaricious and cares only about profiting from whistleblowing; this evidence
exists but Petitioner is currently unable to provide it under current circumstances).

What follows is a barrage or re~interpretation and re-invention and fabrication using bits and pieces of recorded statements
taken out of context and taking jokes to mean serious action which make no sensewhatsoeverr in context and in plain
language These can be demonstrated in the following all of which show a simple fact, that Thorell lied, he committed perjury
continuously and he framed l\/lrv Lumiere He did it for one reason Greed. He wanted that Whistieblower fee all to himself.

On direct, Thorell states:

Q. And, again, the defendant says You know, trusting that Chris knew the levels what did you understand this phrase
the brokers trusting that Chris knew the levels meant’?

A. He is`--he’s effectively--he's saying that the brokers need to trust that Chris knew the levels that's what he states
Ct. What did you understand that to mean?

A. l\/ly understanding was that Stefan was communicating to the brokers that these are the levels and giving the
brokers guidance on behalf of himself. (Tr. P 356 Ln 23-25 to P 357 Ln 1~7)

Q. Where did you get the securities and the prices you wanted from’? Where did you get that information?

A. Stefan

Q. Did you communicate that information to the brokers’?

A. Yes

Q. What did the brokers do?

A. They provided the prices and followed the instructions as Stefan had directed me and as l had then, in turn,
provided to them with instructions exactly how l just mentioned them.

Q. Did you do any research to verify the prices before you called the brokers?

A. No, l did not

Q. Do you know if the brokers did any research to come up with the numbers they sent back to you?

A. No, l do not know that.(Tr. P 359 in 18-25 to P 360 ln 1-7)

§§

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 83 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO103 [l.B1 Pt2] Perj Thorell Pl\/l
DATE: 09/30/2018 11:31:41 PM

However Plaford refutes thorell's statement that Lumiere came up with prices and that they were from him and that instructions
came from Lumiere, where he states that it was him that instructed Thorell:

Q: Now you talked earlier about how each month you would send prices to operations in the beginning, you sent those
pnces?

A. Yes

Q. At some point, did you, yourself, stop sending prices to operations?

A. Yes.

Q. And why was that’?

A. Steve Ku asked me to have Jason Thorell send them instead

Qi Do you rememberwhat he said to you?

A. He said it just looks better if the prices arent't coming directly from the portfolio manager...

Q. Did you then instruct Jason Thorell, the trader, to send the prices to operations'?

A. l did

Q. Did he follow your instructions?

A. He did (Tr. P 677 in 13~25 to P 678 in 3-7)

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 84 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO104 [l,B1 Pt3] Perj Thorell Plvl
DATE: 09/30/2018 11:31:55 Plvl

Cross: Source of pressure

During Direct, Thorell states:

Q. ln the middle of 201 1, did there come a time when you spoke to l\/lr. Plaford in his office?

A. Yes..

Q. Was anyone else present for this meeting?

A. No...

Q. What did l\/lr. Plaford say to you during this meeting?

A. ...He had just come out of some meeting that had to do with the pricing process and making some changes to it..r
And he concluded the meeting with "Do not tell anyone else at the firm about this conversation."

On cross Thorell admits that Lumiere was not involved in this conversation:
Q. And June 2011, you leave his office Did you tell anyone about it?

A. No.

Q. Did you tell l\/lr. Lumiere about it?

A. No. (Tr. P 417 Ln 24-25 to P 418 Ln 1»3)

On cross Plaford also admits that Lumiere is not part of this process therefore how is it that Lumiere is possibly a knowing

member of this conspiracy which revolves around overrides if he is not part of the override process Which is interesting,
because nowhere on the record does anyone state that Lumiere is a knowing member of this conspiracy

 

Q. Now you were also the one who made Jason Thorell send the override list to operations correct?
A. Correct

Q. And you had him do that for 2 years correct?

Ar l don't remember the exact timeframe

Q. From lvlid-2011 it started, fair to say?

A. l'm not sure of the timeframe. That sounds reasonable

Q. Ok. You had him pretend that the emaiis were coming from you, right?

A. Correct

Q. Stefan Lumiere didn't do that correct?

A. Stefan wasn't involved in that part of the process No. (Tr. P 759 Ln 22~25 to P 760 Ln 1~11)

And then Plaford admits that it was he that lead the override process and decided which securities to override:

Q. lt was you who decided every month which securities would be overrident, correct?
A. Correct

Q. And you were the one that highlighted the names on the spreadsheet, correct?

A. Correct (Tr. Pa 758 Ln 14~19)

And Thorell commits additional perjury in furtherance of his crimes against the court in order to frame l\/lr. Lumiere He
attempts to use the Organization Chart in the Visium Credit Fund to make a case that there was some sort of hierarchy to the
organization chart that directed his belief in Lumiere's higher position by selecting the organizational chart designed for l\/iarch
2013, where l\/lr. Lumiere is listed as the first analyst on the chart to claim that Lumiere is the 2nd highest member of the Credit
Fund which is what the government asserts This assertion is pure speculation and actually knowingly false as Thorell knew
that Lumiere's role in the Credit Fund was extremely limited The preponderance of the evidence on the record and off the
record will show that this was an intentional frabricated theory and that the chart was designed by Visium'S Jacob Gottiieb to
specifically frame Lumiere

A. Government Exhibit 106 is a marketing presentation for the Visium Credit Opportunities Fund dated l\/larch

2013,...lt's an organizational chart of Visium.

Q. Who is at the top in the black box?

A. Jacob Gottiieb.

Q. Who is he?

A. He is--he was the founder and ClO of the firm...
Q. What is in the left column’?

A?i@

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 85 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

A. That is the list of members of the credit team structured as a hierarchy of the team.
Q. Who is at the top’?

A. Chris Plaford

Q. Who is number two?

A. Stefan Lumiere

Q. Where are you’?

A. l am at the bottom. (Tr. P 242 Ln 13-25 to P 243 Ln 1-14)

However, Plaford, on cross examination in reference to the organizaitona| chart of the Credit Opportunities Fund
States:
A. l don't draw a big distinction in the order that these are presented either. (P 756 Ln 15~16)

Therefore, Thorell's statement of the hierarchy is perjury and the Government's assertion that Lumiere was "Number Two"
as asserted by the Government in summation is a false statement and without merit

Thorell attempts to claim also that Lumiere had his own office:

Q. At that time around the middle of 2011, did anyone else on the credit team have their own office besides the
defendant and l\/lr. Plaford’? '

A. No. (Tr. P 252 Ln11-14)

l\/lr. Lumiere had an office previously for his role as Portfolio l\/lanager as part of Baianced Fund and Global Fund and his office
was soon removed and he was sent to sit on the desk beside the other analysts on the credit team and directly facing Thorell.
This was an attempt by prosecution to insist that Lumiere was the 2nd highest ranking member of the credit team and therefore
must have had control. Evidence supported that Lumiere was subsequently moved to the desk and out of office and failed to
address this on cross due to his ineffectiveness (See Desk Layout of Visium; This evidence exists but is unable to be
obtained under Petitioners current circumstances)

Summary of other Perjured Statements of Thorell:

On direct, Thorell stated that Lumiere referred to Princeridge and Janney l\/lontgomery as Bucket Shops
Q. How did the defendant describe these firms?

Creizman: Objection

The Court: Ground?

Creizman: Foundation, form, ambiguity

The Court: Well, what did the defendant say? l'm asking you.

A. You're asking me? Among other terms the term "bucket shop“ was used

This is perjured testimony since this never happened Lumiere and Thorell discussed the impact to wall street if they blew
the whistle on Visium, Given that Visium was not a significant payor of commissions Lumiere stated that the only firms that
would lose would be bucket shops Lumiere never stated that Janney l\/lontgomery, Princeridge or Odeon were bucket shops
and regardless they are absolutely not. Janney l\/lontgomery has been around for 180 years and has multiple offices and
empioys thousands of employees and Princeridge is a subsidiary of lFl\/ll and has hundreds of employees and asset
management and is well know in the bond trading community Any indication that these are bucket shops is pure slander,
perjury and prejudicial to Lumiere Thorell has methodically taken words that Lumiere has used throughout the material and
recordings the government received from Thorell and Lumiere to take words used in one context and insert them elsewhere ln
other words the preponderance of the evidence shows that Thorell is manipulating the information to suit the government's
story and likely helped the government create their storyline with a pile of perjury

Q. What was your reaction when you heard that the defendant had sent a USB drive with prices to l\/lr. O'Callghan, and that l\/lr.
O'Callaghan had then sent back the broker quotes to the defendant’?

A. l was mostly surprised because given the context if what l had learned was going on, this was another level that l did not
know existed..."

This is false as l\/lr. Thorell was on Thorell's speakerphone with Thorell when he told l\/lri O'Callaghan that he would send
him the USB to his office so that he could look over and see what he could provide quotes for. He did not find this out after the
fact as he states under oath. l-le also is using Lumiere's words verbatim when Lumiere learned after he left Visium, that Thorell
admitted to forwarding prices from Plaford representing that they were his (See recording l\/lay 2013; This evidence exists but
is unable to be obtained due to Petitioner's current circumstances). (Tr P 365 Ln 18-24)

kit

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 86 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Thorell perjured himself that Deboise was the first attorney he had spoken with. ln fact Lumiere was the first person to make
report of Visium in l\/lid 2011. Thorell knew that Lumiere had made a report to Attorney Robert Knuts in l\/lid lvlay 2011 and even
referred Robert Knuts to speak to Thorell about the issues are Visium, (See recording lvlay 2013)( July 2013 recording; This
evidence exists but is unable to be obtained due to Petitioners current circumstances)(Dec 2013 recording where Thorell
admits to having spoken to Robert Knuts A23 pg. 74 in 3~13)

Perjured himself when he said, he had no intent to whistleblow as he had already made a report to the SEC. This was perjury
as he had several discussions with Lumiere in lvlay and June and July of 2013 before he had even made a report to SEC or to
Visium compliance l~ie

vWhen did you go to the SEC?

. l went to the SEC~~Oh, initially, in terms of making the report?

. When did you first report anything to~~

. Oh. l first reported it September 2013.

. Did you subsequently make recording of the defendant?

. l did

.When did you do that?

. Late 2013, to--startin point to sart in early '14, in that timeframe

. When you met with l\/lr. Lumiere did you discuss potentially reporting to the SEC together?
. Yes

. That`s called blowing the whistle?

. Yes

. l-lad you already blown the whistle to the SEC?

. Yes

.Why did you say this to l\/lr. Lumiere

. lt was a decision made as brought up by myself and in discussion with the FBl...given that on a limited basis prior to that, we
had already discussed it anyway, so it was bound to come up regardless
Q. Did you actually intend to blow the whistle with l\/lr. Lumiere?

A. No

Q. in fact, had you already blown the whistle?

A. Yes (Tr P 228 in 21-25 to P 229 Ln 24)

DJ>DJ>DJ>DJ>D

)>DJ>DJ>DJ>

Q. Did there come a time when you reported your concerns about the mismarking of securities?

A. Yes

Q. Who did you report your concerns to first?

Q. First l reported internally to Jacob Gottiieb....

A, l think overall, in general, they neglected to address them or were generally dismissive of my concerns (Tr P 224 ln 14 to 25
to P 225 Ln 1.

Reference 1223-A

Q. Okay, l\/lr. Thorell, looking at this transcript as an aid, l\/lr. Lumiere says that " Chris has been mismarking shit since the
beginning." Do you see that?

A. Yes

Q. Who is Chris?

A. Chris Plaford, my former boss at Visium. Portfolio l\/lanager.

Q. Of which fund?

A. Visium,

Q. The credit fund?

A. The credit fund

Q. And then mr. Lumiere continues "originally in 2011, he was marking them too low." And moving down to line 15, l\/lr.
Lumiere again says "He's been mismarking shit egregiously outside context of what was right from the beginning,"

So who was mismarking since 2011 and who was egregiously mismarking? What does Lumiere say?

A. Lumiere states that Chris Plaford was

Q. Was it just Chris Plaford who was egregiously mismarking things since 2011?

A. No, it was not

Q` Who else was doing that since 2011?

A. Stefan

Q. When you spoke to l\/lr. Lumiere and he used the word " Chris did this " What did you understand him to mean?

if Qs%

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 87 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

A. | understood him to mean that, in the context of this transcript that he‘s speaking for Chris but also himself.

Thorell stating that Lumiere meant that Chris meant Chris and Lumiere is simply perjury lt did not fit the context of the
conversation whatsoever as Lumiere and Thorell had been discussing blowing the whistle since l\/lay 2013 and Lumiere was
simply attempting to be certain that Plaford and Visium were absolutely in the wrong before filing an official report Lumiere had
multiple discussions with attorneys about the subject and had not come to a conclusion beforehand that something was indeed
wrong lt is only after Thorell described his interactions and meetings with Gottiieb and Ku where Ku denied that NAV was used
for valuation purposes that Lumiere had finally understood that there was an absolute basis to state that practices at Visium
were questionable lt was the responses by executives of Visium as portrayed by Thorell that confirmed this determination and
this came about many months after Lumiere left Visium. Thorell was aware of this yet in effort to get himself the best payout
possible chooses to make up lies and frame Lumiere,

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 88 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO105 [l.B1 Pt4] Perj Thorell PM
DATE: 09/30/2018 11:32:10 PM

Thorell's on Direct states:
Q. What, if anything did he say about being your boss?
A. He said on numerous occasions that he was my boss(TR P 247 Ln 1-4)

This question and comment is not only a lie, but sounds completely ridiculous He is not stating that Lumiere was his boss
but only that Lumiere "said on numerous occasions that he was my boss". The question and answer are irrelevant and do not
make any sense

Then the leading line of questioning which defense counsel continues to allow without stop continues lt circles around who

decided on Thorell's compensation which his answer sounds like a complete fabrication because it was:

Q. Who determined your compensation?

A. Chris Plaford,

Q. Just Chris Plaford?

A. Well, Chris Plaford, but l had strong reason to believe-~in fact, it may have even-~l think almost positive it was
said to me by Stefan that--in fact, l know now, thinking about it, that he had input and discussed my compensation with
i\/lr. Plaford, So, l think the best way to state it is Plaford had the ultimate decision, but was influenced by Stefan
(Tr. P 247 ln 4-13)

Plaford refutes this ridiculous perjured statement by stating that he and Gottiieb determined how much the subordinates on
the Credit team were paid

Lumiere told Thorell to give Princeridge and Janney l\/lontgomery as many orders as possible to compensate them for giving
Lumiere the quoted price that he wanted

Reuters is the defacto benchmark

Lumiere had told Thorell to get quotes and tell brokers what quotes to send back and to use his cell phone

That Lumiere had directed Thorell to trade

Lumiere friendship with \/andersnow:

What was your understanding of the relationship , if any, between Mr. Lumiere and i\/lr. \/andersnow?

A. Upon starting at Visium, they knew each other, and it's likely they knew each other before then, How long before then, l
don‘t know. They have a good, tight relationship, friendly, appear to be friends (TR P 285 in 10-15)

Lumiere told Thorell to trade with them:

Q. Now, what, if anything, did l\/lr. Lumiere say about whether you should trade with Mr. \/andersnow?
A. He, on at least one occasion, pointed out to me that l should concentrate on directing trades to Mr. Vandersnow at

Princeridge and, accordingly also the other brokers involved, the other two. And the premise behind the comment was
that they're helping out with--and this was articulated by Stefan The premise was that they're helping out with the
monthly pricing, you know, providing the backup for the overrides and, in turn, they should be rewarded with some

business trading business from \/isium. (Tr P 285 Ln ln 16~15 to P 286 Ln 1-2)

Q. Okay. And Stefan tells you to then trade with l\/lr. \/andersnow?

A. Yes

Q. Okay. Did you trade with him?

A. Very seldom, and only one aligned on those few occasions with best practice in terms of trading (Tr. P 286 ln 6 ~ 11)

On direct, Thorell stated perjured himself when he described his fear about meeting with Gott|ieb to report the pricing concerns
Q. And did you contact Mr. Gottiieb

A. Yes l did

Q. How did you feel before you contacted him?

iri/t

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 89 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

A. Very nervous terrified(Tr P 374 Ln 15-18)

On Cross the picture is admitted to be quite different
Q. Okay, that's fair. During your conversation with l\/lr. Lumiere, you told l\/lr. Lumiere that you believed--you were looking
forward to meeting with Jacob Gottiieb calling you into his office because you thought you could outwit him; is that correct’.7
A. That seems correct l think l did say it, correct
Q. Do you recall l\/lr. Lumiere saying, Jacob Gottiieb studies the art of manipulation? Do you rememberthat?
A. ¥es, l do.
Qi And that he should be careful, correct?
A. ¥es, he likely said it during that time but he had, l think, previously said it as well; so yes
Q. And you said something, in sum and substance that he could read all of the books he wants but you have to be born with
those instincts and l am. Do you recall saying that’?
A. ¥es

Thorell shows here a complete different picture to the nervous terrified person he stated he was to the government on
direct i-le committed perjury here and the only reason he admitted to what he admitted on cross is because he would have
been impeached with evidence of the recording he had made when he met with Lumiere, which the government claimed that
they had just learned about it the Friday before trial. Additionaily in this recording, Thorell made an offer to buy Lumiere's
recordings so that he could blackmail Gottiieb to which Lumiere stated that he could not do that because it would be an offense
lt is clear that the government made a mistake trusting Thorell and his stories whose only motive was to make money
(Tr: Bar Recording on July 31st 2013: This evidence exists but is unavailable at the moment due to Petitioner's current
circumstances)

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 90 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO106 [l.BZ (a-d) Pt1] Perj Plaford-Pl\/l
DATE: 09/30/2018 11:32:26 Pl\/l

1) Plaford Perjury: Plaford, cooperating witness perjured himself and mislead the court due to his trying to reduce his exposure
due to his participating in an insider trading scheme at Visium and likely at Claravant as well as his role in the misclassification
of securities in the Credit Funds.

The various instances of material perjury and misleading testimony include but not limited to the following:

a) Prosecutor: What was Lumiere's role in the Credit Fund'?

Plaford: Analyst and Portfolio i\/lanager. Tr p This was perjured testimony. Plaford later admits that Lumiere was only
allowed to make investment decisions for a year maybe 2, which would be from lvlay 2009 to lvlay 2010 or lvlay 2011 at the
latest So since Lumiere could not make investment decisions during the years of the alleged fraud, he was l\lot a portfolio
manager of the Credit Funds.

b) Plaford: “lt started with Lumiere": Plaford used this ambiguous phrase to purposely mislead the court into believing that hhe
was stating that Lumiere was the "Mastermind" of the fraud as the government then states in summation and in sentencing,
when in fact the statement does not mean anything lt was in reference to a position that Lumiere was following for the Credit
Funds called USON whereby Lumiere had received information from attorneys from Stroock, Stroock and Lavan about a
settlement offer made by l\/lckesson which would result in payment of greater than 50% of amounts being litigated This was
the first time that Plaford stated to Lumiere the following: " l am the portfolio manager of the fund The investors trust me to
price things correctly and not based on where some brokers that do not know the information we have l don't need any broker
quotes to value the portfolio Our investment mandate states they we have to value in all the "Current lnformation" that we
have So if we know that the bondholders are receiving a settlement offer, l have to value that in." Lumiere then stated: "well
you are asking for a broker quote on that, but the brokers don't know what we know so how would they possibly check that."
Plaford then responded: "Well we can tell them what we know." This is the conversation that took place and what Plaford
meant when he said it started with Lumiere

c) Lumiere "helped create the values" and "helping create valuation". (TR p 633 2-3...15-16): Plaford used the fact that Lumiere
as an analyst would share information he learned from the creditor committees and shared EBlTDA estimates from company
management and looked up peer trading multiples and shared his analytical models as a way to purposely mislead the court
into believing that Lumiere assisted Plaford with picking the overrides and selecting the prices used that were sent to
operations So the government then stated Pick Prices Palalfoed said yes This was flat out perjury as Lumiere had not once
picked a price or selected what would or should be overrriden. The argument is easily countered by someone that is attentive
to what is being said and conversant in the technical jargon of wall street investing which is clear the government the jury and
the court was not. Plaford admits that Lumiere was not part of the override process So if he is not part of the override process
he has nothing to do with selecting which security prices to override Ail Lumiere did, was give his opinion to value and
communicate new information to Plaford which Plaford then used to pick a price by himself

d) Plaford stated that Lumiere and the rest of the analysts were allowed to place positions into the Credit Funds in a limited
quantity without his permission This was perjured as Plaford later admits tht Lumiere was able to make investment decfision
fora year or 2 so therefore from l\/lay 2009 to lvlay 2010 or l\/lay 2011 maximum before the alleged fraud began Therefore
since Lumiere could not make investment decisions or put on positions during the alleged period of the fraud, it was obvious
that Lumiere was not a portfolio manager and did not put any positions on during this period This also looks conflicts with
Thorell‘s testimony that stated that only Lumiere and Plaford could put on positions in the Credit Funds Thorell started at
Visium in 2011, so since Lumiere could not put on positions Lumiere could not have possibly been unique with Plaford in being
able to put on positions in the Credit Funds Thorell in his perjured testimony states that none of the other analysts could put on
positions without approval from Plaford, yet Plaford states that all analysts could in limited quantity, except Lumiere could not
after 2010 or l\/lid 2011 at the latest So the argument fails and with this testimony both Thorell and Plaford are easily
impeached This clearly also establishes that Lumiere never directed Thorell to trade anything for himself and at best, Lumiere
may have on seldom occasion transmitted a message from Plaford to Thorell on what Plaford wanted

iii

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 91 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00107 [l.B2(e-h) Pt2] Perj~Plaford-Pl\/l
DATE: 09/30/2018 11;32:42 Pl\/l

e) Plaford states that Lumiere was responsible for $50 to $100 l\/lillion of the Credit Funds investments which varied over time
So this statement is ambiguous at best. lt does not mean that Lumiere was a portfolio manager overseeing any positions lt
may have at most meant that Lumiere as an analyst likely in the 2009 to 2010 or mid 2011 timeframe was responsible for
following these names for Visium. However we already saw that Plaford admitted that Lumiere could not longer make
investment decisions after may 2010 or l\/lay 2011 at the latest And recordings show Plaford stating that he did not consider
Lumiere a part of the Credit team for some time And Plaford telling Lumiere that he has not come up with any investment
ideas for along time to which Lumiere responds because you have restricted me to working out ATi and you don't allow any
non~healtcare name in the fund Lumiere in 2011 was asked to concentrate on assisting to restructure ATi to get the best
possible outcome for investors while all other positions that Lumiere had recommended were liquidated in early 2011. As a
result, Lumiere stopped giving any recommendations to the Credit Funds Therefore during the years of the alleged fraud to
even claim that Lumiere was responsible for 50 to 100 million is perjured and the 50 to 100 million was the result of Lumiere's
investment recommendations to the Credit Funds in 2009 and 2011 which largely contributed to the Credit Funds success in
the early years

f) Plaford stated that Lumiere selected the brokers to call. This was a perjured statement

After Plaford convinced Lumiere that there was nothing wrong with giving Visium's estimates to the broker to help facilitate their
task and that the process had been cleared by both Gottiieb and Ku, Plaford had Lumiere call Princeridge right there and then,
Lumiere asked Princeridge if he would mind providing quotes on about 10 names a month to Visium to which Vandersnow said;
" No problem". Plaford then interrupted by adding that "the quotes were for internal purposes only and not for audit or anything
like that And we can even give you our views and estimates if that would be helpful." Vandersnow responded that it would be
helpful and agreed without stating that there was anything nefarious in the request or the procedure So it was Plaford that
selected Princeridge to call on for quotes and not Lumiere even though Lumiere dialed the number at Plaford's order. Lumiere
had requested that defense counsel subpoena Princeridge calls and recorded conversations to prove the content of the call and
all calls made to Princeridge desk phones not solely cell phones but Creizman declined by stating that he spoke to Princeridge
and they did not record their conversations

g) Plaford purposely leaves out and Defense counsel fails to bring up and government fails to bring up was the conversation
that began Plaford's order that Lumiere get quotes on a monthly basis On or about July or August2011, Plaford asked
Lumiere to ask a broker for a quote on a specific company's bonds. Lumiere called Jefferies broker to ask if he could provide a
quote which he responded to in the affirmative but failed to recall to provide it. Plaford asked Lumiere 2 days later if he could
call another broker to get a quote on the same company's bonds to which Lumiere called the Goldman Sachs broker who also
responded in the affirmative but failed to recall to get it. Then Plaford told Lumiere that the firm needed to get "additional"
quotes for a handful of names that Plaford had selected Lumiere asked Plaford to call the Bank of America or imperial capital
pricing department and advised Plaford that it would take 2 to 3 days to receive them back. Plaford stated: "That's too long, we
need them the same day". Lumiere then asked wh'y he did not ask operations to get them to which Plaford stated: "l am not
going to trust operations to find the correct quotes They won't know which brokers are most involved". Lumiere then asked
why he needed them anyway to which Plaford responded: : They are for internal purposes only and Jake just wants them.
Lumiere then asked why he does't have Thorell work on it, to which Plaford stated: "Jake says this is yourjob." Lumiere
explained that brokers are not going to be happy about wasting there time getting quotes They are paid to sell not to get
quotes Plaford then speaks to Gottiieb and Ku about the issue and comes back and says: " What if we shared Visium's
estimates with the brokers" Lumiere questioned this asking if that was ok. To which Plaford stated: " ljust spoke to Gott|ieb
and Ku about it and it is approved They said there was nothing wrong with telling brokers what Visium's estimates are. We are
not telling them what to come back with." With this Plaford asked Lumiere to call Princeridge which leaves to f) above

h) Plaford states that Lumiere was a terrible investor. However what Plaford leaves out is that the ideas that contributed the
bulk of profits for the Credit Funds were Lumiere's ideas Plaford is a known liar. l-le even claimed in his evaluation notes that
most of the successful ideas were his own in 2009 and 2010. Then when 2011 came around, he did not take any blame for the
poor performance Plaford takes full credit for ideas that are not his and claims they were his and then assigns blame to
analysts when ideas do not work out Plaford continously assigns blame to Lumiere for AT|, yet ATi was an investment that
Plaford had directed the entire credit team to be on the lookout for all new issues to buy into. This was a Credit Fund mandate
and not Lumiere's investment idea, Lumiere gave the details to Plaford as communicated to him by Goldman Sachs and Plaford
told Lumiere how much of an allocation he wanted lt only became Lumiere's responsibility when there was a fraud uncovered
at ATi that Lumiere did his best to help workout the best he could Lumiere was no longer investing for Credit by the time

ii £}

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 92 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN ~ Unit: OTV-C-A

Plaford decided to add to the ATi position that Thorell had pitched to Plaford Lumiere told Plaford that he was not really
following the situation as he was focused on his own portfolio in Global. CMED had nothing to do with Lumiere Cl\/lED was a
position that Plaford built up based on his own and Ameesh Shah's research. lt was only when problems developed with a
CEO that was attempting to take advantage of US fear of Chinese company fraud, that Plaford and Shah asked for Lumiere's
help to contact restructuring lawyers and Kroll to investigate CMED's operations Even though Lumiere states in his evaluation
that most of his time in 2012 is dedicated to ATi and CMED, in reality ATi was the majority of Lumiere's time for the credit fund
and Ci\/lED was a very minor portion ATi did require a lot of meetings and site visits and decision making at the operational
and corporate level which Visium had made Lumiere the person responsible for following it. Lumiere however was never
responsible for pricing ATi or any of the Credit Funds securities l\/lost of Lumiere's work was for his own portfolio in Global.

( See recording from PNL)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 93 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00108 [l.B2 Pttj Perj Plaford Pl\/l
DATE:09/30/201811;32:57 Pl\/i

2. Plaford incessantly Testified with False l\/lisleading, and Perjured Statements Regarding influence and
Control Over Setting or l\/larking Prices Prejudicing the Court and Jury Resulting in a l\/liscarriage of Justice.

Plaford was brought up on charges of insider trading that likely runs deeper than the government is currently aware of, given
his inclination to trade on inside information from the FDA, his new company Claravant advised clients on drugs approval and
had several ex~FDA officials on his board of directors Because of his charges he entered into a cooperation with the
government i-le received no prison time for his conduct. At the time of the trial, he would have had motive to mislead the
government as he has admittedly done many times before during discussions with the FBl which would amount to even more
charges if he did not aid the government in their case

On direct, Plaford States:

. Now, just first of all, who is at the top--this is not on the screen right now, but who is at the top of the order
chart?
. Jake Gottiieb.

.Who is he again’?

. He is the chief investment officer.

Now, you are at the top of the chart of the credit team. What, again was your roie?
. The portfolio manager

. And as portfolio manager, did you direct investments?

.Yes. (Tr P 651 Ln 8-17)

Now, what was the defendants role in the credit team?

l-le was a senior analyst/portfolio manager.

Couid he make trading decisions and by that l mean a decision to buy or sell a security?
Yes

. For how long did he have that power?

.A year or two.

. Was that taken away?

. Yes.

. Why

. Poor performance (Tr P 651 Ln 23-25 to Tr P 652 in 1-8)

0>0>0>@>@ >0>@>0> g

J>

Plaford on Direct, admits that he is "The" Portfolio manager of the Credit Fund and directed the investments i-le also admits
that Lumiere did not have investment/trading discretion or decision making power in the Credit Fund after a year or two from
when the Credit Fund started Therefore Plaford admits that Lumiere had no control in the Credit Fund nor did he have any
ability to make trading or investment decisions in the Credit Fund since l\/lay 2010 or May 2011 at the latest given that the Credit
Fund launched in l\/lay 2009. Given that the allegations of the mismarking and painting the tape occured after June 2011, this
was at a point in time where Plaford admits that Lumiere had not control or authority

Plaford admits what fund or funds was referring to when he made the statement that Lumiere was an analyst/portfolio
manager. lt is clear that the answer is like Keily also testified that Lumiere was a Portfo|io l\/lanager in Baianced and Global
Fund

See Plaford's statements below on Direct:

A. l\/laybe '06. '06, something like that.

Q. And in what capacity did he join?

Q, l-le was hired by Jake as a portfolio manager.

Q. in any particular fund’?

A. l don't know if that was the --it would have been the balance fund or the global fund.(Tr. P 674 in 1-6)

Plaford on Cross:
Q. Stefan Lumiere was not a portfolio manager in the Credit Team-~Fund, Correct’?

titt?

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 94 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

A. He was a portfolio manager in the Baianced Global Fund
Q. Correct (TR P 756 Ln 6-9)

Plaford lies about the securities that were part of Lumiere's primary responsibility where he alleged first that Lumiere was the
point person for Cl\/lED:

Plaford on Direct:

Q‘ Now you mentioned you look at P&L to make that determination \r'\/hat securities were part of the defand_ant's
P&L?

A. /-\Tl, Sevan l\/larine, Nebraska Book, Friendfinder, China l\/ledical, to name a few.

Q. /-\nd you mentioned that when someone covers a position, they're the point person. V\/hat do you mean by that’?

A. They do the majority of the research They create the model. They talk to management They are on their
earnings calls things like that.

Q. What is someone who is covering a position in the Credit Fund expected to report to you as portfolio manager’?

A. Basically their overall thesis their conviction level in the idea and why they feel that way (TR P 655 in 9-22)

Plaford on Cross slowly admits that he is deflecting responsibin and attribution of CMED:

Q. But you're saying "we" when you're the portfolio manager, right?
A_ Stefan worked on C-l\/ied and Ameesh Shah was the point person on C-l\/led.(Tr. 737 ln 15-16)

Q. You made the decision where to price C-l\/led, correct?

A. lwas one of the decision makers for pricing As l siad, iwasn't the point person l didn't build the model. l didn't
go to the valuation committee l was the portfolio manager that analysts in all cases, C-l\/led including, did the
lion’s share of the work and the modeling and the research, but l was involved in that decision, as i've said, yes. (Tr.
P 738 Ln 21-25 to Tr P 739 Ln 1~3)

Plaford then comes to terms that Lumiere was indeed not the point person on CMED therefore was not responsible for the
models or valuation analysis even This was l\/lr. Shah's role:

A. Stefan was not the point person on C-l\/ied. (Tr P 741 ln 23)

Plaford then dilutes the comment by stating that Lumiere worked on a number of things \r'\/hich he did as an analyst to
aid the other analyst with their positions in anything that needed his expertise in restructuring

A. /-\li l said was that Stefan worked on C-l\/led and he worked on a number of other things l have been clear that
Ameesh Shah also worked on C-l\/led. (Tr. P 738 Ln 5-9)

But Plaford, has a directive and that is to point the finger only at Lumiere because he is the defendant and looks to
protect Mr. Shah who was the point person on C~Cl\/lED and developed the models and analysis and followed the
developments for C-l\/lED by his own words above lt is clear that Cl\/lED was not Lumiere's position, but rather it was
Plaford's position as he was the portfolio manager and Mr. Shah as analyst would have contributed his ideas and fundamental
analysis to Plaford just as all other analysts that contributed ideas to Plaford including Lumiere Stili the positions are not the
analysts The positions are the responsibility of the Portfolio manager as Keily stated.(A22 Tr.P45 in 7-19) And the
government admitted that there is nothing wrong with an analyst to give his opinion or analysis (Govt Opening; A22.1 Tr.P 11
Ln 17-18). Plaford adds Lumiere's responsibility to this simply to aid the government's case but the bottom line is Lumiere was
brought onto Cl\/lED to help when it became distressed because of his expertise to help recover the best outcome for investors
And now, when problems arise at Visium, Lumiere was set to be the Fall guy for the firm. The conspiracy of setting up Lumiere
is clear.

Q. And did Ameesh Shah, was he a part of inflating the value of the securities?
A. He didn‘t~-he might have been part of the conversation on the painting the tape (Tr. 738 Ln 5-11)

Plaford further discounts the government's assertions that Lumiere had control and that the investors were his and he lied to
the investors and that the hedge fund was lumiere's:

A. l don't believe Stefan had much, if any interaction with investors (TR P 757 in 6~7)

36

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 95 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

lt is clear from the Government's mistaken theory and the trial in which they continously asserted that Lumiere was a
portfolio manager and managed investments in the Credit Fund to the point of exhaustion that the point was indeed material.
One would need to be the portfolio manager and have control of the fund in order to be able to mismark a securities in this
portfolio. One would need to have access to administrators to demonstrate that the price being overriden required it to be so to
represent fair value One would have to have access to investors to explain why you valued things a certain way One would
have to have a high enough position to have influence over the accounting team, operations team, valuation committee One
would essentially need to be a partner and portfolio manager in order to accomplish this and a simple analyst or trader could
not possibly have the access to do this This is the reason why it was so important for the government to convince the court
and jury that Lumiere was a Portfolio i\/lanager. They succeeded in doing so, but they were 100% wrong As the evidence
clearly shows if one can sift through the manipulation of Plaford's testimony that Lumiere not a portfolio manager in the Credit
Fund, but was a portfolio manager in the Baianced and Global Fund. Therefore, he could not have managed assets in the
Credit Fund. The governments ambiguous question of how much did Lumiere manage does not refer to the Credit Fund and
therefore Plaford can confidently state approximately 100 million in order to mislead the jury Lumiere did have a $100 million
allocation in Baianced Fund in 2008 and a $50 i\/iillion allocation in global in 2010, 2011 but these books and funds never had
any instance of impropriety

it is also clear that the Government is trying to create the illusion that Cl\/lED was Lumiere's name and that he was the point
person on it and played a major role in it. However Plaford's testimony on cross clearly shows that this is not true lt is clear
that Cl\/lED was his and Ameesh Shah's position and Ameesh Shah's model was used to help with the analysis that went to
Plaford and the Valuation Committee and ultimately to VRC. Lumiere did some work on it as he had a distressed background
such as introducing the firm to Stroock, and Kro|l and Associates and sitting on a couple of creditor committee meetings early
on.

Plaford clearly describes the functions of a point person that covers a name clearly revolves around building models keeping
track of conference calls and earnings speaking to management and doing the majority of the research These are the
functions of an analyst not a portfolio manager. Additionaily the analyst is not responsible for pricing The analyst will give his
opinion, his assessment of the situation his valuation based on fundamentals and research, but he is not involved in the
pricing The discussions that Plaford refers to with respect to Lumiere meeting with him to discuss the companies are simply
the role of an analyst keeping him up with what is going on. The analytical models and valuations done by an analyst have
nothing to do specifically with pricing as this is the role of the Portfolio l\/lanager and the investment l\/lanager and the Valuation
Committee that discusses all this with administrators and investors The analysts role is to give his opinion But he does not
sign off on pricing that is used by management This is clearly why it was not acceptable for their case that Lumiere was
simply an analyst for the credit fund, so they confiated Lumiere's position in other Visium Funds to mislead the jury and the
court The ineffectiveness of counsel in protecting defendant from this extreme and erroneous prejudice was more than
apparent throughout the record

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 96 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV~C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere Richard
SUBJECT: SL00109 [l.BZ(i-j) pt3jPerj Plaford
DATE: 09/30/2018 11:33:10 Pl\/l

i) Plaford states that Lumiere is responsible for Cl\/lED. Plaford then backtracks and states that he believes he stated that
Lumiere also worked on it and that Ameesh was the primary analyst on Cl\/lED. Plaford then admits that Lumiere was brought
onto help Visium with Cl\/lED because of his distressed expertise However, the decision to invest in Cl\/lED, the analysis done
on Cl\/lED was done by Plaford and Ameesh Shah. Lumiere's help was limited to assisting early on with the restructuring of
Cl\/lED. Plaford even states in a recorded conversation that Cl\/lED is not being attributed to Lumiere because it is Ameesh
Shah's position as context for why Lumiere is being attributed the loss from ATi which Lumiere rejects as ATi was made to be
his responsibility after the fraud at ATi was uncovered Plaford had given a mandate to the Credit Fund in 2009 2010 and on to
invest in all new issues ATi was one of these new issues that he was asked to look at for a quick flip investment (See
recording PNL, See PNL contribution sheet Cl\/lED not even listed there)

j) Plaford stated that Lumiere was in his office when they discussed the Cl\/lED trade on 3/23/12. Lumiere was not in the office
he was in l\/liami, F|orida and he was at a concert at the time Lumiere presented his hotel tickets airline tickets and concert
tickets to Creizman who refused to submit Therefore this discussion which Ameesh Shah and Fiaford allegedly discussed
buying ahead of a tender, was not discussed with Lumiere as Plaford mentioned lt is not even clear that Lumiere knew what
the price of Ci\/lED should have been whether Plaford simply gave him an order to execute while he was on vacation what was
discussed with broker if anything Additionaily the quotes that Lumiere would not have bothered to look at while on vacation
were just quotes that appeared to be stale as they had no markets assigned Additionaily given the issues with Ci\/lED
discussed in Brady violations and SEC Jindra Perjury and Piain error, significant circumstances and information was left out
which were materially relevant and would indicate a higher price would have been necessary to find a seller of these bonds at
that time (See Jindra Perjury, See Piain Error, See Tickets Airline, See Hotel Ticket, See Concert Ticket)

j) Plaford states that Lumiere was part it" (meaning the conspiracy): However no where does he state that Lumiere was a
knowing participant of the alleged conspiracy Plaford admits that Lumiere did not select the prices Plaford admits that
Lumiere was not part of the override selection and process that Thorell and Plaford secretly discussed and planned in Plaford's
office as Thorell admits Plaford states on a recorded conversation that Lumiere should tell the brokers about the Cl\/lED
directing class This discussion refutes Vandersnow’s statement that he does not recall if Lumiere ever discussed his analysis
or research with him. (See Vandersnow perjury). Plaford simply states that it "started with Lumiere“ which is highly ambiguous
and explained (Piaford Perjury b), Plaford states that Lumiere was only part of soliciting quotes Soliciting quotes is not an
illegal act nor is giving brokers Visium's estimates as per Gottiieb, Ku, and Plaford's instruction See Plaford Perjury g) ).
Additionaily Plaford admits that Lumiere believed in the levels and believed his valuations ahead of the markets This proves
the Good faith assumption as well. Being wrong is not a crime Lumiere reported fundamentals and Creditor Committee
information built models etc. This is what the helped with valuation meant Nothing to do with selecting prices or making
representations (See Plaford Perjury c)). The court and possibly the court was hoodwinked by lying manipulative witnesses
looking to make a deal for themselves and implicate the one person who was lied to and played a role that he did not realize
was part of a conspiracy

“ist

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 97 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere, Richard
SUBJECT: SL00109.5-Perjury-Plaford Pl\/i

DATE: 09/30/2018 11:33:26 Pl\/l

1) Prosecutors Knowingly Aliowed Perjured Witness Testimony and in many cases led witnesses to perjure themselves and or
purposely mislead the jury and the Court

Law: the role of the Prosecutor is to seek truth and Justice. To knowingly allow perjured testimony into the trial is a crime
on the court and on the Constitutional rights of the accused ln the interest of protecting the rights of the accused it is
extremely important that the prosecutor does not, intentionally or unintentionally misstate facts in evidence or mislead the
jury with misleading or false statements to simply gain an advantage to win a case The prosecutor is held to a higher
standard than any other counsel and is supposed to have an ethical and moral acumen His role is to ensure justice for
society which also entails respecting the principles of the presumption of innocence and due process afforded by the
Constitution.

The prosecutors allowed knowingly perjured testimony from cooperating witnesses and immunized witnesses FBl Agent,
and other witnesses at trial and allowed purposely misleading statements from same and from other witnesses at trial.
Additionaily the prosecution team failed to properly investigate the facts and purposely denying the facts that were
available through every channel. The prosecution team's introduction of knowingly perjured statements from

witnesses its own introduction of know false facts and implausible fabricated theory brought onto the record in opening and
closing statements and throughout trial by using manipulative tactics such as prejudicial questioning inflammatory
statements leading questions and questions from witnesses that lack any foundation This so infected the trial causing
irreparable harm to defendant and an utter denial of his due process rights For a prosecutor to use devious and
underhanded means cheating, burying facts deep into 18 million non-searchable documents in discovery hiding facts and
evidence denying obvious facts knowingly taking recorded statements out of context, leading witnesses to lie while
offering them deals for the sole purpose of winning a case and ignoring the required protections afforded to the accused by
the laws of the Constitution is an utter an complete aberration of the Constitution and of the United States system of
Justice. As a result of any material perjury in trial, whereby the Prosecutors "knew or should have known of the perjury",
the conviction must be set aside "if there is any reasonable likelihood that the false testimony could have affected the
judgment of thejury." ld. at 456. ln United States v. Agurs 427, U.S. 97, 103, 49 L, Ed. 2d, 342, 96 S. Ct. 2392 (1976).

Facts of Perjury:

During trial, the prosecutor knowingly allowed and even solicited prepped perjured testimony misleading responses

from immunized witness Thorell, and cooperating witnesses Vandersnow and Plaford, The facts are black

and white and when examined are not subject to ambiguity On cross examination the initial spins and distortions of
testimony on direct examination begin to unfold and making the obvious apparent Had defense counsel been more
competent and asked more relevant questions each of these witnesses would have been impeached by the jury and the Court.
However, due to Creizman‘s lack of attentiveness and focus without a thorough understanding of vernacular and enough
preparation and expertise of the specifics of a highly complex case he failed to identify and clarify the misleading responses
and perjured testimony. As a result he failed to communicate the case to the Court which left the Court and the jury with
confusion to specific and complex issues that would only have been clearly noticeable to the someone with specified financial
expertise in the area of distressed restructurings and markets for these securities

#1: Perjury Plaford:

Direct:

Plaford: Plaford first response to prosecutor’s question of "what was Lumiere's role in the Credit Fund, Plaford perjured
himself by stating that: " He was an analyst and a portfolio manager." However this is false

On Cross:

Creizman: i-le was an analyst in the credit fund

Plaford: Correct

Creizman: He was a portfolio manager in the Global Fund, Correct

Plaford: Correct

Prosecutor: Did Lumiere work for a particular fund at Visium.
Keiiy: Visium Credit Fund

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 98 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

This is a response was purposely misleading and obviously meant to assist Prosecutors with their case Keily knew very weil
that Lumiere worked for the Global Fund as a Portfolio l\/lanager which he admits under cross examination

Prosecutor : "What was Lumiere's role at Visium"
Keily: "he was both Portfolio manager and an analyst".

But this answer was a response to question of Lumiere's role at Visium which consists of all of its funds and not of the Visium
Credit Opportunities Funds However, Lumiere's role was crystal clear and without question no if and or buts or allusions of
anything different

Creizman: Lumiere was an analyst in the Credit Fund, correct

Keily: Yes

Creizman: Lumiere was a portfolio manager in the Global Fund, correct
Keily: Yes

Further Evidence supports this:

-Visium Credit Opportunities Funds iV|arketing Book 2011: Lumiere: Analyst ( page )

-Visium Credit Opportunities Offering l\/lemorandum: Portfoiio l\/lanager: Chris Plaford; Analysts ( none named, but mentions
one with l\/lBA from lNCAE, which is Lumiere)

-Visium Global Funds l\/iarketing Presentation:

~Vislum Credit Opportunities Self-Evaluation:

~Visium Globali Funds Self Evaluation

Additionaily there were no sub-books in the Visium Credit Opportunities Funds there was only one portfolio and one portfolio
manager:

Further evidence supports this:

-Visium Credit Opportunities Offering iV|emorandum does not list any sub-accounts

-Visium Credit Opportunities did not have any sub-account numbers as the Global Funds did or the Visium Baianced Funds did.
- No mention of any sub-accounts in the Visium Credit Opportunities Funds in the i\/iarketing l\/laterial, the due diligence
questionnaire the offering memorandum.

Lumiere's alleged securities that government used words to describe as in charge of, responsible for, covering all which have
different connotations and lack any basis or foundation as to what level of responsibility control, or potential payout or level of
work done would entaii.

Additionaily Lumiere was one of many Portfolio l\/ianagers in the Visium Global Fund where he was a manager of a "book" (l\lot
a fund) of merger arbitrage situations also known as "special situations" where he had a $50 million

allocation Additionaily Lumiere was responsible for a residual number of securities in a Distressed book also in the Visium
Global Fund which was initiated temporarily in 2010 and then restricted again shortly thereafter. Lumiere was previously a
portfolio manager from 2007 to 2008 of a "Book" called Special Situations/Distressed which was shut down towards the end
of 2008 due to investor redemptions during the financial crisis with residual positions for which he was responsible moved
into Visium Global. There is an immense amount ofdocumented evidence in the form of marketing material, SEC
registration documents Offering l\/lemorandums internal memos Risk l\/ianagement spreadsheets, internal Evaluation
reports spreadsheets, recordings which all point to the truth of this and all in the possession of prosecutors Additionaily a
a Note to l\/iemo written by trial counsel memorializes a meeting with a lead member of the prosecution team where
prosecutor acknowledges these facts however, in complaint indictment and through sentencing, the prosecutors do not
change their position knowing that it is 100% incorrect lnstead, prosecutors choose to ignore the actual proven facts and
instead rely on perjured cooperating witness testimony given with the promise of a deal or monies false facts and
arguendo and inflammatory statements to prove that Lumiere was also a portfolio manager in the credit Fund, which cannot
be farther from the truth.

Plaford states that Lumiere was responsible for Cl\/iED and ATi and the rest of the securities on

Perjury: Thorell: (Email from Lumiere to Josh Rozenberg for Request PNL Contribution for the following securities for the years
2009, 2010, 2011, 2012.)

Additionaily the prosecutors in an attempt to further distort Lumiere's role in the Visium Credit Fund for the purposes of
assigning responsibility to a slew of securities to fabricate/create a theory of motive and also to allege that Lumiere was

54

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 99 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

greediiy requesting to be paid on these securities that were his and the emaii proves it. However, what the prosecutor

failed to mention in his argument was what the emaii stated He restated it to suit his own needs of assigning

responsibility The emaii is clear and stated "Request for PNL for the following securities for the years 2009, 2010, 2011,
2012." Now the clear difference between the clear fact and prosecutor arguendo and follow up misleading statements to
mislead the court for its own purpose is that nowhere does Lumiere claim that these are his securities and nowhere is he
indicating that he wants to be paid on these securities as the government falsely alleges lt is falsely and not mistakenly
which will be clarified shortly First of all, one would not argue many years later as in 2013 for a payment for work in 2009.
industry standard would be to request it in the same year. Secondly the government failed to admit into evidence the
remaining trail and responses from this same emaii which are very interesting and would alone destroy the prosecutor’s
theory and case altogether. The trail of responses and replies to this emaii go on for more than a month, where his request
for access and visibility into the P&L is denied by Rozenberg (Accounting), Steven Ku (CFO and Partner at Visium), and Chris
Plaford ( Portfolio manager Credit Fund and Partner at Visium). Now this is interesting and from an investigative position
should warrant attention since Lumiere is not given access to this information he cannot be the Portfolio il/lanager and it
shows that Lumiere had no access to P&L or Pricing This appears clearly to show that Lumiere was not in fact a portfolio
manager in the Visium Credit Fund. lt also appears to show that Lumiere was not given any preferential treatment due to
being Gottiieb‘s soon to be ex-brother as insinuated by perjured and misleading testimony of Plaford when he stated under
Plaford stated that: "Lumiere was Special" because he was Gottiieb‘s brother-in-iaw to mislead the court to attempt to
present that Lumiere could do anything he wanted at Visium because he was Jake brother-in-law. The direct opposite is
actually true because the relationship was poisonous as Jake Gottiieb and his sister Aiexandra were in a contentious divorce
since early 2012. Lumiere was mistreated at Visium and Jake Gottiieb had constantly slandered him to his colleagues This
slander continued after Lumiere asked to be let go as he wanted to leave visium where Gottiieb slandered Lumiere to Family
Offices. An additional point of fact that Lumiere was threatened continuously by Gottiieb where Gott|ieb slandered Lumiere
threatened to ruin him, and found a way to set Lumiere up as a Fall guy The evidence of these threats and slander are
available in deposition under oath in the divorce proceeding of Gottiieb, in testimony from his sister, and others at Visium
who heard Gottiieb slander Lumiere in the office

Additional evidence in support of this is a recording and transcript of Lumiere and Plaford which is in the possession of the
prosecutors so they cannot deny it. ln the recording Plaford clearly states that Lumiere cannot have access to the P&L for
these securities listed on this email, because he is not the portfolio manager nor is Lumiere the primary analyst assigned to
monitor most of these securities Plaford further states that he did not even recognize that Lumiere was working for the
Credit Fund and did not consider him a member of the team. However where Plaford perjures himself again is stating that
Lumiere left for poor performance however, it is clear that Lumiere is restricted to limited work on the Credit Fund to solely
help with the restructuring of ATi so is not even able to make investment decisions or recommend positions for the fund
Plaford who claims that Lumiere is a poor performer, however, has nothing but positive feedback for performance of
Lumiere's ideas in 2009 and 2010 and his help with CiviED and ATi which are not performing that badly Plaford then extends
an invitation to Lumiere that should he decide to return to the Credit Team he would be welcomed with open arms if he
agreed to commit to it.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 100 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00110 [l.B3j Perj Vandersnow Pl\/l
DATE: 10/01/2018 02:06;42 Pl\/l

l.

B.

3.Vandersnow committed during his testimony clearly in reference to Petitioner's role as a portfolio manager. Vandersnow
lacked the foundation to answer this without it being speculation which comes to material perjury

in transcript he states:

Q.What was your understanding of what Stefan Lumiere was doing with the prices that you were providing him?
A. He was using them to help prices»-price the securities in his portfolio. (Tr. P491 in 9-11)

Non~prosecuted witness Vandernsow has no foundation to believe that the request for quotes were for Petitioner Lumiere's
portfolio. Lumiere did have a conversation with Vandersnow when the Credit Fund started in 2009, whereby Vandersnow
asked what the roles were between Plaford and Lumiere Lumiere told Vandersnow that Plaford ran the Credit Fund which is
substantiated by "all" evidence and documentation and Lumiere managed a book in Global and Lumiere shared his ideas with
Plaford He did not tell Vandersnow that he acted officially as an analyst in the Credit Fund because it was not his full-time
position as his focus was on his portfolio in the Global Fund Defense counsel creizman was ineffective in bringing out the
specifics of these conversations to refresh Vandersnow's memory lt is clear that Vandersnow that Vandersnow was prepped
for this to aid the government to avoid prosecution and the term " What was your understanding" allows Vandersnow to say
anything he wants as it does not need to be accurate or true.

l\/lr. Vandersnow, can you please read what l\/lr. Lumiere's signature block says?

A, Stefan Lumiere CFA, Pl\/l: Distressed and special situations Visium Asset l\/lanagement
Q. That's enough So is that consistent with your understanding of his title and role at Visium?
A. lt is'? (Tr P500 ln 1~13) ~

in this instance Vandersnow is led by the Government with the famous signature page argument The Government’s entire x
case is based on a chosen signature page when there are multiple versions of Petitioner Lumiere's signature page depending
on which one's he has updated The signature page was designed When he managed a $100 l\/liilion sleeve in the Baianced
Fund before the Credit Fund even existed as the Government is weil aware of.- Lumiere never changed it because he
continued to manage sleeves in distressed and arbitrage in the Global Fund There are additionally other Signature pages that
Lumiere had: '

Stefan Lumiere, CFA
Portfolio l\/lanager

Special Situations

Visium Asset l\/lanagement

Stefan Lumiere, CFA

Portfolio l\/lanager

Special Situations investments
Visium Asset l\/lanagement

Stefan Lumiere, CFA
Special Situations investments
Visium Asset l\/lanagement

What you don‘t see in any of these signature pages is a reference to Visium Credit Funds The government's argument on this
point, is the equivalent to finding a janitor at lBl\/l who also has a hot dog company on the side where he has a business card
that states President of Hot Dog Company And by the same logical sequence stating that he is the President of lBl\/l. lt simply
does not make sense and is knowingly false as every piece of evidence apart from lying testimony supports Defense Counsel
Creizman failed to make this point and to impeach any witness that stated otherwise As a result of defense counsel
Creizman's incompetencies Petitioner l_umiere was deeply prejudiced at trial

eis

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 101 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00111 [l.B4] Perj Keiiy~Pl\/l

DATE: 09/30/2018 11:33;56 Plvi

l. B. 4. David Keily Testimony

David Keily committed perjury a couple of times where he had no basis or foundation and as the man on one of Thorell's secret
recordings laughing at Thorell for thinking he did something criminal, it is understandable how he would have helped the
government with their case against Lumiere to avoid being targeted and prosecuted

a) Keily was prepped by the Government to testify and lead him to say that Petitioner Lumiere worked solely for the Visium
Credit Opportunities Fund and that he had 2 roles Portfoiio i\/lanager/Analyst. He stated this knowingly false information to
assist the government with their case knowing full well that it was a lie and he was misleading the non-financiall sophisticated

iUFY-

On direct:
Q. Between the years 2011 and 2013, what was his titie?
A. His title was both portfolio manager and analyst (Tr. P 45 Ln 5-6)

Q. Did i\/ir. Lumiere work for any particular fund within Visium?
A. Yes He worked for the Visium Credit Opportunities Fund(Tr. P 46 Ln 16-17)

Yet when he references Plaford he states: r

Q. Between 2011 and 2013, what was his title and role?

A. Portfolio l\/lanager.

Q. Was he working in a particular fund or funds?

A. He worked primarily for the Visium Credit Opportunities Fund, He also ran a portfolio in the Visium Baianced Fund Tr. P 46
in 18-P 47 in 1)

And on cross Keily is forced to clarify his perjured and/or misleading testimony with intent to mislead the the jury by leaving out
that Lumiere worked as a porfolio manager but for a completely difference fund called the Visium Global Fund which had
nothing to do with the Visium Credit Fund (Target)v Yet with Plaford he chooses to be very exact with his references that
Plaford was "Portfolio l\/lanager" of two funds one in the Visium Credit Opportunities Fund and the other in the Visium Baianced
Fund

Q\ Okay you testified that he had two separate titles at Visium, is that right?
A. Yes.

Q. One was in the Global Fund as a portfolio manager, is that right?

A. Yes

Q. And one in the Credit Fund as an analyst is that right?

A. Yes (Tr. P. 154 Ln 8-15)

Q. When you joined Visium, l\/lr. Lumiere was a portfolio manager; is that correct?

A. lt was never entirely clear to me whether he was a portfolio manager, slash analyst it seemed to me that he was both.
Q. Okay. He was an analyst in the credit fund; is that fair to say?

A. Yes

Q. He was a portfolio manager in the global fund, correct?

A. l believe so, yes

b) Keily offers that he does not know if there were sub»portfolios but then retracts by saying that "he did not believe" there was a
subportfoilo in the Credit Fund
Q. Okay The credit fund had only one portfolio; is that fair to say’?
A l rn notable to answer that question because l don' t recall whether there were sub~portfolios in the credit fund or not. Based
on what iU recall as of this minute l believe there just might have been just one credit fund portfolio.
Q. Okay. The portfolio manager of the credit fund portfolio was Christopher Plaford, correct?

A. Yes.
se

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 102 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

Q. No dispute about that'?

A. None.

Q. To the extent that there were additional portfolios in the credit fund, Christopher Plaford was in charge of those as well?

A. He was the portfolio manager and had responsibility for everything that related to the investment management of the credit
fund in other words he as l understood it, had final responsibility for making buy and sell decisions with respect to the
securities that the credit fund held (Tr. P 147 Ln 2-25 to P. 148 Ln 1-5)

Fact: There were no subportfolios as evidenced by the fund documents including (Offering iV|emorandum A13 P18 not named
as manager), l\/iarketing materials (A4 P3), Due Diiigence questionnaire (Evidence in discovery yet not available due to
Petitioner's existing circumstances). Additionaily the Baianced fund and Global funds were very clear in delineating the sub~
portfolios of the funds (A2 P3: Shows Baianced Fund had 3 sleeves where each manager is mentioned and titled Portfolio
i\/lanager, A2P5). Credit had no such delineation and would have been fraudulent to misrepresent this to investors Additionaily
there were no sub accounts in the Credit Fund to delineate any separate subportfoilo which is easily checked by Risk
l\/ianagement.

c) Keily lies in saying with leading questions from the Government that the Visium Credit Opportunities Fund began to shut
down in i\/larch 2013 soon before Petitioner Lumiere decides to leave Visium, when he previously testified that the Visium Credit
Fund had some redemptions A redemption is not the same as a fund shutting down, yet Keily answers the leading question in
the affirmative perjuring himself.

Q. is the credit fund still in operation?
A. Technically it is still in operation but it is really in liquidation
Ct. Can you explain what happened to it?
A. Yes ln 2011, as a result of redemptions by investors»
Ct. Let me just stop you. What year do you think this happened?
A. l'm sorry in 2013. Yes
in 2013, as a result of redemptions by investors the decision was made that it was no longer economically viable to
operate the fund The fund, accordingly began to sell its liquid assets and to return the proceeds of those sales to investors
leaving a small number of illiquid assets which the fund is still trying to liquidate
Q. How was the fund performing at the time that Visium began to shut down?
A. The fund began 2013 with, as l recall, positive months in January February and l\/larch; and then began to lose money as l
recall,

d) Keily perjured himself or falsely led the jury to believe that Lumiere was in charge of Visium's investment in ATl. The
investment in ATi was made prior to his joining the firm therefore he would have no foundation or basis to identify whose idea it
was or who was in charge and the varying levels of responsibility surrounding the ATi investment the decision to buy more the
assignment to Petititioner Lumiere to focus his time on restructuring the investment for the best possible outcome for investors

Q. To your understanding who was in charge of Visium's investment in ATl?
A. i\/lr. Lumiere,

Evidence supports that Plaford was responsible for this investment and Lumiere simply relayed the information from Goldman
Sachs to Plaford about ATi as part of Plaford's orders to invest in all the good new issues Evidence supports that Plaford was
placed on the board of directors when Visium and i\/larbiegate took ATi private through its acquisition of the best assets in
bankruptcy via the vehicle Ancora i-loidings. Evidence supports that Plaford was the principal involved in all decisions for ATi
where Lumiere was even asked to leave the meeting with l\/iarblegate so that Plaford and l\/iilgram could hash out how to handle
a restructuring Video of meeting (Not available due to Petitioner's current circumstances) , Transcript (A22.2 p2 Tr. Ln 4-18),
and ATi discussion with Plaford YE Review (Not available due to Petitioner's current circumstances).

David Keily had no visibility into the processes of the valuation committee Referencing

Q. You, as of July 2011, had no visibility into the processs of the valuation committee; is that correct?

A. Yes.

Q. You didn't know precisely how they came up with prices; is that right?

A. No, l did not

Q. And you didn't know how they determined various inputs in coming up wiuth prices to represent to Visium's investors
correct?

A. in July 2011, no, l did not

Q. As of June 2013, you still did not have any visibility into Visium's valuation committee; is that correct?

A` That`s correct …
+:> iii

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 103 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV'C-A

Q. And you still didn't know, in July 2013, how Visium's valuation committee came up with its prices correct’?
A. That's correct
Tr. P 124 Ln 19 ~ 25 to P 126 Ln1-9)

On Cross Keily States:
Q. The only people that could testify as to how they were implemented were the people on the valuation committee?
A. With respect to these matters yes (Tr. P 201 Ln 4-6)

Q. Did you have an understanding as to whether he had a final say on how to price the securities in the portfolio?

A. The valuation procedures that we had examined yesterday that we have talked about do not give a portfolio manager final
say over the pricing or valuation of any security

Q. That' s correct The final valuation would be the valuation committee correct?

A. That's correct

Q, But the portfolio manager's input is taken into account in some circumstances by the valuation committee?

A. in some circumstances yes

Q. ln those circumstances for the credit fund, it would be Chris Plaford who had that authority correct?

A. l'm sorry what authority?

Q. The authority over price input and informatiojn to the valuation committee

A. There's nothing in the policies and procedures who has final authority for something like that but Chris Plaford would have
the final say on matters relating to the management of that portfolio.

Q. That's fair to say So, in laymen's terms he was the boss?

A. Yes. (Tr. P 148 Ln 16-25 to Pa 149 in 1~16)

David Keily never gave compliance instructions on valuation practices and policies

Q. --Correct? Did you provide guidance though, on valuation practices and policies?

A. Without reviewing the educational materials that we provided to employees and in the course of compliance training, l can't
say whether we did or did not.

Q. You never told anyone on the credit desk about which kind of brokers to approach for quotes; is that correct’?

A. That‘s correct

Q. You never talked to analyst on the credit desk about what kind of broker quote you need to get; is that correct?

A. That's correct TR ( P 127 Ln 8~18)

Q... There was never any compliance instruction to the people on the credit desk as to what kind of broker quote to obtain in
terms of whether it would be an indicative quote or one that would be representative of an actual purchase and sale in the
marketplace; is that correct’?

A. That's correct

Q. There was never any education to any analysts on the credit desk about what one could talk to brokers about during
conversations in obtaining quotes and what one couldn't talk to brokers about during conversations in obtaining broker quotes?
A. That's correct

Q. So for example the compliance department never provided any advice or education to anyone on the credit desk anbout
whether it would hbe permissible to educate a broker about where the credit desk believed the price of a particular security in its
portfolio was?

A. We did not address that issue...(Tr. P 128 Ln 3-20)

Keily perjured himself when he said that the fund documents did not permit the investment manager to override prices (see
Visium Compliance l\/lanuals A56 and A57)

Q...So let's go on back to page 34. l'm going to focus on Paragraph 1, under Fair Value. l'm going to focus on the beginning of
the sentence "however," and that sentence did
However if there are circumstances where a hedge fund manager believes that the application of fair value would

not produce an accurate or fair valuation for a given instrument it may employ alternative means to value an
instrument as permitted by agreement
Okay. Now, it it fair to say that investors sophisticated investors who read Visium's disclosures understand that if there are
circumstances where a portfolio manager believes that fair value would not produce an accurate or fair valuation for a given
instrument it may produce alternative means to value an instrument? ls that fair’?

|\/lri Naftalis: Objection.

A, l\lo~-
The Court: Well, the objection was well taken but since the answer was blurted out, l think we'll just leave it as is. But i would

se

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 104 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

caution the witness to wait if there's an objection before answering Go ahead.(Tr. P 196 Ln 20-25 to Tr. P 197 |n 1-15)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 105 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l; 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO112 [l.B5] Perj Jindra Pl\/l

DATE: 10/01/2018 02:39:39 Pl\/l

l.

B.

4. SEC Witness Jindra committed perjury during his testimony about Petitioner Lumiere's position and his responsibilities by
stating that Lumiere was responsible for the securities that the government mentioned Government Witness Jindra had no
basis and no foundation to know what securities Lumiere was responsible for and what responsible for a security meant Being
responsible for a security as an analyst only meant that he is responsible for following earnings and being on conference calls
and rendering an opinion to keep the portfolio manager, cooperating witness Plaford ( Credit Fund Portfolio l\/lanager/Partner)
up to date on the occurrences With the company The portfolio is the only one responsible for the investment decision and for
communicating his position to the valuation committee and investors as they decide on pricing.

But SEC Witness Jindra states unknowingly that Lumiere is responsible forthese as follows:

Q. And based on your review Of documents in this case who was responsible at Visium for ATi as an investment?
A. Mr, Lumiere, (Tr P912 in 14-16)

Ci. And who at Visium was responsible for Nebraska Book in terms of P&L?
A. it was l\/lr. Lumiere (Tr P917 in 11-13)

Q. And who at Visium was responsible for Friendfinder in terms of P&L?
A. it was l\/ir. Lumiere (Tr P919 in 17~19)

And how much did Visium pay for those China l\/ledical Bonds?

A. 43.25

And based on your review of documents who was responsible for that trade?

A. lt was l\/ir. Lumiere (Tr P922 in 3-7) '

Q. And of those over 70 securities what percentage roughly was Stefan Lumiere responsible for?
A. Based on my review, it was about...
Q l\/ir Jindra, did you review certain document which set forth securities for which Stefan Lumiere was responsible?
A Yes l have
Ci. And did you compare those securities--
The Court: When you say that he was responsible what do you mean by that rn terms of those documents?
The Witness: Those were emaiis where--where the title had P&L
The Court: These were emaiis frorn him?
The Witness: That's correct
The Court: Ail right Go ahead, counsel.

By l\/ir. Williams:
l'd ask you of the 70 securities approximately how many was he responsible for?
About a third (Tr. P923 in 19-25 to Tr P924 in 1-23)

The witness has zero basis again for making this statement The Court accepted in good faith the Witness s response that the
emaii from Petitioner Lumiere had P&L rn the title However this emaili rs clearly not a work entail lt comes from. his personal
email. And the emaii has a continued emaii chain where Lumiere is being specifically denied access to the numbers that he rs
requesting because Steven Ku (Visium Funds CFO) and Plaford (Visium Credit Funds Portfolio i\/lanager) block Lumiere’ s
access to the P&L or the pricing for these securities for a simple reason Because Lumiere is not a portfolio manager in the
Visium Credit Fund and he is not even the primary analyst for most of the securities on the list The recording of Plaford and
Lumiere annual review confirms Lumiere being denied access as weil, which the Government is weil aware of, Additionaily the
request for PNL is for a multiple year period and in no way implies Lumiere is attempting to be paid for these investments years
after they were made and no longer in the Visium Credit Portfoiio. i\/lost of the investments were from 2009 and‘2010 before
Thorell joined the firm and before any alleged mispricing occurred Lumiere had given recommendations for some of them or
helped the primary analyst out on some of them. Lumiere was simply attempting to extract an reasonable estimate of ideas or
work he had done for the fund from 2009 to 2012 since he was preparing to leave the firm and wanted to come up with an

till

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 106 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

estimated track record for his ideas or things he worked on over the years This is obvious from the document and the chain of
emaiis that follows which proves that Lumiere is not a portfolio manager for the Visium Credit Funds and is not even the primary
analyst for the bulk of securities on the iist.

lt is obvious that Jindra working for the SEC has something to gain from a successful prosecution of Petitioner Lumiere as there
is a parallel civil complaint against Lumiere and a civil action against Visium from which it stood to profit The fact that the
government chose a biased witness who feigned to be an expert and represented as such to the jury caused extreme prejudice
to Lumiere and as a it was largely a result of Jindra's testimony that Lumiere was convicted The Government should not have
had Jindra who was biased testify and if they truly wanted an expert that was needed for a case of this complexity they should
have gotten one. Additionaily the government did not disclose the bias of SEC witness Jindra to the court which was a due
process violation

el

 

l
l
l
j

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 107 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00200 [ll.A Pti] l\/lisconduct Argument Prices
DATE: 09/30/2018 11:34:22 Pl\/i

ll. Creizman Aliowed Prosecutors to Utilize A) l\/lisconduct, B) False Erroneous, and Perjured Testimony at Trial to Falsely
Convince the Jury that Lumiere: Knowingly inflated the Value of Positions using Phony Broker Prices Picked the Prices
Corrupted "Friendly Brokers".

Discussion of What Actualiy Happened and Why with Respect to Broker Prices

Lumiere explained to the independent brokers where Visium thought the prices were in good faith and to have the brokers
check if they saw anything different or if Visium's estimates were reasonable There is nothing illegal or unethical about this
procedure as corroborated and recommended by the executives of Visium, Gottiieb and Ku and Lumieres‘ supervisor at the
time Plaford There is a substantial statement between telling brokers to regurgitate prices back, and sharing figures
calculated for internal purposes with the brokers to gain an understanding of where the prices were in the context of that time
(Exhibit 3500 Vandersnow and 3500 Brook (Not available due to Petitioner's current circumstances), A22.4: Tr Ln 9-16). These
procedures and processes were told to Lumiere and to brokers to be for internal purposes not for audit and simply intended to
give the brokers a context for where Visium came out. Additionaily with respect to esotaric situations such as with ATl, CMED,
Sevan Nebraska Book, Friendfinder, USON, Lumiere did discuss these complex situations with the brokers and gave them
access to information from which to assess the fair value including the lawyers involved, the other creditors involved on the
committees access to accounting department at Visium, the fundamentals of the companies and any new information that
Visium learned by sitting on these various committees Discussions between hedge funds professionals and brokers traders
analysts from both sell-side and buy~side firms is a standard of practice in the industry and serves multiple purposes all meant
to increase visibility and get an idea for other professionals thoughts The reason why Visium would use the same two brokers
because of the complexity of the situation which would be too strenous to repeat to multiple brokers over and over again lt
would not make sense to educate a single broker on the situation and then go back to different brokers each time to restate the
situation that the first broker is already familiar with, This is concept on wall street known as educating a broker, or giving
someone an "Axe" meaning they have learned the new information in order to re-educate other customers about the situation

A. Creizman Aliowed the Prosecutors to Utilize l\/lisconduct to i\/lake Egregious l\/laterial Mistatements of Fact Throughout the
Trial.

The Prosecutors may not make material misstatements of law ( U.S. v. Cruz) or fact (U.S. v. Foriorma) (Prosecutor's
repeated reinforcement that defendant was aware of heroin concealed in bag improper because there was not evidentiary basis
for the misstatement of fact.)

The Prosecutors repetitively made clear and obvious misstatements to the jury and the Court Numerous and repetitive
statements such as "Spit back the quotes that Lumiere wanted", "Tell the prices that you wanted and have the brokers spit them
right back"(Exhibits), in reference to Lumiere calling brokers to request a quote and asking them to check Visium's numbers for
reasonableness pervaded the trial. This acted to inculcate, brainwash, and infect a non-specialized jury and was especially
improper because there was no evidentiary basis behind these material misstatements of fact apart from misstating actual
facts of what was done and why Lumiere did not ever ask the brokers to spit back prices Lumiere did educate the brokers
about what was happening in the more esotaric companies as is an industry practice Lumiere did believe the prices that
Plaford gave him at the time based on Plaford's explanation of Visium‘s mandate to price based on all of Visium's current
private information These misstatements were done intentionally and maliciously to confuse a jury uneducated in the practices
at hedge funds These "improper methods calculated to produce a wrongful conviction.", proves prosecutorial misconduct that
justifies a mistrial because it "so infect[edj the trial with unfairness as to make the resulting conviction a denial of due
process." (Darden v. Wainwright)

Summaries of Pricing Topic Prosecutoriai l\/iisconduct.
(Milgram direct A22.3 Tr. in 20-24)

Write Argument

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 108 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROM: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00201 [ii.A Pt2] Govt misstatements ll prices
DATE: 09/30/2018 11:34:39 Pi\./i

A.ln summation the government made material mistatements that were proven on the record as well as evidence in discovery
off the record they ignored The prosecutors also allowed their personal beliefs and opinions into the trial, by insinuating that
any jury member would be naive to believe anything defense said setting up to prejudice the defense Creizman allowed these
mistatement to go on throughout trial without intervention and only in summation mentioned the governments stategy after false
and perjured statements had been allowed into the court Additionaily the government alleged that key facts in the case were
undisputed whereas they were disputed by defense creating a false impression on the jury that the government had proven
their case which they had not :

Government made false statements during summation and rebuttal stating that there were no disputes about certain false
facts telling the jury that they did not even need to consider these as they were fact when they were not, as they were all
disputed:

"Now, before l walk through these three categories of evidence let's be clear about what's in dispute and what's not in
dispute what you have to decide and what you don't have to decide There can be no dispute that the defendant was

secretly pulling the strings behind the scene pulling the strings with the valuation process to inflate the valuation of the
fund There can also be no dispute that the defendant knew that Visium had promised investors that the valuation
process was going to be independend from the investment team, and that Lumiere knew that using inflated values

undermined this process and caused Visium to lie to its investors." (Tr. P 974 in 8-19)

The only thing that you need to decide is whether Lumiere knew what he was doing was wrong, whether he knew he
was cooking the books or whether, as defense counsel said during his opening statement he was somehow acting in

good faith all along Ladies and gentlemen that's an easy question You're New Yorkers You have common sense Of
course the defendant knew what he was doing was wrong You heard it from witness after witness You saw that in
document after document Your heard the defendant in his own voice on those recordings admitting he knew what he
was doing And as l said, all of this evidence points to one conclusion the defendant was acting in total bad faith. lie
knew what the process should have been. He ignored it He corrupted it. lie egregiously mismarked securities and

because of that he is guilty" (TR. P 974 Ln 20-25 to 975 Pn 1-9)

".i.Lumiere and the credit fund fraudulently overrode independent third-party prices to boost the fund's performance.“
P 973 Ln10-12)

" lies and misrepresentations that were told to investors and potential investors in the fund This includes what

Visium told its investors about how the valuation process would work and how the fund would be valued, and how these
representions again were critical and material to investors' decisions to invest in the fund." (Tr P 973 in 15~ 21)

"lndeed, there can be no doubt that Lumiere, an educated and experienced hedge fund professionai, understood what
my colleague l\./ir. Wiliiams told you at the beginning of this triai...The evidence shows that Lumiere knew full weil that he
and other members of the credit team were not supposed to be the source of the valuations and that their undermining the
valuation process and falsely boosting the performance was wrong."Tr. P 973 Ln 24-25 to P 974 Ln 1- 7)

"There can be no doubt that the defendant was secretly pulling the strings behind the scene pulling the strings with the
valuation process to inflate the valuation of the fund (Tr P 974 Ln 11-14)

"There can also be no dispute that the defendant knew that Visium had promised investors that the valuation process
was going to be independend from the investment team, and that Lumiere knew that using inflated values undermined this
process and caused Visium to lie to its investors." (Tr P 974 ln 15-19)

Government mistates the facts by stating that Lumiere had actually admitted to what he was doing by using recordings
almost a year after he left Visium that have the defendant looking to possibly whistleblow accuse Plaford of mismarking This
belief also becomes more pronounced with Thorell feeding information of statements that Ku, and Keily and Gottiieb tell him
which further enforce Lumiere's belief that started with a simple question and red flag, and escalated to a belief in the
confirmation of what his suspicions thanks to Thorell's stories of his meetings with executives at Visium that denied that
overrides existed, denied that NAV was used to value securities and that prices estimates that investment team came up with

<§"sf

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 109 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

went into NAV. Further Gottiieb told Thorell that there was no misvaluation and that Thorell was not an analyst and did not
know what he was talking about specifically in relation to ATi and Cl\/lED, especially given that they were valued by external
valuation companies

" First, he manipulated and corrupted the independent valuation process at Visium‘s credit fund; second, he misvaiued
securities in that fund to inflate their values and as he told you in his own words during this trial, he did that egregiously from
2011 through 2013." (Tr. P 972 Ln 1-5)

You heard the defendant in his own voice on those recordings admitting he knew what he was doing." (Tr. P 975 Ln 3-5)

"l\low, you know that Lumiere and Plaford were mismarking the value of securities from the beginning because the

defendant actually told you that in his own words Remember Government Exhibit 1238....The defendant said that he
and Plaford were mismarking stuff from the beginning, since 2011. There's just no ambiguity there l-le said they were
"mismarking shit egregiously including ATi and China l\/led and, you know that the defendant was in charge of ATi and

played a large role in China i\/led."(Tr P 978 Ln 5~17)
"Lumiere also told you that he and Plaford falsified marks levels and performance" (Tr. p 978 Ln 23-25)

"Flrst, you have his own words. We listened to these already He said he'd been "mismarking the shit since 2011,"
that it was all "egregious" that he was doing with ATi and China l\/led, and that he falsified markes levels and
performance The defendant really can't argue with a straight face that he had a good faith belief that what he was
doing was legit when he said he‘s been doing this since 2011 and it was egregious." (Tr. P 997 Ln 25 to P 998 Ln 1-8)

"You also heard the defendant admit on various recordings that he would dictate prices to brokers and these were
brokers who did not traffic in the securities" (Tr. P 998 Ln 18-20)

"What does the defendant admit in this conversation’? He's dictating the prices He know those dudes, the brokers didn't
price the things; that they were just spitting it back; that they didn't know anything about the securities and they were just relying
on him; that they weren't doing any research. Why does lt matter if the defendant knows that they didn't trade in the securities’?
Because that means that he knows that the prices are all fake." (Tr. P 999 in 2-9)

Government stated things that were proven false during trial by other witnesses and evidence yet choose to repeat them as
fact and not subject to dispute after it was uncovered that it was false:

1) Lumiere was No 2 and Portfoiio manager of Credit Fund and l\/lanaged $100|Vl of distressed assets which was 20% of

Credit Fund:

"Lumiere was the l\lo. 2 guy He was also a portfolio manager and an analyst (Tr. P 975 in 15-16)

"They were running around from his title of portfolio manager. Why’? Because they're trying to convince you that he
wasn't involved and that he didn't know what he was doing. You know that's totally ridiculous Lumiere was a
portfolio manager too. Look at this slide Lumiere advertised it on all of his e-mails frorn 2011 to '13. You also
heard evidence that he managed a hundred million dollars on his own, a hundred million dollars worth of distressed
debt." (Tr. P 975 in 18-25)

2) The Fraud Started with Lumiere and he manipulated the valuation process and misvaiued securities
"So let's talk about how the fraud began lt started with the defendant Let me say that again This scheme started
with the defendant Stefan Lumiere.... He needed a way to make it look lik he was doing better than he actually was He
needed a way to override those lndependant prices that showed the truth, the independent prices from
Reuters.... So he corrupted the valuation process."

3) Lumiere picked the prices that he wanted
" And then Lumiere told them the prices or the levels that he wanted, and the brokers just shot those prices right back
to him in Bloomberg messages Lumiere used those fake prices to override these independent Reuters and Bloomberg
prices The fake prices were used to calculate the NAV, and that was sent to investors and, magically, Lumiere's
positions started to look like they were doing better.... Plaford loved what Lumiere had figured out." (Tr. P 977 Ln 5 -15)

4) Lumiere lied to investors
"...the defendant lied to investors about the fund's valuation process and about the fund`s actual performance" TR P

972 Ln 6-8)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 110 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C'A

5) Lumiere lied to line his own pockers
" He told lies to investors to line his own pockets which resulted in the fund investors paying millions and millions of
dollars in fees to \/isium" (Tr. P 972 in 18~20)

" This includes that Lumiere and the credit team were secretly the source of the valuation of securities in the fund All,
again in direct violation of what the investors were told." TR P 973 ln 6-9

6) Lumiere played a large role in Cl\/iED

7) Lumiere knew that the brokers did no research

9) Claimed that Lumiere did not provide the brokers with his own research
10) Lumiere did not believe the values

11)Claimed that Lumiere's buddies were Vandersnow, Brook and O'Callaghan

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 111 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00202 [li.B1] Perj-Thorell-Prices
DATE: 09/30/2018 11:34:56 Plvl

B. A Conviction was Obtained by False Erroneous and Perjured Testimony of Witnesses Pertaining to Broker Pricing

Requests.
The commentary to 3C1.1 is explicit, that the phrase "impeded or obstruct the administration ofjustice includes perjury".

Perjury is committed when a witness testifying under oath or affirmation gives false testimony concerning a material matter with
the willful intent to provide false testimony.

1. Thorell's statement that Lumiere provided the pricing to brokers for the purpose of getting them to spit them back is
simply false, erroneous and prejudiciai.

Thorell states:
A. l\/ly understanding was that Stefan was communicating to the brokers that these are the levels and giving the

brokers guidance on behalf of himself. (Thoreil Direct: P 357 Ln 5-7)

During the Plaford cross
Q. And during those calls you told Mr. Lumiere what prices to ask the brokers for; is that fair to say?

A. Yes (Tr. P 732 Ln 2-4)

Later in Plaford Cross
Q. Let me break this down. You told Stefan Lumiere what prices you believed Ci\/lED should be at, Correct?

/-\. Correct
Q. You asked him to go to certain brokers and explain to them why you viewed the price the way you viewed it

Correct?
A. Correct (TR. P 739 Ln 3-9)

Thorell's erroneous understanding that Stefan was communicating to the brokers that these are the levels that Lumiere
wants is completely contradictory to Plaford testifying that not only that Plaford himself told Mr. Lumiere Visium's estimates of
prices but also to explain to them why Visium viewed the prices a certain way

Additionaily Thorell admits that he did not know if the brokers did research or checked the prices:
Q. Do you know if the brokers did any research to come up with the numbers they sent back to you?
/-\. No, i do not know that (Tr. P 360 Ln 5-7)

atf

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 112 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00203 jll.B pt2] Thorell and Jindra Perjury Pr
DATE: 09/30/2018 11:35:09 Pl\/l

Thorell Perjury on Stating Repeatedly that Reuters was Defacto Benchmark.

Thorell repeatedly stated that Reuters was the defacto benchmark for Bonds. However, he has no foundational basis for
making this statement and additionally Reuters is not the standard for bonds as Bloomberg is used by corporate bond salesmen
and traders rather than Reuters None of these services are exchanges and pricing is not reliable when the securities are less
liquid or restructured as demonstrated in the letter from Thorell to operations showing the error in pricing of GAPT 11 3/8 bonds
which Reuters had priced 22 points lower than the actual trading price Creizman failed to challenge this point with Thorell. A
competent attorney would have been able to assess that would be the government's argument however fiawed, and done
research on Reuters l\/larkit, lDC pricing services and shown that they are for portfolio managers to aid in decision making but
they are not to be relied on for pricing, audit or legal issues The reason is that they are not exchanges They are feeds that
parse pricing from various brokers that may be stale ( Not updated for months). it is an automated platform that does not
independently research the specific issues to the security as it restructures and is not a representation of a market price or
representation of liquidity Creizman failed to understand this and educate himself whereas a competent attorney would have
learned about the pricing services shown the errors they make when securities are less liquid, understood how pricing is
generated and objected to Thorell's mention of this term. However Creizman failed to do this and only in sidebar, outside of the
perview of the jury does he mention his concern with Thorell continuously giving the de facto benchmark term and his state of
the union address meant to harm Lumiere As a result Lumiere's 6th amendment rights to effective assistance of counsel were
violated Additionaily the government's allegation that these were the correct prices was an error and a violation of Lumiere's
5th amendment right to due process

22) Trial Exhibits were flawed and Creizman stipulated to these without reviewing See Brady Violation Trial Exhibits and Jindra
Perjury Since these exhibits were flawed their introduction consitituted plain error and was highly prejudicial to Lumiere in
violation of Lumiere's 5th amendment right to due process The government's late submission of these exhibits a day before
trial did not aid in defense counsel's review as he was unprepared and had not even begun to write opening statements until
the evening before trial giving him no time to review. However, Creizman should not have stipulated to these exhibits that were
flawed and that he did not check. A competent counsel would have requested these exhibits which proved to be one of the top
three most prejudicial issues of the trial well in advance of trial given that they were tied to thousands of reference spreasheets
that Creizman never checked A competent counsel would have expected prejudicial and erroneous exhibits and pushed the
government to produce them way in advance The government mistated that Jindra had only begun working with the
government 2 weeks prior to trial, however this was not a true statement The files that provided the reference cells that Jindra
had worked off of were dated from 2015 over a year before trial. So therefore perhaps Jindra was working on this study for the
SEC which is also a government agency therefore the statement would have been perjury A competent counsel would have
questioned Jindra on these issues and would have recognized that the reference pages that ATi markit price had in exhibit did
not exist that 2 trades from other parties on the Ci\/lED trade from 3/23/12 were excluded, and that ATi and Cl\/lED prices were
for different securities than the ones that Visium held Creizman's incompetence led to a violation of Lumiere's 6th amendment
right to effective counsel.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 113 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00204 [ll.i32] Perj Plaford-Prices
DATE: 09/30/2018 11:35:22 Pl\/l

2. Defense Counsel allowed Mr. Plaford to incessantly Testify with False l\/lisleading and Perjured Statements Prejudicing the
Court and Jury without Resu|ting in a l\/liscarriage of Justice.

The Government's entire argument is predicated on assertions that l\/ir. Lumiere mismarked, misrepresented and inflated
prices in the credit fund

a) l\/irv Plaford testified under oath the following:

Q. Now, in the mismarking scheme what was your role?

Ai l helped to create the values and also directed the broker quotes

Q. What do you mean by directing the broker quotes?

A. Essentially helped to get the broker quotes which was the documentation and the values that we were using? (TR P
633 Ln 2-7)

Q. And what was the defendants role this the mismarking scheme? ( Prosecutor retarded)

A. The same helping to create the valuation and also getting the broker quotes on a monthly basis

Q. When you say helping to create the valuation do you mean pick the prices?

A. Yes (TR P 633 Ln 10-16)

Q Why would you need to tell him the price in these recordings even though it's his position?
A. Well, we--l tell him the price for everything because l wouldn't trust him to do hardly anything on his own...
687 Ln 4-7

Later on Plaford Cross

Q4 You've admitted that you agreed to defraud investors by mismarking securities is that true?
A. That's correct

Q. But you also said it was Stefan Lumiere's idea, correct?

A. l said Stefan also was involved in this l believe is what l said

Q. Was it Stefan's idea or was it your idea?

A. l'm sorry can you repeat it?

Q. Was it your idea to mismark securities or was it Stefan`s?

A, lt started with Stefan and over time i went along with it.

Q. And during those calls you told l\/lr. Lumiere what prices to ask brokers for; is that fair to say?
A. Yes (TR. 729 in 2-3)

Q. Let me break this down. You told Stefan Lumiere what price you believed C-i\/led should be at, correct?

A. Correct

Q. You asked him to go to certain brokers and explain to them why you viewed the price the way you viewed it, correct?
A. Correct (Tr. P 739 Ln 3-9)

Q. it was you who decided every month which securities would be overriden, correct?
A. Correct

Q. And you were the one that highlighted the names on the spreadsheet, correct?

A. Correct (Tr. 758 Ln 14~19)

Plaford is tremendously misleading the court and jury by stating that Lumiere "i-ielping to create the valuation" of securities
when in fact Lumiere simply acted as any analyst and provided Plaford with the fundamentals of the companies that Plaford
asked for and any new developments that Lumiere monitored as an analyst Acting as the analyst Lumiere provided his
thoughts and opinions and projections for the company This has nothing to do with "helping to create the values" which is a
term that Plaford makes up here to incriminate Lumiere and confuse the jury since he knows that Lumiere had nothing to do
with picking prices as he admits that he would not trust Lumiere to do anything which is why he told Lumiere on recorded calls
the prices and not the other way around He also commits perjury with the government's leading and prejudicial question which
changes here as weil by stating that "helping to create values" he really means "Pick prices" to which he answers in the
affirmative which is perjury Later in cross Plaford admits to that he gave Visium‘s estimated prices and with respect to Cl\/iED,
that Plaford told Lumiere the price that he believed to be the proper value Plaford additionally admits here that he was the one

eff-ftl

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 114 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

that directed Lumiere to go to certain brokers and very materially tells Lumiere to explain to the brokers why Plaford viewed the
prices when he discussed his estimates

Summary of Plaford l\/listatements false
TR P 732 5-14 Plaford refuses to answer the question but attempts to divert the question to something else with the intent to
deceive the court and the jury

Plaford provided false and perjured testimony that prices in the Credit fund were mismarked

Q. Did you commit the crime of mismarking alone or with other people’?
A. Others

Q. Who?

A. Jason Thorell and Stefan Lumiere

Plaford admits lying to a Federal Agent'.
Q. Did you tell the truth to the agent then?
A. l did not (Tr. Pg. 645 Ln 2-3)

The statement that there was mismarking was utter perjury Plaford has a motive to lie because he has been indicted
on insider trading charges and lacks any credibility because he has admitted lying to the government before (Tr. pg. 650 Ln 17-
25, pg. 651 Ln 1-2, ). Plaford clearly has a history of lying to authority figures such as federal agents which are crimes
punishable by imprisonment lt is also clear that he would have no compunction against lying under oath to protect his image
and lower his culpability with respect to guilt in the event that the prices were mismarked, there would be a discrepancy
between the prices marked in the credit fund and an the prices found by outside 3rd party companies VRC, Ernst and Young,
and an independent hired auditor hired by Visium, The prices found by VRC and Ernst & Young found the prices established in
the Credit Fund to be resoundingly correct {exhibit of VRC (VRC Ale A25 P4, A26 P3, A27 P2; VRC Ci\/lED: A28 P3, A29 P3,
A30 P3 and Ernst & Young valuations (E&Y Ale A31 P4); E&Y Rural lvietro (A32 P2) and lndependant auditor(Not available
due to Petitioner's current circumstances), Valuation Committee l\/iemos (Cl\/lED: A33 Pr 16~17; A35 P 1-2), (Ale A35 P1-2)}.

Plaford on Direct referencing exhibit 1161:

Q. So now this is an emaii from you to the defendant and you write; There has to be someone else we can ask We
absolutely cannot let this become level 3?

A. Yes.

Q. And he responds Two thoughts We ask Jefferies trader to come up with quote since it is their deal, or two, we
ask the company CFO or auditor to quote it Oniy other option is to put out bids and offers to actually lay a
market with a broker.

Lumiere in this is simply offering advice to Plaford l-le is not proposing anything illegal. Plaford is looking for a quote and tells
him some ideas very simply including calling Jefferies who acted as banker on the deal or ask the company CFO or auditor to
assist or to enter valid markets Nowhere does Lumiere state that they should just make a quote up. lf it were as simple matter
of going to the alleged friendly brokers why did Plaford simply not call one of them? The story does not make sense

"¥C)

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 115 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: Sl_00205 [ll.BSj Perj Jindra Prices
DATE: 09/30/2018 11:35:39 Pl\/l

3. Jindra perjured himself as a witness by making biased prejudicial and unfounded statements and misled the court by failing
the basic investigation process of any analysis by ignoring the essential circumstances surrounding the specic securities that
the government claimed were misvaiued Government was aware of these facts was aware of VRC valuation reports and that
Valuation Committee had valued these securities However, Jindra did not seek the truth or even rational basic inquiry which
was necessary in order to explain the variances that Visium had from Reuters, l\/larkit, lDC, Bloomberg for certain securities
This clear avoidance and ignoring of the basic investigative process that should have been a given was done with a clear
purpose To mislead the Court,

On Direct, Jindra Perjures himself by claiming that his first contact with the government was just prior to trial so that would
explain why the exhibits were not provided to defense counsel until the day before trial.

Q. So when did you start working with the government as part of this triai’?

A. l\/ly first contact with the government was in October, late October/early November of 2016’? (Tr. P 907 in 4-7)

Q. Ail right i\/lr. Jindra, before you there is a document that has been marked as Government exhibit 18. What is that
document?

A. lt is a document that summarizes the analysis that l have performed in this case....

Q. And l\/lr. Jindra, were those documents that you reviewed voluminous’?

A. Yes.

Q. Ok.

i\/lr. Wiliiams You honor, we offer Government Exhibit 18,

l\/ls. i\/ladrigal: No Objection.

l-lowever evidence shows that SEC Economist Jindra had been working on this analysis as part of the SEC investigation as
early as 2015.

Q. And based on your review of documents in this case who was responsible at Visium for ATi as an investment?
A. l\/lr. l_umpier (Tr. P 912 l_n14-16)

Q. And who at Visium was responsible for Nebraska Book in terms of P&l_?
A. lt was l\/lr. Lumiere (Tr. P 917 in 11-13)

Q. And who at Visium was responsible for Friendfinder in terms of P&l_’?
A. lt was l\/lr. Lumiere (Tr. P 919 l_n 17-19)

Q. And how much did Visium pay for those China i\/ledicai Bonds?

A. 43.25

Q. And based on your review of documents who was responsible for that trade?
A. lt was Mr. l_umiere. (Tr. P 922 l_n 3-7)

Q. Ok. So we've now looked at your analysis of ATi, Nebraska Book, Friendfinder and China i\/ledical. l-lave you reviewed other
securities that exhibited similar price divergence?
A. Yes l have
Q. How many other securities reflected similar divergence in prices from established pricing sources’?
A. lt was slightly over 70 securities were affected
Q. And of those approximately 70 securities what percentage roughly was Stefan Lumiere responsible for?
A` Based on my review, it was about--
i\/ls. l\/ladrigal: Objection.
The Court: Ground
i\/ls. i\/ladrigal: Foundation,
The Court; Lay a foundation
By Mr. Wiliiams:
Q. l\/lr. Jindra, did you review certain document which set forth securities for which Stefan Lumiere was responsible?
A. Yes l have/

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 116 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C~A

Q. And did you compare those securities--
The Court: When you say that he was responsible what do you mean by that in terms of those documents’?
The Witness Those were emaiis where he--where the title had P&L
The Court: These were emaiis from him?
The Witness: That's correct.
The Court: Ail right. Go ahead counsel.
By l\/lr. Wiliiams
Q, l'd asked you of the 70 securities approximately how many was he responsible for’?
A. About a third (Tr. P 923 Ln 19-25 to Tr. P 924 Ln 1-23)

Q. Ok. And you have no personal knowledge of whether or not l\/lr. Lumiere was actually in charge of those positions’?

A. l have not talked to them, if that's what you mean that‘s correct

Q. For example in your testimony you referred the P&L that you reviewed and that P&L contained certain positions is that
correct?

A. lt contained a list of issuers meaning name of companies and securities correct

Q. Ok. And you have no knowledge of whether l\/lr. Lumiere assisted on those positions or whether he was in charge of those
positions isn't that correct

A. That's correct" Tr. P 928 Ln 24-25 to Tr. P 929 in 1-11)

These questions should have been objected to but counsel chose to be more sedentary than a potted plant and remained silent
throughout." There was no foundation for Jindra to respond to these questions with anything but "l don't know“. Because he
did not know. On cross his only response was that Lumiere was on the email. But there were others on the emaiis as weil,
Theorell, Ops ( operations). When did receiving an emaii automatically identify one's responsibility

l-le failed to investigate CiviED and did not know there was a Tiering structure in place l-ie did not know that the bonds that
Visium owned even though they maintained the same cusip, had by agreement due to funding a litigation and bankruptcy in
china, economic interests that were many multiples greater than the other securities in the range of 14x more than the ones he
chose to compare on Reuters

l-le failed to investigate ATl. That Visium was on the Creditor committee and had restructured the Loans into 2 different
tranches also by contractual agreement One tranche was to be paid out first and at much greater interest payment in return for
differing immediate coupon payments l-ie did not bother to look into this or caveat this further prejudicing and inflating the
output of his exhibits Defense counsel failed to identify these facts due to lack of understanding and preparation which also led
to the court not benefitting from the correct information Additionaily Jindra did not investigate the highly complex nature of this
investment in particular which was different from most bankruptcy reorganizations because as an education company they
would not be able to file for bankruptcy protection The creditors needed to restructure the company outside of bankruptcy or
the funding for students would be shut out. This is the process that Visium took alongside several other creditors primarily
l\/larble gate ln the end Visium owned ATi with ivlarblegate into a company they set up to by the performing assets of ATi
called Ancora Hoidings. This was never discussed or explained by Jindra or anybody in the trial which was also a defect of the
defense and government and served to misled the court

Jindra's whole premise was that if it deviated from Reuters than it was not the correct price Jindra did not read the manual to
understand it he presented flawed data without investigating or even providing footnotes to demonstrate that he performed no
basic investigative process Jindra misunderstood the compliance manual section which stated examples of pricing services
that Visium could use as a requirement and an order. This was incorrect by any standard read or logical conclusion and had no
basis in standard market practive. The compliance manual was clear. They did not need to use a single pricing service ever`
The pricing services could be used to the extent that it was fair and represented fair value which occurs with very liquid
securities But the obligation of Visium like any fund needed to be to represent fair value above all else which is what Lumiere
believed that Visium and Plaford was doing while he was there

Q. Ok. And so your criteria for labeling something higher, neutral or lower was simply if it exceeded the price on one of these
established pricing sources , correct’?
/-\. Correct.(Tr. P 932 in 9-12)

Q. OK. And when you prepared this chart you knew that Visium had the authority to value its portfolio, correct?

A. l am aware of that, that's correct
Q. And you are aware that Visium is not required to value pursuant to an established pricing source such as Reuters, iDC,

Bioomberg or l\/larkit?

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 117 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

A. l take your word for it. | didn't study it in great detail.
Q. You reviewed the documents l'm asking you what you understood from your review of the offering memorandum
A. l have not reviewed it for that particular case fact Tr. P 932 in 16-25 to P 933 in 1)

Q. Did you take any~-did you undertake any analysis here of these--let`s say 357 were favorable quotes right 92%? We are
looking all the way on the left-hand side of slide 2. Did you undertake any analysis to see in fact how much the established
pricing source varied from Visium's price?

A. No, l have not.

Q. Ok, So we don‘t know whether it was an insignificant amount?

A. You mean within the pricing sources?

Q. did you undertake an analysis to determine what the variance was?

A. l have--well, l have performed an analysis l have not calculated an average ifthat's what you are asking i had calculated
the aggregate impact on the fund (TR. P 932 |n 19-25 to Tr P 934 Ln 1)

Q. You looked at different sources correct--Reuters Bioomberg, i\/larkit and lDC, l believe’?

A, That's correct

Q. And is it fair to say that among those standard pricing services there are differences in prices for a security?

A. in some months there are differences that's correct (Tr. P 934 in 21-25 to P 935 ln 1)

Q. And l know you've briefly covered this in your direct How did you actually determine which was the best of these four
sources? How did you determine which ones to use?

A. l followed an ordering or ranking which was if price was available from Reuters i relied on Reuters. if price from Reuters
was not available and price from lDC was available i used lDC. And if neither Reuters nor lDC was available l was relying on
Bioomberg

And that--why did you choose to look at them in that order?

l believe the compliance manual listed Reuters and Bioomberg, And lDC is a well-accepted source of pricing for hedge funds as
wel|.

Q. But the compliance manual didn't dictate an order in which those should be looked at, did it?

A. it listed the sources in order but did not necessarily imply that the order is to be followed that's correct

Q. Fair enough. So you took the sources out of the compliance manual just as they came?

Ar That's fair, yes (Tr. P 935 ln 3-22)

Qi OK. Understood. And do you know where i\/larkit gets its data from?

A. No.

Q. Ok. So you don't know how i\/larkit determines its prices?

A. l have a general understanding but l do not know exactly how they determine the price of ATi senior debt to be 32.5.(Tr. P
938 in 22-25 to P 938 in 1-2)

Q. And isn‘t it true that sources such as i\/larkit, Bioomberg and Reuters each have their own methodology for determining
value? v

A, That's-~ i would agree with that , that's correct

Q, But again you have a basic understanding but you don't know how each of those services ultimately reach a price?

A. So to give you a full answer, l have asked and it is a proprietary technique that they do not share" (TR. P 939 in 14-21)

Q. Now, you can't call up l\/larkit or Bioomberg or Reuters and purchase a bond at the price that they indicate through that
services isn't that true?
A. l do not know but assume that's correct

Q. it's fair to say it is just a pricing service’?
A' lt'S a pricing Ser-Vice yes? (Tr’ P 938 |n 3_8)******~k**********************~k*************‘k********>>>>>>>>>>>>>>>>>>>>>

Cl\/lED trade exhibit Jindra left out trades in C-i\/led bonds at over 40 by Hapoiim and by hedge fund Grammercy at above 40.
He notes this in footnote the exhibit where he states: Exc|udes trades Why did he choose to exclude these trades? Did the
government ask him to? Everything else he did excluded any level of investigation or research but yet he he chooses to
remove other trades to prejudice defendant Perhaps it was because Jindra worked for the SEC who had a parallel complaint
and therefore was biased and choose to display a biased exhibit Jindra and the Government additionally leave out the fact that
the trade occurred on a Friday and the following i\/londay many brokers and dealers were quoting Ci\/lED above 40. He also
failed to demonstrate and investigate that Ci\/lED stock was up over 90% (Check % lncrease)>>>> over the prior 2 weeks and
that rumours circulating about AER's increasing stake in C-i\/led common stock speculating that they could be working with
management in a buyout AER had acquired at 42% stake in the stock in a short period if this had happened the bonds

rs

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 118 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

would have gone to 101in price based on a change of control in the bonds

itt

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 119 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV~C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere Richard
SUBJECT: SL00206 [ll.BS Pt1] Perj Jindra Trial exhibits
DATE: 09/30/2018 11:35;51 Pl\/l

Prosecutors provided the main trial exhibits used in Jindra testimony the night before trial to defense counsel, well too late for
defense to effectively evaluate review, and check the accuracy of and stipulate to given that these which were tied to data of
tens of thousands of spreadsheets. Additionaily many of the references were flawed incorrect or incomplete significantly
prejudicing Lumiere at trial. The government claimed that they had just hired Jindra to do this yet the evidence shows that
Jindra had worked on these models and exhibits likely for the SEC since 2015 which means that the prosecutors purposely
dumped this on defense a such a late period to make it impossible for a small team like Creizman to effectively prepare for.
Exampies of the flaws and misstatements in the exhibits

1)The chart of the Ci\/lED trade on i\/larch 23rd 2012, excludes 2 other trade parties neither of which was an alleged co-
conspirator. One was Happolim and the second was another hedge fund both executing at above 40.

2) The charts of ATi failed to demonstrate that Visium had a different position than the one indicated in the chart as the bank
loans had been tranched out into 2 separate classes with different economics. This was not mentioned in the chart or in any
direct examination or cross examination

3) The reference to ATi prices allegedly provided by i\/larkit referenced an exhibit in discovery except the exhibit contained no
data on ATi whatsover.

4) The i\/larkit price should also have been explained was not a actual "l\/larket Price“ even if l\/larkit did have a price This was a
plain error that went into a total confusion of how non-exchange traded securities trade or how pricing data works i\/larkit
receives data from a feed from Loanx which even Apollo documents in discovery stated that they stopped using Loanx and
went to alternative methods as there was no evidence of actual trading or markets and could not be trusted for accuracy

5) The charts fail to identify that Ci\/lED bonds reflected in charts were a completely different class of bonds than those owned
by Visium as Visium owned the Directing Class or Tier 1 bonds while the chart reflected the price of Tier 3 bonds. Jindra was
not told by prosecutors to examine the larger distortions for explanations which a little due diligence would have showed that it
was explainable Yet the government chose to ignore this aspect completely in presenting prejudicial and false data to the
court for 1 obvious reason lt was easier to win their case to leave out the truth.

6) Charts failed to identify the amount of the variance in the securities for which they claimed were 90% misvaiued versus
Reuters This was plain error because Jindra made a mistake in interpretation of the compliance manual. He erroneously
assumed that the prices that had to be used were supposed to be Reuters first then if no Reuters price was available then go
to Bioomberg However this is incorrect The language states that they would use pricing services such as Reuters
Bioomberg, etc to the extent possible and only if they reflected the fair value Therefore as an example if Visium used a price of
93 based on broker quotes and decided to override the data feeds because they did not reflect the fair market value and
Reuters had a price of 92.236 and Bioomberg had a price of 93.25, then the exhibit would classify Visium as having overvalued
the security which is clearly incorrect and prejudicial. lt is known that data feeds can be flawed by definition when securities are
less liquid which means that they are not traded often therefore likely to be "stale prices" and not reflective of fair value lt is the
responsibility not the option of the manager (Visium) to override the data feed (Reuters Bioomberg or i\/larkit) if lt believes that
the price that they identify is stale or does not reflect the fair value of the position This was the case for Ci\/lED and for ATi as
exhibited by the VRC reports and Ernst & Young reports yet ignored here

sr '~?;

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 120 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unlt: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; i_umiere, Justin; Lumiere, Richard
SUBJECT; SLOO207 [il,B3 Pt2] Perjury Jindra
DATE: 09/30/2018 11:36:02 PM

Q. Do you see where it says right below that "C-l\/led Directing Class"?
/-\. Yes l do.
Q. Ok. And in this case you used an lDC quote l believe lt was either on the previous slide or the one--
A. lt would be the next slide 24
Q. So here we have it. lDC 7.5
Can we go back to slide 23
Q. Now, do you know whether the lDC quote reflects the extra rights that Visium was entitled to by virtue of being part of the
directing class that it indicates here on the email’?
A. l‘m sorry. Couid you repeat that questions’?
Q. Yes Do you know whether the lDC price reflects the extra rights which Visium was entitled to by virtue of being part of
the directing class of creditors in C-l\/led’?
l\/lri Wiliiams Objection. lt assumes facts not in evidence
The Court: Sustained.(P 941 Ln

Q.lt was solely based on comparison to market--standard market prices from the pricing services’?
A. From established pricing services correct (P 948 Ln 3-21)

“r rif

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 121 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00208 [ll.B4 Pt2] Perj Vandersnow Prices
DATE;09/30/201811:36:19 Pi\/l

On Direct:

Q. Generaily speaking did you have an understanding based on the work that you did at Princeridge whether the prices your
were providing were accurate’?

A. l had no understanding ljust sent back what he told me

Q. When you say "he," who do you mean’?

, l'm sorry , ljust sent back what Stefan told me PP490 Ln 24-25 to 491 Ln 1-4

J>

Q. What was your understanding of what Stefan Lumiere was doing with the prices that you were providing him?
A. He was useing them to help prices--price the securities in his portfolio. Tr P 491 in 9~11)
Q

. So were you personally familiar with BlOS 10.25 at the very top’?
. No, l was not TR. P 492 in 13-15

A
Q. What about USON Escrow? Do you know what kind of company that is’?
A. l don't. l don't know what it is TR P 492 Ln 16-18
Q. Let‘s look at Cl\/lED Directing Class Do you know what that is’?
A. l don't Tr P 492 ln 19-21
Q. Let‘s go down, SVNT 3, do you know what that is’?....
l\/lr. Creizman: Objection: Cumuiative
The court: Excuse me?
l\/lr. Creizman: Cumuiative
The Court: Sustained. l think he already indicated unless l misunderstood that he only had familiarity with two, yes’?
l\/lr. Wiliiams Your i~lonor, l had asked whether they traded any of them. l have been asking what kind of companies these
are.

The Court: | see

Did you have any familiarity with these other than the two you mentioned before?
The Witness l did not

The Court: Okay Tr P 492 in 22-25 to 493 in 1-11

Q. And between 8:08 and 8:23 pm. did you do any research on any of these prices before you gave it back to him?
A. l did not TR P 494 in 9~11

Q. l\/lr. Vandersnow, what is Government Exgibit 718?
A. lt is a bioomberg from Stefan to myself with a list of securities on it
Q. And this was sent at 2.03pm.

Q. And the two transcripts tjat are in front of you that are marked Government Exhibits 1209T and 1227T, have you seen those

before?
A. l have.
Q. And are those transcripts fair and accurate representations of the conversations that are on the government exhibit that is
the CD’?
A. They are
l\/lr. Wiliiams Your l-lonor, we offer Government Exhibits 1209T and 1227T as aid to the jury
The Court: Any objection’?
l\/lr. Creizman: No, no objection

Govt Exhibit 658 page 44
Tab 1227T
Exhibit 658 pag 38

'.`;; ‘iZ

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 122 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

Q. i\/lr. Vandersnow, can you please read what i\/lr. Lumiere's signature block says?

A. Stefan Lumiere CFA, Pl\/l: Distressed and special situations Visium Asset i\/lanagement.
Q. That's enough. So is that consistent with your understanding of his title and role at Visium?
A. lt is? TR P 500 in 1-13)

Q. Did you ever tell Stefan Lumiere that you disagreed with his price?
A. l did not ( P 501 in 9~11)

Q. Now, over the years in which you were engaged in this scheme, do you recall ever refusing to give Stefan a price that he
asked for?

A. l don't recall.

Q. Now l\/lr. Vandersnow, do you recall ever speaking to Stefan Lumiere about any of the models that he may have worked on
on these securities

A. l do not.

Q. Do you recall ever speaking with Stefan Lumiere about any research that he personally had done backing up the price that
he was telling you to provide him?

A. l do notl

Q. Do you recall ever having a conversation with Stefan Lumiere in which he ever discussed why he believed a security was
worth a certain amount of money?

A. l do not. (Tr. P 502 in 6~21)

.What was the purpose of this exchange from Ernst & Young as far as you recall?

lt was in response to a question that he asked

Which was what ifwe can zoom out?

. Are these prices listed in the attachment based on indicative prices or trade prices? Tr p 505 Ln 19-24

How did that thumb drive arrive?
l found it in a UPS, or some sort of envelope on my desk when l came in to the office in the morning TR P 506 in 19-21

What did you understand that Stefan Lumiere wanted you to do with those prices that he provided you on that thumb drive?
i\/ly understanding was he wanted me to send them back to him.

. For what purpose?

To use to price the securities in his portfolio. Tr p 507 in 16~20

Who became your primary contact after Stefan Lumiere was no longer your primary contact?

Jason Thorell and Chris Plaford

. Did Chris Plaford contact you at all about month-end valuations?

lie did

. What would happen with him at month-end for valuations’?

. lt was the same process where he would call and give me securities and their prices and l would send them back to them.
, What if any research or due diligence would you perform before giving Chris Plaford the prices he requested?

Zero. (Tr P 508 ln 3~15)

o>o>o>o >o>o >o Oo>o

On Cross
Q. Now, fair to say that Stefan Lumiere never told you to lie about--provide a false quote never said l need you to provide a
false quote or else right?
A, l don't believe l was ever threatened by Stefan
Qr Fair enough. And you never said to him, l refuse to provide this quote to you, correct?
Correct
Qv You never told l\/lr. Lumiere you had any disagreement with the price at which he believed the security to be correct?
A. Correct
Q. Or that he represented Chris Plaford to see the security where it was?
A. l'm sorry?
Q. Chris Plaford
A, Can you repeat?
Q. l believe we heard a call--
The Court: No, he doesn't understand the question

rs

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 123 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

Ai l don‘t understand the question Thank you.
Q. Oh, l'm sorry Do you recall there was a recorded conversation between you and i\/lr. Lumiere?

The Court: l think the question was you never expressed any disagreement with the prices that were suggested from
l\/lr. Lumiere, regardless of whom he said the price was corning from. ls that the question’?

i\/lr. Creizman: Yes
Q. That's right
Q. You never told l\/lr. Lumiere that you did no research on the quotes he asked you to provide?
A. l never told him that
Q. Okay. You did socialize on occasion?
A. We did
Q. And you socialized with i\/lr. Jason Thorell??
A. | did
Q. l\/ir. Lumiere never pressured you to say--never pressured you, in terms of corning back with the quote that he wanted
correct?
A. l do not recall ever being pressured
Q. And you don't--Strike that

i\/lr. Creizman: No Further questions Thank you. (Tr. P 511 in 23-25 to P 512 ln)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 124 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO:

SUBJECT: SL00209 [ll.B] Perj Wit Plaford and Vandersnow
DATE:10/01/201811:38:10 Al\/l

Does it make sense that Lumiere told Brook from Janney l\/lontgomery about the various situations and situations to aid in
their evaluation of the levels but did not tell Princeridge Or is it likely Lumiere did as he was instructed but Vandersnow
agrees to mislead by a clever question by the prosecutor to feign lack of actual knowledge by stating in reference to
instances that occured 4 years prior to trial; " Do you recall if Lumiere ever discussed his models or how he came up with
valuations and prices?" Vandernsow: No. Now the response is asking the question whether he recalls and not a factual
answer that states that he knows he did not. This misleading questioning and misleading answer helps to formulate the
perception that Lumiere did not discuss the situations of ATl, Cl\/lED, Nebraska Book, USON Escrow with Vandersnow when in
fact the evidence supports that he did The evidence of this is in the recording where the discussion with Plaford is to
educate the brokers if they can be trusted not to tell everyone else about it as it was private The evidence of this is in the
3500 material of Brook, another broker that assisted with checking levels and sending "lndications, levels to Visium". The
prosecutor and Vandersnow continue with this charade until they find a phone call that follows several emaiis back from
Vandersnow. Vandersnow, already dismissed as a witness by then, with defense counsel, unprepared to ask any pertinent
questions is not able to respond to the questions that should have been asked about the dynamic, the relationship with
Visium, how much business Princeridge did with Visium and about this date where the prosecutor and FBl agent allege that
the return quotes came to Visium instantaneously and it would be impossible to check and send back quotes in good faith.
However, the answer is simple The quotes came back hours later. There was a phone call to Vandersnow several hours
prior where Lumiere recites the list of securities that Plaford has instructed him to request quotes on and Visium's

indications according to procedure authorized by Visium, The quotes came back while on a phone call and with enough time
to be checked by Vandersnow and not instanteneously as alleged Lumiere's conversation with Vandersnow on the second
phone call was not about the quotes and Lumiere subsequently mentioned to Vandersnow that he did not need to send them
back one at a time that he could include them all on a single email.

Additionaily Vandersnow was never asked Plaford was never asked by either the Prosecutor or defense counsel, when the
first request for quotes came in and what was the requestl in 2011, Plaford had asked Lumiere for a quote on a specific
security so he called Jefferies bond salesman if he could get the quote on a specific security Jefferies bond salesman had
said yes and then forgot to send it Lumiere again asked Jefferies who again forgot to send Lumiere recognized that
bondsalesmen are distracted and are paid by their firms to transact and work orders and not to send quotes This was
discussed in the FBl Thorell tape yet apparently Thorell choose a more sinister explanation to support the government's
theory than the simple truth. Plaford then addresses Lumiere and states that he needs to get additional quotes on a more
regular basis Lumiere suggests that Plaford call Bank of America or imperial Capitai Pricing department who had performed
this service for funds at his prior job at Brencourt but told Plaford it could take several days to get Plaford stated that he
could not wait that long that Jake Gott|ieb and Ku stated that they need them on the last day of month. Lumiere asked what
for? And Plaford stated that it was just for internal purposes and that Gottiieb just wanted an extra set Lumiere explained
the difficulty in this and then Plaford left to speak with Gott|ieb in Gottiieb‘s office Plaford came back to Lumiere later in

the day and said what if we gave the broker an indication where Visium thought they were That might make the job easier
for them and make them more willing to assist Lumiere never having been asked this before asked if this prodedure was
authorized Plaford stated: "Jake and Ku said there was nothing wrong with letting a broker know where Visium thought they
were We are not telling them what to come back with. They can come back with anything they want." Lumiere then stated
why doesn't operations do this it seems that this would be their job. Plaford interrupted by stating: “Jake said this is your
job. Besides l am not going to trust operations to do it as they don't know where bond levels are and which ones are stale
and who is most invoived." Plaford then said:“ Call Princeridge and ask them if they would help. Lumiere accepting
Plaford's explanation dialed Princeridge at Plaford's instruction and asked Vandersnow if he would be able to help out with
getting monthly quotes Vandersnow stated: " No Problem". Plaford then interjected by stating: “ we are going to send you a
list of securities we would like levels for and we can even tell you where we think they are if that helps its just for

internal purposes and not for auditing by the way." Vandersnow again responded: " Sure". This is a far cry from the
prosecutors allegations of Lumiere corrupting brokers asking brokers to spit back prices that were fraudulent The truth is
more realistic than the canned lies of prosecutors desperate for a win by any means necessary Vandernsnow and Thorell and
the prosecutor lied about his relationship with Princeridge Lumiere had only met Vandersnow once in his life at a meet and
greet with Vandersnow's team of salesmen and traders at a restaurant bar in l\/lanhattan. Lumiere had never seen him

after that Lumiere never attended benefits strip clubs bars or Vandersnow's private home Lumiere knew nothing about
Vandersnow except that Vandersnow told him that he worked at UBS as a portfolio manager in bonds and that Princeridge
was setting up a large asset management division lt was Thorell who had an active relationship with Vandersnow and
socialized with Vandersnow, not Lumiere, Defense counsel knew about this but failed to cross examine him on this alleged
friendly relationship Why was it important for the government to lie about Lumiere's relationship with Vandersnow, but to
bring in a character denigration of corrupting friendly brokers Vandersnow and Thorell were perjurers of this lie. Lumiere

y

   
 
 

r‘>t§§r
to

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 125 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

had asked Creizman to subpoena phone records phone recorded conversations from Princeridge and receipts that
Vandersnow submitted to prove that he had no relationship with Vandersnow, but defense counsel made statements such as
Princeridge said that calls are not recorded and dismissed the receipt request

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 126 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL003OO jill.A] Perj Summary Argument
DATE: 09/30/2018 11:36:32 Pl\/l

lll. l\/lisconduct Falsely lnflamming Passions of the Jury with General Defamation of Petitioner
A. Defense Counsel Aliowed l\/lisconduct by Government who defamed Lumiere throughout trial prejudicial statements leading
questions prompting cooperating witnesses to commit perjury to assist with their case

Defense counsels lack of attention and failure to object throughout trial led the government to take advantage of a specifically
weak attorney who was disorganized, ill-prepared and could not think on his feet and as a consequence objected very
seldomly and when he did it was late prompting Court to state that he had waived the leading and prejudicial objections due to
his failure to object to the same statements made earlier. Prosecutoriai misconduct was flagrant throughout pre-trial and trial
denying the defendant of his due process rights under the 5th Amendment to a fiar and unbiased trial with a constitutional right
to a presumption of innocence The prosecutor was relentless in the abuses which went largely unchallenged as a result of
defense counsel Creizman's lack of trial experience and gross ineffectiveness and gross negligence "The United States
Attorney...innocence suffer." Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 79 L. Ed 1314 (1935). The prosecutor‘s
duty in a criminal prosecution is to seek justice Therefore the prosecutor should prosecute with earnestness and vigor," but
may not use improper methods calculated to produce a wrongful conviction." Prosecutoriai misconductjustifies declaring a
mistrial where it "so infect[s] the trial with unfairness as to make the resulting conviction a denial of due process." Darden v.
Wainright, 477 U.S. 168, 181 (1986) quoting Donne|iy v. DeChristofolo, 416 U.S. 637, 543 (1947)). A claim of prosecutorial
misconduct requires proof of improper conduct by the prosecutor that taken in the context of the trial as a whole violated the
defendants due process rights U.S. v. Whitten, 610 F. 3d 168, 202-03 (2d Cir. 2010) (Court considered whether prosecutor’s
remarks improper and whether remarks affected the outcome or fairness of trial.)

Courts review de novo whether a challenged statement by a prosecutor is improper. A prosecutor may not express personal
opinions about the defendants guilt or credibility and must avoid potentially unfiar or improper remarks about the defendant
(U.S. v. Farmer, 583 F. 3d 131, 146-47 (2d Cir. 2009)i Nor may the prosecutor express opinions about matters requiring
personal experience or expert knowledge The prosecutor may not appeal to jurors to act as a conscience for he community or
make remarks likely to inflame the passions of the jurors if the remarks are intended to lead to conviction for an improper
reason ( U.S. v. Elias 285 F. 3d 183, 190-2 (2d Cir 2002)

The following is a summary of Perjured testimony from government witnesses

1. Thorell, immunized witness and whistleblower action claimant perjured himselfto "make money" from the SEC action which
would have a higher potential payout with Lumiere's conviction as the concept of collateral estoppel prevented Lumiere from
litigating the false allegations that the government made again in the SEC civil suit The following is a list of Thorell's perjured
statements

a) Lumiere was a portfolio manager in the Credit Fund:

b) Lumiere was responsible for betwee3nb $50 to $75 l\/lilion in the Credit funds
)Lumiere was No. 2 in the Credit Fund
) Lumiere was Thorell's boss
) Lumiere and Plaford were the only one's in the credit fund that had traeding and investment discretion in the Credit Fund

f) Lumiere had told Thorell to get quotes and to tell them what we wanted back and to do this over the cell phone

g) Lumiere had some influence over Lumiere's bonus

h) Lumiere had his own office and did not sit with the other analysts and traders

i) Reuters is the de facto benchmark

j) Lumiere told Thorell to give Princeridge and Janney l\/lontgomery as many orders as possible to compensate them for giving
Lumiere the quotes he wanted

c
d
e

2. Plaford cooperating witness perjured himself in order to reduce his exposure to his own errors and conduct which included
multiple serious offense of insider trading from information acquired from FDA Officials while he was at Visium and with the
operation of his subsequent company Claravant which had former FDA members on the board of directors which Lumiere
believes was a hotbed of insider information fed to hedge funds As a result Plaford would have begged to cooperate and

t frame Lumiere agreed to lie for the government by assigning blame to Lumiere for his own actions to avoid an further
investigation into his illegal conduct at Claravant and other non-disclosed instances of insider trading while at Visium.
Additionaily Plaford's firm, Claravant, which defense counsel waited until the last minute to subpoena information from, it was
uncovered likely also had a relationship with Visium and Jacob Gottiieb among others where Gottiieb‘s closest friend Brad

se

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 127 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Hoffman, also simultaneously worked with Claravant as well as an investment banker for... Plaford had a significant incentive to
frame Lumiere and to leave Gottiieb and Claravant out of any investigation

a) Lumiere was a portfolio manager of the Credit Fund

b) The fraud "Started with Lumiere“ and that Lumiere was the mastermind of the fraud but he just noticed it later and when
Lumiere left, continued it. `

c) Lumiere "helped create the values" and "helping create valuation" (TR P 633 ln 2-3 to 15-16)

d) Stating that Lumiere and the rest of the analysts were allowed to place their own trade ideas into the Credit Fund without
permission from him in a limited amount

e) Stated that Lumiere was responsible for between $50 million to $100 l\/lillion of the Credit Funds investments which varies
over time

3. Vandersnow had been given non-prosecution status in return for his perjured testimony. During the trial, he perjured himself
repeatedly and made material misstatements in order to aid the prosecution and in so doing made material misstatements of
fact that prejudiced Lumiere greatly:

a) Vandersnow stated that he formed Princeridge with some former colleagues from UBS

b) Stated that Princeridge was a small startup with only 15 customers
) Stated that Princeridge did not trade healthcare names and only focused on Retaii and Consumer bonds
) Stated that Princeridge did not trade loans
) Stated that Princeridge did not have access to Reuters because they could not afford it

f) Stated that quotes indications levels and markets are all the same

g) Stated that he "did not reca|l" discussing any of Lumiere's analysis models research on the names that he was being
asked to quote

h) Did not know what the companies that he was asked to quote did

i) Stated that he knew the quotes Lumiere was requesting were being used to mark Lumiere's portfolio

j) Stated that Lumier was a Portfoiio l\/ianager of the Credit Fund\

j) Vandersnow cold called Lumiere as his introduction to the firm

k) Stated that he socialized with Lumiere at bars benefits and strip clubs

c
d
e

4. Jindra was an economist that works for the SEC who had a definite bias in the trial as a "Win/Conviction of Lumiere in the
Criminal Triai" would solidify a win for the SEC in the civil trial due to Coilateral Estoppei which prevents Lumiere from litigating
any false allegations made in the criminal trial again in the civil trial. in addition the government misled defense counsel by
insisting that they would not bring on any experts as witnesses and attempted to dissuade defense counsel from bringing on an
expert of their own Howeever the government snuck Jindra into this position who to the jury seemed like an expert in finance
although he had no experience in distressed securities did not know how pricing services come up with prices and did not
know that pricing services were not exchanges Not only was Jindra extremely biased but his exhibits were flawed failed any
level of required analysis overstated issues and provided false and purposely misleading data. The partial and incomplete
analysis fell below any reasonable standard to the point where the analysis was not unbiased but derived to extract a desired
result to aid in case Here is a list of perjured statements by Jindra:

a) stated that Lumiere was responsible for every security that he was asked about simply because Lumiere was one of the
recipients of the email. The government took advantage of this situation by using repetition and cumulative and erroneous facts
to plant a false statement into the Court's mind

b) Stated that the pricing service estimate of ATi and Cl\/lED which were undergoing complex restructurings reflected the
"l\/iarket Value" however did not independent analysis of the reason for the variance between pricing service and Visium values

c) Stated that on measurement date of 3/23/12, the market price of Cl\/lED was 30, however there were no publicized markets
in the bonds on this date

d) in chart exhibit excluded to trades in the 40's that occured on the same date from another dealer and another hedge fund
e) Double counted the quotes as opposed to identifying the number of overrides resulting in an exageration of number of total
overrides Additionaily these overrides were mostly on the same securities therefore the monthly breakdown exaggerates the
instances of overrides

f) Did not measure the variance of Visium's prices relative to pricing services and other lndependant brokers to demonstrate a
true measure within a reasonable standard of error of Visium's estimates

so
ve

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 128 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO:

SUBJECT: SLOO300.1 [lll.A Pt2] l\/lisc tying Statem Pros
DATE: 10/01/201811:27:16 Al\/l

P991 Ln 17-18 Then there was the valuation policy lt's dense but its pretty easy

992 Ln 4-6. lt's like when you ubuy a house or a care You don't want to pay more than it's worth, and in this case that's what
happened an that's fraud

P992 Ln 16-17 The numbers from Reuters and Bioomberg are really no different from the lBl\/l stock in the New York Times

P992 Ln 20-25 993 ln 1-The goal is for Visium to price securities luike everyone else not to be the outlier. The'yre supposed to
be in the same ballparkl, but the defendant you know , wasn;t even close He wasn't even in the same universe
You saw that ATi Slide. The defednant overvalued ATi by 1600 percent The only thing that that is representative of is fraud

P993 Ln 19-23 Once in a blue moon the third-party prices might be wrong There could be a typo. They could be just off. But
when Lumiere finds errors 50 times a month, that's not exceptional. That's just making it up.

P 993 Ln 25- P 994 Ln1-2 So the default rule is to use independent prices Then there was the override process Visium was
allowed to override its independent prices when it believed in good faith--

P 994 Ln 25- 995 Ln 1-2l3ut since the defendant was mismarking the book month, after month, after month, they were told that
the portfolio was doing better than it actually was

P995 Ln 20~25 and 996 Ln 1

Now, you also heard a lot about Level 2 and Level 3 securities liquidity ASC 820. That's all l'm going to say about that Ail
you need to know is that investors care about what types of securities are in their funds because they want to know if the're of
good quality And becuase of what the defendant was dolng, Visium was lying to them about the types of securities that were in
there

P996 Ln 16-25

i-ie told you that the defendant believed in good faith, the prices he was getting were right

After sitting through this trial, youknow that is completely ridiculous You saw mountains of evidence that show that the
defendant knew exactly what he was doing i-le knew he was lyiong to investors He knew everything he was doing was
wrong and again like everything we've gone through, it should line up with your common sense

P997 Ln 5-8
He was certifying he understood what he was allowed to do and what he wasn't allowed to do; that he understood the process
that he understood investors were entitiedd to accurate prices; that he wasn't alloweed to manipulate the prices\

P997 in 12-13
He agreed that he knew that investors cared about the valuation policy

its meant to be evidene, evidence for a trial just like this To prevent the defendant , like Lumiere, from doing what he's doing
here arguing that he believed that everything that he was doing was okay even though the compliance policy said the exact
opposite

997 Ln 20-22- Ladies and gentlement, you should see the defense's argument for what it is lt’s a fictional story worth no more
than the broker quotes that Stefan Lumiere made up for years

P998 First, you have his own words. We listened to these already i-ie said he'd been "mismarking this shit since 2011, " that it
was all "egregious" that he was doing with ATi and China l\/led, and that he falsified marks levels and performance The
defendant really can't argue with a striaght face wthat he had a good faith belief that what he was doing was legit when he said
he's been doing this since 2011 and it was egregious

P998 Ln 12-15 "What does he say? Not to mention the way Visium portrays their P&L and the fucking bulishit marking of the
book". Ladies and gentlemen the defendant could not be more clear in this recording He knows what he's

998 18-23 You also heard the defendant admit on various recordings that he would dictate prices to brokers and these were
brokers who did not traffic in the securities And when you don't trade in a security, you have absolutely no idea what a security

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 129 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV~C-A

is worth."

P999- 1-9 What does the defendant admit in this conversation? He's dictating the prices l-le knows those dudes, the brokers,
didnt; price the things; that they were just spitting it back; that they didn't iknwo anything about the securities and they were just
relying on him| that they weren't doing any research. Why does it matter if the defendant knows that they didn't trade in the
securities? Beoft`,l@s§§that means that he knows that the prices are all fake.

i?> Q,<;€.u.i aec

"\
xi

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 130 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054
TO:
SUBJECT: SL00300.2 [lll.A Pt2] l\/liscond-Govt mistatements
DATE:10/01/201811:28:13 Al\/l
6) Lumiere played a large role in Cl\/lED:
"The defendant was in charge of ATi and played a large role in China l\/led." (Tr P 978 in 15-16)
7) Lumiere never discussed his research with the brokers:

" He also said, this is key, the defendant never told him anything about his own research The defendant never
sald, l know this is worth X because i've done all this work. l-ie just was reading list after list of prices And you
heard the very same thing from Plaford." (Tr. P 981 Ln 24-25 to P 982 Ln 1-3)

8) Claimed that Lumiere knew the brokers did no research because they shot it right back:

Then you see on the right, the broker quote that matches it exactly gets shot right back to himi" (Tr. P 981 Ln 1-3)
" Because he was dictating the prices, and we showed you evidence that the Bioomberg messages with the quotes

were sent back literally while they're on the phone or minutes later. Here's just one example The call starts at 1:28.
They're on the phone for nine minutes, and a series of e-mails come from Vandersnow. The first one two minutes
later. So literally while they're on the phone Vandersnow was typing up the quotes that Lumiere wants and shooting

them right back to mismark the book and send onto investors."

'This one's with Brook and Lumiere The same basic pattern. A serios of phone calls that Lumiere initiates, and

then broker quotes sent shortly after the call ends. Lumiere knew that the brokers were just parroting back to him
what he wanted to hear. Use your common sense Do you think that he believed or expected that they had done any
reseearch or homework before they sent the quotes back’? l-low could they’? They're literally sending them back while

they're on the phone" (Tr. P 980 Ln 11-19)

Lumiere positions
Lumiere told them the prices he wanted
9) Lumiere did not have good faith and believe in values

10) Claimed that Lumiere's buddies were Vandersnow, Brook and O'Callaghan and he recruited them
"Lumiere called his buddies at those friendly brokers you heard all about. Remember, John Brook at Janney
l\/lontgomery, Scott Vandersnow at Princeridge and l\/latt O'Callaghan at Odeon" Tr. P 976 Ln 23-25 to 977 Ln 1)
"Thorell told you that Lumiere was close friends with Vandersnow and Brook going back years."986 11-12
"Al| of these broker quotes were solicited by l\/lr. Lumiere he was getting them from his friends."Tr P 987 in 5~7)

11) Claimed that Plaford , Vandersnow and Thorell had no idea what these securities were worth.
“ You also heard from Plaford, Vandersnow and Thorell that these brokers had literally no idea what the securities
were worth. Thorell said he never traded with them" (TR. p 981 in 6-8)

Government claims that were not on the record but either plain error or available in evidence but were ignored

Claimed that brokers were bucket shops:
"These brokers worked at small, bottom-of the barrel Wall Street firms that were happy that a big-time portfolio

manager was willing to talk to them." Tr P 977 in 1-4)
" These three brokers worked at so-called bucket shops, the exact opposite of JP l\/lorgan, Go|dman Sachs and firms

like that.
Couid not trade the bonds and had no idea where they were and could not investigate
Claimed that Lumiere used his own cell phones to call brokers personal cell phones
"He generally called these brokers using his personal cell phone on their personal cell phones. Why? because he didn‘t

want to leave a trail..."(Tr P 979 ln 11-13)
"He tried to keep it secret. Think about it. l-ie didn't use his work phone l-ie didn't use his work cell phone

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 131 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

...He used his personal cell phone to call these brokers, and he called the brokers, not on their work phone not on
their work cell phone but on their personal cell phones."

Claimed that the PNL emaii were for Lumiere's PNL and that he wanted credit for them and they were ali mismarked

"lt was the e-mai|l that Lumiere sent to Rozenberg said his P and L contribution fora number of years. P and L, you now
know is profit and iost. That just means the securities that he was in charge of and that he wanted credit for. Thorell told you
that after looking at that list, remmeber he went through it with you, the majority of them were mismarked. Who mismarked
them? The defendant There were almost two dozen names on that list, and teh names you've hear throughout this trial, ATl,
Nebraska Book, Sevan l\/larine, Friendfinder and many, many more

Claimed that l\/lisvalued all of them

Claimed that the misvaiued securities were all Lumiere;s and he wanted credit for them
CLaimed that Lumiere wanted to extort Visium

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 132 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO:

SUBJECT: SL00300.3 [lll.A Pt3] l\/liscond i\/lisstat Prosecu
DATE: 10/01/201811:30:27 Al\/i

TR P 999 Ln 13-15 The defendant didn't do this out in the open. He tried to keep it secret. Think about it. He didn't use his
work phone He didn't use his work cell phone

TR P 999 Ln 17~22 He used his personal cell phone to call these broker, and he called the brokers not on their work phone not
on their work cell phone but on their personal cell phones if the defendant really believed that what he was doing was on the
up and up, why use cell phones at ali? You do this when you're trying to avoid getting caught."

You know that the defendant was dictating the quotes becuase as l told you, they were coming right back to him literally while
they're on the phone or shortly thereafter.

P 1000 Ln 3-9

You also heard the defendant admit it in his own voice Let‘s listen to Government Exhibit 1234.

There it is. Remember, Thorell was told by Lumiere to make the calls on his cell phone Lumiere was out of town. There he uis
admitting that that's the way he was told to do it, and that's the way he did it.“

P1000 And O'Callaghan told Thorell, remember that meeting at the bar in the Time Warner Center, he thought all of this was
just totally sketchy Of course it's sketchy Why would someone ask you for independent prices be putting all this on a thumb
drive and then messengering it over in the dead of the night.

P 1001 Ln 5~6 He used cell phones He used USB drives because ghe didn't want to get caught.

P 1002~ 4-10 As l mentioned ear|yerm that's why the defendant on cross-examination kept runnign away from his title He's a
portfolio manager. He managed a -hundred million dollars Do you honestly believe that someone with that sort of authority
and experience did't know that he couldn't dictate fake broker quotes That he didn't know that he couldn‘t paint the tape
P1002 Ln 14~15 You also heard the defendant has this fancy CFA charter designation."

P 1003 Ln 12-19 But ex§hibits 1219 and 1221- int the top one the defendant says the valuation committee is Josh Rozenberg--
remmebr that the guuy from accounting who the defendant says has never taken fucking finance classes." Sos what's the deal
with ~-whats the deal with the valuation committee? what does Lumiere say’? lt's just Josh.

P 1003 Ln 20~21Thorell even told you his understanding of the valuation commiteee. He didn't even know it existed

P 1004 Ln 6~8 Ladies and gentlement, it was the wild west at Visium. Lumiere and his partners in crime exploited the total lack
of oversight at Visium, They drove a l\/lack truck through lt.

P 1004 12-14 And you recognize all those names--ATl, Nebraska, Friendfinder, Sevan-- those are all the defendant's positons.
P 1004 20-21 You head from multuiple witnsses, ATi was the defendant's position.
1005 2-3 l\/lilgram said that at one point AT| was literally selling the tables and chairs to keep the lights on.

P 1005 8~12 ln September 20117 Apollo says the first liens were 33; the defendant says it's worth three times that. He says the
mezzacine is~-Apollo says it is worth 5. The defendant says the mezzanine is woth basically we'll call it 65. Over ten times that.

P 1005 18~20 l\/lr Girardi, ultimately Apollo got $5,000 for its investment. They invested $55 l\/liilion in ATi and they got $5,000.

P 1005 Ln 21-24 Does the defendant really believe that he knew something that everyone else didn`t? That somehow
something that was worth $55 million one day and 5,000 in another was actually worth $55 million? Give me a break.

P 1005 Ln 25- P 1006 Ln 1~Lumiere knew, just like everybody else that ATi was totally worthless He just covered it up,

` P 1006 Ln 2~6 Now during this trial you heard from Plaford, Thorell and Vandersnow, the defendant's co~conspirators, and it

was clear to each of them that what they were doing was wrong There is absolutely no way that only Lumiere was in the dark.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 133 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

P 1006 Ln 8-16 The defense cousei asked a number of questions about when Thorell figured out that what he was doing was
wrong, when it was illegal. `lt was all very confusing

Ladies and gentleement, its a total distraction` Thorell told you that withing months ofjoining the scheme he knew that he was
doing was wrong, and that's all that matters Thorell owned that. So keep that in mind suring defense counsel's summation

P 1006 in 17- P 1007 ln 2-Now one last point. Thre is this recording Lumiere said he wanted to extort Jacob Gottiieb, the head
of Visium, and Chris Plaford for a hundred million dollars Let‘s listen to this.

This recording is shocking lt's chilling And it reveals exactly what's going on... So while he was still working at Visium,. he
started to put together the insurance policy Blackmailing people at Visium for a hundred million dollars

P 1007 Ln 7-10"Ask yourself, why would Lumiere record himself if he thougght he was playing everything by the book> You
only tape people if you're trying to gather evidence of wrongdoing“

And the evidence shows in spades that there was a conspiracy Thorell, Vandersnow and Plaford told you they agreed to be
involved in the scheme with Lumiere Plaford told you that he and the defendant agreed to mismark the Creedit Fund in 2011
and continued to do so. Vandersnow told you that he agreed to five phony broker quotes to Lumiere Thorell told you that
Lumiere gave him the broker quotes to support the overrides and on and on and on. That count is easy

P 1008 8-23"The defendant making untrue statement to Visium's investors in the credit fund.... the mountains of evidence
showing the defendant knew exactly what he was

P 1009 1-3 Visium's investors were all over the country adn in fact ali over the world and that Visium communicated with them
by emaii and regular mai|.

P 1009 Ln 13-16 The evidence shows that Lumiere and Plaford engaged in a scheme to try to make a ton of money and to
keep theirjobs, and they did this by telling lies to investors about the investment process and the performance of the fund

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 134 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO:

SUBJECT: Sl_00300.4 [lll.A Pt4] l\/iisconduct Prosecutor Lies

DATE:10/01/201811:31:07 Alvl

You could convict the defendant based on the words ofjust one of them alone You have all three of them.

P 1010- Ln 10-12 lt doesn't follow that just because someone has committed a crime they can't tell the truth to you under oath.

P 1010 18-20 And most importantly look at how what they said lines up with all of the other evidence youy've heard, the
documents and the other witnesses

P 1010 Ln 24-25* P 1011l_n 1-5 But what went on at Visium is simple What the defendant did was simple He told lies to
investors He corrupted a process that investors relied on, and he egregously inflated the value of the Credit Fund He
corrupted a process that investors relied on, and he egregiouslyintiated the value of the Credit Fund. And he did that for the
very same reason that people have been committing fraud since the beginning of time--money

1051 l_istening to defense counsel’s summation reminded me of a famous quote and the quote is when someone shows you
their true colors don‘t try to paint another picture

P 1051 Ln 13-18 He told you, he said the fund was mismarked He said it was BS. Those were his words back then,
He wants you to take your eye off the bakk and he wants to distract you. Do not let him.

P 1051 l_n 7-9 And you have seen so much evidence that he did, and it starts with his own words He said, the Credit fund was
mismarked from the beginning

P 1052 LN 11-12 You know what he doesn‘t say there? He doesn't say ah, l didn't realize the Credit Fund was mismarked ‘ti|
later.

P 1052 Ln 15 And he acknowledged that the brokers did no work-~no work-~to verify their quotes
P 1052 Ln16~22
P 1052 Ln 23-24 And this notion that he didn't understand 'til after the fact, there is no evidence of that."

P 1052 Ln 24~25 - UASA; "Keep in mind what | say, what defense counsel says this is attorney argument. lt is not evidence if
you look in the record, there is no evidence of that."

P 1053 Ln 3-5 And just to show you the date the conversation with PB, that's date April 13th 2013, The defendant didn't leave
Visium until later, until April 27th 2013.

P 1053 Ln 7-: "He wanted to help himself, and he wanted PB not to tell anyone about the fraud that he had committed."
P 1053 17-18 Was he dreaming about markign of the fund and its just came to him years later.

P 1053 Ln 21-23: "But there is no evidence connecting his anger with Jacob Gottiieb with what he said on the recording
Nothing lt's all attorney argument."

P 1054 Ln 1'5 "He and Plaford picked the quotese and the defendant got the broker quotes He told you that. Plaford told you
that. Thorell told you that. And Vandernsnow told you that And Vandersnow told you he didn't know anything about these

securities

P 1054 l_n 8-11 "And the defendant knew that. The defendant knew that Vandersnow wasn't doing any research because one

' on the of the caslls you heard Vandernsow’s typing up the quotes to send right back to the defendant."

P 1054 Ln 12~16 "There is no discussion of research... No discussion of tiering structures whatever that is. lt is just here's the
quote send them back to me Vandersnow. And he did that"

P1054-l_n 19~21 And defense counsel says weil, he called from his desk line sometimes Ok. You don‘t have to be perfect at

<is

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 135 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

the criminal activity to commit it.

P 1054 Ln 22-23 And you know, think about these brokers, Vandersnow and Brook. They're the defendant's friends They're
his colleagues

P 1055; Ln 8-10 He found them. They're his Wa|l Street buddies And he knew he could corrupt them and get them to do what
he wanted

These were the defendant's securities He can't run away from that. He sent emaiis saying these are mine Because you
know why he said these were mine because he wanted to get paid off of them. But now-- so they're huis. Tehy‘re his when he
wants to get paid But if there is any fraud with them or anything that's Plaford, that's Thorell right?

P 1055 Ln 25' P 1056 Ln 1-3 He's lucky he had a job, let alone one that paid almost a quarter million dollars On any other
street in America, that's pretty nice scractch for not doing yourjob well."

P 1056 Ln 25~P 1057 Ln 2 : " lt's not complicated it's common sense Don't make up prices We ali know that."

P 1058 Ln 3-6And he was one of Thorell's bosess, responsible for a hundred-million-dollar portion of the fund l-le's the one that
told Thorell to use cell phones to get phony quotes

P 1058 Ln 14-17:"So defense counsel would have you believe that the actual low man on the totem pole, Jason thore|l, the
trsader, he understood exactly what was going on an that it was wrong But his boss, the defendant, diddn’t get it?"

P 1058 an 21-24 "She works at l\/lorgan Stanley Fund Services. She doesnt even work at Visum, and she said these prices
were a lot different from the prices that we were seeing."

P 1058 Ln 25 to 1059 Ln 6:" Defense attorney argues that dedfendant had a good faith belief in these prices Again, that is
attorney argument. There is not one document, one mode no shred of paper in this case that shows the defendant had a good
faith belief in these prices But you also know that he didn't have a good fiath belief in these prices becuase look at how
astronomically higher they were than where everyone else was."

P 1059 Ln 22~25: "Let's just focus on l\/|arch 31 2012. Apollo has ATi market at zero and the defendant has it at 75-834 And the
other loan asio at zero by Apollo‘s standards the defendant has it at 10 to 22."

P 1060 Ln 3-4 "His company pruchaed the ATi bonds for $51 million and then wound up selling them for $5,000."
P 1060 Ln 17-19 And if you-'if you think he did, by the way, i've got some ATi bonds that l would like to sell you."

P 1060 LN 21 to P 1061 Ln 4 "And the same thing for ATl, by the way, if you want some of those The company's CEO has
disappeared with all the company's money, but nothing to see here The argument makes no sense The argument that there
is no market here also makes no sense Think about it, Would an investor give money over to a fund and say: There's no
market. You guys do whatever you want and price it and thenjust let me know, Deos the world work like that way?

P 1062 le 1-5 :l\/lr. Plaford, he told you he hasn't seen all the evidence in this case....So they haven't gotten their stories
straight,"

1062 Ln 8~9 "Why would he take that risk to frame the defendant?"

Now | submit to you~-and don't take my word for it, you saw him, buyt Plaford told you the truth, and he accepted his
responsibility He told you in detail every crime that he committed You saw him. He admitted it.

P 1062 Ln 14-22"...defense counsel didn't ask l\/|r. Plaford about on cross examination'? About painting the tape And that` s
becuase like ali the other efvidence in this case the evidence lof painting the tape is overwhelming ..... And you know the
defendant received these quotes His name is on them. And the defendant went out and bought Cl\/lED for 42 when it was in

the low 30'$."

There wa a discussion by defense counsel that this wasn't used to value the fund The evidence is otherwise There is a
bloombeg conversation between Plaford and Sudarshan Jain who is in charge of the valuation, and he says mark it where

Stefan traded it.
si

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 136 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

1063 Ln 9~10Lumiere was in Florida, or something like that

1062 Ln 12-15 You've seen overwhelming evidence that he p laded that trade? And that trade by the way, just think of how
fishy it is, Why would youy buy something at 42 when you can get it for 33? it's to commit a crime plain and simple."

They are safe from prosecution, but wuith one huge excfeption--if they tell the truth NEither of those witnesses has protection
for lying So why would theyt put themselves at risk juts to lie about the defendant? What do they have to gain?

P 1064 Ln 4-8: "Thorell told you that Plaford brought him into his office and said, you send the pricing emaii so its looks better.
Plaford, who hasn't t alked to Thorell since 2013, he told the same story about what happened back then--the truth

P 1064 Ln 9-13 There have been suggestions that he would get paid for his testimony in this case or something like that, that's
not true He's an SEC whistleblower. What goes on in this case has no bearing on whether he gets paid or not."

P1064 Ln 14-18 Defense counsel said, in summation, that Thorell was feasting his eyes on getting paid That is also not true
Because remember the chronology Thorell went to Visium first. l-le was not a guy running to the SEC to try to get a quick

payday.

P 1065 Ln 7-17 Now defense counsel has also suggested why would the defendant fork over recordings of himself? Well, he
had~he basically had no choice The FBl knew of them, asked for them, and he turned them over.

And as to why he made them, again , you know»-it's chi|ing-it's to extort Chris and Jake of a hundred million dollars By the

way, think of that figure l mean, extortion, that's bad enough. But think of that, a hundred million dollards. l mean, think of
hwat you must have your hands on if think yoiu can get a hundred million dollars off of them. He thinks he's got the goods

1065 Ln 21-23 in a recoeding with Thorell, the defendant makes it clear this is going to investors...l-le knows exactly what he
was doing?

3 \z

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 137 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C~A

FROl\/i: 77805054

TO:

SUBJECT: SL00300.5 [lll.A] l\/iisconduct Rebuttal
DATE: 10/01/2018 11;34:05 Al\/i

ln rebuttal summation, the prosecutor made material mistatements of facts in evidence material mistatements of facts not

in evidence purposely not placed into evidence and claiming that they did not exist and used highly prejudicial,

inflammatory language alleging conduct that Lumiere did not do by taking a joke that Lumiere had made and alleged evil and
sinister character and intentions doing so to inflame the passions of the jury

Law:" Prosecutors may not properly use arguments calculated to inflame the passions or prejudices of a jury lt is
inappropriate for prosecutors to vouch for their witnesses truthfulness by expressing their personal belief or opinion as to

the truth of the testimony..An appellate court will reverse on this ground only if there was misconduct that caused the
defendant substantial prejudice by so infecting a trial with unfairness as to make the resulting conviction a denial of due
process."..."intentional misrepresentation of the facts where the basis of the misrepresentations is unknown to the court or
defense may constitute plain error."

in rebuttal summation, the prosecution incorrectly and with purpose prejudicially mls-phrased the words to twist the

meaning and tone of a recorded statement made by Lumiere that had it been properly corrected by defense counsel, would
have obviously have been deemed a one off joke of a statement But instead with the error of Creizman's lack of response
and review, and then further exacerbated by allowing the erroneous transcript into the courtroom and jury room, the
commentary made by government in summation went from a joke to a sinister plot instantaneously enraging the passions
of the jury and making Lumiere seem like an evil extortionist while all evidence supports that the opposite is true if
listened to in the context of the prior and ensuing statements analyzing not only the words but the tone without the

prejudice of erroneous and mls-worded text, the statement was clearly meant as a joking quantifier of what Thorrell alleged
to possess which was incriminating recordings of Gottiieb, Ku and Kei|y. These recordings as Thorell had described had
Gottiieb giving Thorell orders to sell bonds where the firm was restricted They also allegedly contained recordings of Thorell
telling Gott|ieb that he believed that the Credit Fund was grossly and egregiously misvaiued by Plaford and Gottiieb denying it.
Additionaily Thorell had stated that he spoke to Ku and Keily and they denied that there was anything wrong with the values
and that the firm did not use valuation to value the price of positions which was a complete contradiction to what

Plaford had told Lumiere Yet however, Thorell had told Lumiere that he would not let Lumiere hear the recording until he
was ready So clearly the statement was not serious but meant to puff Thorell into showing what he had in the context of
doing a whistleblower suit against Visium and absolutely not to attempt in any way to extort them. This allegation
contradicts every statement that Lumiere had made to Thorell and to Rahul another employee that indicated that he wanted
to use the information to leverage Visium into dropping a lawsuit. Cieariy the corrected wording means nothing like what
the prosecution portrayed in the most sinister and evil of tones which clearly infuriated the jury lt is quite'obvious the
prosecution knew that they still had a problem with motive to convince the jury since Lumiere made no bonuses for work
done in the Credit Fund, they knew that he made twice as much to 4 times more in priorjobs which was however never
introduced into evidence by either defense attorney or acknowledged or revealed by prosecutors So the prosecution
fabricated the finishing touch to their storyline one than defied logic, but was surrounded by concepts that a jury could
understand Greed So the prosecution came out with an allegation that Lumiere had a motive all along His long term goal
was to extort Visium. Yet this again defied any logic. How would what the government alleged make any sense
whatsoever? Lumiere, who prosecution claimed to be the mastermind of the plot to inflate the value of a sub-portfolio within
the Credit Fund, that inflated the portfolio unbeknowest to Plaford the Portfolio l\/ianager of the Credit Fund and hiding it
from accounting, administrators auditors prime brokers investors so that he could make an enormous base salary and
avoid being fired so that in the end he could use his plan to extort money from Visium, Oof. This is a tough and
increduious pill to swallow by any stretch of any imagination. However, there are so many twists and turns in this storyline
that make no sense 1) There was no sub-portfolio in Visium Credit Fund; 2) There was no Special Situations/Distressed
book or portfolio in Visium Credit Fund; 3) Lumiere did not receive a single dollar of bonus from the Credit Fund in the years
that the alleged misvaluation occured; 4) Lumiere was preparing to leave Visium for some time and was in the midst of
setting up a hedge fund for which he had an indication of funding so he was not desperate to stay at Visium as alleged; 5)
Lumiere asked to be let go and initiated his own departure and was not fired as alleged which was a resignation while
requesting to retain his deferred compensation; 6) Lumiere was not friends with 2 of the 3 brokers that Visium used to
receive quotes and had only met Vandersnow 1x and never met Callhan; 7) Lumiere never had access to Visium Credit prices
and P&L and was denied access to these; 8) Lumiere never had access to administators to discuss the overrides which
Plaford admitted Lumiere was not part of; 9) Lumiere had no interaction with investors to represent the positions the NAV
or the liquidity of the fund; 10) Lumiere had no interaction with the valuation committee executive commitee, or the

prime brokers or auditors to discuss the valuations or pricing With evidence to support all of this it is absolutely clear that
the entire case against Lumiere was a fabrication Why would the prosecution fabricate a case against Lumiere The
answer is simple Prosecutors wanted Lumiere to cooperate against Gottiieb and Ku and believed that he or his sister would
have access to information they could use to indict Gottiieb and Ku. Lumiere was told by prior counsel that they saw

%

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 138 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

Lumiere as a subject not target, but they needed him to cooperate And that if he did not tell the version of the story that
they wanted they would build a case against him, Government on their finishing touches decided to run with the most
obscene thing they could Claim that Lumiere was an extortionist based on a single line which was most obviously a joke
that ran contrary to all other evidence l-low did they do this’? The prosecution devised a plan to change the wording of the
transcript to make it more believable Defense counsel never bothered to check the accuracy of the transcripts so failed to
recognize the corrections

Prosecution claimed that Lumiere's statement was: First, we could extort them. l would love to be able to go to them and
say; " Chris Jake give is $100 million between the both of you. " But prosecution did not think that was strong enough so
they rephrased it again in summation stating that the statement w First, we must extwr;t¢theul,_'j*£t@t`ua(_l_corrected W\fi\ r\ lt
transcript however reads: (with a joking tone) " Well of course we e)?t"rt""hem l would love to be able o go to them
and say: Chris Jake give us $100 l\/lillion between the both of you " (fo|lowed by a mild snicker by Thoreil)

Both the tone and the corrected version even grammatica|ly shows absolutely zero intent of following through with the
statement, and the fact that there was zero reference to it again, throughout proves that it was nothing more than a
lighthearted joke There is no follow up. Not a one. Also in light of prior comments of Lumiere warning Thorell and other
ex-employee not to try to use any leverage on Visium with this information, clearly shows that it is nothing but a joke This
would be equivalent to a person that was angered by being cut off by another car, stating that :"l would love to punch that
guy out” There is no real action or intent, just an expression of emotion. The fact that the prosecutor used this outiandish
accusation that was most obviously a joke change the wording and state the seriousness and how sinister and evil it is on
rebuttal with no possibility to counter by defense who should have addressed it when it was first brought up by prosecution
on direct examination of Thorell, however, defense counsel failed at most things The fact that the prosecution actually
went through the effort of misphrasing it as weil, shows prosecutorial misconduct was intentional. This had a extremely
prejudicial impact on the defendant and followed an entire trial of misleading prejudicial and perjured and inflammatory
statements and questioning by prosecution and denied defendant of his due process rights

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 139 of 272

TRUL|NCS 77805054 - LUMlERE, STEFAN - Unit: OTV-C-A

FROl\/l; 77805054

TO:
SUBJECT: Sl_300.6 [|ll.A Pt5]l\/lisconduct-Prosecutor l\/|lstate

DATE: 10/01/2018 11:34:52 Al\/|

in Pre~trial motion to suppress hearing:

Q: For shorthand l am going to refer to electronic evidence as the evidence that we just discuyssed that was taken from the
defendant's apartment

Approximate|y when did you begin that review>

The evening of the search

Thats' feb 26th

/ ,'

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 140 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO:

SUBJECT: SL00300.7 [l|l.A] Prosecutor l\/listate
DATE: 10/01/201811;35;52 Al\/l

8) Prosecutor called a witness from FlNRA claiming that Lumiere was a member of FlNRA and therefore regulated by Fll\iRA
and subject to their broker rules even though Lumiere was not a broker and not a member of FlNRA therefore not subject to
any of their rules.

FiNRA regulates brokers and dealers and does not regulate hedge funds or their employees To bring on a FlNRA employee
and claim that Lumiere was a FlNRA member was purely false and an error and acted to prejudice Lumiere's trial. This error
was a violation of Lumiere's 5th Amendment rights to due process and to his 6th amendment rights to effective counsel who
failed to recognize the error and remove the witness based on irrelevancy

FlNRA regulated brokers and dealers and Lumiere had not worked for a broker dealer since 2006 when he served as an
analyst not a broker at Nomura Securities lnternational. Lumiere while at Visium did not ever act as a broker and therefore the
claim that Lumiere violated FlNRA rules that do not pertain to Lumiere was simply prejudical and irrelevant Vandernsnow was
subject to F|NRA rules and should have acted according to his area of responsibility Vandersnow should have checked the
quotes that he now at trial states that he did not do. But he also admits that he never told Lumiere that he did not check them.
So to hold Lumiere liable for a rule that does not apply to him and allege that he violated such rules is a plain error.

9) Prosecutor called witness from CFA institute to allege that those that pass the program and awarded charter would be
trained in regulatory matters pricing rules, hedge fund organization which is false The program is purely analytical such as a
math class would be. The fixed income section revolves around valuing securities using yield duration, convexity and figuring
out price movements per change in basis point of yield lt has nothing to do with pricing services or the use of pricing services
which is solely parsed from brokers and sometimes stale or erroneus. The calling of said witness was completely irrelevant
prejudicial and flawed Additionaily the witnesses allegation that the financial crisis of 2008 was due to issues that defendant
was accused of was so highly prejudicial that the Judge had to stop the testimony while both the prosecutor and defense
counsel failed to stop the state of affairs testimony which seemed more like a marketing pitch for CFA than a testimony As a
result, Lumiere's rights were violated both 5th amendment due process and 6th amendment right to effective counsel who did
not object and continued to be as sedentary as a potted plant as he was througout the trial.

10) l\/lotion to suppress hearing from October 19th, 2016: Prosecutor on direct examination asked FBl Agent Callahan if he
knew there were any other recordings based on his investigation. The reply was "yes". However this question was purposely
ambiguous as it does not mention timeline or how he came to learn that he believed there were other recordings while still
being able to simply answer yes

The fact is that based on Agent Callahan‘s testimony and an examination of the timeline it would have been impossible for l\/lr.
Callahan to know at the time that Lumiere's attorney turned over additional hard drives that were missed in the execution of the
search warrant Therefore l\/lr, Callhan and the prosecutor mislead the court and the jury both in pre-trial hearing and at trial
further demonstrating the misconduct of the government and the disrespect for the constitution and the sanctity of the court and
the rights of the accused The Government did not request the hard drives that Agent Callahan left after executing the search
of Lumiere's apartment until he spoke with defense counsel Udell after the proffer session on l\/larch 17th, 2014. Additionaily
there was an attorney proffer on lvlarch 12th, 2014, between Lumiere's attorney Udeii and Agent Callahan and the prosecutor
at the time, and there was no mention of additional recordings or drives then, The evidence is clear that Agent Callahan only
came to learn of the missing hard drives because Lumiere, not his attorney mentioned it during his proffer session on l\/larch
17th, 2014 while he was being cooperative with the government and was asked to aid them in their investigation of Visium and
during which time the government stated that Lumiere was a subject not a target of their investigation. This issue also points to
defense counsel Creizman's lack of preparation and failure to recall important details and understanding of the basic facts of
the case which led Agent Callahan to take advantage of Creizman's ineffectiveness by misleading the court instead of
correcting Creizman:

TR p. 28 l\/lr. Udeii telling us that there were other recordings? No. The question that Creizman asked during cross
examination was flawed on 2 major fronts. 1)There was no mention of Other recordings only of other hard drives. 2) it was
Udell, Lumiere's attorney who stated that the Agent missed 2 hard drives during the search, lt was Lumiere who mentioned it to
the entire panel during the proffer in Lumiere's good faith effort to assist the government This was the "Good Faith" that the

‘ » prosecutor tried to diminish as much as possible to further prejudice Lumiere to the point where the prosecutor and Agent

Callahan lied and misled the court ( See FBl Agent Perjury for timeline and analysis)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 141 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO:

SUBJECT: SL00300.8 [lll.A] Agent Call Lied
DATE: 10/01/201811:36:32 Al\/l

12) Agent Callahan claimed that he did not know of any other of Lumiere's attorneys beside Jeff Udeii who was hired for
Lumiere to proffer while in cooperative position with the government This was an outright lie (See FBl Agent Callahan
Perjured Testimony)

lt is a fact that Agent Callahan did have knowledge of other attorneys that Lumiere had representing him, including Robert
Knuts from Park & Jensen. Agent Callahan additionally had the benefit of receiving a list of lawyers names that Udeii sent to
the government ( See emaii of list evidence and FBl Agent Callahan perjured testimony). The prosecutor misrepresented this
fact to the court and agent lied and misled the court Creizman also failed to remember the facts of the case to demonstrate
that Agent Callahan knew about Robert Knuts and had been notified by attorney Udeii of potentially privileged material in the
evidence and that Udell had sent the government a list of all the attorneys where Lumiere asserted privilege that may have
been in the folders The government knowing this disregarded the privilege issue used files years later to pursue their
investigation and disregarded any protocols or separation. The would fall under "Fruit of the poisonous tree doctrine" where the
government used privileged material to build their case and had anticipated using privileged material at trial. Creizman failed to
file a motion on this point as well exemplifying Creizman's ineffectiveness further`

The bad faith of the government refusal to follow any protocols was an infringement on Lumiere's 5th amendment right to due
process and his attorney's failure to identify plain facts and identify discrepancies in testimony and further inquire to specifics of
the search and knowledge which should have been used to impeach FBl Agent Callahan at Pre-trial hearing and in trial, would
have likely ended with total suppression of the files. Yet, as a result of the lies and ineffectiveness of counsel which contributed
to additional violation of Lumiere's 6th amendment right to effective counsel, Lumiere's trial was significantly prejudiced

13) Agent Callahan was notified to return "all of Lumiere's belongings" multiple times and not never as the government
misstated to the court (see Agent Callahan Perjury)

Perhaps Udeii was ineffective in this matter, but Lumiere did ask FBl agent Callahan directly for his belonging back immediately
during the search, to which Agent Callahan stated that he would rush the phone back as soon as it was imaged, but the rest of
his belongings would take longer to image but would be returned after they were Lumiere did ask for all his belongings back
and not just his personal lphone and the 2 computes and laptop as the government now misstates When Lumiere went to pick
up his belongings on April 15th, 2014, only the 2 computers and laptop and a blackberry cell phone were returned He did not
only request the computers back. He asked for everything back. if he had only requested the computers back why would the
blackberry cell phone be included lt was part of everything he asked for back,

TR P 5 ln 21-29 "Lumiere wanted it back" (Referring to Personal Cell phone)

TR P 6 21-22 : " l\/lrv Lumiere requested them back" (referring to the 3 computers returned on April 15th, 2014)

An effective counsel would have prepared had the facts of what was requested back and the dates and sought an affidavit
from Udell ahead of the hearing or had Udeii testify to the facts. Yet he was completely unprepared

Creizman failed to identify the misleading testimony of Agent Callahan and the misstatements of the government because he
did not prepare and did not know the facts This exhibited a violation of Lumiere's 5th amendment rights to due process and
6th amendment rights to effective counsels

hii

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 142 of 272

TRUL|NCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

FROM: 77805054

TO:

SUBJECT; SL00300.9 [ll|.A] Misconduct Pricing confiated
DATE: 10/01/201811:38:58 Al\/l

6) Confusion over terms "pricing the securities" and "discussing valuation and fundamentals" in court Plaford used the lack of
financial sophistication of defense counsel and of the jury to confiate the terms to attempt to make Lumiere look like he was a
participant in the conspiracy or responsible for pricing which is completely false, misleading and perjury

This case was a complex financial matter, and the conflation of these two distinct concepts blurred the facts This is one of the
reasons why Creizman should have hired another attorney with expertise in securities as Lumiere had insisted he do but failed
to do. The concepts sound the same to the layperson, but they have completely different meanings and the inference by the
government the jury and the court, was 100% incorrect and defense attorney failed to clarify and make a point of this As a
result Lumiere's 5th amendment rights to due process and 6th amendment rights to effective assistance of counsel were
violated

The discussion that occurs when an analyst describes the fundamentals of a company he is asked to follow and the analysts
valuation or opinion on valuation is typical of any investment firm. That is the role of the analyst to attempt to value a business
or security and lay out the risks and opportunity as well as discuss the recent news fundamentals etc. These meetings were
what Plaford was referrring to when he stated that we went over the company values There was never a single meeting where
Plaford and Lumiere discussed Visium's pricing of the Credit Funds positions The meeting that Lumiere participated in was
describing the fundamentals of the company and his view of the expected value and any other new information that was
learned Lumiere had zero involvement in the decision on pricing or NAV or representation of liquidity to investors The
allegation was completely false and Plaford's testimony conflating the concepts is plain perjury meant to help the government
with their case and avoid responsibility

7) Government asked what a portfolio manager that covers a company does? This was a plain error and did not make sense,
yet Thorell who was biased did not move to correct the error, but responded describing an analyst`s responsibilities and not
that of a portfolio manager.

The purpose of this question was clearly to allege that Lumiere was the portfolio manager and that the responsibilities he had
were those of a portfolio manager, but then Thorell described the role of an analyst thereby confusing the job functions to the
Court and the jury As a result of this confusion, the Court and jury were misinformed and led them to decide that Lumiere was
a portfolio manager and that he covered the securities These were both false First of all, the evidence shows that Lumiere
was not a portfolio manager of the Credit Funds Secondly, a portfolio manager does not cover a position. A portfolio manager
is responsible for investment decisions that are based on his own views using all the information available to him including his
own readings his analysts the analysts and salesmen from other brokerage firms views etc. The analyst at a hedge fund has
no more responsibility to pricing or NAV selection than the analyst of an outside brokerage firm. Thirdly, a buy-side analyst
does not cover a security Covering a security is a term used on the sell-side for sell-side analysts that cover a bond or stock,
such as the Goldman Sachs analyst covers Google assigning price targets and following earnings and new developments On
the buy~side, the analyst may be assigned by the portfolio manager to follow a sector or to follow or a situation. An analyst may
also be brought on to help work~out a situation such as a company going into bankruptcy that will need more hands on attention
and organization. This latter was Lumiere's role in the Credit Funds for the years in question.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 143 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

FROl\/l; 77805054

TO:

SUBJECT: SL00300.91[|il.A] Govt l\/lis
DATE: 10/01/2018 11:39:48 Al\/l

4) Prosecution states that Lumiere never made any effort to report issues until the FBl raided his apartment This was a
knowingly false statement Prosecution was well aware that it was Lumiere that was the first to announce there may be a
problem at Visium and then took steps to report

This statement was a complete mistatement meant to prejudice Lumiere and as a result was a violation of his 5th Amendment
rights to due process as reporting the steps that Lumiere did take would have shown the good faith that Lumiere had which the
prosecution wanted desperately to block. Defense counsel failed to argue the points to the Judge failing Lumiere which was
also a violation of his 6th amendment rights to effective assistance of counsel. l-lad the good faith argument and truth come in,
the jury and the Court would have further questioned Thorell‘s bias and motives and perjury

Lumiere first reported the issues to a colleague at Visium just prior to his departure where he indicated that he would just leak it
to the SEC4 The government conveniently left out this fact during trial. Then Lumiere reported the issue to another colleague
that had wanted to use this information to help him to influence Visium to drop a lawsuit against him. Lumiere advised against
this as it would be viewed as extortion, and advised that he simply report it SEC if there is something wrong as that would be
the appropriate party Lumiere then warned Thorell that something might be off with Plaford and that Lumiere did not believe or
trust Plaford, and that Thorell should leave the firm because of the risk that Plaford attempt to scapegoat him and set him up as
a fall guy Lumiere then spoke to Park & Jensen attorney Robert Knuts who was an former SEC attorney and gave him ali the
information that he knew and asked Knuts to evaluate the issues and to give to the SEC if there was something truly wrong
Lumiere was not familiar with the whistleblower program at this point and was not looking to make money off of the situation.
Lumiere simply wanted to make sure investors were treated properly After being advised by Knuts to "iet sleeping dogs lie",
Lumiere continued with Knuts to ask him to further evaluate the material. Then when Lumiere received more confirmation of
Visium‘s alleged mishandling of valuation based on Thorell's communicated allegations of Ku and Gottiieb denials in July of
2013, Lumiere instructed Knuts to contact the SEC as if there was something happening at Visium, that would be the time to
investigate as Thorell told Lumiere he had addressed concerns to Ku and Gottiieb who did not seem to acknowledge anything
was wrong Lumiere made every necessary attempt to report the issue but Knuts failed to address the concern and act in
Lumiere's interest which Lumiere took to mean there was not enough substance to the allegation and more information was
needed which prompted Lumiere to work with Thorell on possibly whistleblowing responsibly once all the facts are straight
which is why Lumiere wanted to have Thorell's attorney meet with Knuts to discuss the issues so there was some confirmation.
Prosecutors mistatement in light of all of Lumiere's steps is a simple lie meant to deceive the court into believing that Lumiere
had no "Good Faith".

5) Prosecution claimed that Lumiere had compliance issues at Visium by not honoring the expense agreement did not report
trading with his brother, did not provide his outside trading accounts and did not report trading with his brother and that they
were preferential trades These allegations lacked substance investigation and were completely and entirely false

Stating these issues in open court and to the judge was highly prejudicial to Lumiere during trial both because the jury heard the
statement and the yes answer from witness David Keily while the issues were explained and fabricated only after Lumiere left
Visium for the purpose of threatening Lumiere This question should have never been allowed in and prosecutors should not
have inflated the meaning of it at sidebar to influence and prejudice the Judge against Lumiere

This was misconduct and plain error and resulted in unfounded prejudice to Lumiere that resulted in a violation of his due
process rights under the 5th amendment and his 6th amendment rights to effective assistance of counsel for failing to object in
a timely manner, failing to clarify the issues to the Judge that he was made aware of and counter the prosecutors arguments

Lumiere never received a compliance letter or notice from Visium and the only allegation that ever surfaced was never reported
to Lumiere yet Lumiere uncovered in discovery that was a letter that was never received by Lumiere from Visium counsel after
he had left Visium and was still awaiting a settlement offer. The letter was written only after Lumiere accused Jacob Gott|ieb of
siandering him to a large family office and sent Gott|ieb a cease and desist order and was completely fabricated for the purpose
of threatening Lumiere to take no further action against Gottiieb, The expense allegation was a simple misunderstanding that
was immediately clarified to compliance after Lumiere submitted expenses for a business trip. There were 2 hotels that were
booked for the same day Lumiere had not known that the hotel that he had booked was under renovation and there was
construction noise throughout the day, so he left the hotel to go to another hotel. l-le requested a refund from the management
company but Lumiere was not reimbursed for 1 of the 3 or 4 nights Compliance was completely fine with this explanation and
the firm agreed to cover the expense Visium had a system called Elf, for inputting account information for outside brokerage
and bank accounts There were times where there would be glitch and the automatic sending of broker to statements would

iii

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 144 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

need to be reinput which Lumiere did every time he was notified of the issue This was a firmwide issue. As for not reporting
that Lumiere's brother worked at a brokerage firm as head of sales for the merger arbitrage desk that the firm did business with.
This was never concealed Jacob Gottiieb and the l~iead trader were well aware of this and all reports were made There was a
rating sheet that was firmwide where each investment personnel ranked in terms of percentage of 100 how valued added each
brokerage firm was Lumiere made an election based on these and all equity trades were then allocated and handled by the
Visium Trading desk. Lumiere did additionally give some bond orders to his brother's brokerage firm to compensate for the
value his firm contributed Lumiere was told at one point that all equity order must go through the Visium trading desk who
would then allocate the trades to brokers based on the value added election form. Lumiere's brothers account was never shut
down by the firm and Lumiere does not recall any compliance form that identified specifically to report any family members that
were employees of another brokerage firm. Lumiere thinks this applied to situations where there was a family member that was
a principal or major shareholder of the brokerage firm, but this was not the case with Lumiere's brother.

fith §§

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 145 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO:

SUBJECT: SL00300.92 [lll.A] Govt Lied
DATE: 10/01/201811:40:32 Al\/l

11)Agent Callahan "review" and "look" at evidence was cursory at best Did not meet the Ganias standards of review or any
protocol whatsoever. This supposed review which government mistated that the review was done over almost a 2 month period
was only done over 2 days ifthat and only for several hours total as Agent Callahan testified then no further review was done
by him. Yet the government held on to this material for over 2.5 years even though Lumiere asked for all of his belongings back
on multiple occasions whereby the government again mistated that Lumiere never requested them back,

The l\/letter case as Creizman attempted to bring as an example was indeed the most similar situation However Creizman
failed to identify and communicate the facts to the Court and the Prosecutor acted to take advantage of the weakness of
defense counsel to mislead the court in l\/letter, the government seized files and held on to them for over 2 years without
reviewing Defendant in the l\/ietter case requested the files back and government had failed to review these over the 2 years
This is more similar to Lumiere's case than the Ganias case which the government tried to claim. in Ganias, computer files
were seized imaged and reviewed while Ganias was not a target of the investigation The protocols included having a
computer expert imaging the computers separating responsive from non~responsive files. The government then years later
used the original search as a basis for securing a 2nd search warrant to review the files they already had

in Lumiere's case there was no protocol followed by agent Callahan, no computer specialists who separated responsive from
non~responsive, and Callahan although denied that he knew of any other attorney representing Lumiere lied and knew very
well that Lumiere had been represented by Robert Knuts for the Visium matter. ( See FBl Agent Callahan Perjured testimony).
His review ignored that the government had been given a list of attorneys with attorney names that would constitute privilege
yet did their alleged "review" of several hours with no regard to privilege issues Given that the files in content included
Lumiere's life work in finance inluded millions of files broken into thousands of folders and subfolders it is doubtful that Agent
Callahan truly reviewed even a small sample of the files or had the ability to parse out what was responsive or non-responsive
from this Yet defense counsel, failed to challenge or get more specifics about his review. Additionaily prosecutor attempted to
mislead the court by having the FBl agent describe the review process that an agent generally does where the agent spoke at
lengths about the plaform and the ability to mark responsive versus non-responsive However, what we learn is that he did not
do this here He followed no protocol or separation or took no notes whatsover. ( See further Agent Callahan Perjured
testimony) Creizman failed to hone in on this which was typical of Creizman's lack of diligence and ineffectiveness throughout
all representation of Lumiere

lin

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 146 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO:

SUBJECT: SL00300.93 [lll.A] Govt lied
DATE: 10/01/201811:42:23 Al\/l

17) Lumiere did not ever call Princeridge or Janney i\/lontgomery bucket shops Thorell lied about this perjuring himself under
oath. Lumiere once referred to what would happen if Visium shut down in the context of whistleblowing to the SEC. Lumiere
stated that bucket shops would be the most impacted but Visium did not pay out significant amount of commissions so would
not be very impactful to most firms The recording that Thorell made states this but Thorell and the prosecutor decided to twist
this statement into referring to Princeridge and Janney l\/lontgomery creating more prejudice to Lumiere with false statements
which was a violation of Lumiere's 5th amendment right to due process Additionaily armed with the transcript to prove what
Thorell was saying and what the government stated was false, Creizman said nothing Any reasonably competent attorney
would have been prepared to refute false statements and perjury yet Creizman said nothing and did nothing in violation of
Lumiere's 6th amendment right to effective counsel which prejudiced Lumiere significantly at trial.

18) Lumiere did not ever attempt to extort Plaford or Gottiieb and did not make recordings over the year to set himself up to do
so. The recorded statement was stated one time and obviously was in jest to Thorell's statement that he had some information
on Gott|ieb. lt never should have been allowed in court to prejudice Lumiere Additionaily the prosecutor not only changed the
actual words used in the transcript but then changed it again in summation to appear even more sinister.

Lumiere in a joking tone actually stated: Well of course we "can`t" extort them, l "would love to" go to them and say: Plaford,
Jake give us $100|\/| between the both of you."

However the government changed the wording of the recording and presented as transcript

"First we should extort them.“ Then in summation, the government changes it further to mislead the jury and court that Lumiere
said: " First we must extort them"4 These were plain errors that were devastating to Lumiere's trial and prejudiced him
tremendously and in error. There Was enough indication that Lumiere would never do this as he actually told Thorell you can't
extort them, as that would be an offense And that he told another employee that he can't use the information as leverage
against Visium in his lawsuit as that could be considered extortion and that if something is wrong, you need to simply report it to
the SEC." Ail these statements are evident in the recordings yet the prosecution ignored the truth and chose to fabricate a plot
as Lumiere had no motive and nothing to gain from any of lt. Creizman failed by not objectig to these statements and not
correcting the transcripts and not refuting any of it. Any reasonably competent attorney would have reviewed the transcripts
corrected them and not allowed them into courtroom by insisting that it was out of context misrepresented and could be
prejudicial to Lumiere's trial. However Creizman did none of that and only after trial did he say that the government cheated
and that he should have called for a mistriai. Creizman's incompetence on this point was so ineffective that it alone lost the trial
for Lumiere This was an extreme violation of Lumiere's 5th amendment right to due process and 6th amendment right to
effective assistance of counsel.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 147 of 272

TRULlNCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO:

SUBJECT: SL00300.94 [lll.A] Brokers were not Bucket Shops
DATE: 10/01/201811:44:24 Al\/|

14) Agent Callahan testified that the government was in cooperative posture with Lumiere until April 15th 2014. This is false as
Lumiere after firing Udell, hired Abramson and l\/lorak to represent him and the cooperative posture continued as the
government scheduled a second proffer session This last proffer session was cancelled due to Abramson and l\/lorak
ineffectiveness in disclosing any cooperation agreement to Lumiere and lack of understanding of the specifics of the case and
then communication ceased for 2 years After that, the government came back to Lumiere seeking cooperation anew but due
to Abramson and l\/lorak‘s lack of understanding of the matter and failure to investigate Lumiere sought out alternate counsel.
Even after Lumiere was arrested FBl agent Callahan approached Lumiere to tell him " it's not too late to help us“ obviously
seeking Lumiere's cooperation And then on September 8th, 2016, prosecutor met with Creizman to discuss the fact that the
government really just wanted Lumiere to work with them to go after Jake Gottiieb and Steven Ku and would offer Lumiere a
reduced charge of l\/lisprision of felony ( See letter memo creizman 9/8/16). Later it was learned that prosecutor contacted
Creizman yet again to discuss cooperation, but Creizman told prosecutor that he was going to trial. This lie as well as all other
lies by Agent Callahan, infected the sanctity of the court with no regard for the truth in complete violation of Lumiere's 5th
amendment rights to due process Creizman's failure to address the facts that he knew in court, was ineffective in violation of
Lumiere's 6th amendment rigth to effective counsel. A competent attorney would have challenged FBl agent`s statement and
impeached him before the court removing the prejudice to Lumiere

15) Princeridge and Janney l\/lontgomery were not small bottom of barrell bucket shops with only 15 clients that could not afford
Reuters as Vandersnow intimated and the government represented to the Court

Princeridge was a newly formed investment bank and broker dealer set up in 2008-2009 period but it was not set up by
Vandersnow which he stated lt was set up by the former CEO of UBS where Vandersnow previously worked and had
hundreds of employees lt also merged with JVB and became a very large outfit as a result with billions in assets under
management over 800 institutional clients and traded ali fixed income products in all sectors including loans and healtcare
bonds and had access to many methods to identify bond prices from Bioomberg to other institutional clients traders and
brokers brokers

Janney l\/lontgomery was a mid-sized firm with sector research coverage in every sector including healthcare and traded all
products lt also had thousands of employees and offices around the United States To claim that they were bottom of the
barreil bucket shops was highly prejudicial to Lumiere and was plain error attributable to perjury on the part of Thorell and
Vandersnow and the prosecutor who took advantage of ineffective Creizman to buiiy these statements that were false into the
courtroom Creizman had been given access to the statistics and the size of the businesses yet failed to bring them in showing
that he was significantly ineffective Any barely competent attorney would have introduced exhibits identifying the size of the
firms how many runs they sent out, the sectors they covered the number of bonds they traded the revenues generated the
research of the firm. Creizman did none of this causing a violation of Lumiere's 6th amendment rights to effective counsel and
5th amendment rights to due process The government knew the facts of Janney l\/|ontgomery and Princeridge but choose to
mislead the court instead in order to solidify prejudice to Lumiere,

16) Princeridge and Janney l\/lontgomery and Odeon just like any broker or dealer had the same ability to check on prices as JP
l\/|organ or Goldman Sachs The concept that a firm smaller than JP morgan could not access pricing information on bonds

is principally flawed All of these brokers had many institutional clients and their own traders to check on pricing as weil as
accessing information from brokers brokers such as lCAP and GF| that act as intermediary between brokers For example if JP
l\/lorgan has a seller of XYZ bonds and cannot identify a buyer internally they would go to lCAP or GF| as brokers broker to get
indications if Goldman Sachs UBS, Princeridge Janney l\/|ontgomery or Odeon may have a buyer. They would send out a run
to all these firms indicating they are looking for a buyer. This concept was lost in trial and Creizman never brought it up
because he failed to understand how bond sales and trading worked how pricing is accessed. Any reasonably competent
attorney would have learned everything he could about the process and introduced it into trial to impeach Thorell and
Vandernsow and Plaford and show that the government was wrong lf he could not learn it on his own his obligation was to hire
an attorney with this level of expertise to assist him He did neither thereby allowing erroneous concepts to come into trial and
lacked the ability to counter any false statements which impacted Lumiere's trial significantly in violation of Lumiere's 6th
amendment right to effective counsel and his 5th amendment right to due process

Additionaily both Vandersnow and Brook had skills having previously been portfolio managers and analysts therefore had the
skills necessary that Lumiere trusted would be useful in evaluating more complex situations such as Cl\/lED and ATi and USON
Escrow. Those skill sets are not typical for bond salesmen which was even more reason why Lumiere in good faith believed
that Vandersnow and Brook did their diligence and were capable to assessing the situations

i_ o 2

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 148 of 272

TRULlNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/|: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00301 [lil.B1(a-g) pt1] Perjury Thorell Defam
DATE: 09/30/2018 11:36:43 Pl\/i

ill. B.

1. Thorell Perjury: Thorell, immunized witness and whistleblower action claimant perjured himself without compunction and
without remorse in his "false long-winded, state of the world "blame Lumiere for anything but the kitchen sink" testimony
misleading the court and the jury and "likely" the government lt is still unbelievable to Lumiere how the jury or the court found
anything credible in his testimony and likely was only given the benefit of the doubt because the alternative was too ridiculous
Couid it be possible that the government was wrong about Lumiere and Thorell fooled the government But, this is what did
happen with respect to Thorell's perjurious accusasions of Lumiere which the evidence will prove Thorell lied to the court, jury
and to the government for several reasons; 1) He wanted to make money for the whistleblower action and did not want to share
with anyone and 2) He wanted to blow up Visium in retaliation for firing him, and not paying the $3 million dollars in extortion
that he was demanding from Jake Gottiieb.

The following is a list of "False and Perjured" statements made by Thorell for which the preponderance of the evidence
supports as untrue:

a) "Lumiere was a portfolio manager of a strategy specific to him called Special Situations and Distressed within the Credit
Fund".

Explanation: There was no other portfolio within the Credit Fund and no specific strategy that Lumiere managed within the
Credit Funds He managed Distressed Special Situations Strategy for the Baianced Fund in 2007-2008 which was moved to
Global Fund in 2009. Lumiere managed Arbitrage strategy for Global Fund from 2010~2012. Lumiere acted solely as an
analyst for the credit fund initially sharing his ideas with Plaford from 2009 to 2010, then operated primarily as an ad~hoc analyst
helping with restructurings and bankruptcies and workouts. The record shows this as both Plaford admits to this and David
Keily admits to this it is also documented in Visium's filings and documentation, emaiis recordings etc.

Evidence; See exhibit (Visium SEC Filings, Due Diiigence questionaire, Self~eva|uation report, PNL Trail email, PNL Recording)

b) l'l believes that Lumiere was responsible for between $50 to $75 l\/lillion." This is false as above will show that Lumiere was
not a portfolio manager for the Credit Funds therefore he could not have been responsible for these amounts Second|y,
Thorell lacks the foundation, the specifics of other employees employment agreements and responsibilities due to his lack of
access as an execution trader for the Credit Fund. (see evidence from a) above)

c) "Lumiere was number 2 in the fund." Plaford admits that there is no hierarchy in the marketing material, an analyst and
senior analyst are the same and Lumiere was an analyst Thorell's statement is a lie and simply meant to bolster the
government's case with lies (Evidence PNL Recording and Plaford Statement on record)

d) "Lumiere was in fact solely responsible for picking the securities to override and the prices came from Lumiere not Plaford."
Thorell admits that Plaford called him into office to go over the new procedure and the overrides and he did not discuss with
Lumiere Plaford also admits that Lumiere was not part of the override process So there is no consistency in these
statements and it is quite obvious that Thorell is lying as Lumiere is not deciding what to override and not picking prices to use
which Plaford also admits (Exhibit: PNL recording) ‘

e) "Lumiere was Thorell's boss." (TR P465 Ln 3s7) Thorell even back away from this on cross where Thorell rephrases the
answer to: "i recollect that l said that he said he was my boss." (TR P 465 Ln 3) So this statement is not only a lie but ridiculous
and Lumiere was not Thorell's boss just like Ameesh Shah and Lee Brown and Andrew Han who were also analysts were not
Thorell's boss Thorell was the trader, the other members of the team were analysts They are simply separate functions in
investing and simply to state that Thorell was at the bottom when there is no hierarchy identified is a lie and misleading (See
Thorell recant and see Plaford Testimony)

f) "Lumiere and Plaford were the only ones that had trading and investment discretion in the Credit Funds." This is shown to
be a lie with Plaford's own testimony that all the analysts could put on positions in limited size without approval. Plaford then
states that they however never did They always checked with him. But at the same time Plaford says that Lumiere could
make investment decisions in the Credit Fund for a year or 2 so from l\/lay 2009 to l\/|ay 2010 or lvlay 2011, before the alleged
fraud began and prior to Thorell`s arrival. Keily head of compliane also sends out an emaii asking why Lumiere should have
"trading authorization" which gives a person ability to execute on behalf of the firm with Portfoiio manager approval which is not

i<)\'~i

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 149 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

the same as "trading discretion." So Thorell's statement is clearly a lie
(See Plaford testimony see Keily Email and Trading Authorization form)

g) Paraphrase (l_umiere had told Thorell to get quotes and to tell brokers the prices he wanted them to send back and that he
had told Thorell to use his cell phone to call their cell phone) Lumiere perhaps on a single occasion when he was out of the
office and Plaford had asked Lumiere to find a quote on a liquid name Lumiere had asked Thorell to check his bioomberg or
ask for a quote Lumiere not once told Thorell to specify what price to ask for or to tell brokers Visium's estimates Thorell had
his own list of securities that Plaford asked him to find quotes for, while Plaford had a small list for Lumiere to seek and request
The statement that is being made is related to a conversation that Lumiere had with Thorell in i\/lay 2013 which is recorded by
Lumiere and Thorell chooses to take this out of context to help him make a whistleblower fee in this conversation Lumiere
warns Thorell that Plaford might be misvaluing securities and lying and that he should call the brokers to let them know not to
trust Plaford Thorell is apparently afraid of losing his job, so Lumiere, after he has left Visium, tells Thorell not to call from the
Visium lines as he might be at risk for losing his job so to call the brokers using his cell phone Lumiere did not tell Thorell to
call the broker‘s cell phone ln an FBl recording, Thorell makes a statement that on a handful of occasion, Lumiere asked
Thorell to get quotes (which was when Lumiere was out of office and was relaying Plaford's orders). Lumiere says: "Yeah".
Plaford had me call on cell phones too. Something seems off about the recording Lumiere uses “yeah" in conversation as a
nod to show that he is listening and waiting for the continuation and does not use "Yeah" as "Yes" that is true. This is obvious
from the Lumiere's use of "Yeah" such as when Thorell asks Lumiere if only Josh Rozenberg is on the Valuation Committee
Lumiere responds "Yeah". Then Thorell says so no one else is on the committee to which Lumiere states : oh, l have no idea
who else is on the committee". So Yeah clearly does not mean "Yes" as the government tries to infer. ( look into this recording)

\_,

its

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 150 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00302 [|||.B1 Pt3 (h-k)] Perjury Thorell Defam
DATE:09/30/201811:36:56 Pl\/l

h) "Lumiere had some influence over Thorell's bonus" This was an attempt to convince the court that Lumiere was Thorell's
boss and directed him. However this is a lie as weil, Lumiere had not influence over Thorell's bonus or anyone's bonus
Lumiere was not even considered a member of the Credit team by Plaford ( See recording PNL with Plaford), Lumiere was not
a portfolio manager in the fund (See evidence to a). Lumiere was not Thorell's boss just because Thorell makes up a lie that
"Lumiere said he was my boss". This statement is a lie and ridiculous Additionaily any call by the government to \/isium
human resources or to executive team would have confirmed these facts

i) l‘Lumiere had his own office separate from the analysts and traders". Lumiere did have an office for a period when he joined
Visium as a Portfolio l\/lanager of Special Situations/Distressed in 2007. (Nothing to do with the Credit Funds). He was moved
out of his office to a smaller office later and managed the arbitrage and distressed portfolios in the Global Fund from there
When \/isium relocated their offices to 888 Seventh Avenue, Lumiere had his office stripped from him and he was positioned on
a trading desk directly next to the rest of the analysts and directly in front of Thorell. Thorell and the government conveniently
leave this out because they used "an office" as an illusion that Lumiere was the boss which was not true. ( See map of desk
layout Visium)

j) "Reuters is the de facto benchmark." This is false and he does not believe this to be true. Not a single other witness made
this ridiculous claim apart from SEC Jindra who used Reuters as the primary comparison point because Reuters was
mentioned first in a laundry list that had not priority, of ways that \/isium would price securities This compliance manual was
written from the perspective of an equity fund which is how \/isium began and was not specific to the Credit Fund Reuters is
not a de facto benchmark and is not accurate are measuring prices for less liquid securities or restructured securities There is
no de facto benchmark in these circumstances (See plain error and see Thorell emaii to Operations June 2011, and SEC
letter)

k) Creizman:"And he directed you to trade with Janney; is that right?"

A: Yes. At times he emphasized that l try to give them business and at tmes, he even directed me to do so." (TR P 465 Ln 14~
16)

"Lumiere told me to give as many orders as possible to pay as much in commission as possible to Janney l\/lontgomery and
Princeridge" This statement follows his prior claim that on a single occasion, Lumiere told him to give one of the brokers an
order and then later decides to inflate this beyond belief. Thorell however from his alleged boss refuses to do as alledly
instructed Thorell is a liar and manipulator as the court must know. The fact that he is giving his state of the union address and
inflating the significance of paying as much in commissions as possible does not make any sense The fact is that just like
any other broker, brokers complain when they are not paid what they believe they deserve Cn one occasion Janney
l\/lontgomery had told Lumiere that \/isium paid the least in commissions out of all of his accounts ln light of this Lumiere
asked did not tell Thorell if he could give Brook an order to work on to satisfy Lumiere had relayed a similar message to
Thorell from imperial Capitai another brokerage firm that complained that they were not being paid enough. Thorell used a
simple business statement and turned it into a nefarious scheme and plot which was outrageous not believable and a lie.

( Proof: Thorell did not give more orders to Janney and Princeridge as he states that Lumiere had allegedly told him; Janney
and Princeridge Commission sheets would identify how much they earned from \/isium relative to other accounts)

los

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 151 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00303 [lil.Bi (l-r) Pt3] Perjury-Thorell Def
DATE:09/30/201811:37:14 Pl\/l

l) "Lumiere and Vandersnow were close friends." Apart from being hearsay and foundation issues this is a lie Thorell
attempted to claim that Lumiere Corrupted the "friendly brokers" Princeridge and Janney l\/iontgomery which was the
governments theory However, Lumiere never socialized with Vandersnow and did not have a friendship with him and only
had met him on a single occasion with part of the Princeridge team. Additionaily Vandersnow was not Lumiere's contact as
shown in Plaford's perjured testimony on who selected Princeridge to call. Lumiere did not speak to Vandersnow often apart
from Lumiere's assigned role of requesting quotes for him to check. Princeridge had set up the account with Visium not
Lumiere. Lumiere had known of Luke Lawrence a trader at Princeridge who had notified Lumiere that Vandersnow had been
assigned to cover Visium, So Lumiere did not have any relationship with Vandersnow and never socialized with him and never
went to his home or vice versa and only met him at a meet and greet one time So Thorell's statement is purely false Thorell
however socialized with Vandersnow just as he did with other brokers Thorell however did it not for business relations but to
have brokers pay for his extracurricular activities (a subpoena of Vandernsnow's expense report from Princeridge would show
that he only met Lumiere on one occasion with a group of his colleagues at a restaurant/bar; additionally there would be no
personal emaiis or chats between Lumiere and Vandersnow to show that they communicated)

m) Purposely left out that Lumiere had referred him to Attorney Robert Knuts after Lumiere warned Thorell of issues at Visium
in lvlay 2013 right after he left Visium, This was important information that the court should have been made aware of, however
Thorell, the government and defense counsel were aware of this and left this out. Lumiere was the first one to report the Visium
issue first to several former colleagues then to an attorney from Stroock who was knowledgeable about Visium's unique
positions in bankruptcy Lumiere then spoke to Thorell to warn him of his newfound suspicions and then disclosed the situation
to an former SEC attorney Robert Knuts before Thorell spoke to anyone about it. Lumiere in this conversation told Thorell that
he was at risk for being set up as a "fa|l guy" by Plaford and to start recording and documenting everything to protect himself
just as Lumiere had done (See Brady violation and see recordings Rahul, Lumiere-Thorell lvlay 2013 recording Knuts

emails,. )

n) Thorell and the government and defense counsel hid the fact that Thorell had attempted to blackmail Gottiieb after he had
been fired l~le approached a witness who he met at Stone Rose bar and told the witness l\/latt O'Callaghan that he was going
to make Visium pay him $3 million or he was going to report wrongdoing to the SEC. Additionaily Thorell shows this inclination
when in July 2013 meeting with Lumiere, he attempts to buy Lumiere's recordings from him, to which Lumiere tells him that if he
is thinking of blackmailing Visium, he cannot do that as it would be an offense ( this was confirmed by Bioomberg Reporter
information from witness and from Jacob Gottiieb; July 2013 meeting showing that Thorell tried to buy Lumiere's recordings
See recording July 2013 See Brady Violation)

o) Thorell never had an intention to whistleblow with Lumiere. This is a lie as Lumiere and Thorell had discussed this ahead of
the recorded meetings before Thorell was working with SEC or FBl or had even spoken to another attorney Lumiere and
Thorell subsequently discussed again in Bar in July of 2013. (See Brady Violation recording Thorell Bar July 2013)

p) Thorell understood Lumiere's statement in 2014 almost a years after he left Visium to mean that Chris meant Chris and
Lumiere " Chris has been misvaluing the book since the beginning". Not once in this recording, does Thorell state or Lumiere
state that l knew at the time that they were misvaiued Lumiere makes this statement much later, after he became suspicious
left Visium and after Thorell had given him more information of his secret recorded meeting with Ku, Keily and Gottiieb whereby
Lumiere was now led to believe based on Thorell's statements to Lumiere that something was very wrong and much more
wrong than Lumiere had suspected Thorell said that Ku had denied that they used NAV to value positions which to Lumiere
meant that they did not use valuations ( EB|TDA multiples) to value their positions |n is in this context that Lumiere much later
made this statement in retrospect This conflicted with what Plaford had told Lumiere( See Bar Recordings July 2013, See
Plaford Perjury )

q) Stating that he took Lumiere's (joke) about extorting Plaford and Jake to be real when he knew it was made in jest Thorell
would have known this by Lumiere's repeated warnings to Thorell that he could not think about extorting Visium and Lumiere's
warning another former colleague that he could not think about using the information as leverage against Visium to help with his
own lawsuit as that would be seen as an offense However, Thorell for the benefit of the prosecutions case agrees to lie for the
government (See transcript change error under plain error) ( See Bar Recording July 2013)

r) Stated that Lumiere and Plaford were part of the conspiracy it is obvious from Lumiere's recording that he is not part of any

it?¥+

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 152 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unitt OTV-C-A

conspiracy Lumiere warns Thorell of his suspicions of Visium and Plaford in early May 2013 and in this conversation, Thorell
becomes worried because it is here for the first time that Thorell discloses that Plaford has him sending prices to prices to
operations making believe that they come from him Lumiere was not part of this and if there was a conspiracy Lumiere was
left out of the scheme and simply told to do a function which Plaford had told him was authorized by the partners Plaford
additionally rationalized the prices when Lumiere questioned him See Plaford Perjury See Recording. lt does not take a
brilliant investigator to figure out that Lumiere was duped and that Plaford and Gottiieb and Ku ran this conspiracy and lied to
Lumiere about their intentions (see recording Thorell May 2013)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 153 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: Sl_00304 [lll_B1 Pt1j Perj Thorell Defamation
DATE: 09/30/2018 11:37;29 Pl\/l

Thorell on Direct:
Q. How, if at all, did l\/lr. O'Callaghan describe the defendant’?
A. l believe the word sketchy" was used or something to that effect but "sketchy" comes to mind.(Tr. F’ 365 Ln 15~17)

Thorell on cross:

Q. You discussed a conversation, a recorded conversation that you had with l\/latt O'Callaghan in which you said that
l\/lr. O'Callaghan said that Stefan Lumiere was l think you used the word sketchy’?

A. Yes l said that he likely is sketchy or some similar term.

Q. Well, l‘m saying that l\/lr.--you said that l\/lrt O'Callaghan used that term?

A. Yes, or l\/lr. O‘Callaghan used something like that term, yes.

Q, is it fair to say though, that you were the first person to say to l\/lr. O'Callaghan that Stefan Lumiere was sketchy?

A. ldon't know.

Q. That conversation that you had with l\/lr. O'Cal|ghan, was that a conversation that you were recording for the
Federal Bureau of lnvestigation?

A. Oh, recording No.

Q. You were not recording that conversation for the~~

A. Oh, the one that we‘re referring to at Stone Rose?

Q. Yes.

A. No, l was not

Q. So that one was not a recorded conversation, the one that you were discussing on direct testimony was not a
recorded conversation’?

A. No.

Q. You did have two recorded conversations with l\/lr. O'Callaghan, though, right? Do you recall that?

A. Yes As part of assisting the government

Q. Okay. And as part of assisting the government do you recall discussing whether l\/lr. Lumiere was shady or not’?

A. l'm trying to remember’? lt‘s a good possibility l think l may have (Tr. F’ 468 Ln 14-25 to P 469 Ln 1-23)

lt is Clear that when the government presents it's leading questions Thorell is quick to offer confirmation with his prepared ready
to go answers as in here, where he confirms what the government states that l\/lr. O'Callaghan stated that Lumiere was sketchy
Yet here, Thorell first admits that it was he himself that called Lumiere "sketchy" and not l\/lr. O'Callaghan Then he doesn't
seem to know who said it first He first states that it was recorded then states that it was not l\/lr. Thorell is all over the place
until he quasi admits that he is the one who brought it up. "Yes. l said that he likely is sketchy".

On direct Thorell states:
Q. Then l\/lr. Lumiere says "The're basically just trusting that Chris knows the situation."
Do you see that’?

A. Yes

Q. What did you understand that to mean’?

A. lt was my understanding he's saying that the brokers didn't traffic in the names so because they didn't traffic it,
they didn‘ t know the names and were unable to price it. And in turn, they had to rely on Lumiere to get prices
from to know, where otherwise they would have no idea what level price to provide

Q. And again, it is Lumiere who is telling the brokers the numberthat they trust’?

A. That`s correct.(Tr. P 315 l_n 7~20)

l\/lr. Thorell contradicts his own statement by stating on direct;
Q. Do you know if the brokers did any research to come up with the numbers they sent back to you'?
A. No, l do not know that (Tri F’ 360 l_n 5~7)

Thorell is talking out of 2 sides of his mouth First he states that he states generally that the brokers didn't traffic in the
names Ail of the names in the portfolio are securities that any reasonable high yield broker could trade He states on direct
that Lumiere is telling brokers the number that they trust which does not make any sense The record shows that Piarford
admitted that he came up with the numbers not l_umiere. Lumiere is stating that brokers may trust that Chris Plaford knows the

i` of~`i

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 154 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

situations when Plaford's estimates are at a different level than what some brokers may have lt is common knowledge that the
more illiquid a name is the more likely there are to be multiple quotes some stale some more accurate and it demands an
investigation to figure out which is the most representative This is what Lumiere meant which Thorell knows Lumiere
additionally jokes with Lumiere that Plaford had told Lumiere to go get a quote from Princeridge as they traffic in the name
which Lumiere thought did not make sense in some circumstances that were very illiquid as some illiquid names do not trade at
all. The ability to price a security does not mean that their must be regular trafficking or trading in a security Thorell is blending
the concepts which are different and not correlated and then prejudicing by further stating they they would have no idea where
they are. Any broker1 can investigate~pricing by speaking to their traders checking their bond runds, speaking to brokers
brokers or speaking to other institutional accounts that may be involved

Later on Thorell admits that he does not know if the brokers did any research to come up with the numbers Therefore why
is he stating that they could not possibly know the prices or investigate it does not make any rational sense

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 155 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO305 [lil.B1 Pt2] Perohoreli Transcripts
DATE: 09/30/2018 11:37:42 Pl\/|

Perjury on Transcripts:
Presented Transcript from 219T

Q. And then the defendant says: Even though Chris is manipulating the valuation; do you see that?
A. Yes.

Q. What did you understand the defendant to mean there?

A. That the valuation is being manipulated by Chris and l understood it to mean Stefan as well.
(Tr P 395 |n 19-24)

Corrected Transcript 219T:
Lumiere: So, Chris has been manipulating the valuation?

There are two problems with this transcript
1) lt was erroneously transcribed and does riot reflect what was said in the recording
2) What was actually stated is a final affirmation based on what precedes it which is lost on the erroneously transcribed
recording

Q. in the first line you say: He said the valuation committee determines the prices?

A. Yes

Q And who's he there?

A. l was referring to Steve Ku.

And you go on to say: Every--we've never had any overrides--he said this to my face..

A He's refuting that overrides exist

O. And then the defendant says: What do you mean no pricing overrides? With a question mark. Do you see that?
A. Yes

Q. What did you understand the defendant to mean there?

A. i-ie seemed to be as confused as l was in other words in disbelief that Steve Ku was making the assertion that there were
no pricing overrides....

Qi And then you say: So he goes it`s never going to NAV. Who is the "he" there?

A. The "he" is Steve Ku. (Tr. P 394 in 15-25, P 395 Ln 1-18)

Therefore, it is clear that in this conversation, which Thorell has falsely asserted to its accuracy and then then extracting a
completely different interpretation based on a false transcript The corrected transcript is clear that the information that Thorell
states is a surprise to Lumiere since Ku is claiming there are no overrides and does not go to NAV. Lumiere interprets NAV to
mean the alternative valuation methodology that Visium had been using for select positions such as Cl\/lED and ATi and Ku's
denial of this was new information and was a shock to Lumiere and acted as confirmation that indeed something must be
wrong Additionaily Thorell even admits that Lumiere was confused by Ku's responses showing that Lumiere was not involved
in any scheme and was just learning new information lt is clear that this recording from July 31, 2013, more than 3 months
after Lumiere has left Visium, while Thorell is still working at Visium and before Thorell is working with the FBl, does have a
clearly different vibe and he is documenting that there are issues with Gottiieb and Ku and Plaford and not with Lumiere.
Thorell only turns on Lumiere and starts to make accusations towards Lumiere after he begins to work with the FBl. Even in
Thorell's initial SEC Submission in September 2013, he does not make accusations of responsibility towards Lumiere, but
directs the accusations at Plaford, Ku and Gottiieb, But with the backing of the FBl, and the government he changes his
position and accusations to direct it at Lumiere since the Government had an easier case to go after Lumiere knowing that
l_umiere could not afford a reasonable defense counsel.

The confirmation by Lumiere that something must be wrong at Visium is a direct result of what Thorell has been tei|ing
Lumiere Defense counsel failed to communicate the timeline and the facts and acted irresponsibly by not correcting the
transcripts while allowing materially erroneous transcripts into the court

Additionaily this recording from July 31, 2013 precedes the FBl transcripts from December 2013 and January 2014 which
clearly explains why Lumiere "Now believes" that Chris meaning only Chris had been mismarking shit since the beginning

ji'li/

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 156 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV~C-A

This is the foundation that clarifies the later recordings Taking the recordings of Jan 2014 and ignoring the conversations that
preceded it does the defendant a grave injustice as it explains his frame of mind at that point Defense counsel should have
brought this in under Rule 106 or insisted that it come in under (Another rule ) as it completes the frame of mind Without it
there is no reference to time

Presented from Transcript Government Exhibit 1222T: .
Q. Now, Lumiere says: Vou've got a lot of stuffto put him out of business Do you see that’?
A. Yes.
Q. What is he referring to there’?
A. He's referring to various forms of evidence of wrongdoing
Q. That you have?
A. That i have
Q. And then the defendant says: Well, first we can extort him. l'd love to be able to go get him and say listen, jake Chris give
us $100 million between the both of you.
What did you understand the defendant to mean when he said “first, we can extort him"?
A. lt was clear that he meant illegally blackmailing
Q. And who did you understand the defendant wanted to blackmail for $100 million’?
A. As per his statement there Chris Plaford but he mentions Jake as well; so at least those two.
Tr. P 398 l_n 23-25 to P 399

Corrected version of Transcript 1222T: (A24 P84)
"Of course we can't extort him l'd love to be able to go to him and say: i_isten, Jake Chris give us $100 million between the

both of you,

There is a clear difference in these transcripts that have opposite intent lt is clear that Lumiere has had zero intention to extort
Gottiieb or Visium or Plaford and quite the opposite had been attempting to dissuade Thorell from blackmailing Gottiieb and
Visium which in the July 31st meeting he indicates by asking Lumiere if he can buy his recordings and Lumiere confused says:
What for? Are you thinking about blackmailing Visium. Vou can't do that That would be an offense Therefore with this
premise Thorell could not have understood that l would ever mean to blackmail anyone as i argued with him that he could not
as it would be wrong Yet he states that he understood it to mean that Lumiere had wanted to blackmail Chris and Jake which
is knowingly false

Therefore Thorell is not only committing perjury here, but inserting prejudicial false statements which the governement used to
solidify a conviction which would not have come had it not been included here and further in summation

Thorell then goes on to give his understanding of what Lumiere meant interpreting every possible concept into Chris and
Lumiere and Lumiere by himself, basically anything that could prejudice Lumiere He committed perjury throughout this
colloquy as he absolutely did not believe or understand what he said at the time as it makes no sense whatsover especially in
the context of what was being discussed and prior discussions

Example:
On Direct, Thorell states:
Q. ...l\/lr. Lumiere says that :Chris has been mismarking shit since the beginning." Do you see that?
A. Ves....
Q. And then |Vlr. Lumiere continues "Orginally in 2011, he was marking them too low"`
And then moving down to line 15, Mr. Lumiere again says "He's been mismarking shit egregiously outside the context
of what was right frorn the beginning"
So who was mismarking since 2011 and who was egregiously mismarking’? What does Lumiere say?
A. Lumiere states that Chris Plaford was.
Q. Was it just Chris Plaford who was egregiously mismarking things since 2011’?
A. No, it was not
Q. Who else was doing that since 2011?
A. Stefan.
Q. When you spoke to Mr. Lumiere and he used the word "Chris did this", what did you understand him to mean?
A. l understood him to mean that in the context of this transcript that he's speaking for Chris but also himself. (Tr. P 237 ln 13-
25 to P 238ln1-14)

Here he is lying, by stating that he understood Lumiere to be saying that Chris meant Chris and Lumiere Chris is not a word
subject to interpretation lt is a name lt clearly refers to Chris Plaford and l_umiere is absolutely not referring to himself.

il§s

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 157 of 272

TRULlNCS 77805054 ~ LUM|ERE, STEFAN ~ Unit: OTV-C-A

Plaford has admitted to setting the prices alone So it is Plaford who has been providing his prices for marks to be approved by
the Valuation Committee Thorell is simply lying continuously to aid the government in attaining a conviction Additionaily only
Lumiere could interpret what Lumiere meant when he made the statement Thorell is not an expert in Lumiere language to be
able to qualify to state what Lumiere meant

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 158 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN ~ Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere Richard
SUBJECT: SL00306 [lll.B1 Pt3] Perj Thorell ? Know misval
DATE: 09/30/2018 11:37:57 Pl\/l

There was a real question when or if Thorell knew or discovered if at all, Visium had misvaiued securities Thorell having an
obvious bias in this trial as an SEC whistleblower, needed there to be something wrong in order to profit from a whistleblower
complaint However, Thorell never had voiced any concerns to Lumiere and it was in fact Lumiere that first questioned whether
Plaford was perhaps lying about the way he was supposed to value securities due to an incident that occured just prior to
Lumiere's departure from Visium. This instance had nothing to do with a broker quote but had to do with an alert Lumiere
received from the then CEO of ATi whereby the company had made a mistake in their financial model which translated to a
small loss for year 2013 EBiTDA as opposed to a forecasted profit of $13 i\/lillion. Lumiere had then alerted Plaford to this
information expecting that he would relay the information to the Accounting department so that they could communicate with
VRC who was the independant group valuing ATl. Plaford told Lumiere not to call josh, that he would take care of it. This did
not raise a red flag as it Plaford clarified that he would speak to Steven Ku and Josh about the adjustments What did raise a
red flag to Lumiere was that Plaford told Lumiere that the investors did not have a right to know the new numbers and that the
valuation was backward looking He then stated that the investors only get the forecasted numbers for 2013 based on what the
forecasts were in 2012, so that they would not be made aware of it until 1 or 2 quarters out. This sounded odd to Lumiere and
conflicted with Plaford's prior explanations that Visium had to value positions based on real time and current information which
prompted Lumiere to leave Visium and to communicate the issue to attorneys and possibly the SEC.

Lumiere told Thorell of his concern only after he left Visium, where Thorell had disclosed for the first time that Plaford had him
sending operations a spreadsheet that Plaford put together with pricing and pretending they came from him.

Q. Did you come to have an understanding of what this attachment was? We'll get to the details but what was this attachment
that you woudi be forwarding along to operations?

A. Right initially l did not know. But l did come to have an understanding and l eventually learned that it was a list of
securities within the portfolio and prices and then eventually l determined that those were overrides (TR P 255 Ln 7-13)

O. What was your initial reaction to Plaford's request?
A. l was at a loss. l was overwhelmed l~~had a lot to take in. i was very confused The concluding remark or request about
not mentioning it anyone else was to put it mildly unconventional, but raised a bit of a red flag (TR. P 255 l_n 21-25)

Did you know that what you were doing at the time was wrong?
l knew it was--l knew it was wrong
And you knew it was wrong because your mismarking or your-~or this mismarking scheme that you participated in would result
in inflating the prices of the securities to investors correct?
A. l knew it was wrong for starters, and as time went along it was a logical conclusionj that that was a likely scenario, but
ultimately i never knew for certain that the overrides and inputs went into the NAV. Again, it was a logical conclusion, but l
never had any direct evidence of that
O. So you never believed--

The Court: Wasn't that the purpose of it?

The Witness: that that's what l felt the purpose was it that that was a likely scenario, l agree
Q. But at the time did you know or did you not know?
A. Can you define "know“?
O. No. But l can do this Did you believe that you were doing something wrong?
A. Yes
O. Okay And when l say something wrong did you believe that what you were doing was resulting in deceiving investors as to
the value of the securities in the credit fund?
A. What l knew was what i was doing was wrong As a result of that, it did enter my mind that a likely scenario1 the end game
if you wili, would likely impact investors as a result of that But what l knew for sure was that it was wrong and it was a
mismarking scheme, likely it would result in that
O. But you-~so you didn; tknow that~~are you saying that you didn't know what the effect those broker quotes that you were
sending on to valuation and operations you didn't know what effect they would have on month~end pricing to investors?

Q. But what was wrong about it> l'm interested in knowing what was wrong abouyt it? At the3 time that you were doing it, what

did you think was wrong?
A. Well, for starters alarm going off of intitial conversation with Plaford not to discuss this conversation raises obvious signs of

illi

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 159 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

red flags And then the-»again, for starters, the unconventional nature of asking someone to take a spreadsheet, sent from
someone else and rather than fon/varding it recreating the spreadsheet and attaching it as if it was your own an dsening it
along For a starting point that's what l knew was wrong and then there was a progression of events which l didn't know at
first but clearly learned that these spreadsheets which appeared to be overrides then there was most likely validation l don't
have proff, but l was convinced that they were overrides into the prices...."

Q. l totally understand that, as well. But my question is at the time you were doing it did you think that you-~that the effect of
misleading investors at that time? Not was you came to learn We'll get to that At the time?

A. Well, can you just clarify what you mean by "at that time“ which time?

Q. And this continues to go on. When does it occur to you in this progression that this may be as you called them, overrides?
A. l don't know exactly but l know initially there were , of course red flags given the nature of what we talked about

Q. Sure

A, An dit was l would characterize it as soon, shortly most likely within a few months

Q. Okay. So sometime maybe early 20127 would that be fair to say’?

A, That's fair

Q. You didn't know at the time that deceiving investors about the prices of securities was illegai?
A. What l am saying is it's fauir to say day one beinf the Plaford initial conversation, l did not know that was illegal at that point
is what i am saying
A. Right. Again, as l stated l grew to learn that there was wrongdoing and then eventually l grew to learn that it was illegal, but
it took initial steps of seeking counsel to even at that point highly suspect that there could be securities fraud l had to engage
external counsel to confirm that, to get ultimate clarification because as l believe you mentioned the seriousness of it. And
using the term "iilegai" is not something that l use lightly l needed an attorney's assistance And eventually l did knwm but it
was not soon
Q. But it is not such a complicated concept Ripping off investors you don't necessarily need an attorney to tell you that that's a
crime Am l right?
A. it's not a simple process in the context you put it possibly yes Buty in the nature of this case to learn from the beginning
that this doesn't seem right; to put a pattern together; to then, in fact, say yes there is wrongdoing to what degree l don't
know; tot then growing converned enough and troubled enough to consult and attorneyl without getting into specifics with
conversations with the attorney and i, to realize that this was in fact likely after consultation, again, with the attorney securities
fraud

The Court: Wait a minute. What was it that you were participating in doing that was in your view wrongful?

The witness l\/iisvaluing securities?

The Court: Pardon?

The witness Pricing l\/lismarking scheme

Q. When did you first retain any attorney in connection with your concers about overvaluing securities?

A. looked into a few limited referrals and that was one firm, l couldn't tell you when , likely early 2013, the first attorney thatl
engaged with on a formal manner and effectively hired was Joe Hamid at Debevoise which as late l\/iay/early June of '13, l
beHeve.

Q. Did you ever act with the specific intent to defraud investors?

The Court: Do you know what is'meant by "specific intent"?

The Witness: Would l--

The Court: l will put the questions just so we can move this along

l think you told us that you knew that the mismarkings that you were participating in were lies and were

likely to be furnished to investors yes?

The Witness: yes

The Court: And you understood that they would make investment decisions at least in part on that kind of
information, yes?

The Witness: yes,.

ii‘§;'

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 160 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00310 [lil.B2] Perj Plaford Defame
DATE: 09/30/2018 11:38:11 Pl\/l

its

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 161 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00320 [lll.BS] Perj Vandersnow General
DATE: 09/30/2018 11:38:24 Pl\/l

3. During trial, Non-Prosecuted Witness Vandersnow's (Princeridge Broker) testimony was riddled with perjury and misleading
statements

What year did you start working at Pricneridge?

l started working at Princerige in 2009

What was yourjob title there?

l was a salesman on the high yield distressed desk. (TR. P 477 in 24~25 to P 478 Ln 1~2)

Compared to UBS, how weil resourced was Princeridge
Princeridge did not have many resources (Tr. P 478 Ln 21~22)

For example have you heard of Reuters pricing service

|have

And what was it?

it's a service where you can go and get prices for securities

Did you have access to Reuters Pricing service at Princeridge?

l did not

Why not

l am assuming it was too expensive for the firm to purchase TR P 478 Ln 23~25 to P 479 Ln 1-8)

What is Bioomberg’?
Bioomberg is a service that people in our busienss used to get data and also to communicate with other customers or clients
(Tr. P 479 in 11-14)

Did your high yield desk at Princeridge have a sector specialty'?
We were mostly retail and consumer focused (Tr. P 479 in 20~22)

Did Princeridge trade in healthcare securities frequently?
Not frequently (Tr. p 480 Ln 3-4)

So regardless of sector, what type of securities did Princeridge trade in?
We mostly traded in high yield~~we mostly traded in bonds (Tr P480 Ln 5~8)

What about bank loans? Dod you trade in bank loans?
We did not (Tr p 480 in 9~10)

So by 2011, approximately how many clients did you have at Princeridge?
About 20. Tr P 480 Ln 24-25 to 481 |n 1)

How did \/isium become one of your clients?
l cold called them when l was given them on a list. (Tr. P 481 in 17-18)

Vou testified earluer that Princeridge was mostly focused on retail consumer. Why did you contact a healthcare hedge fund to

develop business
l\/laybe there is some crossover, there were names that were traded we can get business from. (Tr. P 481 in 22-25 to 482 in 1)

What kind of services generally did you provide \/isium?

We would provide them markets in the securities that we traded

And how frequently--when you say markets what do you mean’?

Bids and offers bids and offers in the security where we would buy them or sell them
is that similar to providing a price?

Correct

Or a ievel’? ii i%

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 162 of 272

TRULlNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

Correct
Or an lndication'?
Correct (Tr. P 482 in 11-23)

What about at month end?
At month end we would provide moth-end marks (TR P 483 ln 1~5)

Have you met Stefan Lumiere in person?

lhave

What if anything did you do with him when you met with him in person?

We would go out for dinner, drinks strip clubs just entertaining

And generally during those times when you saw hom, did you pay or did he pay?
c l would pay (Tr. P 483 ln 9~17)

Mr. Vandernsnow have you participated in any schemes with Stefan Lumiere’.7
l have

What did you do?

l provided unverified levels at month end to Stefan

When you say levels what do you mean?

Bids and offers or prices for securities (Tr. P484 ln) 2~8

What was your understanding of what these prices were going to be used for?
For month-end marks

Where?

in his portfolio

At what hedge fund

Visium (Tr P 484 in 13~19)

Were you completely hones with the F.B.i during that interview?

l was not.

What did you say that was not truthful?

At one point l said that l verfied the marks before l sent them over to Visium.
And that was faise’?

Correct lt was false (Tr. p 484 ln 6-13)

l\/lr. Vandersnow, do you have any agreements with the government?
lhave

What kind of agreement do you have?

| have a nonprosecution agreement TR P 485 in 19-23

And other than Visium, what kind of help would your clients typically ask for?
They would ask for marks on securities that we traded or give us a list and we would go fill in the ones that we knew where they
were trading (TR P 487 in 17-21)

And why come to a broker as opposed to some other source?
l'm not sere individually why they would do that l\/laybe because we knew where they were trading (Tr P 488 in 11-13)

So, for instance if a client gave you a list with ten securities on it and asked you for prices for each security, would you provide
a price for each security on that list?

l would only provide the prices if | knew where they were trading or of we were involved in the name TR P 488 in 24~25 to P
489 in 1-3)

And how would you know how much something was trading?

You would ask the trader or you would be able to go research it.

So if you didn't have personal knowledge or do research what would you do if a client asked you for a price and you didn't know
it’t7

l would just leave it blank (Tr4 P 489 ln 4»10)

ls that the way the process worked with every single client you worked with’?

ii

     

§

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 163 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

Ail of them except Visium

So let's talk about the month-end valuation process with Visium. What would typically happen at month end with Visium’?
They would call up or Stefan would call up and give me a list of names and tell me what prices he wanted for those names
(P489 in 14-19)

What did your employer, Princeridge expect you to do before providing the quote to the client?
To research them or verify that they were correct

Generally speaking were you familiar with the securities that Stefan Lumiere was asking you for prices about?
The majority of them l was not. Tr. P 489 in 25 to P 490 in 1-2)

And was Princeridge a market maker for any of the securities that Stefan Luimere was asking for qutes on?
l'm not sure they were for a few of them, yes (Tr P490 in 11-13)

So when Stefan Lumiere would ask you for prices for securities for month-end valuation, what did you do? Did you give him the
prices that he asked for?

l gave him the prices that he gave me.

Did you perform any due diligence or research on the prices that you gave him before you gave them to him

l did not. (Tr P 490 ln 17-23)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 164 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00321 [lil.B3]Perj Vandersnow-Thorell Brokers
DATE: 09/30/2018 11:38:41 Pl\/i

Defense Counsel failed to Provide Evidence to Contradict Government and Thorell and Vandersnow Allegations that
Princeridge and Janney l\/lontgomery are Bottom of Barrel Firm and Bucket Shop which was highly Prejudiciai and False

Summary:

The statements made by the Government and Thorell and assisted by Non-Prosecuted Witness Vandersnow in reference to
Princeridge and Janney l\/lontgomery were outiandish, false and prejudicial. Defense counsels failure to object to these
perjured statements and introduce evidence to the contrary cause such extreme prejudice to Petitoner Lumiere as to make his
trial completely unfair. Thorell took a term that Lumiere used out of context and not at all in reference to Princeridge or Janney
l\/lontgomery and perjured himself by claiming that Lumiere said these words about Janney and Princeridge The below
evidence supports that these firms are not as Thorell and the Government and Vandersnow allege lt is also clear by a
preponderance of the evidence that Thorell has examined the transcripts of recordings and fabricated a web of lies using select
words and phrases that Petitioner Lumiere had made on the recordings and taken them out of context to restate them in
completely different context

1) Princeridge Broker Dealer: (A122 P 1-3)

a. Princeridge was not a small bucket shop as evidenced on their website and by examining the firms history and
financiais. Princeridge is a majority~owned subsidiary of institutional Financial l\/larkets, inc ("iFl\/il") and provides
investment banking and capital markets solutions to institutional clients and corporations in Europe, Cohen & Company
offers clients a full range of financial and asset management services lFl\/il is a NYSE listed financial services company

specializing in credit-related fixed income investments

"Princeridge has a substantial capital base which supports our Sales & Trading capabilities as weil as our equity and debt
underwritings."

b. Princeridge has over 800 institutional clients and specialized in Fixed income and was founded by John Costas, former
CEO of UBS.

2) Janney l\/lontgomery Scott Broker Dealer: (A 124 P 1-13)

a. Janney is a sizable firm with over 180 years experience providing comprehensive financial advice and superior service to
individuals families corporations and institutions lt carries an A+ Rating from Standard and Poors.

"Janney l\/iontgomery Scott LLC is the largest Philadeiphia based full-service financial services fir,. Janney is a
subsidiary of the Penn l\/iutual Life insurance Company with holdings of over $65 Billion. We have 107 offices with the
majority in various locations along the East Coast."

b. Taxable Sales & Trading which includes corporate bond sales both investment grade and high yield

"Offices located in Philadelphia, New York, Boston Chicago Dallas and a network of over 700 retai|; and institutional
Financial Advisors working from over 100 offices Janney's Taxable Sales & Trading Group has unparalelied experience
resources relationships and dept of knowledge to transact in all markets"

" Our Taxable Fixed income Sales and Trading desk provides institutional customers with the tools and support necessary
to successfuliy execute investment strategies in a wide range of fixed-income markets including government agencies
mortgage-backed securities corporate bonds preferred and other fixed income instruments"

" Our research team provides fixed income strategy commentary and credit research on corporate and municipal bonds
to support our institutional client and provide value-added advice and insight"

“ Janney Ranked by The Bond Buyer"
Philadelphia, Pa.-October 15, 2013~ Janney l\/iontgomery Scott LLC (Janney"), a leading full-service wealth

fits

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 165 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

management financial services and investment banking firm headquartered in Philadelphia, Pa., today announced that the
firm has been named to The Bond Buyer's 2013 list of "Top Senior l\/lanagers"; Competitive lssues" and "TOp Senior
l\/lanagers: Small issues " published October 2, 2013, ranking #10 and #8 respectively

c. Universe: industry knowledge and sector coverage Janney has coverage of multiple sectors including healthcare which
the Government claimed that Janney would not know where anything is valued The Government‘s arguments are solely
based on a lie by Thorell and not based on any evidence of fact

l-lealthcare:

Biotechno|ogy
Diagnostics

Life Sciences Techno|ogy
Specialty Pharmaceuticals

i;iki

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 166 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV~C-A

___________________________________________________________________________________________________________

FROl\/l; 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00322 [lil.B3 (k) Pt2] Perj Vandersnow General
DATE:09/30/201811:39:02 Pl\/i

k) Vandersnow falsely stated that he did not trade the majority of the names on the list of securities that he had given pricing
levels to Visium.

Some of the names on the list did not trade as they were restricted and had separated classes But that does not mean that
Vandersnow could not have accessed or determined a fair value to them based on discussions with Visium, with other
bondholders or speaking to interdeaier brokers or his traders or other institutional salespeople at Princeridge There were
names on the lsit that he would have at the time been able to price by checking with interdeaier brokers his traders bioomberg
runs etc, which included names such as BlOS 10.25 which he claimed not to know what they did. This is irrelevant to pricing
There is no requirement to know what a company does to look up a price in your system or ask around The function is no
different that going to yahoo finance and typing up a stock ticker for a real time quote except that the quotes or levels in bonds
are not live or actionable butjust indications These indications may be stale (old and not updated) or not accurate Any
professional in the distressed debt or high yield area would be able to testify to this Defense Expert Tawil who was not called
to testify would have been able to explain these issues as facts ( Evidence Princeridge bond runs do not have access to as
defense counsel failed to subpoena; Expert witness Tawil testimony See A130)

lists

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 167 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/|: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00323 [lil.B3] Perj Vandersnow general
DATE:09/30/201811:39:16 Pl\/i

3. Vandersnow Perjury:
Vandersnow mislead and lied to the Court by the foilowing:

On Direct:
Q. What year did you start working at Princeridge?
A. l started working at Princeridge in 2009
Q. What was your job title there’?
A. l was a salesman on the high yield distressed desk.
l-lowever, according to evidence obtained it is clear that Vandernsnow attempted to dumb himself down to appear like a small
shop. However evidence shows he was the Chief Operating Officer (COO) of Corporate Bonds (A123)

Q. Compared to UBS, how well resourced was Princeridge
A. Princeridge did not have many resources
Q. For example have you heard of Reuters pricing service?
A. l have
Q. And what is it
A. it's a service
However evidence is clear that Princeridge was a mid-sized investment bank and broker dealer founded by the former CEO of
UBS and was a subsidiary of a publicly traded company lFl\/il. it was also very well resourced and sizable with a focus in fixed
income products (A122)

a. Ailuding that the Princeridge start-up firm was a small firm set up by Vandersnow and some of his friends at UBS, had
only 15 clients primarily traded only Consumers and Retail bonds and did not trade Loans or healthcare bonds

Fact: Princeridge was set up by the Ex~CEO of UBS, had hundreds of employees just in the bond trading division which is
quite large by any standard had a large asset management division with Billions under management had investment
banking services for middle market companies had over 800 institutional clients and had access to Bioomberg which is the
bond trader and salesperson standard not Reuters. Reuters is primarily known as an equity platform that costs less than
Bioomberg and does not have nearly as much analytics as Bioomberg Any bond salesman or trader would testify to
Bioomberg being the stardard for analystics, sending bond runs ( for adverstising levels indications which is primarily to
drum up business and get involved and actual markets which are sent out by brokers only when they get a firm order). The
government claiming this was a bottom of the barrel firm and bucket shop was completely false and prejudicial.
Additionaily Princeridge sent out bond runs and advertised bonds in every sector including Technology, Healthcare
industrials, Consumers Financials and notjust Retail and Consumer companies This was a lie that could be proved by
simply having access to Princeridges advertised bond runs Additionaily their website mentions all the sectors that they are
involved with As for the statement that Princeridge did not trade loans the website clearly advertises that they do and that
every bank and broker has the ability to trade loans

b. Stated that he did not recall what the companies did on the list, USON Escrow, BlOS, ATl, CMED and the government then
insinuating that they could not possibly look up pricing or check pricing on these This is completely false an irrelevant and
misleading

Fact: Whether he recalls now what these companies did 3 years after having left the business is irrelevant ln none of
these situations was he asked to do in depth fundamental analysis or ascertain what these companies do for revenues That
is completely irrelevant A bond salesman does not need to know what a company does for revenue or know their revenues
location, etc to look up a ticker on their bioomberg check with their trader, check with an institutional brokers broker,

speak to other customers involved in the name or in the scenario where very liquid simply look to Bioomberg quoting to
price it. Ail a bond salesman needs is to have a phone a bioomberg know the ticker, coupon or cusip identifier to
investigate the price This is where Creizman proved ineffective by not cross examining him on these issues or Plaford or
Thorell or i\/liigram from l\/|arblegate. This would be the standard protocol for any reasonably liquid security or slightly illiquid
security (See plaford Perjury Cl\/iED directing class see Brook 3500, See brook recording on Cl\/lED)

ct Stated that he "did not recall" whether Lumiere discussed his models research on this issues with him such as with USON
Escrow, CMED Directing Class ATl, Nebraska Book, Sevan l\/iarine. This statement simply states that he is saying he does

iii?s;?z

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 168 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

not recall. The government then misstates this fact to mean that he stated that that l_umiere did not discuss these This is
a plain error and false statement by prosecutor and the question was meant to mislead the Court

Fact: For USON Escrow, and Cl\/lED, Vandersnow would not be able to rely on the ticker or identifier as the pricing services
do not track these situations correctly USON Escrow for example was a litigation right leftover from a merger between
USON and l\/ickesson. Vandersnow was at the time familiar with the situation that $40 million was left into escrow account
for payment to bondholders should they win the lawsuit This was explained to him and he was also given the names of the
other creditors on the committee as well as the lawyers involved from Stroock Stroock and Lavan in order to fact check,
There was also a public docket that would have tracked the litigation l-le was also kept aprised of the new developments
such as settlement offers made by l\/chesson. l-lis lack of recollection now in Court under a non-prosecution agreement and
responding to a question as to his recollection simply misleads the court Vandersnow was also given similar information on
ATi and Cl\/lED directing Class and Nebraska book. (Summary)

d. Claimed that he did not have Reuters because he assumed Princeridge could not afford it and made the allusion that
Reuters was the benchmark pricing service for Bonds This was perjured and misleading testimony and prejudicial by the
prosecutor.

Fact: Bioomberg ( and not Reuters) is the bond salesman and traders standard for analytics sending out bond runs getting
pricing which comes from bond runs from brokers brokers (which was never explained), or communicating with their traders
and other clients as well as looking up company information, financials, historical pricing live trace trades etc. Vandersnow
did not mention the prosecution failed to alert the court to these facts and defense counsel did not ask any of these
pertinent questions on cross examination because he did not understand the processes or securities which he admits Any
bond salesman, especially in high yield or distressed knows as an expert would have been useful to testify to, that getting an
estimate on bond pricing comes from discussions with clients their traders and from feeds and/or discussions with brokers
brokers such as lCAP which act as a middleman between all brokers and dealers Therefore, through this relationship with
the largest brokers brokers lCAP and GF|, Princeridge would have been able to get access to any pricing indications in the
matter of seconds for securities that were liquid or slightly illiquid

indicated that he did not recall if l shared any models valuations analysis with any of the names for which he provided
Visium with quotes

e) i-le stated that l was the Portfolio manager of the Credit Funds This was false

Fact: l was not the Portfolio of the Credit Funds l had told him upon him asking me in 2009 how it worked between Plaford
and myself to which l stated that l have my own portfolio in Global and Plaford‘s portfolio is in Credit but that l helo chris out
as an analyst for the Credit Fund as well and share investment ideas with him.

Not once in any of the phone calls did Lumiere ask him to spit back numbers Vandersnow was asked to check numbers that
Visium and Plaford had determined to be fair value and corroborate whether they seemed reasonable to him and to check on
them There is a material difference between the two. if Vandersnow chose not to do his job and investigate the numbers
out of lazyniness that is not a crime if he assumed that the levels indicated by Visium seemed reasonable Should he have
been more diligent Yes. But one cannot go down the chain and blame another person for another one's inaction or laziness
which is exactly what the government did do.

f. Vandersnow stated that he cold called Lumiere Visium had a relationship with Princeridge already Lumiere

never requested to add Princeridge to its vendor list Lumiere had been contacted by a trader who was at Princeridge that
l_umiere had previously dealt with at l\/lorgan Stanley lt is this trader that introduced Vandersnow as the new assigned
representative to the Credit Fund when Lumiere was helping more actively with trading for the Credit Funds in 2009.

g. Vandersnow failed to mention and the government failed to bring up a material fact that Plaford was in room when Plaford
asked Vandersnow for quotes and told him that they were for internal purposes only not for audits and that Visium could
even provide him with Visium‘s estimates as an indication if that would help them, to which Vandersnow responded “that is
fine." Vandersnow never said that he thought anything was wrong with it and never told Lumiere that he wasn' t checking
the numbers.( See Plaford Perjury g)

h. Vandersnow stated that Lumiere asked him for the same prices to be spit back and that he knew they were for marking
Lumiere's Book. This statement is false on 3 points 1) Not once including the few recorded conversations Lumiere had made
does Lumiere ask him to send the same numbers back. And 2) Lumiere never told him that the Credit Fund was his book,
which the evidence supports that it was clearly not and 3) Lumiere never told him that it was for marking the Credit Fund (See

i@iij

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 169 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

Plaford Perjury g).

Fact: Lumiere clearly states on every call that Vandersnow should check this prices that Visium determined to be fair value and
to let him know if he disagreed with any of them. Only now that Princeridge admits that he did not do his job to check them,
does he state that Lumiere asked him to send the same prices back. However, on cross Vandersnow admits that Lumiere did
not pressure him to give the quotes and Lumiere did not tell him to come back with the same price So his story changes to
suit the government theory which is a lie. Lumiere asked him only to send back quotes for the names while presenting Visium‘s
estimates of fair value as an aid only to check the prices as Lumiere had been instructed by the firm partners Ail that is known
is what Plaford told Lumiere and Vandersnow which was that the quotes were for Visium's internal purposes and for estimates
which was confirmed by Steven Ku, CFO in the Thorell recorded statement (See Thorell perjury and see Thorell-Ku Recording
and transcript)

i. Vandersnow falsely stated that he and Lumiere socialized regularly at bars benefits and strip clubs

This is simply false Lumiere had only met with Vandersnow on 1 occasion at a meet and greet with members of Princeridge
team. See Thorell perjury ()

j. Vandersnow falsely stated that an indication, a level and a quote and a market are all the same the price at which a broker
will buy a security and sell a security A market and an indication, quote and level have different meanings in the vernacular of
wall street which Vandersnow knows all too well having worked at UBS and having the tenure on wall street as he had

aa) A market is a firm price which in bond runs is identified with the letter l\/l and a size for the side where the broker is axed
(meaning has a live order) For example lBl\/l 4 1/2 101-102 2x2 l\/l would be a market of 101 bid and 102 offer and broker is
indicating that he would buy up to 2 million notional at 101 or sell 2 million notional at 102.

bb) an indication is a run that a trader puts out where he may have been involved in the pastor would like to get involved An
example would be: |Bl\/l 41/2 101-102. There is no size attached , this means that it could be 101-102 or it could be stale and
be much higher or much lower.

cc) A level or quote in bond vernacular: is similar to an indication but may be stale also or might be in touch with a buyer or
seller, but the level is a guess

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 170 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere, Richard
SUBJECT: SL00401 [lV.AB] Perj FBl and Government
DATE: 09/30/2018 11:39:31 Pl\/l

lV. Government Perjury and l\/lisstatements Permeated the indictment l\/lotions, Trial, Post-Trial l\/lotions and Sentencing

Argument: An agent of the FBl is an agent of the United States Government as such must be held to integrity and truth. The
Prosecutor is also an Agent of the United States Government and held to the same standards and is bound by truth in seeking
justice [lnsert Case Law] l-lowever in Petitioner Lumiere's case FBl agent Callahan and the Prosecutors failed to uphold this
standard by using perjury and manipulation to deceive the court about his investigation and about the Petitioner.

A. FBl Agent Callahan Committed l\/laterial Perjury and Promoted l\/laterial i\/lisstatements in the Filed Complaint indictment
During Pre-Trial l\/lotions, Throughout the Trial and Post-Triai

1. Examples of Agent Callahan's Perjured and l\/lisleading Testimony

a. Agent Callahan first indicated that all the evidence imaging began on the evening of Feb 26th 2014, then stated that all 3
computers CD Roms, and flash drives were imaged on "approximately l\/larch 11th, 2014", which was a lie and a show of bad
faith_by Agent Callahan which was later uncovered on cross (A23: Doc 38~1 TR P 5 Ln 14-19; A24 Doc 38-1 TR P 6 Ln 2-6)

b. Agent Callahan and Prosecutor stated that Agent Callahan simply "be|ieved that additional recordings existed" based on
his investigation on not due to Lumiere telling him that other "hard drives" were missed during the execution of search warrant
in an effort to quash Lumiere's Good Faith These perjurious statements are a show of FBl Callahan's and Prosecutor's bad
faith (A25-A26: Doc 38-1 TR P8 in 5-25 to Doc 38-1 Tr P9 Ln 1-4; A27-A28; TR P 28 Ln 18-25 to TR P 29 Ln 1; A29-A30: Tr
P952 Ln 22-25 to P953 Ln 1-; A30: Tr P953 Ln 11-13)

c. Agent Callahan stated that he was not required to follow any protocols and that FBl did not have any protocols in analyzing
electronic evidence and that FBl‘s practice was to review before imaging of electronic devices and that he reviewed without
before imaged, (A31: Doc 38-1 Tr P10 Ln 12-18; A32: Doc 38-1 TR P 7 Ln 15-22; A33: Doc 38-1 P 14 Ln 2-7; A34: Doc 38-
1:TR P 19 Ln 5-7; A34-A35:P 19 Ln 19-25 to P20 Ln 1-2; A34: Doc 38-1 P 19 Ln 11-13 No memorialzing ;A36: Doc 38-1 TR P
21 Ln 2-5 of USB; A37: TR p 40 in 18-22; A38: P41 in 3~5; A38:P41 Ln 6-10 eliminates i\/letter; A:39: Ganias Protocol)

d. Agent Callahan and Prosecutor stated and mislead the court by stating that all electronic evidence was reviewed fully
between from Feb 26th, 2014 to i\/larch 20th 2014 where in fact the Agent later admits that he just went through Lumiere's
personal lphone (which contained no files or folders) only on the afternoon of the search and that he only reviewed the other
electronic evidence after they were imaged which was not complete until after l\/larch 18th to l\/larch 25th timeframe which was
after Lumiere's Proffer session Agent Callahan also admits that he only reviewed the rest of evidence for several hours over a
1 or 2 day period and not the entire month as alleged by prosecutor (A24, A32, A25 : Doc 38-1: TR P 6 Ln 21-25 to Doc 38-1
TR P 8 Ln1-4;A26,A31:TR P 9 Ln 18-25 to TR P 10 Ln1-5;A26:Tr P9 Ln14-20;A26:Tr P9 Ln 22-25; A40; Tr P13 Ln 21~23;
A41: Tr P15 Ln 9-12; A42: Tr P22 Ln 12-25; A43: Tr P23 Ln 10-20; A43: TR P 23 Ln 22-25; A44: TR P 37 Ln 16-25; A37: Tr
P40 in 1-17; A38: Tr P41 Ln 17-25; Tr. where Agent states that he reviewed the evidence over this period; A: Transcript on
cross where he admits he reviewed all of it over only several hours over one or 2 days after they were imaged)

e Agent Callahan stated that he was not notified and was not aware of any other lawyers or potentially privileged materials in
the evidence (A45-A46: Doc 38-1: Tr P30 Ln 5-25 to P 31 Ln 1-15; A47-A48: Tr P32 Ln 22-25 to Tr P33 1-19; A49: Email from
Knuts to AUSA Zach Feingold on Feb 27th, 2014 prior to any review of files or foiders; A50: Email from Udeii to AUSA Zach
Feingold with list of Attorneys on l\/larch 11th, 2014 prior to any review of files or folders: A51: Thorell-Lumiere #1 Recorded
Transcript while working with FBl Dec 2013, A52: Thorell-Lumiere #2 Recorded Transcript while working with FBl Jan 2014;
A53 Thorell Lumiere #3 recorded Transript A54: Thorell Lumiere Bar Recorded Transcript July 2013)

f. Agent Callahan stated that Lumiere requested specific belongings back but not all of his belongings which is false since
Lumiere stated to Agent Callahan that he wanted all of it back as soon as possible Then Government asserts to the Court that
Lumiere never asked for his belongings back by leading misleading testimony from Agent Callahan (A23: Doc 38-1 TR P 5 Ln
19-22; A24: Doc 38-1 Tr P6 Ln 11~13; A55: Doc 38-1 Tr P11 Ln 5-9; A38, A56: Doc 38-1 P41 Ln 25 to P42 Ln 1-3; A57 P43 Ln
4-10)

g. FBl Agent Callahan and Prosecutor stated that Lumiere volunteered the hard drives and voluntarily singed Consent to

llé

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 171 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Search during l\/lotion to Suppress hearing however when he came to trial told the court that Lumiere did not volunteer this
evidence but that he "had to comply" in order to deny Lumiere's "Good Faith" A26: Doc 38-1 TR P 9 Ln 1-13;A30: TR P 953 Ln
3-9; A58,A59 Consent to Search Forml-iowever Government states that Lumiere delivered and consented them in Pre-trial
motion to suppress

h. FBl Agent Callahan stated that the government was in a cooperative posture with Lumiere only through April 15th of 2014,
the date that Lumiere signed Consent to Search This is a show of bad faith on the part of the FBl and a complete lie as the
government had set up a proffer session with Lumiere after that date and had offered Lumiere a reduced plea of l\/lisprision of
Feiony at least and up to September 8th, 2016 and later as Lumiere‘s subsequent counsel stated that the government was
simply trying to get Lumiere to help them go after Jacob Gott|ieb and Steven Ku. Additionaily FBl Agent Callahan on the date of
Lumiere's arrest in 2016 told Lumiere that it was not too late to cooperate with the government (A43:TR P 23 Ln 22-P24 Ln 1-
18; A60: Creizman memo with Naftalis 9/8/16

iv Did not present Lumiere with Rider to Consent to Search Form that Lumiere signed (A28, A45: Doc 38-1 P29 ln 16-25 to
P30 Ln 1-4; Consent to Search Document 2nd page with Rider language was never presented or explained to l\/lr. Lumiere as
counsel Udeii was not present)

B. The Government prosecutors and District Attorney Knowingly and Repeatedly l\/lade l\/laterially False Statements of Fact and
of Evidence in the Complaint indictment Pre-trial Hearings, Throughout Trial and Post-trial:

1. Examples of Prosecutor l\/listatements Throughout Prosecution of Petitioner Lumiere

a. Government prosecutors told Lumiere through his attorneys that they wanted Lumiere to cooperate with them to go after
Gottiieb, Plaford and Ku, but wanted Lumiere to make a false statement which Lumiere refused to do. lt is only then that the
government threatened that they would build a case against Lumiere if he did not cooperate and then made good on their
threats and switched Lumiere from Subject to Target (check notes)

b. Prosecutors doctored a material recording or overlayed a separate recording during trial with heavy typewriting in order to
falsely claim that Lumiere could not have believed that the brokers were checking the quotes since alleging that the quotes
came back instantaneously which was false Origina| recording had no such audible typewriting and quotes were returned
hours after Lumiere had requested them.

c. Falsely stated that recordings stated things that it did not (P14 in 21-23; p18 in 1-2; P18 in 3-7; P972 in 4-5; P975 in 3-5;
P978 in 5-14; P978 in 23-25; P979 in 2-3)

d Prosecutors oversimplified the case to the point where their allegations were false and the prices they said should have
been used would have been a crime P 972 in 16~18
1) Stated that investors were told that all assets were indenpendantly valued with no input from the investment team
P7 ln6-10;P7 in 23-25;p11 in 19-21; p15 in 9~11; p973 in 2-6;P973ln15-19;P97415-19
2)Stated that "Estabiished pricing sources were reliable and trustworthy P 958 in 9-15;

e. Stated that Agent Callahan had examined all phone records when in fact he was only instructed to examine cell phone
records and claimed Lumiere called brokers personal cell phones from his personal cell phone which was a lie.(Tr P979 Ln 11-
15; P980 ln 1)

f. tied about Jindra employment by government which started in 2015 and not within weeks of trial so that they could delay
delivery of exhibits with thousands of reference spreadsheets to evening before triali

g. Falsely stated that knowingly false facts about Lumiere's position at Visium with respect to Credit Fund:

1) Lumiere was a l\/loney l\/lanager and Hedge Fund manager and that Visium was Lumiere's Hedge Fund and that Lumiere
was a portfolio manager in the Credit Fund (P3 in 16-18; P3 Ln 19-21; P3 Ln 23; P4 Ln13,P5 Ln 21; P5 Ln 23; P6 Ln1;P6 Ln
4; P6 Ln 19-20; P9 Ln10;P9 Ln 19-20; P975 Ln 14-22; P975 Ln 23-25; P976 in 2-4)

2) investors were his investors and he took people's money and that he lied to these investors (P4 Ln 20; P5 Ln 7; P11 Ln
24; P13 Ln 23-24; P972 Ln 6-8; P972 Ln 18; P972 in 20-21)

3) Lumiere was the l\/lastermind behind Visium‘s scheme and "lt started with Lumiere“ (P976 Ln 9-12; P977 Ln 14-20)

4) Stated Lumiere's alleged conduct occured over years and beyond his departure from Visium in April 2013 (P4 Ln 4; P1O
in 8-9)

5) Stated Lumiere was greedy and his motive was to line his own pockets ( P972 Ln 18)

1317

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 172 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

h Valuation process and Pricing: Prosecutors falsely claimed that

1) Lumiere corrupted the valuation process and marked the portfolio and that he originated overrides

2) Lumiere told brokers that he wanted the same prices spit back

3) That Lumiere knew that the brokers did no research whatsoever (P980 ln14~15; 980 ln18-19)

4) That Lumiere did not discuss his research with the brokers

5) That Lumiere did not believe the values that he was giving to brokers P11 in 13-14; P960 in 1-10; P 974 ln2~7; P 974 in
20-25; P975 in 1-3

6) That the brokers sent back the quotes simulataneously

7) That brokers had no idea what assets were worth and no ability to look into them because they worked at bucket shops
and that they were not independant brokers since Lumiere controlled the brokers and that they did not make markets in any of
the securitites.

8) Overstated the number of securities that Visium (not Lumiere) overrode and that Lumiere got all the phony quotes and
gave them to Thorrell. 977 ln 19-20; 982 ln25 to 983 in 1-7

9) Stated that "Friendiy brokers were all Lumiere's buddies and worked at Low level, bottom of the barell bucket shops that
Lumiere controlled as the Puppetmaster( P9 in 17-18, P976 ln 23-25 to 977 in 1-4; P 979 in 8-10; p9 in14-16; p11 in 11-24)P9
in 16-17, P 9 ln 4; P 91n 10-14; P 16 in 11; P 981 Ln 6-8; P 981 Ln14-17;P 981 Ln 22-25 to P 982 Ln1-3) (P1O in 9-10; P11
in 1-3; P 11 ln 23-24, P 972 in P12ln1,P 972 Ln1-4,p972|n11-12;p974ln11-14;P975ln 6-9; in 20-23; 976 in 18-21; 976 in
23; 977 in 25-p978 ln 1-2; P9 in 24-25 to P1O ln1, p10 in 24-25, P15 in 15-16; p16 1-4; p16 |n 6-13; P 976 in 5-6; 977 in 5-11;
980 in 2-10)

i. Falsely claimed that the value of assets were inflated by tens of millions of dollars and that tens of millions of dollars of
losses were incurred by investors as a result of the fraud by pension funds (P14 in 24-25 to P14 in 1-3)

j. Falsely stated Lumiere's responsibility for all of the mismarked securities and that "phony quotes" was initiated by Lumiere to
cover up his losses and wanted to get paid on them and that the securities
1) lt was Lumiere's decision to invest in ATi and Lumiere was in charge and responsible for ATi
2) Cl\/lED was one of Lumiere's securities and he played a large role in C|\/lED (P978 Ln 14-17)
3) Lumiere was looking to get paid on all the securities on the list PNL Contribution and they were all his and ali mismarked

and that Lumiere lined his pockets from fraud (P14 in 3-5; P972 ln 18; P978 in 1-4)

k. Stated that Lumiere valued ATi at $79 when an independant valuation service valued it at $7.50 when in fact this was
knowingly false P1O ln 19-22; p11 in 19-20

l. Stated that Lumiere knowingly purchased Cl\/lED bonds at inflated values to corrupt the valuation and that Cl\/lED Bonds
were trading at 30 when they were purchased at 43 on l\/larch 23rd 2012 in order to mark the book (P12 in 17-21; P12 ln 23-25

to P13 in 1-2; P13 ln 3to ln 9)

m. Falsely stated that Thorell came forward to do the right thing and was the first to come forward to report wrongdoing (P 14
in 8-16; P16|n19~21)

\
.J
/~ ‘,

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 173 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00402 [lV.B2 Pt2] l\/lisconduct~Fal Statements
D/-\TE: 09/30/2018 11:39:44 Pl\/l

2. Examples of the Government‘s Use Ambiguous Questions and incorrect Responses and Where they l\/lade l\/laterial
l\/llsstatements in Opening Statement, Summation, Rebuttal about: 1) Lumiere's role in the Credit Fund, 2) Lumiere's
Compensation, 3) Statements that Lumiere l\/lade on Recordings 4) Actuai Evidence Presented, 5) Actuai Evidence that Exists,
6) The securities for Which Lumiere was Responsible for l\/lonitoring (especia|ly /-\Tl, Cl\/lED)

a. "First he manipulated and corrupted the independent valuation process at Visium‘s credit fund; second he misvaiued
' scurrilities in that fund to inflate their values and as he told you in his own words during this trial
By doing so, Defendant lied to investors about the fund's valuation process and about the fund's actual performance (Tr 972)

b. "But this is really a very simple case. He told lies to investors to line his own pockets. This includes that Lumiere and the
credit team were secretly the source of the valuation of securities in the fund (Tr P972 in 16~17)

c. "Also, that Lumiere and the credit fund fraudulently overrode independent third party prices to boost the fund's performance
Now the third category of evidence shows that the defendant knew full well that what he was doing was wrong

d. "There can be no dispute that the defendant was secretly pulling the strings behind the scene pulling the strings with the
valuation process to inflate the valuation of the fund." (Tr P974 in 11-14)

e. "That Defendant knew that Visium had promised investors that the valuation process was going to be independent from the
investment team." (Tr P974 in 15-17)

f. "He proudiy advertised it on all of his e-maiis from 2011 to 2013.
You also heard evidence that he managed a hundred l\/lillion dollars on his own, a hundred million dollars worth of distressed

debt." (Tr P975 ln 22-23)
g "Ladies and gentlemen, that's an easy question You're New Yorkers. You have common sense." (Tr P974 in 24-25)

h. "Of course the defendant knew what he was doing was wrong You heard it from witness after witness You saw that in
document after document You heard the defendant in his own voice on those recordings admitting he knew what he was
doing." (Tr. P 975 Ln 1-5)

i. "Lumiere was the No. 2 guy He was also a portfolio manager and an analyst." (Tr P975 in 15-16)

j. "So let's talk about how this fraud began lt started with the defendant Let me say that again This scheme started with the
defendant, Stefan Lumiere You heard during this trial that he was bad at his job. He was a lousy portfolio manager.
He needed a way to override those independent prices that showed the truth, the independent prices from Reuters.
Lumiere called his buddies at those friendly brokers you heard about Remember Jon Brook at Janney l\/lontgomery Scott
Vandersnow at Princeridge and l\/latt O'Callaghan These brokers worked at small, bottom of the barrel wall street firms that
were happy that a big time portfolio manager was willing to talk to them Then Lumiere told them the prices or the levels that he
wanted and the brokers just shot those prices right back to him." (Tr P976 ln-check this)

k. "The fraud grew from there Plaford loved what Lumiere had figured out." (Tr P 977 ln14-15)

l. "So Lumiere and Plaford mismarked their positions to try to make money to get these huge bonuses and also to keep their
high-paying jobs." (Tr P978 in 1-3)

m. "Lumiere and plaford were mismarking the value of securities from the beginning because the defendant actually told you
that in his own words. The defendant said that he and Plaford were mismarking stuff from the beginning ,since 2011. There's
just no ambiguity there.“ (Tr. P 978)

n "Defendant was in charge of ATi and played a large role in China l\/led." (Tr P978 in 16-17)

o. "Lumiere also told you that he and Plaford falsified marks levels performance." (Tr P978 ln 23-25) Ex 1220
l .Zt¢i

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 174 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

p. "These brokers worked at so called bucket shops." (Tr you in 8-9)
q. "He generally called these brokers using his personal cell phone on their personal cell phones." (Tr P 979 in 11-13)
r. "it was lumiere who made the calls to either Brook, Vandersnow or O'Callaghan He used his cell phone."

s. "The call starts at 1128 They're on the phone for nine minutes and a series of emaiis come from Vandersnow. The first one
two minutes later. (Tr P980 18-19)

t. "They're literally sending them back while they're on the phone." (Tr P980 in 20~21)
u. "We also showed you the series of exhibits and phone calls , on the left is government exhibit 1010. These were the notes
that were found in the defendants apartment." (Privileged content that the government agreed not to introduce yet Creizman

stipulated to it without paying attention)

v. "He also said he did no work, no diligence or research on the prices He just sent the prices right back to defendant He also
said this is key the defendant never told him anything about his own research."

w. "You saw example after example as the SEC economist testified of the massive manipulation that Lumiere was
engineering." (Tr. P984 in 13-15)

x. PNL reference ( Check this) (Tr P985 l_n 15-21)

y "Who mismarked them? The defendant? (Tr (P 987 Check this) l_n 22-25)
zt "387 overrides overjust a year and a haif" (Tr P 987 ln 11-14)

aa."Cl\/iED was trading in the low 30s (Tr P 989 ln 13-18: check this)

ab. "When you pay more for something your doing it to manipulate the price and that's a crime." (Tr P989 in 22-24)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 175 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00403 [lV.C Pt1)] Perjury-FBl Bad Faith
DATE: 09/30/2018 11:39:56 Pl\/l

C. FBl agent Committed Perjury and i\/lisled the Court in Both Pretrial Hearing of l\/iotion to Suppress and
during Trial for the Purpose of Preventing Evidence Suppression well as to Quash Petitioner Lumiere's "Good Faith" Defense

Law: FBl Agent and Prosecutor are upheld to a standard of truth Both of these individuals purposely misled the court by
misstating facts and using trickery to trick the court into believing that the FBl agent acted in good faith when it is obvious
he did not Attorney Creizman failed to pick on distinction of the misleading testimony due to his lack of focus and
inattentiveness. Lumiere told Creizman of the perjury and Creizman admitted stating "l forgot the facts of the story but
we don't want to accuse the FBl of perjury in pre-trial motions when we can do so in trial in front ofjury", This issue was
paramount for motion to suppress argument yet

1. l\/lotion to Suppress Hearing on Oct 19th 2016, FBl Agent Lied and l\/iisied the Court

Agent with assistance of the Prosecutor about the search of the files knowledge of privileged communications and knowledge
of any other attorney that Lumiere had worked with.

Direct:

Q: And approximately when were those devices imaged by the F.B.l.?
A: Approximately l\/larch 11th, 2014

(Doc 38~1: TR P 6 Ln 4-6)

Cross:

Q: Can you approximate when you began reviewing the HP laptop?

A: That would have been within one to two weeks of l\/larch 11, 2014, when l submitted the request to have them imaged
(Doc 38-1:TR P 16 Ln 23-25)

FBl agent lied here, because he had only made the "request" to have the computers and hard drives imaged on l\/larch 11th,
2014 as seen below on cross examination whereas he states on direct that they "were imaged" approximately May 11th, 2014.
(See below on cross)

Cross:

Q: "And all three of those computers were imaged on l\/larch 11, 2014, is that correct?
A: The process began on that date

Q: The imaging process began on that date

A: Correct."

(Doc 38-1: TR P 15 Ln 21-25)

Additionaily the FBl agent lied here when he stated that he had begun the review on Feb 26th the day of the search and had
gone through files and folders and recordings The fact is that there was no review on any files folders recordings until after
they were imaged if at all which would have been after May 18th, 2014 to May 25th, 2014 time frame at the earliest which would
have been after the defendant's proffer on i\/larch 17th, 2014.

Cross:

Q. And in this case did you review electronic files before they were imaged?
A. Yes

(Doc 38-1: TR P 14 Ln 5-7)

First he says that he did review the electronic files before they were imaged and then he states the direct opposite lt is likely
that Agent Callahan had been coached for these response by the government in an attempt to mislead the court states that he
did review them earlier than he later admits:

Cross:
Q: Now did you start to review these seized computers before they were imaged?
A: No .
117
l ’ l

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 176 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

Q: When did you start to review the three--the computers any of the computers?
A: When the imaging was complete

Q; Do you know when that was’?

A: Within--probably within a week of l\/larch 11, 2014, maybe two weeks

(Doc 38-1: TR p 16 l_n1-9)

Direct:

Agent Callahan, did there come a time when you began to review the electronic evidence’?

Yes

Q. For shorthand l am going to refer to electronic evidence as the evidence that we just discussed that was taken from the
defendant's apartment

A. Yes

Q. Approximately when did you begin that review?

A. The evening of the search

Q. That's February 26?

A. Yes

Q. What general techniques did you use to review the evidence?
A. l was manually going through file folders looking for documents and other recordings in evidence

Q. Did you locate evidence responsive to the search warrant?
A. Yes
(Doc 38-1 TR P 6 Ln 23- P 7 Ln 1-25)

Agent Callahan is not acting in good faith and is purposely deceiving the Court and the defendant FBl Agent's likely
explanation is that he will likely state that he reviewed the files and folders of Lumiere's personal cell phone only the evening of
the search, however the cell phone did not contain files and folders lt only contained personal emaiis So Agent Callahan is
being purposely manipulative and not forthcoming '

On direct examination by Prosecutor Naftalis FBl agent stated that he did believe additional recording might exist other than
those found however as per the timeline above this would have been impossible as Agent Callahan had not even reviewed the
computers if at all, until after the proffer session where he stated that he told Lumiere's Attorney Udeii that he believed other
recordings might exist and that he wanted them. The only feasible answer is that Agent Callahan learned of the additional
"hard drives" that he missed in the execution of the search warrant directly from Lumiere at the proffer session

Direct:

Q: Based on your investigation, did you believe that additional recordings might exist--

A: Yes

Q: Other than those that you found?

A: Yes

Q: What if anything did you do with respect to that request and the existence of recordings?

A: l\/lr. Lumiere came in for a proffer session, we had a conversation with his attorney at the time and let them know that we
believed additional recordings existed and asked that they be produced to the government

Q: And when you said say that l\/lr. Lumiere came in for a proffer session, do you recall when that was?
A: l believe that was l\/larch 17th, 2014

(Doc 38-1:TR P 6 Ln 4-6)

Now as for review of the materials defense and Petitioner believe that no actual review was actually done given the time Agent
Callahan actually allegedly spent " A couple of hours over a one or two day period" and the shear number of folders
subfolders and files in the seized electronic media The Government use

Direth

Q. Agent Callahan, you said that to summarize between approximately the day of the search and l\/larch 20, you were looking
at the electronic evidence'?

A. Yes

Q. Have you reviewed this electronic evidence meaning the electronic evidence seized from the defendant's apartment since
approximately late l\/larch 2014

A, No

(Doc 38-1.- TR P 9 Ln14-25) `
i sat

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 177 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Q. Did you speak to the assistant United States attorneys then assigned to the case about what you were finding?
A. Yes
(Doc 38-1: TR P 10 Ln19~21)

Q. So what l want to understand is how you and your team, after you review the files and determine that certain things are
responsive or not responsive how do you track that?

A. We have our system allows us to mark, or just simply writing down the location, remembering the location, and we can have
the forensic examiners go in and pull those files out that we want to have further access to.

Q. But you are saying that there is no--you didn't have any protocol in this review of these computers

A. What do you mean by "protoco|“

Q. Well, either saying, either putting responsive documents in a particular storage device or database or identifying ln some
way that the files that were reviewed are not responsive

A. No

Q. There is --other than memory, perhaps, there is no way that--

A. There was no protocol in this case no

Q. So when did your review of the HP laptop, when was it completed?

A. l spent several hours reviewing all three of the computers, That would have been done over a one-or two-day period.
Q.Only one or two days to determine what was responsive to the warrant and what wasn't"

(Doc 38-1: TR P 18 Ln 2~24)

Q. And what did you do with--what did you do with the materials that were responsive? Did you mark them in some way? Did
you identify them in some way?

A. No

Q. So how did you determine what materials were responsive and what weren't? How did you memorialize that?

A. There was--

Q. No--

A. None

(Doc 38-1 TR P 19 ln 19-25 to P 20 ln 1-2)

Q. But these computers, or the images of these computers, right, were held for basically two and a half years, right?
A.Yes
(Doc 38-1 TR P 20 ln 3-4)

Q. And those USB Flash drives or mirror images of those flash drives, they were kept for two and half years, Correct?
A. Yes
Doc 38-1 (P21 l_n 9-10)

Q. And did you review these tablets in the same manner that you reviewed the other electronic devices?
A. No

Q. How was it different?

A. There was no review on the lpad or the tablet.

Q. And why was that’?

A. Removed to other investigative steps

(Doc 38-1 TR P 22 Ln 19-25)

The Court: Just going back a second, so once you got the password for the previous item, why didn't you review it?
The witness: There were other investigative steps that took up the time We were in cooperative posture with l\/lr. Lumiere at the

time.
(Doc 38-1: TR P 23 l_n 22-25 to P 24 ln 1)

i§l§»

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 178 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00404 [lVC Pt2] Perj FBl Bad Faith
DATE109/30/201811:40:11 Pl\/l

The Court addresses FBl Agent Callahan about the period of cooperation to which, Agent Callahan knowingly lies to the Court.

The Court: What was the period that you were in a cooperative posture with l\/|r. Lumiere?

The Witness: | would say that it was--well, the third week of l\/larch 2014, when he came in for a proffer and then
at least through April 15th, when we got consent from him to search the electronic devices that his
attorney produced to us with the additional recording that we asked for.

The Court: l'm sorry. From l\/larch of 2014 through April 2014’?

The Witness: Correct.

The Court: So l thought--was that the only time period of exploring cooperation, if you will'?

The witness: it could have been longerthan that. l mean--

The Court: As far as you know

The witness: As far as l know (Doc 38~1 TR P 24 Ln 2-18)

Agent Callahan perjured himself here as the evidence shows that the Government was in a cooperative stance with Petitioner
Lumiere with Attorneys Abramson & l\/|orak through at least Oct 15th 2014 when a proffer was scheduled with the government
(See Government emaiis to Defense Attorney about proffer schedule and Defense Attorney Letter to Petitioner about scheduled
proffer meeting with the government: A99.1, A99.2, A99.3, A99.4 A99.5)

Additionaily even after the complaint was filed in June 2016, Agent Callahan stated to Lumiere: "lt is not too late to help us".
And even after the subsequent indictment was filed after July 2016, the government approached Defense counsel again to
discuss cooperation to have Petitioner Lumiere or perhaps his sister cooperate to help them build a case to go after Jacob
Gottiieb (Visium Funds Founder). (See l\/lemorandum of Secret Discussion between Defense Counsel Creizman and the
Government Exhibit: A69)

Q. A|l l wanted to get to is this question, whether you recall l\/|r. Udel| telling you that there were other recordings that were not
seized in the execution of the search warrant Do you recall that’?

A. l\/|r. Udell telling is that’?

Q. Yes

A. No

Q. You don't recall that

A. No

Q. Do you recall that he said that there were privileged materials in the items that were seized
A. No

Q. You don't recall that

A. l do not (Add Transcript Reference:

Agent Callahan misled the Court here by saying that l\/lr. Udell did not tell him that there were other hard drives containing
recordings that were missed in the search during Petitioner Lumiere's proffer session This is because this information came
directly from Lumiere Lumiere stated that the Agent missed hard drives during the execution of the search warrant and when
asked if they were hidden, Lumiere stated that they were in plain sight, one was next to the printer in the living room and the
other was on the desk in the bedroom (See Defense Counsel Udeii Notes from Proffer l\/larch 17th, 2014; A80)

Agent Callahan committed perjury when he said the Defense Counsel Udell did not tell him that there were privileged
materials that were in the seized during the search, (See Udell Proffer Notes from l\/|arch 12th 2014 with Government including
Agent Callahan: A 79) There were attorney recordings, and legal notes made for attorneys meetings just before Lumiere
reported his concerns to Park & Jensen Defense Counsel Robert Knuts.

Q, ln searching the devices that were seized on February 26, 2014, were there any protocols in place to determine whether files
or documents that were found were subject to the attorney/client privilege’?

A. Just my review

(l\/lotion to Supress l-learing Oct 19th, 2016: Tr P 30 Ln 5-9)

Ct. And did you come across any documents that included l\/|r. Lumiere having discussions or communications with an attorney?

A. No
list

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 179 of 272

TRULlNCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

Q. But you didnt know which--who--what might have been an attorney or not, correct?
A. l knew who his attorney was at the time

Q. Just Jeff Udeli’?

A. Correct

(Motion to Suppress Hearing Oct19,2016:Tr. P 30 Ln 10-18)

Agent Callahan committed perjury when he said that he did not know of any of Petitioner Lumiere's attorneys prior to Udell.
Agent Callahan was well aware that Lumiere worked with Park & Jensen Attorney Robert Knuts, who lVlr. Lumiere had even put
immunized Witness Thorell in touch with when he warned Mr. Thorell after leaving Visium that he was concerned that
Cooperating Witness Plaford (Credit Fund Portfo|io l\/lanager and Partner) was misvaluing the portfolio and did not trust Plaford,
(See FBl Agent Callahan "corrected" recorded sessions between Thorell and Lumiere December 19th, 2013; A23), and (Jan
4th 2014 Lumiere #2: A24), and Park & Jensen emaii describing discussion with Prosecutor(Exhibit), Park & Jensen Retainer
Agreement dated March 4th 2013: A 78), (Robert Knuts Email exchange with Agent Callahan when Agent Callahan returned
Petitioner Lumiere's cell phone the day after execution of search warrant on Feb 27th 2014; Not available due to Petitioner's
current circumstances) and l\/lr. Udeil's emaii to Government with list of Lumiere's attorneys sent just before or just after his
l\/larch 12th proffer session: A79). Additionaiiy, l\/|r Callahan told Petitioner Lumiere at the time of the search on Feb 26th, 2014,
that he knew that Lumiere was represented by Counsel Robert Knuts and that he should call him after the conclusion of the
search. (Evidence from Recordings in Lumiere #1: A23, and Lumiere# 2: A24)

The Court: Did he provide the name of those attorneys?

Creizman: l-ie--l don't know if he provided the name of the attorneys, but he did tell the government that l\/|r.
Lumiere went to talk to an attorney when he became concerned about a certain-about certain
practices related to valuation at the end of the time that he was at Visium, right before he left
Visium.

Creizman was ineffective here as he had spoken to Petitioner Lumiere who told him the evidence he had that he had sent a
list of the attorneys and that Petitioner Lumiere referred to Attorney Knuts many times during the recorded government sessions
between Thorell and Lumiere l\/|r. Creizman had also spoken to Attorney Udeii who should have confirmed the list of lawyers
that Udeii sent to the government (Email with list of attorneys names that Lumiere sent to Attorney Udell: Not available due to
Petitioner's current circumstances; Email with list of attorneys names that Attorney Udeii sent to government: Not available due
to Petitioner's current circumstances)

The Court: if he gave the name of the attorney, then the government would be in a position to convey to the
agents and, if they heard the conversation with an attorney, they could take steps to minimize it..."
(l\/lotion to Suppress Hearing Oct 19, 2016 Tr. P 32 Ln 14-25)

The fact is that Agent Callahan and the government were weil aware of being on notice of privileged materials in the seized
materials from many sources and stating otherwise to enhance their case is simply a lie and committed perjury under oath.

;Ju
v

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 180 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00500 [V] Conflict

DATE: 09/30/2018 11;40:28 PM

V. There Was a Prejudiciai Conflict of interest That Talnted and infected Every Aspect of Creizman's Representation of
Petitioner Lumiere

A conflict of interest claim is really a claim in effective assistance of counsel due to counsel’s divided loyalties, Giasser v.
United States, 315 U.S. 60, 70 (1942). While prejudice is presumed where there is an actual conflict of interest such that the
"courts have noted the incentive to characterize what would othen/vise be a claim for ineffective assistance as a conflict of
interest", United States v. l\/iolee, 220 F.3d65, 69-70 (2d Cir. 2000).

if an actual conflict is discovered at the district court level and "is so egregious that no rational defendant would knowingly
and voluntarily desire the attorney's representation, then the Court must disqualify the attorney." United States v. Lussier, 71
F.3d 456, 461 (2d Cir. 1995).

in the instant matter, Petitioner Lumiere would not learn the full extent of the egregious miscarriage ofjustice until after
trial. At the forefront of Creizman's representation of the Petitioner, Creizman received word from Visium‘s external counsel that
they wished to help and indemnify Petitioner Lumiere and pay for Creizman's counsel. Creizman made it clear that this
Common interest Agreement (Exhlbit dated Jan 29 2017; A62) would be very lucrative for the defense counsel. Petitioner
Lumiere voiced his concern in trusting Jake Gottiieb (Visium Funds Founder) because he believed Gottiieb had an ulterior
motive to frame him and had indeed set him up as a fail guy. Petitioner Lumiere commanded Defense Counsel not to
communicate with anyone representing Visium, for he adamantly believed they would corrupt the defense counsel. Defense
Counsel communicated with them anyway, and informed Petitioner Lumiere again that they wanted to compensate his lawyer
fees and wanted him to sign an affidavit exonerating Jake Gott|ieb (Visium Funds Founder) of any wrong doing tied to
allegations incensed by this, Petitioner Lumiere sought to hire a new attorney from a large law firm. When Kobre and Kim
reached out to Visium‘s counsel, they informed Petitioner Lumiere that Visium would only deal with existing counsel Creizman
With no other options, Petitioner Lumiere agreed to indemnification from Visium for he could not afford Krobre and Kim himself.
(See indemnification Letter dated November 1st 2016: A63, A64) l-le did so under strict instructions not to share any
information or discovery or files with Visium. And by no means did the Petitioner agree to allow defense counsel to enter into a
joint defense agreement with Visium or a Common interest Agreement with Jake Gottiieb, Visium, Petitioner's former empioyer,
and by extension, Jake Gottiieb, paid Petitioner Lumiere's counsel, i\/ir. Creizman, creating an egregious conflict of interest.
(A63, A65, A66 A65.1).

Among the risks posed by having the same lawyer or law firm represent multiple individuals or entities are; (1) the
iawyer‘s advice to one represented party will be colored by how that advice will affect the other party; (2) a defense strategy
beneficial to one party might be detrimental to the other party; (3) the potential conflict will animate decisions about cross-
examination of witnesses; and (4) the confidences of one client will be revealed to another client See United States v.
Schwarz, 283 F.3d 82 (2d Cir. 2002). Ali of these circumstances explicitly arose throughout the trial.

Sometimes lawyers from Co-defendants formalize their defense strategy in an oral or written joint defense agreement
A related issue arises when a defendant is represented by lawyers paid for by an alleged co-consplrator. United States v.
Piervinanzi, 23 F.3d 670, 684 (2d Cir. 1994). ln this case Jake Gottiieb (Visium Funds Founder) and Steven Ku (Visium Funds
CFO) from Visium were alleged Co-conspirators in the government's misvaluation of assets complaint (Department of Justice
Letter Filed Under Seai Dated September 27, 2016 naming Gottiieb and Ku as alleged Co-Conspirators: A66),/The court during
pre-trial motions, demanded that the co-conspirators be revealed during the Petitioner's trial (A67 p 1-2):

|\/lr. Naftalis: Then one other issue to come back to the bill of particulars, the government would ask to file the
coconspirators under seal. The government's investigation's ongoing We don‘t think it‘s appropriate to reveal who the
coconspirators are to the world.

The Court; That's fine with two caveats. One is, of course it's going to come out at trial.

lvlr. Naftalis: Right.

The Court; There's going to be no concealment at the trial itseif. And, number two, of course the--l express no
opinion, but often in these situations the press will file an inquiry, and we'il deal with that if and when they file an
inquiry," (Tr P 18 in 16-25, P 19 ln 1-3)

However, neither the Prosecutors nor Creizman mentioned that they were indeed alleged co-conspirators as the court had
ordered The government was looking to solicit Petitioner Lumiere's cooperation against Jacob Gottiieb and Steven Ku even

l §§

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 181 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

after the indictment of Petitioner Lumiere (See Creizman iV|emorandum noting meeting on September 8th, 2016 with AUASA
Naftalis dated September12th, 2016: A69 p 1-8)), but during trial ali but ignored the Visium founders and Visium CFO‘s alleged
involvement according to their theory. in this memo, Naftalis solicited Petitioner Lumiere's cooperation in return for a lesser plea
of something unrelated to the case such as l\/lisprision of Feiony. it is quite obvious why Creizman did not pursue this offer from
the government as it would place his funding at risk. And he also did not mention Gottiieb and Ku as alleged co-conspirators
due to his arrangement with Visium and Jacob Gottiieb who were in a secret Joint Defense Agreement and Common interest
Agreement with them, Defense Counsel chose to protect Visium and Gottiieb at the expense of his client even though there
was significant evidence in discovery that they were deeply imbedded in the procedures and valuations of the allegedly
misvaiued assets which would alter the government's presented theory and raise a serious question of doubt into Petitioner
Lumiere's knowledge and culpability. There is also evidence that Gottiieb when faced with a significant redemption in the Credit
Fund decided to use capital from the Baianced Fund to invest in Credit at coincidently the same time further involving Gottiieb in
the process and valuations (Document in discovery which Petitoner does not have access to at the moment due to being
incarcerated with the BOP blocking Petitioner access to His Discovery which is stored on electronic external drives) Creizman
had a joint defense agreement (invoice initially hidden from Lumiere) and common interest agreement (Creizman Letter Dated
Jan 29th, 2017; A62) with the Petitioner, Visium founder and ClO Jake Gottiieb, Jake Gottiieb also potentially had a joint
defense agreement with Chris Plaford and Jason Thorell as well. ln this situation Creizman may "prevent his client [(Petitioner
Lumiere)j from obtaining leniency" by opposing efforts to have the client cooperate or to properly defend the client in the interest
of the alleged co-conspirator (Wood v. Georgia, 450 U.S. 261, 271 (1981)(remanding for determination of whether attorney
representing employee but paid by employer suffered "actual confiict"). At a minimum, "benefactor payments" create doubts
"as to whether the attorney's loyalties are with the client or the payor." (|n re Grand Jury Subpoena Served upon United States
v, Doe, 781 F.2d 238, 248 n.6 (2d Cir. 1986)(en banc); Amiel v. United States, 209 F.3d 195, 198 (2d Cir. 2000) (remanding for
evidentiary hearing where habeas petitioner sufficiently alleged actual conflict based on benefactor payments by petitioner‘s
mother, who was her co-defendant); United States v. Bernstein, 533 F.2d 775, 788 (2d Cir. 1976) (conflict apparent when
employer paid for empioyee's lawyer)).

At the conclusion of trial, Petitioner Lumiere fired Creizman due to his astonishingly incompetent performance and hired
another law firm to take over post trial motions and proceedings Petitioner Lumiere was asked by new counsel from Foley &
Lardner to be cordial and friendly with Creizman as they would need to be brought up to speed on the case. Defense Counsel
Creizman used the file sharing cloud storage service from Dropbox to share files and evidence with Petitioner Lumiere
Petitioner Lumiere downioaded all of the information contained in this shared cloud storage service to his computer in
anticipation of sharing it with his new lawyers in this downioaded information, Petitioner Lumiere found evidence in his case
Dropbox folder that he was granted permission for, that was apparently not intended for Petitioner Lumiere to be aware of. This
is when Petitioner Lumiere found the Common interest Agreement with Visium (exhibit: A62), and the invoices from Creizman
to Visium (exhibit invoices: A65) indicating Creizman was working with Visium in a joint defense agreement and Jake Gottiieb in
the common interest of Jake Gottiieb, tainting and corrupting his defense of Petitioner Lumiere

At this time when Defense Counsel Creizman knew he was being fired, he sent the contents of a hard drive that had a
protection order from the court to Jake Gottiieb‘s personal criminal attorney at Paul Weiss in a shockingiy odious infringement of
the Petitioner's right to justice and fairness (A68 p 1-10). Visium and Jake Gottiieb, Chris Plaford, and Jason Thorell now had
access to privileged information regarding Petitioner Lumiere's case that they could now use to further frame Petitioner Lumiere
and continue to infect future proceedings This conduct also shows that Defense Counsel Creizman's interests were more
aligned with Visium and Jake Gottiieb (Visium Funds Founder) than the Petitioner's interests because it was more lucrative to
Creizman to protect Jake Gottiieb and his wealth in an ignominious display of avarice. This parasitic infection so tainted the trial
because it "involved a defense attorney's self-interest that actually conflicted with his client's interests so severely as to
permeate every aspect of the representation.", United States v. Perez, 325 F.3d 115, 124 (2d Cir, 2003).

As a result of these confiicts, defense counsel did not put in any effort into Petitioner Lumiere's case doing no work on
discovery, introduced none of the many exculpatory documents on valuation and Valuation Committee likely due to its included
involvement of Jake Gottiieb, Steve Ku, and l\/larc Gottiieb into the procedures and valuations Additionaily he called none of
the many witnesses from Visium and from external advisors that had done the valuation work or had worked on the
restructurings for the creditors of many of the investments that were alleged to be overvalued. These are further itemized and
discussed in ineffective assistance of counsel: Faiiure to introduce exculpatory evidence Faiiure to Subpeana Witnesses and
Faiiure to subpoena materials

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 182 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00501 [V.B Pt2] Co-Conspirators
DATE: 09/30/2018 11:40:44 PM

A. Both Prosecutors and Defense Counsel Creizman Defied Court Order that the Names of the Alleged Co-Conspirators
Needed to be Revealed at the Trial. (See Co-Conspirator alleged list under Seai 9/27/16: A66)

However both the prosecution and defense counsel left out naming the alleged co-conspirators Jacob Gottiieb and Steven Ku.
Defense counsel erroneously without court permission placed into the court docket a Bili of Particulars which included alleged
co-conspirators in the Visium investigation which included Jacob Gottiieb and Steven Ku. The prosecutors requested that the
names of alleged co-conspirators be sealed as they were still working on their case The court stated that the co-conspirators
need to be revealed, if not there then "they need to be revealed at trial". Prosecutors however did not do this, They did
everything they could to keep Jacob Gottiieb and Steven Ku out of the evidence in defiance of the court order. in a recording
that was submitted into evidence where Lumiere and Thorell had been discussing whistleblowing on Visium and Lumiere
obviously got the impression that Thorell's motivation was not sincere about doing the right thing, so Lumiere asked Thorell: Are
you doing this to hurt Visium or for the l\/loney. Thorell replies; Both. l want jail time for Plaford... The transcript and recording
are cut off here Yet upon review after trial, Lumiere noticed that the sentence was not complete and therefore listened to the
full recording Lumiere listened to the full recording which continued showed the end of the sentence to actually be Thorell
stating:

CS: (Thoreil): "Um, Plaford, yeah. i_ike, l...he's gone from the business, if we wanna do [it] like that That's easy, ok?
Personally, i would like jail time For him. Gottiieb." (Transcript Corrected: A24: Tr P47 in 16)

The prosecution‘s specific removal of this part of recording was a Brady violation and ineffective assistance of counsel
because it hid who Thorell was accusing of wrongdoing at the time and therefore would have introduced serious and significant
doubt of the jury that someone who was paid no bonus during the time of the alleged fraud was knowingly involved in the
alleged scheme This sentence demonstrated that Gottiieb and Plaford were the obvious accused "masterminds". Yet the
prosecution left it out and defense counsel either never bothered to check and review the recording or transcript for
completeness or purposely left it out do to a conflict ( See Conflict of Counsei). Additionaily Thorell's secret recording of
Gottiieb and the transcript or the discussion of what Gottiieb actually said to Thorell never made its way into the courtroom.
This recording as Thorell described under oath, consisted as Gottiieb being "very concerned" with Thorell's allegations as if he
were going to look into it. Yet it is obvious from the recording is the fact that Thorell had disclosed this to an attorney.

Gottiieb in this recording is defending the valuations of ATi and Cl\/lED. Gottiieb states that ATi and Cl\/lED are not
misvaiued. l-iow would you know anyway? You are not an analyst? These positions are being valued by outside parties
anyway so you are incorrect That is pretty interesting evidence that never made its way into the courtroom for the jury to hear
and assess Why was the prosecutor avoiding the content of the recording? They solely wanted to show Thorell's good faith in
the date he reported, but then prosecutor stated that : now not discussing the content of these meetings Again, prosecutor is
hiding the truth and the facts which amount to a Brady Violation, abuse of discretion and a defiance of court order.

The next recording that was pertinent involved Thorell with David Keily (Generai Counsel at Visium) and Steven Ku (CFO and
Partner at Visium). in this recording, again, prosecutor does not want the content of the meeting but only the timeline. in this
recording, Keily and Ku tell Thorell that he has done nothing wrong and laugh that he believed he was doing something
wrong The GC and CFO then tell Thorell that he should keep on doing what Plaford had been asking him to do because it
did not matter anyway. None of the prices he was providing had anything to do with the calculation of the NAV of the fund.
The prices and quotes provided were being used for internal purposes only. This is very interesting as this is exactly what
Plaford had told Lumiere and Vandersnow. That none of it mattered really because it was for "internai purposes oniy". So
the bottom line is Thorell, Lumiere were both told that none of this went into the final pricing if this does not display that
the involvement and misrepresentations came from the top, Gottiieb, Ku, Keily, Plaford and not from Lumiere and Thorell.
But yet the prosecutor chooses to hide this important piece of information from the court and jury. Why then did defense
counsel leave this out? Was it that he was ineffective’? Did not know the rules of evidence? Or was it that he was conflicted
as it was uncovered that Defense counsel Creizman had entered into a secret Joint Defense Agreement with Visium and into
a secret Common interest Agreement with Jacob Gottiieb. Perhaps this is why neither counsel introduced this evidence
which was so key into describing what happened at Visium.

 

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 183 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00600 [\/l.A] Expert Witness Tawil
DATE: 09/30/2018 11:41:02 Pl\/l

Vl. Defense Counsel Creizman Faiiure with Expert Witness in Terms ofA. Caliing Witness and B. Attending the Daubert
Hearing to Argue the Scope of What the Expert should be Permitted to Testify to.

A. Defense Counsel Creizman Failed to Call Expert Witness Tawil Whom Would Have Provided indicated Exonerating
Testimony, Causing a Complete l\/liscarriage of Justice.

l\/lr. Tawil , President and co-founder of |\/lagran Capital, would have defined confusing terms used throughout this case
(Ai 30 pgi ). He would have explained the complex concepts that the government used to manipulate a naive jury into believing
the Petitioner may have committed a fraud (A130 pg1, iV|emorandum of indicated Tawil Testimony). He would have
contradicted every argument the prosecution had against the Petitioner, and that all of Petitioner Lumiere's actions conformed
legitimately to within industry standards (A130 pg2, l\/lemorandum of indicated Tawil Testimony). l-ie would have enlightened
the jury to the prosecution's misuse and manipulation of industry terms (A130 pg2, iV|emorandum of indicated Tawil Testimony).
l\/lr. Tawil would have testified about general practice and many different puposes for hedge funds to request broker quotes
(A130 ng, iV|emorandum of indicated Tawil Testimony). Failing to call l\/lr. Tawil was so egrigiousiy a fundamental defect of
fact that it was far beyond the bounds of reasonable professional conduct and crosses into the realm of deliberate indifference
with a culpable state of mind.

We see in United States v. Cronic, 466 U.S. 648, 662 (1984)(presumption of prejudice involving representation by
inexperienced lawyer under deadline pressure in complex white collar crime case) "circumstances that are so likely to prjudice
the accused that the cost of litigating their effect in a particular case is unjustified." Cronic, 466 U.S. at 658. For example in the
unusual case where "counsel entirely fails to subject the prosecution's case to meaningful adversarial testing," then, for Sixth
Amendment purposes that renders "the adversary process itself presumptively unreliable." Cronic, 466 U.S. at 659.

Severai instances of deficient performance may be aggregated in order to construct an ineffectiveness claim, l-ienry v.
Scully1 78 F.3d 51, 53 (2d Cir. 1996);Rodriguez vi l-loke, 928 F.2d 534, 538 (2d Cir. 1991).

The reason Defense Counsel Creizamn gave to Defense Counsel Foley (Petitioner’s counsel for post trial motions) and l\/ir.
Tawil himself for cancelling Tawil was that the "government‘s case was too weak", establishing lack of strategic basis for
defense counsel‘s deficiencies The fact of not preparing an adequate defense because of the belief that the governments
argument will not be adequate is not in the realm of "strategic choices made after thorough investigation of law and facts
relevant to plausible options" Strickland, 466 U.S. at 690.

Defense Counsel chose not to prepare a defense by calling an identified expert witness and not to call any witnesses solely
because he believed the government's case would not be adequate lt is apparent from this explanation that Ceizman's
decision as to which witnesses to call was animated primarily by a desire to work in cooperation with Visium and Jake Gottiieb,
and to save himself labor - to avoid preparing a defense that might ultimately be detrimental to his cooperation with the
indemnity of Co-conspirator Jake Gottiieb and Visium, or to avoid preparing a defense that might ultimately prove unnecessary,
Pavel v. Hollins 261 F.3d 210 (2d Cir. 2001).

Faiiure to call expert witness Tawil because Creizman didn't think government's case was strong enough constitutes
ineffective assistance of counsel because it "was not based on... a plausible strategic calculus," Pavel v. Hollins, 261 F.3d 210,
222 (2d Cir. 2001 ). The decision to not call expert witness Tawil, or any other witness was not grounded in a strategy serving
the interests of the defendant, and that, in the Petitioner's case there was no strategic reason for counsel’s failure to call these
witnesses The decision to forgo calling these suggested witnesses was because of trial counsel’s other pending cases,
commitments and lack of preparation But the most egregious reason for the decision to forgo calling Tawil or any witnesses
was due to conflict Visium and founder Jake Gottleib were in an indemnification agreement and paying Defense Counsel
Creizman for his defense of Petitioner l_umiere. if Tawil testified, it would have been devastating to the prosecution's case and
the indictment may have shifted to Jake Gottiieb, Defense Counsel's main source of income Without Tawil and other
witnesses the Petitioner could not properly mount a defense to dispel the false version of events presented by the prosecution

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 184 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00601 [Vl.B] Daubert Hearing

DATE: 09/30/2018 11:41;20 Pl\/l

B. Faiiure of Defense Counsel Creizman to Attend important Daubert l~learing to Argue Permitted Scope of Expert Testimony
and Faiiure to Argue that He Should have Been Able to Analyze and Offer his Valuation and Opinion on the Very Securities that
Government Alleged were l\/lisvalued.

Defense counsel asked to be excused from the Daubert hearing that went into deciding what the defense expert witness would
and would not discuss The key arguments that defense witness would have testified to included:

However Creizman's failure to attend this most important hearing was incredibly ineffective Doing so significantly prejudiced
the defense at trial. He had a recent associate who had no security experience and just recently started spending time on
Lumiere's case just in the weeks prior to trial manage the defense side of the hearing What she ended up doing was a
disaster. She simply backed away from every single government ask without any challenge making the judge's ruling too
simple as she refused to argue a single position She may as well have been working for the government promoting the
governments position to limit testimony to the securities or to any processes surrounding a hedge fund. There is no reason why
the expert should not have been able to discuss how other funds processes work that may bear on the functions and roles
David Keily unfortunately was unable to respond to these as compliance officer since he was not on any committee therefore
had no access There was no one from the Valuation Committee or executive committee that could have described the
process Additionaliy, there is no reason why Expert should not have been able to analyze review the securities in question
with a more in depth perspective than that offered by SEC economist Jindra who did not work on the names

What this witness should have been able to testify to is apparent and would have made the government's arguments fail and
would have impeached witnesses Vandersnow and Plaford and Thorell: ( See what the Expert would have testified to)

Vandersnow indicating that Princeridge was small whereas it was quite a large firm by broker dealer standards with over 800
institutional clients and hundreds of employees Not as large as JP l\/lorgan but still quite large and not a garage bucket shop
with 3 employees that the government Vandersnow and Thorell allude to. As for Janney l\/lontgomery they were also
considered a reasonably large firm with a long history of research, investment banking and investment management

The fact that the Government Thorell stated that Reuters was the defacto benchmark would have appeared ridiculous for any
bond broker or bond investor. Bioomberg is the standard platform used and no one would have both a Bioomberg and a
Reuters not even at JP l\/lorgan. As for the pricing service the expert would have said that these pricing services make more
mistakes the less liquid the security, if there was any restructuring or amendments negotiated as in a distressed situation, it
would not reflect any of that so would be worthless

He could have testified that it is standard that in distressed situations members of the creditors committee would get
incremental information that the rest of the market would not know and therefore make the perceived market price incorrect if it
was asked by a manager to stipulate to the fair value of the security, Or the investors on a committee may structure unique
situations that would give them additional economic benefits that would change the value of their position such as warrants
attached or additional equity that would increase the value of their position relative to other investors

Testified that there is a whole process to setting a price in a fund especially for one's that are distressed, less liquid or
restructured where the administrator that just relies on a feed from a pricing service would be wrong and not reflect fair value
So the process would entail, the portfolio manager to discuss the issues with the operations and accounting and valuation
committees and investment manager and then communicate this to the administrator and auditor for their opinions and final
review. This would not possibly be a process where a rogue trader would inflate the value of a security There would be too
many checks in place that would need to be argued.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 185 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00700 [Vll.A] Knuts
DATE:09/30/201811:41:35 Pl\/i

Vll. Especiaily Egregious instances of Defense Counsel‘s Violation of Petitioner Lumiere's Sixth Amendment Right to Effective
Assistance of Counsel

A. Petioner Lumiere was the First to Report l-iis Concerns About Valuation Practices at Visium

ineffectiveness of Counsel Robert Knuts- Faiiure to follow through with Lumiere's report of his concerns as to Visium's
valuation issues in the Credit Fund and failure to identify any potential criminal liability to anyone in the fund. Additionaily,
Knuts repeated failure to follow through with Lumiere's request to report instance to SEC for their review.
An effective attorney, especially an attorney that had worked with the SEC such as Robert Knuts would have instructed
Lumiere properly to further the discussions surrounding Visium's valuations its policies its representations and worked on
reporting such concerns to the SEC under the SEC Whistieblower program. However in this instance Robert Knuts repeated
failure to advise and pay attention to Lumiere's concerns while Lumiere trusted Knuts due to his previous ties to the SEC.
Knuts irresponsibility and lack of action caused irreparable harm to Lumiere as Lumiere would have been the whistleblower
in the case instead of a prosecuted target aided by the web of lies told by the subsequent cooperating witnesses Plaford and
Thorell.

Background: Lumiere met with Park & Jensen, Robert Knuts on l\/lay 17th, 2013 (See emaii of meeting schedule with Park &
Jensen on 5-15~1 31 A70) . He had initially been referred to Tai Park who was referred by attorney from Stroock, Stroock &
Lavan but since Attorney Park was not able to make the scheduled meeting offered to have Petitioner Lumiere discuss the
situation with Attorney Robert Knuts who was an ex-SEC attorney. Petitioner Lumiere presented his newfound concerns
surrounding Visium's valuations and the risk that the procedures implemented by the firm were potentially being corrupted by
his superiors Christopher Plaford, Steven Ku, and Jacob Gottiieb. Petitioner Lumiere presented notes that he had prepared
ahead of this meeting for discussion points as weil as recordings that he had made of the processes at Visium that his
supervisor had told him to follow and was led to believe was proper based on Plaford's telling Lumiere that these procedures
were authorized by Jake Gottiieb, the Chief investment Officer and Steven Ku, the CFO, Accounting, and the SEC who was on
site reviewing Visium‘s processes (See Attorney Knuts notes from Petitioner Lumiere's meeting on l\/lay 17th 2013: A71,
Attorney Udell's Notes of conversation with Attorney Knuts about what transpired while counseling Lumiere on his concerns of
Visium's practices where Knuts told him that he recommended not being a whistleblower: A72)

Petitioner Lumiere asked Knuts to review a series of documents and recordings for his opinion on whether these concerns were
legitimate and whether he should report them to the SEC. However Knuts stated that this would not be of interest to the SEC as
they were primarily interested with insider trading cases He further added that hedge fund’s had wide latitude into how they
valued their positions Based on this, Knuts stated to just "Let sleeping dogs lie", without further investigating the matter and
responsibly guiding Lumiere, (See Udeii notes from discussion with Knuts on i\/larch 13, 2014)

Petitioner Lumiere contacted Thorell about his concerns with Plaford and the firm's valuation Lumiere advised Thorell to leave
Visium which Thorell refused to do but it was obvious that Thorell seeming extremely nervous about his position with Visium
andhow to handle the situation Lumiere advised Thorell to document everything that Plaford had him do and to tape-record
everything so that he could protect himselfjust as Lumiere had. Thorell admits to Lumiere that Plaford had him doing
something that was a red flag of sending pricing files to accounting from. asks Knuts to speak to Thorell and advise him what to
do given that Thorell decides to remain at Visium after Lumiere calls Thorell to warn him about his newfound

distrust with Plaford and the suspicions that he has about Plaford's abuse of valuation processes Lumiere did not stop there
Lumiere continued to contact Knuts and request that Knuts review the material to see if his recommendation would change
(See emaiis to Knuts A73, A74, A75, A76, A77 p2-3) Lumiere goes even further, not willing to "iet sleeping

dogsHeW

On August 1, 2013, Petitioner Lumiere contacted Knuts again, to ask him if he had any further thoughts on Visium concern
based on information he is getting from Thorell in the late July meeting lt is obvious that Knuts has not paid attention to
Lumiere's concerns as he is further asking for "progress and thoughts" as thinking about whistleblowing if there is substance
which he is waiting for guidance from Knuts who was a former SEC Attorney. Knuts did not reply and did not demonstrate any
concern while he continued to represent Lumiere in another matter. (see Lumiere emaii to Knuts August 1 2013: A74)

Lumiere continues to update Knuts on new information and new confirmation of concerns based on his discussions with Thorell

fill

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 186 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV-C-A

about his description of occurrences at Visium and asks about whistleblowing and if his opinion has changed given the new
information provided. {(See emaiis 12-19-13: A 75) and (1-6-14 (Exhibit A76)}

in February of 2014, when a search warrant was executed on Lumiere's apartment he contacted Knuts who recommended
that he hire Park & Jensen to represent him in proffers with the government Lumiere who had been in the process of
forming his own hedge fund, asked Knuts whether he would have to stop delay the launch of his fund or notify potential
investors that Lumiere was being asked to assist with the investigation Knuts replied in so many words that Lumiere had
done nothing wrong and that they would clear this up and that he should continue his funds launch and if asked by investors
to just state that l am working with the government in an investigation and to leave it at that

When deciding whether to hire Park & Jensen to assist with proffering, Lumiere was upset that Knuts had misguided him. He
canceled his meeting with Doug Jensen from Park & Jensen on l\/larch 3, 2014 exhibiting his discontent with Knuts error with
respect to handling the situation when presented to Park & Jensen back on l\/lay 17th, 2013 and further on and

(See Email to Doug Jensen l\/larch 3, 2014; A 77)

lt is easy to see where Counsel failed Lumiere, grossly prejudicing him with respect to his case Before a case even

existed Lumiere was prepared and offered to do the right thing by investors and report the issue At this stage nobody else
had yet reached out to the SEC to make a report lt is easy to see how, the first prong of the Strickland test is met, by
Robert Knuts failing to investigate and advise on the matter. Additionaily the 2nd prong of the test is easily met, because
had Lumiere been the first to report suspected wrongdoing at Visium to the SEC, he would not have been prosecuted, he
would have been a witness in the case with granted immunity. However, Knuts did the opposite lie told Lumiere that he
did not view anything criminally wrong, failed to investigate further and did not see exposure for anyone at Visium and the
best thing is to "iet sleeping dogs lie". (See Knuts notes and Udell's notes with Knuts dated 5-17-13: A71, A72)

lt is clear how Knuts failed Lumiere and proved himself completely ineffective and meeting the 2 prongs of the Strickland
Test. 1) A competent attorney would have assisted Lumiere in reporting the perceived infraction to the SEC and entered the
whistleblower program; 2) Lumiere was several damaged as a result as he spent years with the government threatening to
prosecute him, he was arrested, and convicted and sent to prison with enormous fines a felony conviction, and a ban from
the securities industry. Had Knuts been more diligent and followed through with Lumiere's multiple requests to re-examine
the situation and material, Lumiere would not have been prosecuted and instead could have worked with the government as
a witness under the grant of immunity instead of Thorell piggy backing off of Lumiere's early diligence and seizing the
opportunity to protect himself and make money.

l‘ irii§-

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 187 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00701 [Vli.Bl-2] Udeii

DATE: 09/30/2018 11:41:48 Pi\/l

B. Jeff Udell, attorney from Oishan Frome, Failed to l\/lake and lndependant Determination of Facts Circumstances Pieadings
and Laws to l\/iake informed Decisions

1. Faiiure of Attorney Udeii to be present at sheduled signing of "Consent to Search" of Hard Drives that Lumiere volunteered to
the Government to assist with their investigation of Visium. (see Consent to Search and Separate Rider with no initials)

On April 15th 2013, not long after Petitioner Lumiere proffered with the Government on l\/iarch 17th 2013, Defense Counsel
Udeii contacted Lumiere to tell him that Agent Callahan was dropping off his belongings and that he should come to pick them
Up
at Udell's office Udeii also advised that Lumiere would need to sign a Consent to Search order that Agent Callahan had
forgotten to request when hard drives were delivered to him. Udeii was not present in the office or available and did not
advise Lumiere that he was agreeing to waive his constitutional rights by signing said document (See emaii 4-15-14 from
Attorney Udeii stating that he will not be in the office but recommends that Lumiere go to his offices to meet Agent Callahan and
sign the Consent to Search Form: Exhibit: Not available due to Petitioner's current circumstances). The document is
questionable in that Lumiere was never told by either Agent Callahan or Attorney Udeii of this waiver and the language of the
waiver is on a rider (Separate page from Consent to Search with signature Rider: Exhibit A82) that Lumiere never saw or at
least was never instructed to read and understand Given that there Were 2 Hard Drives that FBl Agent Callahan missed in the
search of his apartment and that Lumiere volunteered this information during his proffer on l\/iarch 17th 2013 and then
subsequently volunteered to produce them to the Government to aid in their investigation of Visium, Lumiere believed that this
turning over of material would also be under the Proffer he signed

Udeii in this argument fails the 1st prong of the Strickland Test, as an effective attorney would have at a bare minimum
made sure he was present to review the Consent Order, advise Ciient on consent order and its risks Preferabiy, a
competent attorney would have discussed the Consent to Search document in person and confirmed the document he would
be signing and then presented the document to the FBl after the risks were fully disclosed to client or would have advised
client not to sign the Consent to Search without full immunity.` Udell‘s action also caused a failure in the 2nd prong of
Strickiand since as a result Lumiere was deeply prejudiced and resulted in Lumiere converting their case to target Lumiere
as opposed to a Witness-Subject of the investigation and resulting in using the recordings that Lumiere had made and
consented to give the government into an arsenal of accusations and inferences that the government used at trial to prove
their case

2. Faiiure to properly prepare to speak with Government in attorney proffer, making material mistakes such as telling the
government loosely that Lumiere became suspicious of Plaford "over time" as opposed to the triggering event which made
Lumiere Plaford's actions which occured just prior to Lumiere's departure from Visium.

Udeii did not prepare sufficiently to communicate the issues and the timing of Lumiere's awareness of some possible
wrongdoing at Visium, Udeii told prosecutors that Lumiere became suspicious over time which the Government honed in on
and refused to turn back after that statement even though Udeii attempted to correct himself. Udeii told prosecutors that
Lumiere became suspicious within a short period before he left Visium and then insisted that his client was innocent if they only
took time to listen to Lumiere The government honed into Udeli's word "short period" and then reinterpreted that by saying that
Udeii stated "Over time“ which was incorrect yet Udeii did not correct the government's error properly. Udeii attempted to
elaborate by stating that there was a trigger which was the ATi situation where Cooperating Witness Plaford (Credit Fund
Porfolio l\/lanager) did not want Lumiere to report the new budgeted numbers to Accounting and that Plaford said that he would
take care of it. Furthermore where Plaford made the statement that the numbers are backward looking and according to this
investment mandate the investors do not get that information for several quarters out. However, the government would not
drop Udeli's mistaken words which he failed to correct

Udeil's action in this instance fails the first prong of the Strickland Test as a competent attorney would have been more
formal and exact in his wording as he communicated with prosecutors especially having been a former prosecutor. A
competent attorney would have understood that first impressions and presentations count tremendously and that the
prosecution already had a whistleblower witness that was likely inflating Lumiere's involvement and would not have brought
Lumiere in under Proffer at all unless he had the sense that they may be open to believing what Lumiere was saying

According to subsequent counsel, the prosecutors did not let go of Lumiere primarily for "Udell's actions“ which were to fail to

iifs

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 188 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

properly communicate that Lumiere was proffering to innocence and wanted to help the government with their investigation
whereas the Government had assumed that Petioner Lumiere was coming in to proffer to get a

cooperation agreement and plead guilty to a crime A competent attorney would not have brought Lumiere in at all under

the circumstances or would have insisted on immunity ora non-prosecution agreement at the bare minimum. As a result of
Udell‘s ineffectiveness as disclosed by prosecutors to Lumiere's subsequent counsels the prosecutors would not have
prosecuted Lumiere who was always deemed a low level participant/subject/cooperator and only afterwards became a target
when counsel failed to properly pursue cooperation which was offered over the years (See Notes of Udeii Proffer in Appendix:
A79, A80, A81 and Creizman Plea offer memorandum of secret meeting with government on 9/8/16: A69), and Abramson &
i\/lorak Notes of discussions about government seeking Petitioner's cooperation: A83.) Udell's actions here fail in the 2nd prong
of Strickland as his words created the first impression of the government that prejudiced i_umiere, They concentrated on the
term used "Short Period" and converted it to "over time“ and this was a tremendous mistake by Udeii not to be 100% clear.

iuij

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 189 of 272

TRUL|NCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00702 [\/ll.C(1-2)] Plea Offers

DATE: 09/30/2018 11:42:00 Pl\/l

C. Defense Attorney's Failed to Pursue or Even Communicate Cooperation Agreement that the Government had Presented to
Petitioner.

1. Abramson & l\/lorak was ineffective in failing to communicate cooperation agreement that Government had presented to
i_umiere in April to l\/iay of 2014.

A competent attorney would have explained the risks to Lumiere of not cooperating and the costs of going to trial and
absolutely taken time to learn about securities and the issues at Visium and understand Lumiere's position and the case.
Additionaliy, a competent attorney would not only have pursued immunity or non-prosecution or cooperation agreements
and discussed these definitely with a defendant as soon as offered However, Abramson & l\/iorak failed to properly educate
themselves on the facts of case and the intricacies of why the allegations against i_umiere were incorrect and
therefore explain the details and nuances to the government and they failed to communicate an offered cooperation agreement
early on in 2014,

Background: AUSA stated to attorneys that they were not interested in another Lumiere proffer if Lumiere was going to
repeat what was stated on Lumiere's first proffer session with Oishan Frome. Lumiere insisted that he was not able to finish
his description of events that led to his understanding that something may be off at Visium and he was never given the
chance since his first Proffer was cut short by Udeii when the Government's stance became heated Abramson and l\/lorak
after scheduling the proffer cancelled it, because the government's tone was that they were only interested in a specific
storyline that ended with Lumiere's admitting culpability which Lumiere insisted was not the case AUSA's communicated
that they believed Lumiere's role to be minor, but yet still insisted on acceptance of responsibility but were very interested
in Lumiere's cooperation with the government Communications halted at this point for close to two years

Two years later in l\/larch of 2016, Lumiere received a voice message from Abramson & l\/lorak that the prosecutor again was
interested in Lumiere cooperating with them and that "The train was soon departing". Lumiere continued to explain his
recollection of the events that led to his concern for valuation practices at Visium, when Alan Abramson, after refusing to
understand Lumiere's explanation for why he believed at the time that Plaford had been telling him the truth, stated : " l
don‘t want to know, l don*t care". So Lumiere then felt he could not possibly be represented properly by an law firm that did
not understand the financial concepts that Lumiere described as they could not possibly communicate these to the
government Additionaily Abramson stated that he did not care to understand and refused to investigate them. As a result
Lumiere stated "what next": to which Alan Abramson stated: "Well at some point real soon, the FBl is going to kick down
your door in the middle of the night and haul you off to jail in a cell with some very bad people." Lumiere stated : "l don't
know what to do what is it that they want me to say." At that point Doug l\/iorak1 said that the government wanted Lumiere
to agree to the story that they had put in the cooperation agreement from 2014. Lumiere stated: What cooperation
agreement? (see Abramson & l\/iorak Notes with Discussions with the Government about wanting Lumiere to be a cooperator
A83 p 2,6,8) Lumiere had never been told of any cooperation agreement but only that the government was interested in him
cooperating

Doug Jensen then read aloud from a piece of paper that he said was part of a cooperation agreement from
2014 that stated that: "Lumiere on a regular basis met with Plaford and Jacob Gottiieb in an office to devise a scheme to
defraud investors." Lumiere then stated: "But that is not true | was not in any meetings and was not part of it. To which
Alan Abramson interjected: "Can you prove that?" An argument that is virtually impossible to prove since how does one
prove a negative Lumiere then stated yes ali the government has to do is get the video footage from Visium, which would
show that l was not part of any of these alleged meetings

Abramson then stated: "Does not matter, you could have met at Starbucks." Lumiere stated that he needed to unwind and
think, to which he consulted with his sister who advised him to leave Abramson & l\/lorak for new counsel. lt eventually led him
to Creizman after a hiring Sher Tremonte briefly and Udeii again for the purpose of a last attempt to convince the government
that Lumiere was not a knowing participant in any scheme which the prosecutor refused to accept
Abramson & l\/iorak's actions failed in the first prong of the Strickiand Test as any competent attorneys would have taken the
time to learn Lumiere's position, the intricate details of the securities violations allegations and in turn would have been
better able to communicate Lumiere's position to the Government and a competent counsel would have disclosed the
cooperation agreement that was first proposed and explained that trial is extremely risky and expensive and the risks of

l i-l ‘f`:?"

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 190 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

massive fines and incarceration may be unbearabie. They fail on the 2nd prong of Strickiand since had the discussions with
the government been more educated with an understanding of the discrepancies and issues the government's stance would
not have worsened with respect to Lumiere to the point that they decided to make him a target from a subject Had the
cooperation agreement been disclosed with the disclosure of the risks of not cooperating Lumiere may have been able to
entertain this position and worked with the government

2. Creizman failed to pursue offered cooperation agreement on lesser charges of "l\/lisprision of Feiony" even up to
September 2016 after indictment and before trial where prosecutors asked for Lumiere's assistance with helping them to
prosecute Jacob Gottiieb and Steven Ku. (A69 p5: "You are crazy to think we are not interested in prosecuting Jake Gottiieb,
"We are investigating him." Creizman l\/lemorandum of secret meeting with Government on 9-8-16)

A competent attorney would have explained the risks of going to trial. He would have explained the strength of the
evidence and that cooperating witnesses would testify with bias and not be 100% truthful. l-le would have given an
opinion based not only on the facts but the limitations of a defense due to federal rules of criminal procedure the
extremely high costs of defending a financial fraud case all regardless of Lumiere's actual innocence l-lad Creizman been
competent he would have explained these risks to Lumiere and that Lumiere risked significant jail time and fines by going
to trial. A competent attorney after the indictment would have approached the government about dropping charges or
reducing charges in return for cooperation against "higher ups" at Visium. l-lowever Creizman did the direct opposite of
anything a competent attorney would do. He first told Lumiere that the government would not prosecute him now that he
has been hired because the government is afraid of him because he is not afraid to go to trial. Creizman told Lumiere that
he was smarter than the Prosecutors and that the Prosecutors knew that Creizman told Lumiere that even if he did go to
trial, he would not get anyjail time. Creizman when presented with an offer from the Government to cooperate in return
for a reduced charge of l\/lisprision of Feiony", Creizman told the prosecutors that he was going to trial and failed to pursue
a reduced plea offer as requested by Lumiere (A69 P 1-8)

Background: Creizman prior to being hired stated that he had financial expertise and that l had come to the right place as
he was a litigator and not afraid to go to trial and the government knew that and was afraid of him. He posed himself as a
Columbo type who claimed to be smarter that Naftalis and that he would run circles around him. He then stated that by
hiring him, the government will not prosecute me as they knew he was not afraid to go to trial. Three months later,
Lumiere received a phone call from Creizman stating that he had some bad news that Lumiere had been indicted and to
report at 7am for processing in the Federal Buiiding. Lumiere did as told but it turned out that he was not indicted there
was a complaint filed. FBl agent Callaghan then met with Lumiere and stated: "lt‘s not too late to cooperate".

On September 8th, 2016, almost 3 months after the complaint was filed against Lumiere and after the first round of
discovery had been produced Creizman called Lumiere to tell him that he had met with Naftalis and that Naftalis knew that l
was not the Portfolio l\/lanager of the Credit Fund, that i had my portfolio taken away and was mistreated at Visium and
knew that l did not make any money at Visium, but they really just needed my help in prosecuting the higher ups at Visium,
namely Jacob Gottiieb Naftalis said what if we have him plea to the lowest possible felony unrelated to the allegations in
return for his help. Something like l\/lisprison of Feiony. Lumiere asked Creizman what that was and he said that it meant
that someone saw a crime and did not report it. Creizman then said that Lumiere did not know anything as he had no access
at Visium, to which Naftalis said he understood and did not doubt that But then Naftalis proposed a 3rd party cooperation
agreement that he would have Lumiere's sister, Aiexandra Gottiieb, Jacob Gottiieb‘s wife ( Separated at the time and
working through divorce proceedings) and Naftalis stated that: "he was sure there must have been some interesting pillow
taik". Creizman and Naftalis agreed to continue these discussions Lumiere told Creizman to see if he could convince
Naftalis to agree to a plea of misdemeanor for not reporting it properly, although he did report to attorney Knuts and made
various attempts Creizman agreed to pursue it. Approximately a month later, Lumiere asked Creizman again if there were
any further discussions about the prosecutors offer, to which Creizman stated there was plenty of time as we got closer to
trial. Weeks away from trial date Lumiere asked Creizman again about any further discussions or offers to which Creizman
responded that he had not received any other indication, but we would have a chance to present out case to the judge
before the trial to have the indictment dismissed Creizman's failure to pursue any deal or offers was a direct conflict with
Lumiere's constitutional rights to effective assistance of counsel. Knowing that prosecutions result in 97% conviction rates
but still telling the prosecutors to "F__ k off, we are going to trial“ regardless and subjecting client to significant risk. Any
reasonable attorney would have pursued this offer as it was a serious deviation from the allegations in the indictment and
showed that the government did not actually believe Lumiere's superior role and control over the Visium Credit Fund,

Additionaily Creizman's failure to pursue this offer, was a failure to his client and subjected Lumiere to loss of Liberty and
significant monetary damages Creizman's misrepresentation of himself touting himself as l\/lr. Wonderful and like Columbo in
the court room and claiming financial expertise and that prosecutors feared him sounds like nothing more than an egocentric
delusional fool that to an untrained legal mind and trusting person like Lumiere

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 191 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

lt is clear how Creizman's lack of action with respect to entertaining and continuing to pursue offers from the Prosecution
and placing his client at significant risk was an unbelievable breach of duty to his client simply because he advanced his own
position by going to trial and receiving greater funds from Visium going through a trial. This easily meets the first prong of
Strickiand without question as any competent counsel would have advised his client about the risks of trial and jumped

on a lesser charge of l\/lisprision of Feiony". The 2nd prong of Strickiand is clearly met as a result of this incompetence

and likely his greed Creizman put Lumiere in deep jeopardy of significantjaii time and higher charges.the result was
Lumiere was incarcerated and received a felony conviction, a ban from the financial industry which was his trained career
path of over 15 years and significant fines

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 192 of 272

TRULiNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00703 [Vll.D01(a-f) Pt1] lneff Exculp ATi
DATE:09/30/201811:42:15 Pl\/i

D. ineffective Assistance of Counsel by Creizman's failure to submit exculpatory evidence in trial;

The duty of an attorney is to advocate for his client. in a criminal case the duty is overeaching as the neglect will have dire
consequences on the life and liberty of a defendant Creizman in failing to present key evidence to support the valuation basis
for pricing the various positions at the center of the government allegations which were performed by Visium's Valuation
Committee (not Lumiere), by Valuation Research Company (VRC), an independant external valuation firm deeply infected the
abuse of the government and in the actual error in the government assertions Had Visium valued these positions based on
what the government contention was the alleged defacto benchmark prices of Reuters, and l\/iarkit", that would have been the
bad faith misvaiuation and worthy of criminality. The government basis is was clearly wrong and not researched or worse
researched and blocked from coming in in violation of the duty of the Prosecutor to seek the truth and not to find a position no
matter how wrong and use it to win at all costs

1. Faiiure to Submit Excuipatory Evidence Regarding ATi

The valuation reports which were performed by independant valuation company, VRC which corroborated the Valuation
Committees values as well. The Visium Valuation Committee using a market based approach valuation assigned values of
$29.6 million to Visium's position in ATi versus what the government alleged was worthless at that time Later the value was
increased to 30.122 million which was many months after Petitioner Lumiere left Visium. Once the restructuring was complete
and the long anticipated new securities were now issued in a new company formed to purchase the best assets of ATl, called
Ancora Hoidings co-owned by Visium and l\/larblegate. Visium had extended an offer to sell its stake in Ancora/ATi to
l\/larb|egate however, this was never disclosed by Creizman in trial or by the government that was either well aware of it or
avoided researching and knowing about it. These reports were embedded in some of the discovery material that Lumiere was
able to find after the trial. As it turns out and uncovered after trial, by digging through the Allegory platform that contained
some uploaded documents from discovery, Creizman also had these reports but claimed to Lumiere that he could not get them
from Vlsium. What the strategic purpose of hiding these from the court and from Lumiere makes no strategic sense unless the
inclusion of these reports would then place Visium and Jacob Gottiieb, the firm founder under suspicion as his name is on on
the trail of these reports The exclusion of these reports by counsel is grossly ineffective and incompetent and cannot be
explained except for that he was under instructions from Visium not to include any evidence that the government did not already
place into evidence This "error" was an infringement on Lumiere's 6th amendment rights to effective and unconflicted counsel.

al Defense Counsel Failed to Submit Excuipatory ATi VRC Reports (A25, A26, A27)

Valuation Research Company (VRC), a reputable and independant external valuation company, was hired by Visium to do an
independant valuation of Visium‘s positions in ATi which later became Ancora Hoidings in its report dated 3/31/13, VRC
valued Visium's Ownership in ATi at $28.895 l\/liilion. This they noted to compared to Visium Asset l\/lanagement Committee‘s
valuation of $27.665 l\/iiiiion. VRC in the document describes the method they used to come to the valuation and the inputs and
based on the new capital structure (New securities) received by Visium from it's prior holdings in pre-restructured ATi. lt also
denotes that Visium and l\/iarblegate's interests are aligned in the new entity as Ancora (Assets acquired from ATi) is co-owned
by l\/iarblegate and Visium, The Government's contention that the investment was worthless because Apoiio lnvesment's
investment was worthless is without merit and contains no substance or logic given the facts VRC Continues to value Ancora
well after Petitioner Lumiere has left Visium at values well above the government's non-analyzed blanket claim of being
worthless because Apollo lost most of their money in the investment Petitioner failed to address the key facts points of
difference and failed to present this key piece of evidence The failure to educate himself on the issues and understand the
concepts caused a tremendously prejudice to the defendant where the government abused this lack of insight to allege things
that were just clearly erroneous

b. Defense Counsel Failed to Submit Excuipatory ATi Ernst & Young Reports (A31, A31.1)

Defense counsel failed to include Ernst & Young Reports on the valuation of Visium's position in ATl. in the l\/larch 12, 2013
Ernst & Young report they write about their review process and scope of work in determining the valuation method used by
Visium Valuation Committee for its valuation of ATl. in this report which refers to the Visium Pricing l\/lemo 12~31_2012-EY-EY
l\/lemo, l\/lanagement valued its investment in AT| based on a coverage analysis that takes into account the expected holdings
resulting from the restructuring in aggregate l\/lanagement‘s holdings are valued at $29.6 million lt discussed the l\/larket

l ii ii

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 193 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

Approach utilized specifically the Guideiine Pubiic Company (GPCl\/i) where they considered LTl\/i EB|TDA multiples of
guideline companies to which they ascertained a total value of ATi at $69.1 l\/li|lion and Visium‘s holdings of ATi at $29.6
l\/li|iion. Additionaily, the report states that they had broker quotes that also valued the ATi position holdings at $29.6 million
which Visium did not rely on as considered stale quotes This report demonstrates and several very important factors that show
Petitioner’s innocence The firm had instructed the Valuation Committee to use l\/larket Approach to value ATi since their were
was no provide of any markets in ATi Loans or l\/lezz loans They assigned the valuation task to Josh Rozenberg on the
Valuation Committee who had been valuing ATi way before VRC was hired When Petitioner Lumiere questioned Plaford on
why bother with getting broker quotes for these as there will be an entirely new capital structure he stated that Accounting
department was fine with it and that the quotes were simply used as plugs for the value as long as the value attained through
the broker quotes was the same as the value through the valuation using market approach. Petitioner Lumiere even asked
Plaford if the SEC who was on site evaluating Visium's procedures was okay with the procedure with ATl, and he stated that the
SEC said it was fine. lt is not a coincidence that the broker value was the same as the valuation committee valuation, The
brokers were educated on this and told to call the accounting department to discuss the valuations as well to confirm.
Creizman's lack of understanding of the concepts and failure to recall important facts with respect to this document and what
happened cause extreme prejudice to Petitioner Lumiere who would have been found innocent at trial if the jury had been made
aware of this

c. Faiiure to include Excuipatory Rozenberg Email Regarding ATi Valuation: Subject l\/iorgan Stanley Follow up-ATl
Email from Josh Rozenberg to Steve Ku, Robert Stockton, Jacob Gottiieb, Kim Tong (A27.1 p1~3, A27.2, A27.3 p1-3)

This emaii dated June 26th, 2013, references attached worksheets to be sent to l\/lSAlP for responses to questions they had
lt notes that "Due to the restructuring the value of Credit's holdings has increases sicne last discussed with l\/iS AiP from
$21mm to $25 mm. Ail of our current positions are represented by bank debt positions." it also states l\/iSAlP is confused
regarding the positions and by showing them that our current positions represent a shell (as previously discussed with them).
This emaii demonstrates that l\/lS AlP has been confused and that the ATi position has been valued as shell representing the
value by the old bank debt positions lt also shows that the entire firm has been aware of the methodology used including
Jacob Gottiieb and Steven Ku. lt also identifies a significant value that is increasing and that the situation is complicated Ail of
these points should have been addressed by Defense Counsel and communicated to the jury so that they could understant that
what the government was portraying was incorrect and that there was a good faith basis by Petitioner Lumiere in the values
which were not even derived by him or the credit team but by the Valuation Committee The Jury would see with this that
Petitioner Lumiere was obviously being scapegoated for accounting decisions made by senior management who attempted to
assign values for a truly complex situation As a result of all parties ignoring these basic facts and the evidence to support it
Petitioner Lumiere was extremely prejudiced as the government claimed that the ATi Position was worthless when in fact it was
not and Visium held positions that the other creditors such as Apoilo did not

d. Faiiure to Disciose Valuation Committee l\/iemos and Valuation Committee i\/lodels Regarding ATi (A33, /-\34, A35)

1) ATi Valuation model by Josh Rozenberg on 12/31/12 using the l\/iarket Approach values ATi at $29.57 i\/lillion

2) ATi Valuation Committee memo where for December 2012 whereby the valuation committee has agreed to value the
company using market comparables, applying an EV/EBlTDA multiple to estimated budget to attain a total enterprise value
However what this would demonstrate combined with valuation committee model and the Ernst and Young reference to this is
that the values had been set by Valuation committee and not by Petitioner Lumiere and it was obvious that the company was
using broker quotes to represent the actual value throughout The coincidence of the values from valuation committee and
those derived from broker quotes show that Visium l\/lanagement instructed this procedure and validated it. And now that the
procedure was questioned they leave Petitioner Lumiere as the fall guy for their accounting decisions

3) ATi Valuation Committee memo 7/1/14 where Lee Brown (Credit Analyst) reached out to l\/larblegate to see about selling
Visium's position in AT|. Since l\/larblegate was a government witness there is no reason why Defense counsel should have
not questioned l\/larblegate‘s l\/li|gram on the offer and if they ended up buying Visium out or assessing how they valued their
stake in Ancora/ATi. Defense counse|‘s failure to do this was incompetent -

e. Faiiure to Comment on Rozenberg 3500 l\/laterial Regarding ATi (Not available due to Petitioner's current circumstances)
Josh Rozenberg was a member of the Visium Accounting department and l\/lember of the Visium Valuation Committee in
his 3500 material he admits to the government that he was in charge of valuing ATi for the Valuation Committee Josh
Rozenberg would have been a material witness to defense and could have addressed all the ambiguous questions and
answers about processes and procedures posed by the government which answered by Thorell, Keily, Plaford and Jain were
based on pure speculation where they lacked the foundation to know the process Additionaily to have been a member of the
valuation commitee, he was also responsible for valuing the very securities that the Government alleged that Petitioner Lumiere
misvaiued. including Rozenberg as a defense witness was essential to Petitioner's trial and there was no strategic reason to
exclude him. Without a member of the valuation committee to cross examine Petitioner Lumiere could not have had a fair trial
and deeply prejudiced Lumiere, With this information, the allegation of the responsibility of Lumiere for everything would have

iii Cl

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 194 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C~A

undoubtedly been questioned by the jury and the courtl

f, Faiiure to include Excuipatory Review Recording with Transcript from Year-End Review regarding ATi (Fuli version Not
available due to Petitioner's current circumstances See Attorney's notes of recordings A99)

Year-End review took place in March of 2013 which was an annual review where supervisor Plaford went through
contributions and where the employee is performing and where he needs to improve in this Review, Lumiere had already
decided to leave Visium and plaford makes a claim that ATi is Lumiere's responsibility Lumiere confront him on this point
stating that it was not his recommendation but that it was a new issue that did not perform on was the subject of fraud The
credit fund only invested in it becuase Plaford gave the mandate to invest in all new issues ATi was assigned to Lumiere's
negative PNL after the fraud when it's liquidity dried up and Visium was not able to sell.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 195 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: Si_OO704 [Vil.D01(f cont) Pt2] lneff Exc ATi
DATE: 09/30/2018 11:42:27 Pi\/l

Petitioner Lumiere was made responsible for this as it was going through bankruptcy and the firm desperately needed
Lumiere's expertise in distressed investments to extract as much value as possible for investors in this unpleasant situation
Lumiere did so and was told to focus his entire efforts for 2012 into helping fix ATi so that investors would get the best possible
outcome and recovery.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 196 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00705 [\/ll.D01(g-l) Pt3] ineff Excui ATi
DATE: 09/30/2018 11:42;41 Pl\/i

g Preliminary Budget by ATi (A52)

This identified the projections from the company for ATi broken down by core campuses and non-core campuses This would
have shown that at the time ATi management was telling lenders that the projections were solid still at $45.5 l\/liilion EB|TDA
for core campuses and total Campus Level EB|TDA of $39.7 l\/lillion. This would still indicate that there was significant value in
ATi and guidance from management was that the issues were not insurmountable and left significant opportunity for investors
if the company could get off of l-lCl\/i2 and return to operations it would be able to start enrolling new students and increase
profitability and cash flow. The guidance from advisors and professionals in the education sector showed that the company
could be fixed

h. informational l\/lemorandum Summer 2012 (A52.1)

Describes that investment Banker Stifel Nicolaus Weisel has been retained
That an auction is taking place which are due by Sept 25, 2012
They were projecting 2013 Campus EB|TDA of $33.9 l\/iiilion and Adjusted EB|TDA of $13.6|\/|
2014 Campus EB|TDA of $42.4 l\/lillion and Adjusted EBlTDA of $21.7l\/l

i. information l\/lemorandum Sept 21 ,2012 (A53)

Stifel Nicolaus Weisel update on sale process and that a foreclosure auction will be held on November 16th, 2012 with a target
closing 1st week of December

j. l\/iaterials Prepared for Discussion January 6, 2012

Stifel Nicolaus and l\/liller Buckfire presentation identifying their expertise in the Education space and the large number of
transactions that they have done in Education and the comparable company transactions values and public value trading
multiples for education companies
Additionaily this gives valuation ranges for the various campuses of ATi as follows
ATi Campuses: 3.5 to 4.5x
ST\/T Campuses 3.0 to 4.0x
AAl: 4.0 to 5.0x
Dle 4.0x to 6.0x

A reasonable attorney would have shown that the bankers and advisers were telling a story of recovery and there was no
telling how harshly the Department of Education would treat ATi at that point in time as there was no precedent for an attack on
such a large education company. l-le would have demonstrated these exhibits which would show the rationale good faith
petitioner had based on the information he had and why he believed the values that advisors were coming up with and the
valuation committee was deriving which they translated in bank debt prices as shells as acknowledged by Josh Rozenberg from
the valuation committee_and as explained to investors according to the email. lt is clear from the Visium Credit Opportunities
Offering iV|emorandum that given the complexity of ATi that it should have been considered a "Special lnvestment" where " a
separate Series of Special investment Shares will be issued to represent each Special investment and only those Shareholders
who are shareholders on the date the particular Special investment is puchased will participate in that Special investment pro
rata based on the proportion of Class A Shares or Class B Shares held by shareholders". The logical way to have accounted
for this investment was to move it into a Special investment Share class separate from the rest of the fund also known as a side
-pocket. This would have been valued similarly to the value ascribed however new subscribers would not be able to participate
and redeeming subscribers would not be able to sell their pro-rata portion of this stake This seems to be where the issue was
which took a long time for Petitioner Lumiere to figure out but outside the scope of his role as an Analyst in the Credit Fund at
Visium. As for the valuation used according to the offering memorandum

Valuation: Fund investments will generally be vsalued at their fair value Special investments will be valued at fair value until
such investments are sold or deemed sold or tradeable ( as determined by the investment l\/lanager , in its sole discretion).

Lack of Liquidity of Fund investments /Restricted or Non-l\/larketable Securities

ifi§"?r

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 197 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

" The incentive A|location will be allocated to the Allocation Class Shares To the extent the incentive Ailocation is made at the
l\/laster Fund level, no incentive allocation or fee will be charged at the Fund level.

k. iV|uitipie VRC reports (A25, A26, A27)

Defense counsel failed to introduce VRC report from 6/30/14 whcih describes the acquisition of ATi which is now called
Ancora which is co-owned by l\/lablegate and Visium. lt discusses the history and details of the acquisition as well as the clear
fact that what Visium held is not what Apolio held when the government noted that they lost $55 million in their investment The
report denotes the value assigned by VRC and the Value assigned by the Visium Valuation Committee Although it appears
that the values have come down, since 2012, they do not represent the alleged zero value that the government portrayed at
trial. lt also identifies that Visium and its Valuation Committee are backing the procedures that they had put in place and the
methodology for valuation These valuations and reports are done way after Petioner Lumiere has left the firm and even after
Portfolio l\/|anager Plaford and Trader Thorell have left. The government's accusations towards Petitioner Lumiere for what was
obviously firmwide policy and backed by VRC and Ernst and Young shows the obviousness that Petitioner Lumiere was indeed
scapegoated and set up as the fail guy and falsely made responsible for all of the firms decisions

l. The Street News report and PR Newswire reports on Ancora Hoidings LLC completion of Acquisition of Certain Assets of
ATl.

Defense counsel should have introduced this news report to identifies and separate Visium's position from the rest of bank
debt holders such as Apollo. lt identfies that the foreclosure and bankruptcy process ended with the new company Ancora
acquiring ATi assets which continued to be profitable and was co-Owned by Visium and l\/larblegate. (A54.1; A54.2)

37
ge

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 198 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV~C-A

___________________________________________________________________________________________________________

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00706 [Vll.DO2(a-f) Pt1] ineff Excui C-l\/led
DATE: 09/30/2018 11:42:53 Pl\/l

2. Faiiure to Submit Excuipatory Evidence Regarding Cl\/lED

Similar reports existed and were available based on after trial research into C-l\/led , with valuations set by both the Valuation
committee and Valuation Research Company (VRC) an independent and weil recognized valuation firm. This report had
maintained a value of 33 for Cl\/lED Directing class which was Visium's position, as opposed to non-directing class notes which
the government used which were quoted under 5. Defense Counsel‘s ineffectiveness in presenting this evidence as well as all
the legal support for these valuations from law firm Stroock, Stroock and Lavan who helped negotiate the structure was an
utter failure and demonstrated Creizman's incompetence Creizman tried to address the good faith basis of the Cl\/lED
Directing Class valuation during trial when he cross examined Plaford, but failed mlserab|y by not introducing or even
mentioning the reports that prove the class distinction into evidence He also failed to understand and recall the basic facts and
key concepts that Petitioner Lumiere explained to him numerous times verbally and in writing, but he never seemed to grasp or
have the attention to understand l-le did not understand that Cl\/lED Directing class would received based on the agreement to
fund the litigation in China, a 70 to 85% if the total recovery of assets uncovered and brought back to the estate while the
Cl\/lED bonds that the government referenced would only have the right to 5% of the total recoveries This is mathematically
equivalent to 14x to 17x greater value

The prosecutors failed to mention this which should have been their duty to seek the truth, but yet, played tricks with the court
and with their cooperating witnesses and presented an untruth. When Defense Counsel Creizman cross examined Plaford on
this concept and began to mention the disparate rights of the Directing Class versus the bonds in the marketplace but allowed
Plaford to evade stating that he did not believe the prices at the time l~ie simply said that he recognized that they were different
classes with different rights and should have been valued higher, but a little bit higher. He would not state what he believed at
the time and Defense Counsel failed to communicate this and if not instruct the court to make the witness answer the question
When defense counsel asked the SEC Jindra government witness similar question of the difference between the directing class
and the bonds in the marketplace he was confused not understanding the concept and then the Prosecutor jumped in quickly
to object stating that he was speaking about concepts that were not introduced into evidence l~iowever even though the
reports were conveniently not submitted in the evidence it was clear that Cooperating Witness Plaford that they were different
classes therefore the concept was in evidence

From this action it is apparent that the prosecutor was aware of this evidence or should have known7 yet choose to avoid
presenting the truth and instead choose to present a lie Plaford covered up this knowing that he would likely be impeached for
lying by claiming that they were apples and oranges and that they should have been valued lower than they were but never
admitted to not believing the value at the time but only in retrospect lie also claimed that as a result of the Directing class
having a different payout they could have been valued where Visium valued them, but then they would have to make them
level 3. But since they presented it as level 2 so they would need to value it like the marketed securities This is a plain error
and flawed statement Visium‘s position was Visium's position lt did not change based on whether Visium or Plaford decide
that it should be level 2 or level 3. Based on Petitioner Lumiere's review of documents after trial, it is clear that the firm should
have placed this position into a special investment vehicle but this had nothing to do with Lumiere This was a decision made
by Plaford, the Visium Valuation Committee and Jake Gottiieb (Visium Funds Founder) and Steve Ku, (Visium Funds CFO)

a. Defense Counsel Failed to Submit C-l\/led VRC Reports

1) VRC Report 9/30/13: This report assigns a midpoint value to C-l\/led bonds of24.2 with a high of 30.7 and low of 19.0. lt
also states that Visium Asset l\/lanagement Valuation Committee assigned a value of 29.4 to the prostitution which they mention
is within their range of values lt also states that Visium Asset l\/lanagement Valuation Committee had a value of 31 .6 for the
20 of 2013, The report explains the difference between the Directing Class A investors which they assume will received 70%
of the proceeds (A28)

2) VRC Report12/31/13: This report assigns a midpoint value of 21.2 to C-l\/led directing class bonds. lt also states that
Visium Valuation Committee has chosen a price of19.1. (A29)

3) VRC Report 6/30/14; This report assigns a midpoint value of 21 .4 to C-l\/led directing class bonds while Visium Asset
l\/lanagement Valuation Committee has a midpoint value of 28.07. (A30)

Note that these reports if introduced into evidence at trial, would further solidify the complexity of the issue and the story behind

j §§ i,,j

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 199 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

it but also the good faith into Petitioner's belief in the prices that Plaford told him. lt would also demonstrate that it was not
Petitioner Lumiere corning up with values but both the Valuation Committee and Valuation Research Company which
corroborated on these complex valuations as demonstrated in the reports The values used by Visium were not the market
price of the Non-Directing bonds that were in the marketplace and this continued weil after Petitioner Lumiere and Cooperating
Witness left Visium, lt is clear that the values were vetted and substantiated by the Visium Funds owner (Jacob Gottiieb) and
valued by multiple parties including Valuation Committee and VRC therefore the government's claim of Petitioner Lumiere's
mastermind involvement and that these were falsely valued denies the jury access to the truth that they were complex
situations and had different rights Defense counsels failure to communicate and understand these concepts and the
government's directive to SEC Jindra to ignore any true analysis of the issues or situation, was a simple exercise in promoting a
lie by the government and not by Petitioner Lumiere

b. Email from Stroock, Stroock and Lavan dated December 18th, 2012: Subject: CMED Revised Loan Proposai

This emaii identifies the sharing percentage that the JOLs (Directing Class) holders of bonds would receive to a range of 67.5%
to 75% depending on funded amount of litigation by the group. (A30.1)

This should have been presented as evidence and was in the discovery for Defense Counsel to access But Defense Counsel
instead chose not to competently review the discovery or submit any evidence There is no possible strategic reason not to
introduce such exculpatory evidence which proves that the government's allegations are simply wrong j

cl Visium Valuation Committee l\/lemo 7/1/14 \(A34)

This memo assigns a value of 19.10 to C-med Directing class bond position well ahead of the values of marketable securities
that the government and Jindra referred to. lt also mentions that the price fails within VRC's range of 16-28.21 with midpoint
21 .39. it also addressed the situation that the liquidators will be presenting in the Hong Kong court What is also of note in this
report is that it is done way after Petitioner Lumiere or Plaford have left the fund. This seriously calls into question the
government's allegation that the portfolio was misvaiued

d Attachment l: Ci\/lED Valuation from Valuation Committee 12-31-12 (A33)

This attachment refers to the Directing Class holders as well as the recovery sharing percentage of 67% to 75% that Directing
class would receive with an expected funding at that time of $2|\/| to $4|\/| which would make the class eligible for 70% of the
recovery. As such the Valuation Committee has calculated a value of $34.56 for the directing class stake in C-i\/led, This note
would clearly clarify several things First that it is the valuation committee determining the values and that these are
corroborated by VRC. And also that the Government and SEC Witness Jindra were wrong in their accusations They chose to
ignore the complexity of the situation and by oversimplifying, yelled fraud where there was none

e Email from Ernst & Young, l\/lanager of the Visium Funds on 1/17/13 (A31.1)

in this emaii he discusses Cl\/iED and the proper way to value He notes the parties and lawyers involved in the transactions
and that VRC has done an analysis of the company and valuation, lt is clear that he addresses ali the key points and that
Lawyers from Stroock have said that the directing class will get the majority of the proceeds from any recoveries

Defense counsel should have included this into evidence to substantiate the evidence that these were not the same securities
as the government and Jindra SEC portrayed There is no strategic reason why Defense counsel would not have included this
document into evidence

f. Email dated November 26, 2012 from Borelli Waish on offer to buy back bonds for $105 l\/lillion. (A30.4)

Borelli Waish was hired by the bondholders to assist with communication, negotiations and possible litigation in C-i\/led. in this
emaii from Borelli Waish who has had discussions with l-ian from C-l\/ied that there is an offer of $105 i\/lillion for the bonds
where the advisor states that he does not believe it is the most he will pay, but he would not pay much more than that There
appears to be a real offer on the table which when communicated by Plaford would have made rational sense to use this offer
as a value in light of what Plaford had previously instructed as the investment mandate of the Credit Fund and the obligation to
value in ali current information The introduction of this emaii into evidence would have clarified to the jury further that the
situation was not as the government portrayed and this would show that Petitioner Lumiere would have had good faith in the
prices that Plaford had told him. As a result it is definite the jury would have found Petitioner not guilty. As a result of Defense
Counsel not reviewing document and including it into evidence and using the information during cross examination and calling
witnesses to testify to the content Petitioner Lumiere's trial was severely prejudiced

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 200 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00707 [Vll.DOZ(g-k) Pt2] ineff Cl\/lED
DATE: 09/30/2018 11:43:06 Pl\/l

g. Defense Counsel Faiiure to include Excuipatory Year End Review Transcript Regarding C-l\/led. (Fuil recording not available
due to Petitioner's current circumstances Summary of recording prepared by Abramson & i\/lorak: A99)

Transcript of Year end Review of Lumiere by his boss Plaford shows that C-i\/led is not being included in Lumiere's PNL as it
is Ameesh Shah's position When Plaford states that it is Shah's position, it means he is possibly but not necessarily
responsible for the investment idea, but he is responsible for following earnings and events and updating models Lumiere
mentions that he has helped out with restructuring advise for C-i\/led as well as many other positions that were not his and it is
not fair that he is not compensated for dedicating time to these situations that have lost some money, yet Lumiere's help has
contributed to minimizing losses for Visium investors with his advice and work in restructuring lt is clear from this that C-i\/led is
not Lumiere's position and Lumiere's role in the investment was not large but that he simply helped to minimize losses with his
restructuring advice

h. Defense Counsel Faiiure to include Excuipatory C-i\/led Transcript with Shah and Plaford (Fuil recording not available due to
Petitioner‘s current circumstances Summary of recording prepared by Abramson & l\/lorak: A99)

in this recording, Plaford insists that the value is correct for C-i\/led and mentions suprise that operations is not aware of the
situation and says that these are not the same bonds that are trading, that Visium's holdings are different Defense counsel
should have introduced this piece of evidence when Plaford stated that Lumiere set prices that Lumiere was the mastermind
that he just learned about fraud later and continued it after Lumiere left This recording would show that none of that is true and
in fact it would show that all discussions were believed by at least Petitioner Lumiere and Shah and Plaford insisting on the
value showed that he at least portrayed that he "at the time“ believed in the values A competent attorney would have used
such evidence to impeach the witness and bring out the truth in the case.

i. Defense Counsel Failed to include Excuipatory C-i\/led Transcript with Plaford Explanation of Value (Fuil recording not
available due to Petitioner's current circumstances Summary of recording prepared by Abramson & l\/lorak: A99)

Recording of Plaford discussing the value he is assigning based on accounting determination that he had spoken with them
that they would use the stock price and apply it on an as converted basis to both bonds The bonds had a convertible feature
therefore they could convert to stock on a specified ratio.

j. Defense Counsel Failed to include Excuipatory recording where Plaford tells Lumiere to tell brokers about the Directing Class
issues and if they can be trusted not to tell everyone about it as it is private information and Plaford did not want to create an
argument with other non-directing class bondholders (Fuil recording not available due to petitioner's current circumstances
Summary of recording prepared by Abramson & l\/lorak: A99)

k. Defense Counsel Failed to include Excuipatory C-i\/led Transcript with Brook (Fuil recording not available due to Petitioner's
current circumstances Summary of recordings prepared by Abramson & l\/lorak:A99)

in this recording Brook (Janney Broker) had bonds for sale from another client and Lumiere asks if they are the same bonds
held by the steering committee and it becomes obvious that it is not, Lumiere then says there will not be much value to those
bonds as they can no longer join the committee to benefit from higher recovery. This provides evidence that discussions are
held with the brokers about what is happening with the various situations and they are not blindly spitting back levels
unknowingly and unfamiliar with the situation as the government alleged This serves as a discussion which proves that the
statement that Lumiere did not discuss his research with brokers is false and Non-prosecuted witness Vandersnow (Prince
ridge Broker) and Plaford perjured themselves by their statements

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 201 of 272

TRULiNCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJEC`|': SL00708 [Vli.DO2(l-s) Pt3] ineff Exculp C-l\/led
DATE: 09/30/2018 11:43:19 PM

l. Defense Counsel Failed to Submit Excuipatory Cl\/lED Bond Trade data on the same day and months later and Quote Data
and market data on C-l\/lED Bonds the following 2 days after the trade of the purported painting the tape trade (A

SEC Jindra in Exhibit left out 2 trades from the same day for the obvious reason of strengthening the government's case by
omitting exculpatory evidence and taking information out of context The Painting The Tape allegation fits exactly with this
abuse by the government leaving out all the information that would explain why the trade price was not inflated or why Lumiere
would not think it was inflated

1) The first trade excluded excluded from Witness Jindra Chart a sale by Broker Hapoaiim Securities for an odd lot of
137,000 Notionai Amount at 42.5 which occurred on March 23rd 2012 at 5:31 pm transacted through trader Charies
Engel from Janney l\/lontgomery. (A88)

2) The second trade excluded was a sale by hedge fund Grammercy purchase of 865,000 notional amount for 42.5 on
l\/larch 23rd 2012 at 5;31 pm. (A89)

SEC Jindra and the government hide the fact and Creizman having not done preparation into the quantitative aspects
necessary for a complex securities case failed to properly review or even mention the quotes during the next 2 trading days
(A93.5)

l\/lessage # 11662: 03/26/2012 10:05:16 From Albert Fried & Company
Subject Ci\/lED 4% @ 421/2 1mm

l\/lessage #7760 : 03/26/2012 08:59:30 From Jefferies & Co., lnc.
Subject: WALTHC UNlTS 880-2250
WALTCH UNlTS 880-2250
Cl\/lED 4.00% 08/13 40-45 vs 0
Cl\/lED 6.25%12/16144a 40-45 vs. 0

i\/lessage # 5621 : 03/26/2012 08:33106 From i\/ierriil Lynch:
Subject: **BAML CONVERT BULL RUN**
Cl\/lEDY12/16 6. vs 2.51 31-41
Ci\/iEDY 8/13 O% vs. 2.51 31-40

l\/lessage # 28562 : 03-27-2012 08:20:39
Albert Fried & Company
Subject: Cl\/lED 4% 500l\/l @ 42.5

None of these trades were questioned by FINRA and none of the participants were alleged co-conspirators or accused of
painting the tape yet the government struggled to find a single trade that was outside of context of stale quotes in order to
make a painting the tape allegation which was a reverse engineered allegation Secondly “Painting the Tape" is a misnomer
and not included in the compliance manual. it is defined as a single party buying and selling a security to create to illusion of
volume trading and it does not have anything to do with a specific price or inflating a price lt is considered a term used and it is
focused on stock and not illiquid distressed bonds

m. Defense Counsel Failed to Submit Excuipatory Articie About C-l\/led written on April 5, 2012 titled: Evidence Suggests China
i\/ledical ls Taking itself Private Via A 3rd Party. (Seeking Alpha'. A87 p1-2)

in this article the analyst writes that AER Advisors has been building a large stake in C-l\/led stock:
1/27/12 1.948 l\/lillion 6.04% of outstanding
1/30/12 2.02 l\/lillion 6.28% of outstanding
2/2/12 3.889 l\/liliion ot12.05% of outstanding
2/21/12 4.889 l\/lillion or 15.15% of outstanding
3/20/12 6.04 l\/liiiion shares or 18.72% of the outstanding

l"S':f’

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 202 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

4/5/12 6.43 l\/llliion Shares or 19.95% of outstanding

This large amount of buying was proof of a positive outlook for C-l\/led and the large accumulation by a single party such as in
a takeover transaction would have a tremendously positive impact on the bonds which would have to be redeemed if that were
the case The actions were unusuai, but given that this was a Chinese company it was unclear of what the rules were for them
to miss a coupon in order to create panic so that they could buy out the company. This would have had a significant impact on
the bond price as a takeover would force the company to buyback the bonds at 100. it is fair to say that had this been
introduced along with bond pricing data after the trade along with other traders havig traded the same day, that there would be
no actual evidence of painting the tape

n. Defense Counsel Failed to Submit Excuipatory Articie About C-l\/led written within days of Alieged Painting Tape Trade
indicating Belief that C-l\/led Was Being Bought Out: China l\/ledical is A l\/lystery that l\/lost investors Can`t Explain: l\/larch 28th,
2012. (Seeking Alpha: A86.1)

Seeking Alpha, a reputable online publication where analysts and traders write investigated articles about stock opportunities
wrote an article explaining the thoughts at the time on C-l\/led. lt explains that the stock dropped from $3.71 to $1.82 on news
of a missed coupon payment on the debt Then after being halted by Nasdaq it reopened for trading at $0.62 on Feb 28, 2012
and was up to over $3. The publication indicates some of the investor rumours at the time including convert holders converting
to stock which would have a tremendous gain and debt reduction result Other theory was that the company management
missed coupon so that they could buy stock at a discount Defense Counsel should have introduced this story as it showed the
perception at the time in the marketplace

o. Defense Counsel Failed to Submit Excuipatory Stock Trade Data Showing Substantiai increases in C-l\/led Stock from $1.35
to $2.75 leading up to the trade on March 23, 2012 and then the Stock increase to $12 per share in the months after. (A91)

1) Bioomberg stock trading data 12/30/11 to 3/2/12 (A92 P 1-5)
This table shows C-Med stock at 3.10 on 1/3/12 and then dropping after a missed coupon payment and then halted at a price
of 1 .82 on 2/6/12. When the stock reopens on 2/28/12 it closes at $1.70 and then hits a low of $1 .35 the following day.

2) Bioomberg C-med stock closing price 3/5/12 to 5/4/12 (A92 p 1-5)
This table shows the stock increasing from the low of $1.35 and moving up on significant volume up to $2.51 in 3/23/12 the
alleged painting the tape trade date to $4,12 on 4/9/12. This shows that the market believes there is something positive
occurring in C-l\/led which would show why bonds moved higher and why Petitioner Lumiere did not purchase at inflated
levels as far as he understood which the government erroneously called "painting the tape".

3) Bioomberg C-l\/ied stock closing price 5/7/12 to 6/28/12 (A92 p 1-5)
This table shows the stock going from 2.21 on 5/7/12 to a high of $12 on 6/27/12 before closing at $10.78 on 6/28/12 again
being halted for trading

4) The Bioomberg C-l\/led Stock chart from 1/31/12 to October 2012 (A91)
The chart shows the increase in price over the period leading up to the alleged painting the tape trade and then increases
significantly from there to a peak of $12 per share.

The graphical representation of C-Med stock shows the significant increase in price and the volatility of C-med stock over this
period which demonstrates the psychology in the marketplace at the time as rumours surfaced of a management buyout of the
company. introducing this and the roller coaster ride of the stock and the fact that the convertible bonds held by Vision would
be convertible into stock and thereby correlated to stock price movements both due to the stock price conversion factor and to
the positive prospects that a takeover of the company would mean for the bonds which would benefit from a 101 change of
control put option Defense counsel’s failure to investigate and research the data, the issues surrounding the company, the
reports on C~Cmed was a drastic failure and caused extreme prejudice to Petitioner Lumiere Had this information been
introduced it would have explained how Petitioner Lumiere did not paint the tape as alleged and as a result would have been
found not guilty.

p. Defense Counsel Failed to Submit Excuipatory Evidence Showing that Lumiere was Not in Office as Plaford Testified Under
Oath, but was in Florida Days before up to Days after the Trade including Airline Ticket, Hotel invoices and in addition a
Concert Ticket for the Day of the Alieged Trade

1)Altour Travel Agent booking for flight to l\/liaml from March 21, 2012 at 2:20pm return 11:05 pm on March 26th 2012.
<A84) ss
i'“> ??>

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 203 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

2) Fontainebleau hotel invoice check in 3/21/12 to 3/25/12 (A85)
3) Concert Ticket for l\/iarch 23, 2012 at 12pm at the Pooi Shelbourne South Beach (A86)

These prove that Plaford lied under oath when he claimed Petitioner Lumiere was in his office at the time they discussed doing
a C-med trade which the government alleged was painting the tape However, Plaford does not admit that the trade intent was
to set the price for marking purposes as the government alleged but that he wanted to buy it ahead of an anticipated tender
and thought that by buying it at a 40 would guarantee a higher tender price Neither of these make sense for several reasons

1) Paiting the tape is an equity concept and involves buying and selling from the same account to make a stock appear
to have more volume This concept is not applicable to illiquid distressed debt

2) if Plaford had intended to set a price to mark the portfolio it would not have made sense to do so on March 23rd
when month end would be March 31st

3) if the government allegations were true that the scheme involved brokers not doing research on the bonds and
spitting them back, then why would a trade need to occur to accomplish that Does not make sense

4) By buying 1 million notional bonds at 43.25 does not guarantee any tender offer at an increased price by a company
The concept is ridiculous and not supported and any statement of this nature is pure biased speculation

Further the fact that Plaford lied about Petitioner Lumiere's location or being part of his conversation in his office proves that

Lumiere was not a party to this discussion with him and Ameesh Shah.

q. Defense Counsel Failed to Submit Excuipatory Evidence of l_ender call scheduled to discuss developments with C-med
which Ameesh Shah fowarded invitation on March 21, 2012 for March 26th 2012 (A94)

Defense Counsel failure to include this evidence which would show that Ameesh Shah was the point person on C-l\/ied at
Visium and secondly that given there would be a lender call scheduled for March 26th, 2012 with a "discussion of
developments", it is likely that Plaford would have interpreted that as positive and wanted to buy bonds ahead of this call. This
would have explained why Plaford would have insisted on buying bonds before that date

r. Defense Counsel Failed to Submit Excuipatory Evidence including Phone Records that Lumiere Did not Have
Communications with Brook after 12Pl\/i and Brook did not Communicate with Lumiere any Time Around Trade (Not available
due to Petitioner's current circumstances)

s Defense Counsel Failed to Submit Excuipatory Evidence that in Fact lt Appears that Thorell Did the Trade with Brook And
Brook Was Looking to Get in Touch With Petitioner Lumiere To Argue for A Higher Commission As Brook and Thorell Did Not
Appear to Get Along

3-23-12 15:54:21 CMED Trade ticket sent from Janney to Sudarshan Jain at Visium (A96)

Then in Bioomberg Chat on 3-23-12, between Brook (Broker from Janney Montgomery and Lee Brown from Visium):

3-23-12 17:22:08: Lee Brown: Says Are you being taken care of (A93 P4)

3-23-12 17:22:08: Jonathan Brook Says Yes but i still can't reach lumi

3-23-12 17:24:22 Jonathan Book Says And it wasn't something that trades with any frequency

3-23-12 17:24:52 Jonathan Brook Says There was a huge amount of stress getting in shape to buy them

3-23-12 17:25:40 Lee Brown Says So r u all set

3-23~12 17:25:46 Lee Brown Says did JT take care of it

3-23-12 17:26;11 Jonathan Brook Says Yes...i'm 95% set still need to talk to lumi but 95% set as much as i can be.

3-23-12 17:30:24 Jonathan Brook Says ljust want to talk to lumi we bought these things at 42.5 it's illiquid off the
run i am assuming we are working for a point but not sure

3-23-12 17:30:44 Lee Brown Says so the question is economics to you.

3-23-12 17:30:47 Lee Brown Says got it

3-23~12 17:30:51 Jonathan Brook Says yes (A93 P 5-6)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 204 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN ~ Unit: OTV-C-A

FRO|\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJEC`|': St00709 [Vll.D02(t-u) Pt4] ineff Excui C-|\/led
DATE: 09/30/2018 11:43:31 P|\/l

t Email from Ameesh Shah to Josh Rozenberg on July 16, 2012 describing the increase in value of equity and that the
bondholders have taken action against the company and would take control of the company (A96)

This emaii demonstrates again who the primary point person is on C-|\/led and that is Ameesh Shah working with Cooperating
Witness Plaford (Visium Credit Fund Portfolio l\/ianager/Partner). He is discussing the situation of C-l\/ied with Josh Rozenberg
who is also on the Visium Valuation Committee who is responsible for setting the price of C-l\/led Petitioner Lumiere is not on
the emaii and it is not discussed with Lumiere Defense counsel Creizman showing this would show the history of C-l\/lEd which
he knew nothing about and demonstrated this at trial. lt would also indicate the volatility around the situation at the time
whereby the stock had run up to $12 per share from $1.35 over a short period of time as speculation of a takeover of C-i\/led
was in the mix.

u. Ameesh Shah emailed model to Plaford on July 5, 2011 (A30.6)
This would show that this was Ameesh Shah and Plaford's position The model describes the expected value and upside to
an investment in C-i\/led. This would show that the government's argument that Lumiere played a major role in C-l\/led and that

it was l_umiere‘s position is fabricated and false and simply meant to argue motive where there was none and to falsely
incriminate Petitioner Lumiere

iii-is

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 205 of 272

TRULiNCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Rlchard
SUBJECT: SL00710 [Vll.D03(a-e)] Exculp Nebraska
DATE: 09/30/2018 11:43;42 Pl\/i

3. Defense Counsel Faiiure to Submit Excuipatory Evidence Regarding Nebraska Book, (A36, A37, A39)
Summary

Defense Counsel had access to documents that were provided to him that prove the good faith that Petitioner had in the prices
that his boss Cooperating Witness Plaford (Credit Fund Portfolio l\/ianager/Partner) assigned However, due to the extreme
incompetence of defense counsel and his failure to investigate and his inability to properly communicate the evidence and the
concepts to explain the rational for Petitioner Lumiere's good faith, the jury was left in a void with just the government's
allegations in support Any reasonably competent attorney, wood have submitted the evidence available to the court and
thoroughly explained the concepts to show why the government's assertions were plainly erroneous and the fundamental
reason why Petitioner Lumiere had a good faith belief in Plaford's assigned prices Ail of this information, defense counsel
failed to address and the government without having the expertise to understand these concepts choose to plainly ignore to the
point where their allegations and explanations were simply wrong l-lad Visium chosen to ignore the information that they had in
valuing the securities it would have been to the detriment of potentially redeeming investors in Visium and unduly benefitting
new subscribing investors in direct contradiction to the compliance manual and fair value mandate of the fund.

a. Alvarez and l\/larsal Liquidity l\/lodel & Credit l\/lemo Assessment FY13 Projection Sensitivity Analysis May 11, 2012 (A38
identifies the math, P47 identifies Approx $50 l\/iillion in Credit l\/lemos)

Aivarez & l\/larsal is weil-known operating restructuring advisor. They were hired by law firm Brown Rudnick on behalf of the
creditors of Nebraska Book Company after it filed for Chapter 11 bankruptcy protection in a pre-negotiated agreement among
creditors They had uncovered close to $50 million in credit memos that they alerted the steering committee to, which included
Visium. The credit memos in this amount are significant to the valuation as this amount would go to rapidly pay down debt and
in turn this would translate into a significant increase in stock price of $50 million As a result of not submitting this material and
arguing the content in opening, closing and during cross examination of witnesses the jury had no idea why Lumiere believed
in the values that Plaford had determined Lumiere told Plaford as soon as he heard about the newly uncovered Credit l\/lemos
and as a result Plaford told Lumiere that he was required to value in that new information according to the investment mandate
of the Visium Credit Fund. _

Alvarez & l\/larsal also in their analysis came up with projections of Adjusted EB|TDA (Cash Flow) of $36.438 l\/liilion for FY
2013 The projection of valuation off of this number would typically be 5x for a retail business which would translate into an
enterprise value of Approximately $185 million With an additional $50 l\/lillion in credit memos uncovered this would
reasonably convert to a value of $235 l\/liliion This would have been significant to show the jury and use in cross examination
when confronted with government attorneys with no financial expertise making fun of a business and claiming that the book
industry is essentially worthless right now. Plaford also mistakenly states that this company makes textbooks however they do
not. They are a distributor of textbooks both in store and online as well as distributor of a wide range of goods on through their
Campus stores.

b. Disciosure Statement: (Evidence not in Discovery, but Petitioner Lumiere had on his computer files at Visium which are
public court submitted documents which Lumiere cannot access while being incarcerated due to the fact that he has been
prohibited access to ali of his electronic files. if given an extension of time to amend his filing, Lumiere would be able to provide
such documentation and support for the values used by Visium demonstrating his good faith.)

Defense Counsel failed to submit this document which included a projection of Pro Forma EBlTDA (Cash flow) and an
expected value based on the l\/larket Approach of multiple to EB|TDA which Petitioner believes was 5x to 7x. This would have
shown based on projected EB|TDA of $36.438|\/| which was Alvarez and l\/larsal‘s projection for 2013 EB|TDA, a value of $185
million This would have established a fair value for equity which Lumiere assumes of approximately $10 per share However
this would need to be established based the disclosure statement document the exiting capital structure including debt and
share count to determine this

c. Witness from Law Firm Brown Rudnick (Affidavit being prepared Not available at the moment due to Petitioner's current
circumstances)
iii l

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 206 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

Steven Pohl, Bankruptcy restructuring lawyer from Brown Rudnick would have provided testimonial evidence of a meeting that
occurred in their offices and that at this meeting, private equity investment firm Cyrus Capitai made an offer of 85% for all
outstanding 2nd lien bonds of Nebraska Book. He would have said that the Steering Committee of bondholders including
Visium, rejected the offer as they deemed it undervalued the business This was the basis and rational for Plaford‘s assigning a
higher price that quotes levels for Nebraska Book bonds as he explained to Petitioner Lumiere that the Credit Fund investment
mandate required the fund to value in all the new information into their positions which Lumiere believed made sense given
Plaford's explanation Additionaily, he would have stated that Brown Rudnick hired Restructuring Advisor Alvarez and l\/larsai to
assess the operations of Nebraska Book, And that in their analysis they uncovered an unaccounted $50 million in credit
memos as described in a. above

These key points of information would have explained the rational for the value assigned by Plaford at the time Defense
counsel did not bother to call this advisor to testify or even introduce the evidence and concepts mentioned above The
government and Cooperating Witnesses chose to ignore these facts during trial and preferred to make false statements such as
stating that the position was overvalued and that the company made textbooks which was jumped on by government lawyers
with no business or financial experience to make it sound like textbooks are buggy whips. These points would have confirmed
the prices assigned by Visium and shown the good faith of l_umiere. lt would have shown that the bonds and stock were not
overvalued as alleged by the government who did no work in investigation this situation and chose to yell at fraud at anything
they saw.

(Exhibits; Affidavit Steve Pohl, Exhibits above)

d. Nebraska Book Company Summary Update Reports (A36, A37)

Defense counsel failed to introduce the various reports from Nebraska Book which included the company's strategy for turning
the company around and included financial projections and turnaround plan and segmented financial performance
These reports would have shown Petitioner Lumiere's good faith in the finances and projections and future expected
performance of Nebraska Book in which he believed it also would give the numerical value of cash flow from which a market
based approach would help ascertain a value for the stock in the $9 to $11 range

e. Textbook buying and renting survey done by Guidepoint Contracted by Visium (Not available but document is in work product
that Petitioner had in work drive at Visium that Creizman failed to subpoena as requested)

Defense counsel failed to mention and produce the results of the survey that Visium had done to help it assess the future of
textbook sales and rentals in colleges This survey which the Visium Credit Fund had contracted out to an external survey
company determined that the outlook for textbooks was strong and that the majority of students would elect to have paper
copies of textbooks than electronic versions These results have Visium Credit Fund and Petitioner Lumiere the confidence that
the risks associated with electronic textbooks were overblown. This would have contributed to Petitioner Lumiere's good faith
as well as his industriousness and diligence

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 207 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/|: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: Si_OO711 {Vil.DO4(a-d)j Excuip Sevan
DATE: 09/30/2018 11:43;54 Pl\/|

4. Defense Counsel Failed to Submit Excuipatory Evidence Regarding Sevan l\/iarine

Summary

Defense Counsel failed to include documents supporting Sevan l\/iarine Voyageur values used by Visium, set by Plaford and
approved and signed off by the Valuation Committee The Sevan Voyageur was subject to cost overruns on the re-fitting of the
unit for a 5-year contract that he entered into with a consortium of oil drilling companies including Eon and Premier Oii valued at
over $565 l\/liliion. (A57). As the cost overruns caught the company by surprise they were forced to consider a sale ofthe
business or a bankruptcy, however the Secured bonds that Visium owned were tied to this highly valued asset which gave
Petitioner confidence in negotiating to take over the asset with a group of bondholders including DW investments and Bennett
l\/ianagement. Petitioner and other steering committee bondholders discussed a takeover of the bonds in full at a price above
100 with the CFO of Premier Oii with Attorney from Bingham i\/|cCutchin. lt was not long after this meeting that Sevan had
received a firm offer from Teekay Shipping to purchase all bonds in Sevan for $94 l\/iiliion in Cash. This offer valued Sevan
Voyageur secured bonds at approximately 74 based on the outstanding bonds of NOK 740 lvlillion which Visium owned
approximately NOK 60 l\/liilion ($10.8 lvlillion notional amount at 5.5 NOK /USD) which is approximately 8% of the outstanding
Since they were to receive $94 million in the agreement they would receive approximately 8% of $94 million which would price
the bonds close to 74.

Once discussed with other members of the steering committee the offer was accepted even though it was believed that the
offer undervalued the asset it was an easier situation that taking over the refitting and delivery of the FPSO. AS a result the
bonds were not overvalued as the government alleged Petitioner believes the bonds were redeemed at the pre-determined
price at the end of December 2012 as per the contract The Reuters price that the government alleged was the market price
was simply incorrect and likely reflected a stale price fed from a broker that contributes quotes to Reuters that was unaware of
the developments in the company and the takeover. By not accessing the information from Visium that would have showed that
they were redeemed in full for cash and not bringing in the evidence that would have been available from testimony from either
steering committee members lawyers from Bingham l\/lcCutchin, or advisors from Alle Advisors all of whom worked on the
deal, significantly prejudiced the Petitioner. Defense counsel Creizman allowed perjured testimony from Plaford and Jindra
claiming the price was overvalued based on Reuters lt cannot be overvalued if Reuters was wrong as it was in this case and
their was a firm contract or offer for all bonds Alternativeiy, if Visium had valued the bonds at the incorrect Reuters price
based on Visium's documents which states that it is obligated to value at fair value and not to use a market value if the market
value does not represent fair value this would indeed have been a breach of trust on the part of Visium This would have been
a crime as redeeming investors would be redeemed at a lesser value than fair value The government ignored the concept of
fair value choosing pricing services as market values which is simply incorrect especially with less liquid or unique situations

a. Faiiure of Defense Counsel to introduce Evidence and Comment of the Buyout of Sevan by Teekay Shipping (A42, A43,
A44, A45, A49.1)

Affidavit from Alle Advisors who attended the meeting of bondholders and facilitated the deal with Teekay Shipping during the
restructuring of Sevan Al\/iA Advisors could have been called as a witness to testify to the truth of the values and the advanced
notice that Visium had to these transactions as they were members of the steering committee of bondholders The affidavit is
expected to state the same and that bondholders on the steering committee received advance notice of the Teekay offer to
purchase all bonds and the terms of the buyout which would equate to approximately 74% based on the $94 million offer and
the NOK 740 l\/iiiiion outstanding He also will state that Petitioner was present at these discussions and negotiations l-le will
also state that present at the meeting was Blngham lvlcCutchin attorney Tony Barnes, and bondholders on the steering
committee Some of these Petitioner i_umiere had asked Defense Counsel to call as witnesses for trial, yet he failed to do so
without providing any explanation or strategic reason

b. Company Filings and Press Releases indicate Accurate Pricing for Visium's holding in Seven Voyageur based on Actuai
Transaction: (A40, A41, A43, A44, A45, A46, /1\471 A48, A49, A49.1)

1) Press release issued 9/30/11 (A42): Teekay agrees to acquire three FPSO units from Sevan lvlarine ASA and invest in a
recapitalized Sevan l\/larine ASA. This report identifies the agreement and transaction but does not divulge the terms which
they indicate they will do during the week of Oct 3, 2011

2) interim Financial Report Third Quarter(A41): Discuss the deal and discussed that the terms of the deal were released in

life

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 208 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN ~ Unit: OTV-C-A

stock exchange notice on Oct18, 2011 and subject to approval by bondholders on Nov 10, 2011,

3) Nov 30th 2011 press release (A43): First Completion of Restructuring: Company Update

The second closing is expected to occur on third quarter of 2012. Additionaily the bondholders had agreed to release security
in exchange for absolute payment guarantee in the amount of USD 94 l\/lillion issue by Teekay Corporation in favor of the
bondholders in the Sevan Voyageur Bond Loan.

4) indenture Trustee report show that Voyageur Bondholders were to be paid at the earliest to occur of 1) 12 months from the
date of First Completion; ii) 15 December 2012; iii) the date on which \/oyageur Completion occurs; iv) such earlier date as
Teekay may determine (A46)

What these reports prove is that the value assigned by \/isium was accurate and quantifiable based on an actual offer by
Teekay to acquire the bonds for a guaranteed $94 million in cash with a specific deadline for payment Therefore Petitioner
Lumiere simply divided the $94 million divided by the dollar value of outstanding and applied a quantifiable discount rate and
included that value into his analysis which he told Plaford Plaford was however the responsible party to price the security for
the fund and he likely used Lumiere's analysis as a basis but still it was Plaford's responsibility and the \/aluation Committee's
responsibility to determine if it was accurate and representative of "Fair \/aiue".

c. Letter of intent identified that the \/oyager was under a fixed 5-year contract valued at $535 l\/liiiion. (A47)

This proves that the value of the Sevan \/oyageur was at least worth $535 l\/iillion and that the minimal cost overruns for
reconfigurlng the FPSO for delivery under this contract would have still guaranteed a full recovery to bondholders as the
amount of debt securing the FPSO was only approximately NOK 870 which was approximately USD 145 l\/lillion. Therefore any
venture where Visium and Consortium could have taken over this asset and complied with the contract would have generated a
tremendous profitability.

d Expense Report identifying Sevan Meeting in London where Lumiere travels from 9/14/11 to 9/17/11(A49.1)

This report identifies when Lumiere attends Steering committee meetings with lawyers and advisors to the committees
lt was at this meeting where the Steering Committee are presented with the offer by Teekay Shipping to buy out \/isium’s
Voyageur bonds and finance the balance of the build out of the FPSO. lt was also at while on this trip that Lumiere and another
member of the Voyageur steering committee meet with CFO from Premier Oii in the presence of restructuring lawyer Tony
Barnes from Bingham McCutchin. At this meeting the bondholders and the CFO discuss a possible joint venture whereby,
Premier Oii would offer to buyout all bonds at full make whole price over 100, and a joint venture would take control of the
Voyageur FPSO which would be co-owned by a consortium of 3 funds and Premier Oii.

After this meeting it is announced by Al\/lA Advisors that Sevan has received an all cash off to buyout the bondholders and take
a majority stake in Sevan The terms of this offer were not made available to the public until much later. However, Visium and
the creditor committee knew the offer and what that would payout to the Voyageur Bonds that they held This equaled
approximately 74% payable in USD. Reuters prices would not have had knowledge of these offers therefore would not reflect
an accurate price The price was hence not overvalued as a firm offer had been made by a large strategic player in the FPSO
space Lumiere passed this information to Plaford who decided to value in the new offer keeping to his statement that the
Visium Credit Fund's mandate required Visium to value positions based on ali the current information that they had. if Defense
Counsel Creizman had called the expert witness who was ready, willing and able to testify, ali of these concepts would have
been clarified to the jury and to the prosecutors who cannot possibly understand the financial concepts without proper training
which they do not have As a result of a lack of expert a defense counsel who had no fluency in financial matters a
prosecution team that had not investigated the facts and unique situations or the failures of pricing services which are "not
valuation services" just as the administrator is "not a valuation service".

if Visium had priced the position at the Reuters price it would have unfairly benefitted new subscribers to Visium who would be
buying into Visium at an unfairly incorrect and low price and punishing redeeming investors by selling at an unfairly low price
(See Compliance l\/lanual A, A57) The pricing of all current information into the bonds as mandated by Visium investment
documents according to Supervisor Plaford, was a concept that Plaford enforced and it was logical and rational especially if it
were part of the investor Mandate as he had proclaimed Lumiere believed in good faith that it made sense and was fair and
that the prices represented fair value as demonstrated by the evidence

leg

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 209 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00712 [Vll.D05(a-d)] ineff Excuip USON
DATE: 09/30/2018 11:44:08 Pi\/i

5. Defense Counsel Failed to Submit Excuipatory Evidence Regarding USON Escrow
Summary

US Oncology (USON) bondholders were in a litigation with i\/icKesson who had acquired US Oncology and decided to take an
erroneous view of the indenture According to the terms of the litigation, in return for releasing the security of the notes
l\/ickesson paid bondholders the initial amount in cash that was due and held $40 million in an escrow account that was being
litigated i\/icKesson as part of the agreement also agreed to continue to pay the 9 1/8% coupon interest on any amount that
decided in court as well as legal expenses As a result of the litigation i\/icKesson had made several settlement offers
beginning with 50% of $20 million and then increasing as time went by and their case looked to favor bondholders

a. Faiiure to comment on buyout and settlement of USON Escrow (Recording with discussion with Plaford on settlement math:
Not available due to Petitioner's current circumstances Emails from Stroock describing settlement terms: Not available due to
Petitioner's current circumstances Court Documents on Settiement in Litigation of US Oncology Bondholders vs i\/icKesson
and US Oncology in New York: (Not available due to Petitioner's current circumstances)

There were public legal documents that Defense Counsel should have brought into evidence to prove the litigation and the
amounts settled Defense counsel could have downioaded these from Pacer yet chose to ignore it.

b. Stroock, Stroock & Lavan prepared documents and emaiis outlining settlement agreement with bondholders.(Not available
due to Petitioner's current circumstances but may be in discovery or may be able to be subpoeanad from Visium or Stroock.)

Settiement Documents and emaiis from Stroock Stroock & Lavan that identified the offers made and final settlement terms
These should have been available on Visium Email system which Defense Creizman failed to subpoena l-le could have also
subpoenaed Stroock, Stroock and Lavan for all documents and to appear as a witness to testify but failed to do so.

c. Recordings and Transcripts between Plaford and Lumiere where Plaford describes settlement that had been disclosed by
Stroock, Stroock & Lavan. (Not available due to Petitioner's current circumstances Summary of recordings in A99)

There are recordings and transcripts in discovery provided by the government where Plaford goes over his price for USON and
his math and Lumiere challenges his math based on the information that he has but then Plaford makes mention that a
superior settlement offer was made that Lumiere was unaware of. This recording proves that Plaford chose the prices and that
they were quantified and also that Lumiere did not follow blindly but challenged Plaford whenever he saw something that was
unclear or he did not agree with, This impeaches Plaford's testimony that Lumiere never pushed back on any prices and that
Lumiere was the one who selected prices The Recording also proves Plaford's mindset at the time and that he believed the
prices he set tied to the settlement offers received which were private and not widely known.

d. Emails between Lumiere and Brook discussing USON where he has a seller and Visium is contemplating buying them with a
Big Boy letter given that Visium is on the committee and knows the information about the settlement offers made whereby the
rest of the investment community does not have this knowledge ( Not available due to Petitioner's current circumstances)

Ail of these documents and recordings of evidence that Defense counsel ignored and made no mention of during trial would
prove that the values assigned by Plaford and given to Petitioner Lumiere were in good faith and accurate and quantifiable
Lumiere's good faith belief in the fundamentals was always there and was based on the premise of what his boss Plaford had
told him that Visium Credit Fund mandate required him to value all the current information into their position According to
Plaford, this was a requirement due to fund investor mandate With that knowledge Lumiere assumed everything was correct
and accurate it was only when Plaford changed his story with ATi in April 2013 stating that it was backward looking that
Lumiere really questioned Plaford's motives and scruples

ii rs

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 210 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere, Richard
SUBJECT: SL00713 [Vll.D06(a-h)j ineff Excui Lumiere Analyst
DATE: 09/30/2018 11:44:20 Pl\/l

Defense Counsel Failed to introduce Ail of the Evidence that Lumiere was Only An Analyst in the Visium Credit Fund and Not a
Portfo|io l\/ianager as the Government Claimed

a) Visium 2012 Annuai investor Day April 4, 2012: (Al)

This document is an agenda for investor Day Presentation to investors in this Document there are presentations by various
members of Visium Funds. Visium Credit Update lists Chris Plaford, as "Portfolio l\/lanager of the Visium Credit Opportunities
Fund"v Petitioner Lumiere is not mentioned anywhere here and is not even invited to attend

b) Under the Presenting Biographies for this Event: Chris Plaford is listed as "Partner and Portfoiio l\/ianager-Visium Credit
Opportunities Fund" (A1)

c) Executive Summary where Chris Plaford is mentioned as a Partner of Visium and the Portfolio l\/lanager of Visium Credit
Opportunities Fund, lt further states that “i\/ir. Plaford leads a team of five credit analysts and traders focusing on the Visium
Credit Opportunities Fund. (A1)

d) The Numerous Visium l\/larketing Presentations present Lumiere as either analyst or Cap Structure within Baianced or Credit
(due to his role in assisting with special situations and distressed) but never as Portfolio l\/lanager after 2009, The order is
meaningless as Plaford testified, and evidence supports this For example in the Baianced Fund presentation, Steven Ku is
above l\/larc Gottiieb, yet l\/larc Gottiieb is a more senior member of the executive committee and a member of the general
partnership with signatory authority whereas Steve Ku is a limited partner and does not have signatory authority. Lumiere's
placement in the varies throughout the presentations

Visium Credit Opportunities Lists Lumiere #4 on list (A5)

Visium Baianced Fund~ l\/larch 2012 (A2)

Visium Credit Opportunities investment Team/Bios: Lists i_umiere last on the list as credit analyst below trader (A7)
Visium Baianced Fund 2012 Organization Lists Lumiere 4th on list as Analyst (A6)

Visium Baianced Fund investment Team Bios (A8): Lists Lumiere as 4th on List.

Only the Visium Global Fund lists Lumiere as a portfolio manager because logically that is the only fund where he had that
role (A3)

e) Email from Lumiere to Thorell telling him that the month-end is in his Bioomberg as he is one of recipients from brokers
(A125)

f) Petitioner Lumiere is a Portfolio l\/ianager ofa Book in the Visium Global Fund and Previousiy in Baianced Fund

1) Visium Global Fund l\/larch 2012 Presentation lists Lumiere as a Portfolio l\/ianager (A3)

2) Daiiy PNL Report for CC1 which was the $50 l\/lillion portfolio that Lumiere managed in Global in l\/ierger Arbitrage
(Speciai Situations) (A8.1) _

3) Employment Agreement Addendum lists gross exposure of $100 l\/iiliion in 2007 (A15 p1-15) ( This is prior to Credit Fund
Existence)

g) Petitioner l_umiere had various signature pages for his multiple roles and the government claimed that Portfolio l\/ianager
was tied to the Credit Fund when in fact it was tied to Global Fund. (A16)

h) Visium Credit Opportunities Offering lviemorandum: (A13 is partial version The full version is not available due to
Petitioner's current circumstances)

in this document which is the main document for investors before they subscribe to an investment in the fund there is a section
that describes the background of the investment l\/ianager. lt then follows that the Biography of the Principal is Jacob Gottiieb
and then follows with a background of Christopher Plaford who is listed as the Credit and Fixed income Portfolio l\/ianager of
Visium Asset l\/ianagement l_P. No where in this background is Petitioner Lumiere listed or any mention of any sub-portfolios or
sub-strategies in Distressed/Special Situations Further in the document it does mention that there are unnamed analysts
including one that has a CFA and l\/iBA from |NCAE. That is referring to Petitioner Lumiere as an analyst

little

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 211 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FRolvi: 77805054 l_; ~§

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOOM[VH.DOH ineff Subp Wit

DATE: 10/01/2018 07:10:36 Al\/l

7. Faiiure of Defense Counsel Creizman to Call Any of the l\/lyriad of Witnesses that Would have Presented Excuipatory
Testimony, (A98)

According to Strickiand v. Washington, defense counsel has a duty to investigate and advocate for his client at ali stages of a
trial. Faiiure to do so, deeply prejudices the defedendant's rights to a fair trial in violation of Petitioner Lumiere's 6th
Amendment rights to effective assistance of counsel. Creizman failed to reach out to many of the witnesses that Lumiere
provided to him for testimony and to appear as witnesses on behalf of defense (A98). He also failed to subpoena said
witnesses if they demonstrated reluctance in appearing These actions caused extreme prejudice to Lumiere as no witnesses
were there to testify on his behalf, which allowed cooperating witnesses to supply unchecked prejudicial, fabricated testimony to
the courts using frabricated statements about Lumiere's character, fabricate Lumiere's position and role and function in the
Credit Fund, fabricate the securities he was responsible for analyzing (not pricing), fabricate the reasons for his departure and
fabricate plain errors of fact, that as a whole would have painted a completely different picture of Lumiere, his position in the
firm, the securities he was asked to follow for the firm and his good faith. l-iad these witnesses been called the cooperating
witnesses would have been clearly impeached across the board on any allusion to Lumiere being a Portfoiio manager or
remotely acting as a portfolio manager of the credit fund to Lumiere having any trading discretion at any time on the Credit
Fund, to lumiere being responsible for setting prices or checking prices for the credit fund on Lumiere having received a single
penny to enrich himself for any part of his work in the Credit Fund during this period in question to Lumiere's motivation for
recording processes at Visium for any purpose other than to protect himself at the guidance of his sister and her attorney.

These witnesses some of whom worked at Visium on the Credit team, in accounting on the valuation committee partners who
were on the executive committee They would have testified that Lumiere was not a portfolio manager for the Credit Funds had
no portfolio management responsibilities for the credit fund did not have access to pricing or P&L, and certainly did not have
investment or trading discretion for the Credit Funds They would have stated that l worked on the Credit Fund part-time in
reality assisting with some restructurings and bankruptcies for the fund as well as the larger balanced fund They would have
stated that during the years in question Lumiere was not authorized to put on any new positions in the years 2011, 2012, 2013,
They would have stated that l had a portfolio manager title and function in the Global Fund only and that l previously had a book
in the Baianced Fund in 2007 through 2008. They would have testified that Lumiere was not the analyst on Cl\/lED and only
helped out initially when the company had defaulted on the obligations and Lumiere was asked to help introduce the firm to
restructuring lawyers and advisors and to Kroli for an investigation They would have stated that the selection of pricing for NAV
is a complicated and thorough process with checks and balances and many levels of checks but in the end rested solely with
the investment manager, Visium who made the decision based on information supplied by the valuation committee who took
arguments from operations and the auditor, administrator, and external valuation companies with feedback from Plaford the
portfolio manager. None of this had to do with Lumiere The valuation committee witnesses would have been able to discuss
the processes and procedures that none of the other witnesses had foundation to and relied solely on Thorell who had no
knowledge or access to anything to speculate after the fact

They would one witness was his sister Aiexandra Gott|ieb who had agreed to testify but Creizman failed to alert her that by
attending the trial, she would be prohibited from testifying as a witness The note that Judge Rakoff questioned came from
Lumiere's sister who asked what to do as she wanted to be able to testify, but Creizman simply ignored it. This ineffectiveness
and lack of preparation an lack of knowledge of the rules of criminal procedure and court rules was apparent here and
throughout trial. This is the note she sent up to Creizman on what to do. She would have had knowledge of Lumiere's role at
Visium, lack of access to information and to Plaford's lying and manipulative character and testified to things that Jake Gottiieb
had said about me in goups dinners, and in deposition for her divorce as well as the information about Thorell's attempted
blackmail of Jacob Gottiieb.

if these witnesses had been summoned and testified truthfully without fear of retribution they would have refuted perjured
testimony and ambiguous and purposely misleading testimony and errors of fact by the cooperating witnesses working on
behalf of the government in return for leniency on their sentencing for an agreement by government not to be prosecuted, and
a witness who was granted immunity and whereby my conviction would lead to a whistleblower payout to him and the law firm
Labaton Suchrow who filed the ciaim.

l\/lany elements that were ambiguously, erroneously and vaguely presented by Creizman were due to his lack of understanding
and lack of researching and lack of preparation for trial. Additionaily when Creizman made a lackluster attempt to introduce a

ié!`:f'

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 212 of 272

TRULlNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

factor such as Plaford‘s good faith in Visium‘s selected value for C-l\/led, it was objected to by the government based on
reference to facts never submitted into evidence although it was plentifui in the evidence not submitted including the discovery
provided by the government These elements and facts and the veil of biased ambiguity that infected the trial, with the aid of
key witnesses for defense with actual knowledge would have been likely changed the government's direct examination of their
own witnesses which infected the trial with prejudicial testimony in violation of Rule 403 rules of criminal procedure Additionaily
having these witnesses would have voided the government plain error claim that the securities were misvaiued in bad faith as
these witnesses would have testified that the situations were unique which a competent attorney would have used to build upon
the good faith, Also, the facts such as Lumiere had a minor role in the Credit Fund, did not have any say in the values
assigned did not have access to fund pricing or PNL, was not responsible for most of securities alleged from an analytical
perspective and was not responsible for any of the securities or investments alleged from a portfolio management and pricing
perspective These facts if entered would have changed the face of the trial and shown that the cooperating witnesses were
not honest sincere and were flat outlying to save their skins and to make a payday. As a result the jury would not have
convicted as more than a reasonable doubt would have presented that Lumiere was actually innocent and obviously
manipulated and lied to by his supervisor Plaford for his own greedy ambitions. There is no fathomable strategic reason why
Creizman would not have called a single witness in Lumiere's defense that could have changed the entire landscape of the trial
and would have resulted in a not guilty verdict

Lumiere's minor role as a part-time analyst in the Credit Fund that would have been attested to by calling the multitude of
professionals that worked at Visium in the Credit Fund, Visium Global Fund, Valuation Committee Risk l\/lanagement,
Executive Committee The list of names were provided to Creizman. Failing to call any of these witnesses was ineffective
assistance of counsel in violation of Lumiere's 6th amendment rights to competent counsel.

Lumiere's good faith in believing Plaford's explanation for the values the firm assigned to its securities would have been
apparent by calling as witnesses the bankruptcy professionals and the members of the creditor committees and the attorney‘s
that worked on the company's in question such as CMED, ATl, Nebraska Book, Sevan Marine These advisors investors and
attorneys which were given to Creizman to contact included Stroock, Stroock & Lavan Cosimo Borelli, Al\/iA Advisors Conway
Del Genio, Alvarez & l\/larsai, Brown Rudnick, Roads Group, Del l\/lar Asset l\/lanagement Cyrus Capital, GLG Partners DuPont
Advisors By calling these witnesses the court and jury would have learned that the situations were indeed unique which
Creizman failed miserabiy to extract from the witnesses who working for the prosecution team demonstrated intense bias in
their direct and crosses stating any haif-iie, full lie, or misleading and ambiguous statement they could to solidify a win for the
prosecution The court and jury would have learned that ATi had been in a long restructuring process atypical of any other
restructuring due to the fact that they could not accomplish the restructuring under the standard chapter 11 bankruptcy
protection because doing so would shut off funding to students for their educations which is primarily provided by the
department of education They would have learned that Visium and l\/larblegate were in the unique position and took over ATi
assets through a saie.

l-le proved himself incompetent in this respect as any reasonable attorney faced with a defendant like Lumiere where the
allegations in the complaint and indictment were plainly errors of fact would have in addition to documentation support
gathered witnesses to attest to the errors Any reasonable attorney would have called witnesses to testify to Lumiere's Portfoiio
l\/ianager position in the Visium Global Fund, his prior position as a portfolio manager of Distressed and Special Situations in the
balanced fund which ended in 2009, and shown by any remote definition that he was not a portfolio manager of the Credit
Fund, had no trading or investment discretion in the Visium Credit Funds had no control or say over pricing in the Credit Fund,
had no ability to even directly received historical pricing or PNL contributions for positions in the Credit Fund. (see Subpoena
requests that Lumiere asked Creizman to call as witness and their expected testimony if testifying truthfully.)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 213 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere Richard
SUBJECT: SL00714 [Vll.D07(a-b)] Witness alex-huemer
DATE: 09/30/2018 11:44:31 Pl\/l

a. Defense Counsel Caused Petitioner's sister, Visium Founder Jake Gottiieb‘s Wife to be Prohibited from Testifying at Trial.
Aiexandra Gottiieb told Creizman that she would testify for defense Defense Counsel however invited her to come to trial while
she was unfamiliar with court rules was not told that by coming to trial, she would be prohibited from appearing as a witness
She passed a note up to Defense Counsel Creizman for instructions when your Honor made the statement that anyone in the
court room could not appear as a witness Defense counsel did not respond only stating in court that the note came from
Petitioner's sisterv Defense counsel should have alerted the Court of the error and asked the Court for a brief recess to have
her leave the courtroom and ask the Court's permission to have her appear as a witness Yet, Defense Counsel Creizman
chose to simply ignore the message which hindered Petitioner's Lumiere's trial as a result

She had foundation having been familiar with the various roles and operations of Visium Funds She also knew about
Petitioner's role which she discussed with her husband Jake Gottiieb (Visium Funds Founder). She would have testified hat
Petitioner Lumiere was absolutely not a Portfolio l\/lanager in the Visium Credit Fund and did not have any portfolio
management responsibilities for this fund She would have stated as such, Petitioner would not have had any investment
discretion in the Visium Credit Fund and that he would did not meet with investors or have anything to do with finalizing or
determining prices She would have testified to the contentious divorce that she was going through with Jake Gottiieb and that
Gottiieb had threatened Petitioner Lumiere many times stating such things as he would destroy Petitioner's career and make
sure he never worked on Wall Street again She would have testified that she had Petitioner Lumiere meet with her and her
divorce counsel in the middle of 2012 after these threats were made and told Petitioner Lumiere that his job was safe for the
time being while they were going through divorce proceedings She would have stated that Petitioner Lumiere's response was
that he wished to leave Visium and simply wanted to get out of his contract with them and get his deferred compensation in
this meeting she would have stated that they both told Petitioner Lumiere to take precautions and document every thing that
Visium had him doing all work he did every part of the process in case Gott|ieb would try to slander him.

She would have testified that the firm handed Petitioner Lumiere existing positions that portfolio managers and other lead
analysts were responsible for following when they became problematic for the firm. These situations were assigned to
Petitioner Lumiere to assist with analyzing and/or restructuring but this had nothing to do with making any investment decision
or pricing decision which Petitioner Lumiere would not have any authority over.

She would have testified that Jake wanted to fire Plaford, but that he came back one day and seemed fine with Plaford She
would have stated that Plaford's company Claravant had former FDA officials and hired Brad l-ioffman as Director of Business
Development and that Brad Hoffman was one of Jake Gottiieb‘s best friends She would have testified that when she
mentioned Claravant to Gottiieb, he was very evasive and tried to claim there was nothing worth looking at with Claravant
leading her to believe that in fact there was She would have stated that Jake Gottiieb had confirmed that Jason Thorell had
approached him twice about blackmailing him, and both of these attempts were rejected

She would have testified that Visium did not ever pay severance or deferred compensation to departing employees and that the
fact that Plaford and Thorell were paid severance and deferred compensation was highly irregular and suspicious and that it
likely meant that they were working on a common agreed upon story to frame Petitioner Lumiere

She would have testified to Jake Gottiieb‘s notes that uncovered that he planned to frame Lumiere and have given instructions
about Creizman stating Pretend he's your friend and then fuck him over in the end". She could also have authenticated his
handwriting

She could have testified about Gottiieb, that when she was going through a divorce he retained all the top law firms so that she
would not be able to hire any of them. She would have said that her divorce attorney also ended up in a conflicted relationship
with Gottiieb who hired him to attend biotech conferences

She would have also testified to her discussions with Jacob Gottiieb about Plaford being unscrupulous and untrustworthy. She
would have also testified that Jacob Gott|ieb had it out for Petitioner Lumiere and for the rest of her family and made statements
that he would ruin the entire Lumiere fami|y.

Had Aiexandra Lumiere testified, she would have testified to Petitioner Lumiere's good character but trusting and gullible nature
and that he was taken advantage of at Visium by Plaford andi_that he was being obviously framed.

ff

o 'i

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 214 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

b. Jason Huemer was CEO of Visium Funds. He would have testified if called for defense witness l\/lri Huemer would have
stated that Petitioner was not in any way a portfolio manager in the Visium Credit Funds and had no Portfolio l\/|anagement or
pricing responsibility for the Visium Credit Fund. He would have stated that there were no sub-portfolios in the Visium Credit
Funds and no Special Situations/Distressed Strategy or "Book" within the Visium Credit Funds He would have also stated that
Petitioner Lumiere did not have any allocation'of capital within the Visium Credit Funds He would have stated that Lumiere
was a portfolio manager of a Special Situations/Distressed "Book" with an allocation of 3100 l\/|illion in Gross Exposure but that
this was part of Visium Baianced Fund which pre-existed the Visium Credit Funds and had nothing to do with Visium Credit
Funds. He would have stated the residual positions of the Special Situations/Distressed Portfolio were moved to a "Distressed
Book" in the Visium Global Fund. Additionaily he would have stated that Petitioner Lumiere was also a Portfolio l\/|anager of
l\/|erger arbitrage (Specia| Situations) in the Visium Global Fund which also had nothing to do with the Visium Credit Funds and
that his allocation in Visium Global Funds was $50 million at its peak.

|~ie would have testified that Petitioner Lumiere was asked to join the Visium Credit Funds at its launch to help out Chris Plaford,
but that his role was that of an Analyst for the Visium Credit Fundi He would have said that when Petitioner Lumiere was given
the books to actively manage in Visium Global, he was given the option to depart from Visium Credit Funds entire|y, but that
Petitioner Lumiere offered to continue to help out Plaford on a limited as needed basis while his focus would be on managing
the Visium Global "Books".

l-ie would have testified that Chris Plaford was the sole and only portfolio manager of Visium Credit Funds and that he was the
only one with investment and trading discretion for the Visium Credit Funds l-le would have also testified that Plaford was the
one responsible for presenting to the valuation committee and to investors and administrators the pricing and offered valuation
parameters for the esotaric illiquid or distressed positions and that Petitioner Lumiere had nothing to do with this.

He would have stated that Petitioner Lumiere was not Thorell's boss and did not direct or have anything to do with determining
his compensation

l-ie would have also stated that Petitioner Lumiere was not the No.2 member of the Visium Credit Fund but acted more like an
ad hoc analyst, helping out when necessary as Lumiere's focus was on his portfolio in the Visium Global Fund, He would have
also said he was curious why the decision was made to move Petitioner Lumiere to the No.2 position on the org chart which
did not denote any hierarchy especially given the knowledge that Gott|ieb had the Petitioner Lumiere was preparing to leave
Visium,

l~ie would have also testified that Ameesh Shah and Plaford were responsible for the investments in C-l\/led and that it was
Plaford solely that discussed the valuations which he then translated into pricing to the Valuation Committee4 He would have
also stated that Plaford spoke with investors about the key investments in the Portfolio including ATi and C-l\/|ed and explained
the pricing and valuations

He would have also been able to assert to the fact that the valuation committee was placed in charge of valuing C~l\/led and ATi
independently but that the investment team simply provided data points to them such as company models financial statements
and any legal updates with contact information of the attorneys involved with the cases

He would have also stated that Plaford and not Lumiere was placed on the Board of Directors of ATl Schoois once they took
over the company through the new Ancora Hoidings which purchased ATl's best assets in bankruptcy.

He would have testified that Petitioner Lumiere's book in Visium Global was removed on November 27th, 2012 and he was
asked to focus his efforts on Visium Credit and to spend time helping to restructure ATi for Visium Credit Funds He would
have stated that Petitioner Lumiere was not satisfied with the limited strategy he had anyway. He would have testified that
Petitioner Lumiere shortly after this took time off from work to undergo several surgeries tied to injuries he had sustained and
that while out of office recuperating from a surgery, he had called Jacob Gott|ieb in mid April 2013 stating that he wanted to
leave Visium and negotiate a release from his contract asking for his deferred compensation, and a release from the non-
compete clause in his contract l-ie would have testified that Petitioner Lumiere spoke to him a few days afterwards about the
departure and to notify Plaford which he had already done.

This testimony would have shown that Plaford and Thorell committed perjury when they stated that Petitioner was a portfolio
manager in Visium or had any control of investment decisions or trading discretion within the Visium Credit Funds lt would
have shown that the Government's theory of Petitioner's high rank position in the Visium Credit Fund was false and his ability to
set pricing or direct investments was false. His testimony would have also shown that C~l\/led was not Petitioner Lumiere's
position but Plaford and Ameesh Shah's position and that he was not aware of Petitioner Lumiere's work or involvement with C~

iii

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 215 of 272

TRULlNCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV-C-A

l\/led which was likely very limited if any. He would have said that Petitioner Lumiere was assigned to dedicate time to workout
ATi for the benefit of the Visium Credit Fund investors but as an analyst soleiy. Also that an analyst giving his forecasts and
expectations for valuation of an investment is not the same as setting a price for the position. That role is the responsibility of
the valuation committee with consultation with the portfolio manager of the Visium Credit Fund which was Plaford solely and not
Petitioner Lumiere. l-le would also have been able to testify that the valuation committee had been valuing ATl and C~l\/led prior
to hiring VRC company to do an independent valuation. l-le would have said that they had valued ATl at 25 million after
Lumiere left and increased the value to 29.6 million by June of 2013 based on completion of the restructuring l-le would have
also stated the VRC‘s valuation was consistent with the Valuation committees and that the values used were thoroughly
explained and confirmed and validated by auditors Ernst & Young. l-le would have testified that C-l\/ied had a Directing Class
which had completely different economic interests from the C-l\/led bonds quoted in the marketplace and that the Directing
Class holders would have received 80 to 85% of the proceeds from the bankruptcy versus only 5% for the Tier 3 holders which
translates into approximately lax difference in value,

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 216 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00715 [Vll.D07(cd)] Witness Rozenberg~Nataraj'
DATE: 09/30/2018 11:44:43 Pl\/|

c. Josh Rozenberg CPA- Visium Accounting Department and Valuation Committee Member.

l\/lr. Rozenberg would have been able to testify that Plaford was the sole portfolio manager of the Visium Credit Fund. l-le would
have testified that he assigned responsibility for valuing ATi and C-l\/|ed before Valuation Research Company (VRC) was hired
to do an independent analysis and continued to value the position for Visium Credit Funds whilst VRC was doing their own
independent analysis l-le would have testified that he was assigned to value the position in ATl while the company was
undergoing a complex restructuring out of court and that the firm chose to value the position and use the old bank debt as shell
or plug positions to represent the Net Asset Value ("NA\/E“) ofthe position until the restructuring was completed. This
assessment was determined in good faith and signed off by Ernst & Young

He would have stated that the emaii that the government used to claim that Lumiere was requesting his own PNL for his
positions was not as they had inferred as the emaii chain to that emaii would show. He would have said that Petitioner Lumiere
was not the primary analyst for the majority of the bond positions on the email and that he was not the Portfolio manager for any
position on the list, not was he a portfolio manager in the Visium Credit Fund and therefore had no investment, trading or pricing
discretion for the Visium Credit Fund, l-le would have stated that he passed the email on to Steven Ku (Visium Funds CFO)
who passed on to the Portfolio l\/lanager of Visium Credit Fund Chris Plaford. He would have stated that Lumiere's request for
the PNL contribution for multiple years was not a request for his own PNL as the Government alleged, but simply for the PNL of
the Fund. l-le would have stated that the request was denied by Plaford stating that he was "Not" the portfolio manager or even
the primary analyst for most of the positions therefore he would not be given access to the P&L.

lie would have also stated that Petitioner Lumiere made a similar request just prior to this for the performance securities of his
l'Book" of l\/|erger Arbitrage and Distressed for the Visium Global Fund.

He also would have uniquely been able to testify to the pricing and valuation processes at Visium which not a single witness at
trial had the foundation to know and simply speculated on during trial.

What this testimony would have shown is that Petitioner Lumiere was not a control person for Visium Credit Fund and had not
authority for the fund and no access to P&L or pricing of securities in the fund. lt also would have exonerated Lumiere because
it would have shown that it was Rozenberg and the Valuation Committee who valued ATl and then C~l\/led and then that the firm
hired VRC to value this positions as well. He would have been able to demonstrate that the firm documents authorized the
valuation committee to determine prices and that they were done in good faith.

d. Vinny Natarajan-Assistant to Jason Huemer-Business Development for Visium Funds

l\/lr, Natarajan would have been able to testify to the following:

-Petitioner Lumiere was not a portfolio manager in the Visium Credit Funds and had no portfolio management responsibility for
this Fund.

~Petitioner Lumiere did not have a "book" or sub~portfolio within the Visium Credit Funds which Thorell and Plaford falsely
testified to.

-Petitioner Lumiere had no access to the Administrator, Auditor or investors or decision making over pricing procedures or
pricing of securities in the Visium Credit Funds

~Petitioner Lumiere was solely an analyst in the Visium Credit Fund

-Petitioner Lumiere was a portfolio manager with a $50 million allocation in the Visium Global Fund for a strategy called l\/‘lerger
Arbitrage (Specia| Situations)

»Petitioner Lumiere had a prior $100 million Al|ocation within the Visium Baianced Fund for a strategy called " Special
Situations/Distressed" which had nothing to do with the Visium Credit Fund and never had any accounting issues

-Petitioner Lumiere did not have trading or investment discretion for the Visium Credit Fund but would only be permitted to
execute orders given by Plaford the portfolio manager of the Visium Credit Fund.

-Jason Thorell and the rest of the analysts in the Visium Credit Funds including Lee Brown, Ameesh Shah, Andrew l-lan, Joe
Shoemaker and Stefan Lumiere would have had to clear any investment idea with Plaford as only he could make investment
decisions

-No analyst or trader with the Visium Credit Fund would have access or any decision making authority to price securities as this
rested solely with Plaford, the Visium Credit Fund Portfolio l\/‘lanager, the Valuation Committee working with the accounting
group and administrator However, the administrator had no authority to price or value any securities with the approval of the

i aaa

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 217 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

investment l\/lanager who had final authority.

-Petitioner Lumiere had a strained negative relationship with Jacob Gottiieb (Visium Funds Founder) due to contentious battles
and divorce with Petitioner's sister. l-ie was not treated Special as Plaford described and had less authority at Visium due to his
strained relationship, Even prior to the divorce, Petitioner was placed on a short leash because Jacob Gottiieb did not want any
appearance of nepotism so treated Petitioner more harshly than the rest of the investment professionals As a result Jacob
Gottiieb continuously belittled Lumiere in meetings ridiculed him in a slanderous way at executive meetings

l':i"%

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 218 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C-A

FROl\/l; 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO716 [Vll.DO7(e-f)] Witness Cahill-Amol
DATE: 09/30/2018 11:44:55 Pl\/l

e. Tom Cahill was Head of l\/larketing for Visium Funds.

Mr. Cahill would have testified that Plaford was the sole portfolio manager of the Visium Credit Funds and that Petitioner
Lumiere was neither a portfolio manager in the Visium Credit Funds nor did he have an allocation of capital that he was
responsible for managing in this fund. Additionaily, he would have testified that Petitioner Lumiere had no interaction either in
person or by any means of communication with investors He would have stated that there were no sub-portfolios or sleeves
within the Visium Credit Funds and that it was managed as one portfolio managed solely by Christopher Plaford. Also there
was no strategy called Special Situations/Distressed in the Visium Credit Funds and that this likely referred to Petitioner
Lumiere's portfolios or "Books" within the Visium Baianced Fund and Visium Global Fund where he managed an allocation of
$100 l\/liliion for a period in the Visium Baianced Fund and an allocation of $50 million in Visium Global Fund. He would have
said there were never any issues with these portfolios and that neither of these portfolios that Petitioner Lumiere managed had
anything to do with Plaford or the Visium Credit Fund,

He would have testified that Petitioner Lumiere was listed as an analyst in the Visium Credit Fund and operated as such.

f. Amo| Sahasrabudhe- Chief Risk Officer~Visium Funds

l\/lr. Sahasrabudhe would have testified that Petitioner Lumiere was not a portfolio manager in the Visium Credit Funds and did
not operate any form of portfolio manager for this fund and did not have a capital allocation within this fund. He would have
also stated that the Visium Credit Fund did not have any sub-portfolios and that the Distressed/Special Situations "Book" was
not part of Visium Credit Funds and likely referenced Petitioner Lumiere's "book" in the Visium Baianced Fund called "Special
Situations Distressed" where he had a capital allocation of $100 Miilion which was moved to Visium Global Funds and
additionally referenced his l\/lerger Arbitrage "Book" (Aiso known as Special Situations) in Visium Global Fund which had a
capital allocation of $50 l\/liliion which he managed until November 27th 2012. He would have stated that these "Books" had
nothing to do with Visium Credit Funds and that there were no documented issues with the management of these books under
Petitioner Lumiere.

He would have stated that Petitioner Lumiere had no interaction with the valuation committee, the risk committee,
administrators investors or the executive committees as it pertained to the Visium Credit Funds.

He would have said that Petitioner Lumiere‘s sole function in the Visium Credit Funds was as an analyst where he shared his
time between the Visium Baianced Fund and then Visium Global Funds and Visium Credit Funds

He would have stated that Christopher Plaford was the sole Portfo|io l\/lanager of the Visium Credit Funds and solely
responsible for its management and he was the one who discussed pricing the fund with the administrator and the valuation
committee, and accounting departments

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 219 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/|: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO717 [Vll.DO7(g~h)] Witness Kim*Kel|y
DATE: 09/30/2018 11:45:05 Pl\/|

g. Robert Kim was director of Research for Visium Global Funds He was also a member of the risk committee

As such, he would be able to testify to Petitioner Lumiere's role in Visium Global as a portfolio manager of merger arbitrage
(Special Situations). He would also be able to testify to Petitioner Lumiere's role in the Visium Credit Fund as solely an analyst
with no separate capital allocation

h. Lesley\Kelly was head trader and partner at Visium Asset l\/|anagement.

She would be able to testify to Petitioner Lumiere's role as a portfolio manager in Visium Global for l\/lerger arbitrage (Special
Situations). She would also be able to state that Petitioner Lumiere was only an analyst in the Visium Credit Fund and did not
have any trading or investing discretion for this fund. She would also be able to testify that Petitioner Lumiere was not the
number 2 person on the credit team as Thorell and the government alieged.

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 220 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO718 [Vll.DO7(i~j)j Witness Brown-Shah
DATE: 09/30/2018 11:45:22 Pl\/l

i. Lee Brown was a credit analyst for the Visium Credit Fund

l-le would be able to testify that Petitioner was by no means number 2 in the credit fund.
l-ie would be able to state that the Credit analysts in the Visium Credit Fund including Lumiere did not have trading or
investment discretion in the fund. He would also be able to state that Petitioner Lumiere was not a portfolio manager in the
credit fund and there was no distressed/Special situations allocation in the Visium Credit Fund.
He would be able to testify that Plaford had asked Petitioner Lumiere to help out with other analysts work in the distressed
area. He would also testify to AT| and the valuation that the Valuation Committee had come up with which they continued to do
long after Petitioner Lumiere left Visium. He would also be able to state that Plaford had told him that he had pricing discretion
for the Visium Credit fund that gave them the manager which Plaford identified as himself full authorization to value situations
based on the knowledge they had by virtue of serving on creditor and steering committees He would also be able to testify to
his work as primary analyst on several of the names that Petitioner was asked to get quotes for. l-le would be able to testify that
Thorell is not trustworthy and is manipulative and that he only started calling Visium to attempt to slander Lumiere after Feb of
2014 when he started working with the FBl.

j. Ameesh Shah was a credit analyst for Visium Credit Fund.

He would be able to testify that Petitioner was not number 2 in the Credit Fund.
He would be able to state that the Credit analysts in the Visium Credit Fund including Lumiere did not have trading or
investment discretion in the fund. He would be able to state that Petitioner Lumiere was not a portfolio manager in the credit
fund and that there was no distressed/special situations allocation in the Visium Credit Fund. He would be able to state that
Plaford asked Petitioner Lumiere to assist other analysts with work in the distressed area. He would also testify that he was the
point person and primary analyst on C-l\/led. He would also state that Lumiere had minimal involvement in C-med as the
position built pre-existed his being asked for help in the restructuring process He would be able to state that Lumiere's role in
aiding with the restructuring was very limited as he solely introduced the firm to Kroli and associates who did a diligence review
of C-l\/led and introduced the firm to Stroock, Stroock & Lavan to assist with the restructuring He would be able to state that C-
l\/led was not part of Lumiere's ideas but solely helped on a limited basis He would be able to testify that Plaford had told him
that he had the obligation to value positions including C~lvled based on information that the firm knew privately. He would also
be able to testify that Thorell was not trustworthy and very manipulative and that he started calling Visium after Feb 2014 after
he started working with the FBl to slander Lumiere.

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 221 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN ~ Unit: OTV-C-A

FRO|V|: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00719 [Vll.DO7(k-l)] Witness Baron-Patei
DATE: 09/30/2018 11:45:32 Pl\/l

k. ltai Baron was a credit analyst with Visium Credit Fund, He worked alongside Petitioner Lumiere as a Credit Analyst He
would be able to testify that Petitioner Lumiere was not a portfolio manager in the Visium Credit Fund and did not act like a
portfolio manager in any form. He would be able to testify that Chris Plaford was the sole Portfolio manager of the Visium
Credit Fund. He would also be able to testify that he left Visium to go to another fund because he thought Plaford lacked any
ethics and was always looking for inside information which made him feel uncomfortabie.

l. Ni|esh Patel Was a credit analyst with Visium Credit Fund. He worked alongside Petitioner Lumiere as a Credit Analyst He
would be able to testify that Petititloner Lumiere Was not a portfolio manager in the Visium Credit Fund and did not act like a
portfolio manager in any form. He would be able to testify that Chris Plaford Was the sole portfolio manager of the Visium Credit
Fund. He would also testify to Plaford's lack of moral compass

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 222 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FRoivi; 77805054 . jCj ' '>’

TO: Bardon, Olga; Lu iere, Justin; Lumiere, Richard
SUBJECT: SL003_'£1?[V||.D07m] Witness VRC Analyst
DATE: 10/01/2018 07:11:26 Al\/l

m. Valuation Research Company (VRC)- John Czap|a from External independent Valuation Research Company hired by
Visium to value illiquid and hard to value assets including Visium Credit Funds' investments in ATi and C-Med.

The analyst would have been able to testify that the firm was hired to do the valuations and that he interacted with Josh
Rozenberg on the Valuation Committee and Plaford and perhaps Ameesh Shah on C-l\/led, but never interacted with Petitioner
Lumiere. He would have testified that VRC had been hired to do the analysis and the basis of the analyssi and why l\/larkit
levels or Reuters levels would not have been accurate representations of value given that there was no liquidity in the exact
position that Visium held and that the positions were extremely complex. He would have testified that they had come up with a
value of $23 l\/lillion for Visium Credit Funds' ATi position that had eventually turned into Ancora Hoidings post restructuring and
asset sale of which only Visium and l\/larblegate were holders

He would have testified that the fair value of Visium's holdings in Cl\/lED were not the same as the bonds that traded or were
quoted in the marketplace as Visium's holdings represented a Directing Class Tier 1 security Which would get 80 to 85% of the
proceeds from the liquidation or sale of C-l\/led assets in bankruptcy. He would have testified that the public bonds traded were
Tier 3 securities which only would have received 5% of the proceeds l-le would have explained that the issues had been
separated into a tiering structure with vastly different economic interests due to the complicated nature of the bankruptcy and
ensuing litigation He would have explained the value and methodology that he used to come up with a value of 33 for the
Directing Class bonds while Tier 3 bonds traded at 5 or 6 and how economically the Directing Class Bonds were worth
significantly more than Tier 3 bonds as they would receive 16x the value of what the Tier 3 bonds received

His testimony and his analytical work which is included in exhibits were vital to the explanation to the jury of the disparity of the
represented value. Without this testimony and VRC reports the jury had no basis to understand Petitioner Lumiere's good faith
defense. With this presentation they would have seen that the Government was simply incorrect in their allegations and that
both cooperating witness Plaford and immunized witness perjured themselves when referencing these positions in order to cut
deals and to make money in a whistleblower complaint

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 223 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV'C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00720 {Vll.D07(n-o)] Witness Jones-Leand
DATE: 09/30/2018 11:45:43 Pl\/i

n. Ben Jones -Restructuring Advisor from Conway del Genio~lnterim CFO of ATi

Conway del Genio was hired by the Lenders of ATi to assist with restructuring ATi Schoois and salvage the investment.

Ben Jones was placed as interim Ci-'O during this process after the board decided to fire existing CEO and Ci-'Os.

Ben Jones would have testified that Visium and l\/iarblegate had been in the lead position to take ATi private and that the
schools that were shut down and liquidated were the ones that l\/iarblegate referred to when he said they were selling their
tables and chairs but that the schools that were being maintained did not go through asset liquidations The government's
assertion that ATi was in such dire shape that they were selling their tables and chairs for liquidity is preposterous as the
second hand market for these would be insignificant and not contribute to any significant liquidity, but the picture of this was
meant to prejudice defense and seem like the situation was dire. He would have testified that he built the financial and liquidity
model for ATi which had forecast EB|TDA at the campus level of approximately $13 l\/liiiion dollars for 2013 and $15 l\/liilion for
2014 down from $65 l\./iillion previously due to the forced shutdown of numerous programs and campuses mostly in Texas. He
would have testified that originally Cross roads an education specialist had been working with Creditors and that they had
believed and modeled a $30 million EB|TDA run rate for ATi that got worse due to the amount of time under Heightened Cash
l\/ianagement 2 which caused a liquidity crunch. He would have stated that Conway del Genio had made an error in their
model which they called the creditors about in l\/lid 2013 where due to delays in returning to HCl\/l1, the EBlTDA estimates had
dropped to negative 3 million This was due to timing but it was still forecast that 2014 would be approximately $13 million He
would have said that Visium and l\/larblegate ended up owning the best campuses and assets of ATi which were purchased
with their loans and placed into a new company co~owned by Visium and l\/larblegate called Ancora Hoidings

o. Paul Leand-CEO of Al\./iA Advisors-Advisor on Deep Water Dri|ling Assets

Paul Leand, CEO of Ai\/lA Advisors was hired by Sevan l\/larine the steering committee of bondholders He would have
testified that Visium was on steering committee representing Sevan l\/larine's Voyageur secured bonds and served alongside
Bennett l\/lanagement and DW investments He would have said that as a result of serving on this committee, these funds
would have been given access to information about a takeover by Teekay Shipping a large strategic player in the deep sea
drilling market. They would have been notified and been consulted with about an offer for a fixed dollar amount to be split
between the various class of bondholders The amount that Sevan Voyageur bonds were to be paid based on the merger
agreement would equate to between 71 and 75 which is approximately where Visium had valued the position based on
receiving this information from Al\/lA Advisors

Had l\/lr. Leand testified, the government's argument that the Sevan Bonds were overvalued would have been without merit.
Additionaily, Plaford‘s testimony would have been perjured because Visium Credit Funds received this exact amount when the
FPSO Voyageur was delivered to the designated location in the North Sea as per contract. The fact there was a firm agreement
from a major company to buy these bonds under merger agreement at approximately this value clearly shows that the
government argument due to a lower Reuters price is without merit. it has already been established that Reuters is not a
market and therefore not an actual price. The correct price in this situation was the price that was paid by Teekay under
agreement for these bonds lt is likely that Plaford was referring to losses from a currency hedge that Visium had placed on the
investment which should have been removed when Plaford learned of an all cash dollar deal as there was no more currency
exposure at that point. Defense counsel failed to introduce the arguments for Sevan and the exculpatory evidence which
included filings of the takeover dollar amount by Teekay shipping and failed to subpoena Mr. Leand as a key witness which
caused detrimental prejudice to Petitioner Lumiere,

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 224 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV`-C-A

/

FROl\/l; 77805054 “;gtg l ">1

TO: Bardon, Olga; Lu iere, Justin; Lumiere, Richard
suBJEcT: sLooH[vii.Do?p] sub wit Pohl
DATE: 10/01/2018 07:11;43 AM

p. Steven Pohl- Bankruptcy Lawyer for Brown Rudnick

Steven Pohl is a bankruptcy attorney from Brown Rudnick that was hired by the bondholders of Nebraska Book Company to
organize bondholders and advise on a restructuring of the debt. He would have testified that Visium was on the steering
committee of creditors and that Visium due to serving on this committee had access to information that the general market
would not have been made aware of, He would have testified that prior to filing for bankruptcy, private equity investment firm,
Cyrus Capital, presented at an organized meeting of bondholders in the offices of Brown Rudnick, and offer to purchase all
bonds outstanding for 85% of par. A steering committee formed at this first meeting where Visium was one of 4 original
members The committee discussed the offer and believed that the offer understated the value of the assets and decided to
reject the initial offer which creditors anticipated a full payment offer of approximately 105. it was then that Plaford stated that
he had to revalue the bond price in the Visium Credit Fund portfolio to reflect a premium to the offer given the new information
which he stated he had to value into the position due to the Visium investor mandate

Additionaily he would have testified that at the steering committee request, Brown Rudnick hired Alvarez & i\/larsal after a site
visit determined that the company was in need of an operational restructuring as weil due to needed updates in information
systems and organization. Soon after hiring Alvarez and Marsai, they uncovered a significantly large asset that was not
accounted for and that management had forgotten about. lt was approximately $50 million dollars in credit memos that would
be the equivalent to cash in the next buying cycle. Since this amount was significant and not know by the marketplace, Plaford
determined that the incremental amount needed to be valued into the position

Had l\/ir. Pohl testified, the good faith of Lumiere would have been apparent to the court, which Plaford was successful in
concealing the government ignored and defense counsel failed to bring up even though Petitioner had explained these issues
to defense counsel many times in detail. Defense counsel did not bother to call l\/ir. Pohl as a witness and to explain the issues
about why Petitioner believed the prices assigned to Nebraska Book made sense given the information and Plaford‘s
explanation of Visium's mandate.

 

concerns as recently learned and that a red flag surface that made him suspicious He explained that the firm had been
valuing ATi using a peer company valuation

__.&-
§§

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 225 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00721 [Vll.DO7(q-r)j Subp Wit Gottiieb-
DATE:10/01/2018 07:10:11Al\/l

q. Defense counsel should have subpoenaed Jacob Gottiieb (Visium Funds Founder) to testify at Petitioner Lumiere's trial

His presence at trial and his testimony if given truthfully would show that Thorell perjured himself incessantly throughout the trial
as did Plaford about Lumiere's Position at Visium, and any reference to any capital allocation or role in pricing for the Visium
Credit Funds He would have said that he was in a meeting with Plaford and Steven Ku whereby they told Plaford that they
needed additional quotes for the Visium Credit Funds. l-ie would have additionally testified if truthful that he told Plaford to tell
Lumiere that getting these quotes was Lumiere's job and the the quotes were for internal purposes only and had nothing to do
with audit. l~ie also would have testified that he and Steven Ku made the recommendation that Plaford tell brokers where
Visium's estimates were for the bond prices if that would help facilitate the brokers task.

l~ie would have also testified that he was in a contentious divorce with Petitioner Lumiere's sister whereby he would sometimes
threaten Petitioner Lumiere or disparage Lumiere when he Was angry with his wife Aiexandra Gottiieb. l-ie would also testify
that Plaford was not truthful and when he read the complaint against Lumiere, he told his wife Aiexandra that Plaford is a real
liar.

He would have also testified that Thorell had met with him and notified him that he believed there was misvaiuation in the credit
portfolio to which he asked what in particular to which Thorell replied that he believed that ATi and Cl\/lED were egregiously
mismarked l-ie would have said that he told Thorell: "You are not an analyst so you would not know“. Anyway, those are
valued by external valuation companies so you are wrong." l-ie would have said that he had him discuss these issues with
Steven Ku (Visium Funds CFO) and David Keily (Visium Funds Chief Compliance Officer). l-le would have said that he fired
Thorell in 2013 and after that point, Thorell came back to Visium to attempt to blackmail him for $2 million dollars or he would
file a report with the SEC. l-ie would have said that he asked him to leave the office l-ie would have stated that Thorell came
back again a second time to blackmail him again for $2 million dollars Where he was again asked to leave. l~ie would have
further testified that he entered into a settlement agreement with Thorell to pay him an amount of approximately $300,000 which
is something that was previously rarely if never done at Visium.

l-ie would have further testified that he had received a significant redemption request in early 2013 which he met with an
investment from the balanced the fund stating to investors that Baianced Fund wanted exposure to credit at that time.

l-ie would have testified that Lumiere called him on his Work phone on April 16th of 2013 to tell him that he wanted to leave
Visium as he was not happy there and was not doing what he was hired to do. l-ie would have said that he asked Petitioner
Lumiere how he wanted to proceed and that Lumiere asked for a release of contract, release of non-compete, mutual non-
disparagement agreement and payment of his deferred compensation l-ie would have said that he advised Petitioner Lumiere
that he would have David Keily and Jason l-iuemer reach out to him to discuss a separation agreement l-le would have said
that as they were supposed to be in good faith coming up with settlement terms they decided to simply lock Lumiere out of the
office on April 29th 2013 sending him an emaii that they took his dissatisfaction with Visium as a voluntary resignation and that
Lumiere had initiated the departure and not the other way around.

l-ie would have testified that Petitioner Lumiere had his attorney reach out to Visium counsel Seward and Kissel on July 10th
2013, with a cease and desist of any disparagement which Lumiere alleged Jacob Gottiieb had falsely committed stating that
Lumiere Who he insists resigned, was fired for allegations that were falsely stated in a frivolous suit filed on May 2nd 2013, 3
days after Lumiere left Visium which made no sense. (Frivolous lawsuit was dismissed without prejudice)

Stev`é`ii`iécr”(€'hfef“i:inaneiaLOffice.¢l~uf.`\/_isium»l§unds)4

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 226 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00721.5 [Vli.D7rj Witness Ku

DATE: 10/01/2018 03:23:36 Pl\/i

r. Steven Ku- Chief Financial Officer and Partner of Visium Funds

l\/ir Ku if testifying truthfully would have stated that Petitioner Lumiere was not a portfolio manager in the Visium Credit Fund and
had no investment responsibility, no investment decision making authority and no pricing authority over the Visium Credit Fund.
i-ie would have stated that Petitioner Lumiere was only a credit analyst for the Visium Credit Fund and that his signature block
was something that Petitioner created to denote his position in the Visium Baianced Fund that pre-dated the launch of the
Visium Credit Fund, He would have stated that Petitioner Lumiere was a portfolio manager in the

Visium Global Fund where he managed a "sleeve" of approximately $ 50 million which ended on November 27, 2013.

l\/ir. Ku would have said that Cooperating Witness Plaford was the only and sole Portfolio l\/ianager of the Visium Credit Fund.
i-ie would have stated that Plaford was also a Partner at Visium Asset l\/lanagement. He would have stated that Plaford was the
only one in the Visium Credit Fund that had investment decision making authority and trading discretion Additionaily he would
have stated that it was Plaford that presented arguments as to pricing for the Visium Credit Portfolio and Lumiere did not have
any role in these arguments or final decision making authority. He would have stated that the Visium investment team,
meaning Plaford was given a role to provide estimates to operations and to accounting as to unique situations without which it
would have been impossible to price the unique situations that Visium Credit were involved with. He would have testified that
Visium Credit did not specifically invest in Level 3 securities but they became level 3 when the companies demanded a
restructuring that became extremely complex from a valuation and accounting perspective He would have testified that
accounting made a decision to use broker quotes to assign estimates and pricing for internally but there was a substantive
process for finalizing values assigned which went to valuation committee as part of this determination tie would have stated
that the investment team did not in fact price anything in the Visium Credit Fund, but that Plaford did have a role in giving his
explanations and logic with support in the case of ATi, this support came directly from the valuation cornmittee's Josh
Rozenberg who was assigned to value Visium's position and to use the old securities as shells until the restructuring was
complete in the case of C-l\/led, the documentation from Stroock, Stroock and Lavan and Borelli Waish served as evidence of
the unique situations that required a completely difference valuation to the on the run bonds that were quoted in the
marketplace »

i-ie would have also testified that Visum had an audit done after Thorell made a complaint to compliance and as as result of the
audit, there were no issues uncovered in terms of trading or valuation and the auditor recommended a no action

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 227 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00722 [Vll.DO7(s-t)] Sub Wit Knuts
DATE: 10/01/2018 09:53:42 Al\/i

s. Robert Knuts- Former Attorney from Park & Jensen~ Former SEC Attorney

Robert Knuts if called to testify and agreed to testify truthfully would have stated the following
That Stroock, Stroock and Lavan referred Petitioner Lumiere to Park & Jensen'S Tai Park on or about May 15th 2013. That
Attorney Tai Park had set a meeting with Lumiere on lvlay 17th, that he was unable to attend and asked if Robert Knuts would
meet with Mr. Lumiere. He would have stated that Petitioner Lumiere came to his offices at Park & Jensen on lvlay 17th 2013.
That Petitioner Lumiere met with him on this date and told him about his concerns about Plaford and the valuation practices at
Visium which he was unclear about but red flags had popped up With a particular situation called ATl. That Lumiere brought
With him recordings and documents prepared for the meeting and left all of these with him instructing him that if thought the
SEC would be interested in this, to send over to them to investigate the matter.

Further he would testify that Lumiere described that Plaford had told him that he had the ability and obligation based on the
firm's documentation to value positions based on ali the current information had. And that Plaford professed this mandate Was
part of the investment documents As a result, Plaford valued positions based on information acquired from private information
attained While serving on Steering committees which were formed when companies were in bankruptcy or when bondholders
entered into litigation with a company whose bonds they held. l-le would have also testified that Lumiere told him that a red flag
popped up with Plaford stated that with ATl, it was different, that investors don't get the new information until 1 or 2 quarters
later. And that the valuation was based on forecast numbers as of 12/31/12 which was prior to new disclosed numbers He
would have said that Lumiere said he received a phone call from acting CEO at ATi from Conway del Genio in April 2013
Whereby the CEO stated that there was an error in the model and the projected numbers would be lower and that Lumiere told
Plaford that he should tell Accounting the new information so that they could adjust the models that were used to value ATl.
And when Plaford told Lumiere not to call accounting and that the numbers were backward looking for ATi based on this
position and the agreement with investors Lumiere was confused and it raised a red flag and left Visium after this l-le would
have said that Lumiere told him that he was asked for get broker quotes on a monthly basis on a handful of companies and that
he would explain the situations to brokers but some of the positions did not trade as they were restricted l-le would have said
that his recommendation based on Lumiere‘s statement that he was starting a fund, that he should just "iet sleeping dogs iie" as
any investigation would be negative publicity. Also he would have stated that he stated that there was no criminal exposure
there for anyone including Plaford or Gottiieb as hedge funds have wide latitude in their pricing of securities Also he would
have stated that the SEC would not be interested in this case as they were primarily interested in insider trading investigations
He would have also stated that when Lumiere left his office he said he would like Knuts to review the material he left with him
for further review and to give it to the SEC if he believed there was any wrongdoing Knuts would have stated that Lumiere
contacted him again in lvlay 2013, in August 2013 and in December 2013 and January 2014 to assist With reporting to SEC as
Petitioner Lumiere became more knowledgeable of potential wrongdoing based on what he heard from Thorell. He would have
also stated that in lvlay 2013, he asked Knuts if he Would speak to Thorell as Thorell was concerned with what Lumiere told him
about his suspicions and was afraid of losing his job. l-le would have said that he did speak or meet with Thorell at Lumiere's
request Knuts would also have stated that after the search warrant was executed on February 2014, he communicated with
Agent Callahan the same day or the day after to coordinate the return of Petitioner Lumiere's cell phone And further that he
and/or his colleague Doug Jensen were in communication with the Government's office about Lumiere Proffering on February
26th or February 27th of 2014 right after the search. Additionaily he would have stated that he left Park & Jensen the day after
the search was executed and moved to Sher Tremonte. He would have stated that as Lumiere was deciding whether to hire
Park & Jensen to assist with proffering with the Government, Lumiere and he discussed impact to starting his fund and whether
Lumiere should delay the launch or proceed. He would have said that he told Lumiere he should proceed as he had done
nothing wrong and that if questioned by investors he could simply say that Visium is being investigated and that he is assisting
the government with this investigation, but that Lumiere has done nothing wrong

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 228 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00723.5 Goldstein

DATE: 10/01/2018 10:27:35 Al\/l

t. Jaymie Goldstein, Stroock, Stroock and Lavan, Bankruptcy and Restructuring Attorney

i\/|r. Goidstein would have stated that he was the attorney working on the restructuring and/or litigations of ATi Schoois, China
i\/ledical and US Oncology. i-ie would have stated that Stroock, Stroock and Lavan represented the steering and creditor
committees of bondholders and lenders for these companies He would have stated the following as to each:

ATi Schools~ ATi Schoois ran into a situation with the Texas Workforce Commission in late 2011. As a result, Stroock was
hired as legal counsel by lenders and Conway del Genio as restructuring adviser and X~Roads as education specialist and
Stifel Nicholas as investment banker. He would have stated that as the situation was delayed due to schools being placed on
l-lCi\/l2 from HCl\/l1 that the lenders organized to lend money to the company into a priming facility. As a result, this close to $40
million raised would assist ATi with its working capital issues while on i-iCi\/l2, while it undenivent an audit at the request of
TWC, and the Department of Education and the DOE worked through the student application validation process

He would have stated lenders looked to sell the company and hired Stifel Nicholas to explore a strategic sale.

He would have stated that due to the HCi\/l2 status buyers were reluctant to step in, and as a result, lenders including
l\/larblegate and Visium decided to lend additional monies to ATi in return for control of the company. Additionaily there were
several other private discussions between i\/larblegate, Visium and other strategic partners whereby they would leave the group
of lenders and take control of the company in partnership i-ie would have stated that the issues and structure were complex
and that in the end, i\/larbiegate and Visium acquired ATi best assets through a foreclosure process via a new entity called
Ancora l-loldings which had an entirely new capital structure and whereby none of the other lenders including Apollo
participated in the greater part of the value in Ancora. (see ATi/Ancora VRC reports for new value and capital structure that
Visium used to value its positions)

He would have stated that Stroock was also the counsel in China i\/led and he would have stated that the creditors also hired
local advisor Borelli Waish to pursue assets in China based on the CEO's apparent sale of assets and businesses to related
parties He would have said that prior to this the CEO had extended an offer to buy out bondholders for $105 l\/lil|ion and
perhaps slightly more He would have said that as a result of funding the litigation to go after assets in China, the bondholders
were broken out into a tiering structure with 3 separate classes of securities and 3 different economics ranging from 5% for the
class (Tier) 3 securities to 75% to 85%(initiaily) for the class (Tier) 1 securities which was called the Directing Class which
Visium helped to formulate and promote and that as a result they would benefit economically significantly more that the bonds
that were quoted in the public market by a multiple of 15x to 16x. He would have also stated that it was expected that as the
bankruptcy in the US and Cayman islands and China unfolded, the creditors would gain the rights to access the China i\/leds
bank accounts and have the right to petition the courts to force an unwind of any business or asset sales done at low values by
the CEO.

He would have stated that Stroock was also hired by creditors in the US Oncology litigation l-le would have said that Visium
was on the steering committee and would have knowledge of settlement offers that the rest of the bondholders would not have
known about. l-le would have said that Visium was told of the various stages of settlement offers throughout the litigation and
that a settlement offer was made and finally accepted in the 5~6 context for USON Escrow.

l-le would have stated that Petitioner Lumiere contacted him shortly after he left Visium. And that Petitioner Lumiere asked him
where other hedge funds had valued C-l\/led and ATi to which he responded that he did not know and that was up to investment
professionals not lawyers i-ie would have said that Lumiere told him that he met up with another member of steering
committee in China i\/ledical who had valued its position at the Tier 3 level as opposed to Tier1 and asked what the proper way
to do this was l-le would have said that Lumiere told him that he suspected perhaps Plaford had been lying to him and that the
situation with ATi and Plaford not wanting to report the new numbers to accounting was a red flag and that the fact that another
steering committee holders of China l\./ledicai valued it differently was a concern l-le would have said that Lumiere stated that
Plaford had also valued USON based on the settlement offers and not where they were quoted He would have said that as a
result of Lumiere‘s concern, he referred him to Joel Cohen from Stroock who in turn referred him to speak to Tai Park from Park
& Jensen

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 229 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere Justin; Lumiere, Richard
SUBJECT: SL00726 [Vll.DO8(a-e)] Trial Prep
DATE:10/01/2018 07:12:01Aivl

8. Defense Counsel Creizman Failed to Competently Prepare for Trial with Adequate Documentation and Analysis
a. Defense Counsel Failed to Hire Forensic Accounting Firm

Creizman claimed that the prosecution realized their mistake and as a result the government would not bring up valuation
disparities in trial, but would switch their focus to level 2 or level 3 representation which Lumiere had nothing to do with. Since
the indictment focused on this, and all the press was made aware of this allegation, he should have been preemptive and done
the Work by hiring the forensic specialist. A competent attorney would have not taken a chance that the prosecutor would
switch their allegations in trial an done the proper work and hired experts to manage to data and test the entire list of securities
that was made available in the Bili of Particulars and brought up Visium levels and compared to various broker levels as well as
various pricing services to demonstrate the variance between all of them and that there is no one price as levels are just
indications and not markets by definition The prosecutors allegation and Vandersnow's perjured testimony stating anything
that the prosecutor wanted him to say, got him caught stating a known error in fact as it is well known in the financial industry
that a level and indication is not a market, and brokers are not willing to buy on their own behalf since they are agents/middle
men. They have to shop to find the other side to any trade This fact was lost in the court unfortunately and a false statement
made its way into evidence unchallenged by Creizman The 1st prong of the Strickiand test is beyond obvious and shows
laziness lack ofjudgment and lack of responsibility to the client . The 2nd prong of the Strickiand is also clearly met as the
results would likely show a disparity of levels on the same security between various brokers and various pricing sources This
would then force a narrowing to the allegations of mispricings to only the handful of securities that Visium represented as
creditor committee and had unique and substantiated valuations by Valuation Committee and Valuation Research Company
(VRC). With this, the prosecutors claims would have been seen as manipulative and incorrect and the cooperating witnesses
would have been deemed liars automatically impeaching their testimony ending in a not guilty verdict for Lumiere

b. Defense Counsel Failed to Convert Discovery into Searchable Format: Discovery organization firm: Creizman failed in Trial
Preparation by failing to hire out a Discovery organization firm. Creizman had indicated that this Was a standard practice when
Lumiere retained Creizman, as the amount of discovery is so great that it needed to be organized by topic, data, etc and
needed to be converted to a text-searchable format Any reasonable attorney who would do the due diligence and review the
discovery, Would have hired a firm to assist with the discovery organization. ¥et Creizman not only did not do this, but he told
Lumiere while Lumiere was in his office that he was sending the discovery out that day to have it organized professionally, after
getting off the phone with a vendor that specialized in this area. Then months later, just before trial, Lumiere asked about the
discovery and the organization firm and how he could review it, and Creizman admitted that he never sent it out to be organized
or converted There were many millions of documents in discovery, mostly in Tif format which is non-searchable Creizman
failure to convert this, meant that he did not actually even review the discovery, or reviewed very little of it. Current estimates
are that there are over 10 million documents in the discovery provided Without the benefit of a searchable text function, the
ability to go through the material creates a pot luck situation lt would take an individual working on the discovery full time
approximately 15 years to go through these documents This is an insurmountable task for anyone and Creizman's failure to
convert and organize the material falls well below the acceptable standard Additionaily as further evidence that Creizman did
not bother to go over much of discovery, is that fact that many of the drives and CDs provided were corrupted and could not be
opened yet Creizman never made a mention of it or contacted prosecutor to replace them.

The 1st prong of the Strickiand Test is achieved quite easily, while the second prong shows prejudice as any exculpatory
material that was in discovery would not be able to be viewed and therefore Creizman fails again here,

c. Defense Counsel Failed to Review Discovery

Creizman failed to properly review exhibits in evidence and stipulated to authenticity and correctness of documents and
exhibits without pause and irresponsibly. Any reasonably competent attorney would review the exhibits the evidence that the
prosecutor provides and have his client examine the content for feedback. l-lowever, Creizman does not bother to review these
documents or exhibits in evidence until the evening before being presented in trial. As an example the SEC economist witness
that was working for the prosecution team, prepared an exhibit of many pages that was presented at trial. He had been asked
to simply compare Visium's price used to the price that Reuters used. if the prices were different, then it would be marked
different, and if Visium's price was higher, it was identified as benefiting Visium. The amount of disparity was not measured at
all so for example if Visium used a price of 79 and reuters had a price of 78.75 and bioomberg had a price of 79 and Goldman
Sachs had a live market of 79-80, the SEC mode would show that Visium overvalued the security to its advantage This exhibit
was prejudicial and lacked foundation yet Creizman blindly stipulated to it. There was a chart that identified ATi i\/larkit Price

i§?t?“§

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 230 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV-C-A

versus Visium Price that was incorrect for several reasons

The ATi position held by Visium at that time had been restructured and the original security had been separated into two
classes which the chart ignored Secondiy it referenced a i\/larkit Price which may falsely lead the jury and court to believe that
it was a market price or marketable price Lumiere brough these points up to Creizman's associate and Creizman, yet both
failed to understand by stating that it was the same cusip. This statement alone showed that they did not understand any of the
concepts explained to them making them unable to fairly represent Lumiere in trial. Thirdly, this same chart had assumably
derived the price from another exhibit that the SEC economist had. There were over a thousand spreadsheets provided likely
by the SEC economist or Labaton Suchrow, yet the exhibit referenced for the l\/larkit Price for ATi did not have any price for ATl.
A review of ali the thousand spreadsheets by Lumiere after trial revealed that there was no price for ATi on any of these
spreadsheets Additionaily, it was uncovered that pricing service i\/larkit receives their levels from pricing service Loanx which
in turn had stopped providing levels on ATl. Apollo who had been an early investor in ATi also had written in their report that
they stopped using Loanx as there was no evidence of actual trades or marketable levels so they reverted to other methods
Creizman's failure to review exhibits in a timely fashion or review them for errors showed extreme prejudice to Lumiere in trial
thus failing in the 2nd prong of the Strickiand test where Creizman's incompetence caused gross prejudice during the trial4 A
reasonable attorney would have reviewed these found the flaws and refused to stipulate to these exhibits which were
extremely prejudicial and incorrect

d. Another exhibit that Creizman failed to review was the alleged C-i\/led trade of March 23, 2012. A reasonably competent
attorney would have looked into the trade, reviewed various broker levels around that date and after, looked at the news for that
week, looked at the stock price movement, interviewed the trader from Janney lviontgomery, interviewed the other parties that
transacted in C-l\/led that day and looked at any published reports on C~i\/ied leading up to trade Creizman however did none
of this and never even mentioned this specific trade to Lumiere A reasonable attorney would have mentioned it to Lumiere and
asked Lumiere to research where he was on that trade date and any other information Lumiere could remember about that time
period or the alleged trade and who executed the trade and why. What Creizman would have uncovered was that Lumiere was
not even in NYC at the time and was in fact traveling in Florida, automatically impeaching Plafond‘s testimony that Plafond
claimed Lumiere was in his office at the time of the trade while they discussed paying a higher price for it to solidify a higher
tender price Creizman would have been able to present airline tickets hotel room invoices and a concert stub for that date for
a concert that began at noon that day to present to the court and jury. Additionaily Creizman would have been able to show that
even if Lumiere did mention to Janney l\/iontgomery Plafond's order to execute it may have been a simple order from Piafond to
buy 1 l\/iillion face And a thorough investigation of the circumstances around this date would have revealed that there was no
true published C-i\/ied offered at any price there were rumrumors a management buyout of the company facilitated by the
Deutsch Brothers and the stock was up 273% over the past 2 weeks

A competent attorney would have been able to state that even if Lumiere did place an order for C-i\/ied that day, Lumiere
may have simply said "Plafond wants to buy 1 million, l am on vacation so call Thorell or Plafond to discuss price when you
locate a potential seller". That price may have simply come back at 42.5 or 43 and either Plafond, or Sudarshan Jain, or Thorell
may have accepted the price since there were no phone calls picked up by Lumiere after 2pm while the trade occured after
5pm. Unfortunateiy, the counterparty is deceased so could not testify to this and question whether he would remember it
specifically it is unclear who executed the trade or what the representation of the broker was or the language used to place the
order but given the facts of the week around that trade it is within the realm of likelihood that 40s was the right context
Additionaily, had Creizman done a reasonable level of due diligence as any competent attorney would have done, he would
have been able to bring in evidence that levels from many major broker/dealers had C-i\/ied bonds quoted in the 40 to 45
context the very next trading day,

The exhibit placed into evidence included a chart which identified only Visium's trade but footnote identified that 2 other trades
at around same price in the 40's are conveniently excluded to create more prejudice to Lumiere One came from a broker
called Hl-iapolimand the 2nd from a hedge fund. When Lumiere noticed these at trial, he mentioned the error to Creizman's
team but was ignored. Creizman's failure to examine discovery, evidence and exhibits in a timely manner and blindly stipulating
to exhibits and evidence prior to trial and during trial without properly reviewing or showing to Lumiere for review is well below
any acceptable standard of an attorney and this greatly influenced the trial of Lumiere, Had these been examined corrected
reviewed and not stipulated to in its current form, and had Creizman been prepared to counter the arguments presented by
prosecutors and SEC witness and cooperating witnesses he would have been able to impeach them all and at the very least
corrected the mischaracterization and clarified As a result, Lumiere good faith would have been shown and he would have
been found not guilty. Therefore, Creizman easily fails on both prongs of the Strickiand Test quite easily.

e. Defense Counsel Creizman Failed to Ensure Ail Discovery was Received and Viewable

Creizman failed to review the discovery to make sure that he had received it and failed to load entire the discovery onto

l$;§§s

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 231 of 272

TRULiNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

dDropboxto give Lumiere access Creizman had in his possession corrupted CDs and l-iard Drives provided by the government
with no request made to replace such drives and discovery He additionally never even noticed oor thata material amount of
discovery stated as delivered on August 8th 2016 was incomplete and had material information related to emaiis of alleged co-
conspirators Jacob Gottiieb and Steven Ku and emaiis from l\/iark Gottiieb.

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 232 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO727 [Vll.DOS(f-g)] l\/laterials

DATE: 10/01/2018 09:13:28 Al\/i

f. Faiiure to subpoena material necessary for defense of allegations of misvaiuations such as:

Creizman did not file many of the subpoenas that Lumiere considered important to his defense whereas Creizman should
have understood the importance of getting data and values in preparation to defend Lumiere given the allegations in the
complaint and indictment Any reasonable attorney would have requested subpoenas of all of Lumiere's emaiis from Visium as
well as those of the alleged co-conspirators in addition to files pertinent to defense including Lumiere‘s entire network work
drive Co-conspirators and the Credit Analysts work drives and all Bioomberg messages and chats for the period in question
from ali alleged co-conspirators which would include bond runs to compare all other dealer quotes indications, markets at the
periods in question to compare to Reuters Bioomberg lDC, lvlarkit, Loanx pricing services for inaccuracies

Creizman did issue some subpoenas very late in the process and too close to trial for many of the subpoena's to be acting
upon reasonably by recipients He also did so without reviewing them in advance with Lumiere so many mistakes were made
and incomplete information was requested and incomplete information or no information was received Several requests that
Creizman followed up with ended with Creizman simply letting them out of complying with subpoena in return for a conversation
or information which provided zero benefit to Lumiere

Some of the essential subpoena's that failed due to incompleteness tardiness or not being sent or let out inciuded:

1) Funds that were members of the creditor's committees valuation, source and descriptive rational information for
positions such as ATl, Cl\/lED, Nebraska Book, USON Escrow, Sevan l\/iarine ( Did not receive many of these and asked
for incomplete information)

2) Pricing source and liquidity representations for ali securities in the Bili of Particulars from: Reuters l\/larkit, lDC,
Bioomberg (Did not receive)

3) Bioomberg Bond Runs from Janney l\/iontgomery and Princeridge to show what bonds they marketed and traded and
what sectors they were involved with

4) Bioomberg Bond Runs from other mid-sized brokers such as imperial Capital, CRT Group, and then from larger dealers
such as Barclays, Goldman Sachs JP l\/iorgan, Banc of America to show comparisons from level of involvement in
various sectors names large market versus mid market Would also indicate a clear difference from an level, quote and
an actual market which is only a market and active when there is a size displayed per bid side or offer side.

5) Several responded that given that request Was coming during holidays they would not be able to comply at such a last
minute. He received few of the responses from the subpoena requests

6) Requested subpoena of all of Lumiere's: Network work files Emails Bioomberg chats and Bioomberg l\/iessages and ali
phone records for Visium Direct lines and conference lines ( Requested the same for Plaford, Thorell, Ameesh Shah,
Andrew Han, Sudarshan Jain, Lee Brown, Jacob Gottiieb, Steven Ku, Josh Rozenberg)

7) VRC Reports from Visium and Valuation Committee Memos and Memos from the Executive Committee transcripts from
Credit Fund investor calls led by Plaford and all evaluation reports by Plaford on the credit team members

8) Reports from Conway del Genio, Stroock Stroock and Lavan, Brown Rudnick, AMA Advisors Paul l_eland that would have
documentation on the following names: ATl, USON Escrow, Nebraska Book, Sevan l\/larine Cl\/lED

9) Claravant failed to subpoena directly to Plaford through the government and his attorney which the Court admonished
Creizman for resulting in a very limited review. This would have revealed additional information such as the employees of
Claravant with included one of Jacob Gottiieb‘s best friends Brad Hoffman who simultaneously worked as an investment
banker in the Heaithcare Group, an investment banker in the same healthcare group where Brad i-loffman worked who was
on the board of Ciaravant, the list of Ex-FDA officials that were on the board of Claravant and a likelihood that Jacob
Gott|ieb was involved somehow with Claravant professionally with Plaford in what may have been a sopshiticated insider
trading information pooi. The list of clients of Claravant was never revealed either and any payments made to Claravant

~ »~\~»~~\-'j"“~v lP<R
l §§ §§

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 233 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unitt OTV-C-A

Ail of these would have been key to cross examine Plaford to show that he was still continuing to lie to the government1 lie
in court, and likely protecting himself and Gottiieb which would explain why the firm and Plaford decided to point fingers at
Lumiere as a scapegoat/fall guy.

g Defense Counsel Faiiure to Review and Correct li/laterial Piain Errors in Government Exhibits.

1) Faiiure to review transcripts of recordings and correct errors and manipulations by Government

Creizman did not review the transcripts of recordings submitted into evidence and never asked Petitioner Lumiere to
review the transcripts for accuracy which supposedly arrived weeks before trial and stated that he would stipulate them
because he did not have time to review them, (Exhibit emaii to Government from Creizman). He did not bother to correct
material and significant miswording even the snlppets provided by the government which were important misstatements
changing the meanings of statements and allegations

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 234 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00728 [Vll.D089(2-3)] Phones & Emails
DATE: 10/01/2018 07:17:59 Al\/l

2) Defense Counsel Creizman Failed to Analyze Phone Records and Emails To and From Brokers

Defense Counsel insisted that the government was not going to focus on cell phone use since both cell phone and desk
phones were used throughout

A competent attorney would have looked at allegations in the complaint and indictment and seen that allegations around intent
were based on cell phone use. A thorough analysis of the phone records would have to include phone records from Visium's
desk lines conference lines and office lines as well as cell phone lines However the only information provided by the
government included only calls where at least one cell phone was used, but excluded landline to landline calls The FBl Agent
admitted to this during trial when asked if these were all of Lumiere's phone records to which Agent Callahan replied "cell
phone". lt left out Visium desk phone conference room lines to the various brokers A competent attorney would have seen this
as one of the factors that he needed to introduce to contradict the prosecution's claim. Creizman did nothing with this and as
proof had not a single question when the FBl agent presented the narrow view of data. Additionaily Creizman should have
dated each call with days that Lumiere was out on vacation, traveling out of office out recovering from surgeries at home which
was most of the year of 2013 before he left Visium. The cell phone records had location areas that showed that Lumiere was
out of office for most of these calls None of these were presented to the court or the jury. This non-chalant approach, and
lack of due diligence and failure to recognize what was apparent from complaint shows a complete failure of Creizman to any
acceptable reasonable standard failing on the first prong of the Strickiand test with ease. The incompetence fails the second
test as the FBl agent presentation had a material negative impact on the trial. Had Creizman paid attention and organized the
calls to emaiis or addressed them to Lumiere prior to trial, he would have noticed a significant errors that were material. One of
the main presentations had bond quotes coming back which the prosecution claimed was at the same time as the phone call.
However, the phone call prior to this is when Lumiere had made the request for quotes that was more than 3 hours earlier. Had
Creizman prepared and analyzed the exhibit, he could have timed the time it would take to read off a list of security identifiers
and approximate levels and shown that the call was actually made 3 hours earlier. The following was simply a call where
Princeridge called to say he was done checking levels and sent back what he had done. l-laving inspected these he would
have been able to bring this up when cross examining Vandersnow to preempt the false presentation made by Agent Callahan.

3) Defense Counsel Creizman Failed to Explain USB

Plaford instructed Petitioner Lumiere to send a USB with the large amounts of Bond identifiers along with Visium's estimates
for the last month of 2011. The list was much larger than the typical 10 to 15 quotes that Plaford had requested Plaford had
built it all in a spreadsheet and Lumiere mentioned that the list was long and brokers were going to be leaving for vacation
shortly. Lumiere mentioned the idea of the USB because other brokers had given out USBs with bond prices research at
conferences therefore Lumiere thought it would be easy for the broker to use it and take it home with them if they needed to
take time to review the numbers over the weekend or vacation Plaford said that the idea was fine and that Visium messenger
could send it that afternoon Plaford did not have any spare USBs so Plaford asked Petitioner Lumiere to go out and buy
several which he did and submitted for expense to the Credit Team. There was no nefarious intent as described by the
government The evidence of this is that Lumiere submitted the receipt for reimbursement Plaford chose to use the standard
Visium i\/lessenger service and they were sent in the afternoon directly to the brokers offices There was no thought to hide the
USB or tell the brokers to destroy lt. lt was a Simple way to port the many bond identifiers and estimates so that the brokers
could properly review without being rushed. Creizman was aware of this, but instead in trial said he had no explanation for the
USB. ("l can't explain it")

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 235 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROi\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00729 [\/ll.DOBg1(a-d)j Transcripts Review (New)
DATE: 10/01/2018 07:41 128 Ai\/i

a) Government Version of l\/lanipulated and Materialiy and Significant Erroneous Transcript
For example:

Government version of erroneous transcript:

"First we must extort him. l would love to go to them and say: Plaford, Jake give us $100 Miillon between the both of
you."

Corrected version:

"Well of course we can't extort him. l would love to be able to go to them and say: Plaford, Jake, give us $100 Miilion
between the both of you." (A24 Tr P Ln )

The tone if listened to, is obviously in jest and excitement and meant to spur Thorell to show Petitioner Lumiere what
information he has as he has refused to show Petitioner Lumiere the actual evidence he had gathered while supposedly
working with Petitioner Lumiere to whistleblow. The thought of even joking about it was in response to Thorell's prior statement
from July 2013 which was a recorded conversation where Thorell stated that he wanted to buy Petitioner Lumiere‘s recordings
telling Petitioner that he could pay him and asking "don't you want to make money". Petitioner Lumiere‘s responded to this offer
with: "What are you talking about’? Do you mean you want to blackmail Jake You can't do that That's an offense."

This statement which from the tone and corrected wording is obviously banter, yet due to Creizman's ineffectiveness in
preparation and his lazy stipulations to evidence without a any competent review, the Government uses this material error
during trial and in rebuttal summation to allege that Petitioner Lumiere's motive in participating in the scheme was to blackmail
Jake which is sinister and lacks rational thought This argument which is completely made up as well as would be refuted by
testimony from Petitioner's sister who in the presence of her attorney, advised that Petitioner Lumiere document everything
Visium had him doing for protection against possible slander by Gott|ieb. The governments argument is not only incorrect,
false, and prejudicial but it lacks any rational thought The government alleged that Lumiere was the Mastermind of this
scheme and hid it from everyone but then tape-recorded it all so that he could blackmail Gottiieb and Plaford. lt makes no
logical sense None of it does. Petitioner Lumiere was the first to report the instances that he felt were suspicious to attorneys
that knew the securities just after he left Visium, i-ie then reported his suspicions to immunized Witness Thorell to warn him for
the purpose of protecting him from being set up as the "Fall Guy" by Cooperating Witness Plaford. i-ie then reported it to
Former SEC Attorney Robert Knuts from Park & Jensen at a meeting on May 17, 2013. And throughout the recordings
Petitioner Lumiere discusses leaking it or reporting to the FBl (which he was advised not to do by Attorney Robert Knuts).
Petitioner Lumiere also warns Thorell that he cannot use the information to blackmail Visium as it would be an offense i-ie
does the same to a former colleague when he indicates he would use it as leverage in his negotiations to get Visium to drop
him from lawsuit Lumiere also is in discussions to Whistle blow or report the instance further in all the recordings that Thorell
had when surreptitiously recording Lumiere, The Government's allegations are not in the character of Lumiere and that is
exhibited throughout the preponderance of the evidence A theory should be rational, but the Government's theory was so
ridiculous that not only was it improbable but it was impossible The theory should make sense yet it makes no sense The
government's simple manipulation of the transcript to prejudice and defame Petitioner Defense counsel’s incompetence in
stressing these points sunk to a level of incompetence that no defendant should have to confront on a single point, yet Defense
counsel Creizman repeats these same incompetencies throughout the trial deeply prejudicing defendant

b) Recording from Thorell Bar in July 2013 after Thorell brags about his confrontation with Jake Gottiieb and Steven Ku and that
Ku had told him they don't do overrides and that they don't exist and what Lumiere understood from Thorell that Ku stated that
they don't use NAV for valuation, the government transcript was erroneous and said:

"Even though Plaford has been manipulating the values" (this is incorrect)

This is in error in a corrected version would indicate as Thorell had testified about Lumiere's responses that it appeared Lumiere
was shocked. ( See Transcript where Thorell discusses this recording)

Actuai version consistent with statement is more of shock and question and a newfound realization:

iCli

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 236 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

___________________________________________________________________________________________________________

"So Plaford has been manipulating the values!'?"

The tone and the words are very different and have different meanings of time and realization The corrected version proves
that his suspicions had not been confirmed and are recently developed and become further developed because of this new
information from Thorell in July 2013.

b) Secret recorded conversation with Thorell never introducedas evidence in May 2013 right after Petitioner's departure from
Visium,

A week after Petitioner Lumiere's departure from Visium on or about l\/iay 6th 2013, the recording clearly shows that
Petitioner Lumiere is warning Thorell that Plaford is not trustworthy and further telling him to leave the firm or at the very least
advise to get a recording device so he could protect himself from being blamed and set up as fall guy for Plaford Petitioner
Lumiere tells Thorell that he recorded conversations of Plaford to protect himself as well. in this same recording Thorell states
that he is concerned about his job and wants to speak to anyone who may potentially report the issue so that he could dissuade
them from doing so. lt is here that Lumiere tells Thorell to call brokers not from his desk phone but from his cell phone so as to
not alert Visium to what he is doing as he is concerned about his job and it is not isolated to Plaford but it is an issue that
obviously involves Gottiieb (Visium Funds Founder) and Ku (Visium Funds CFO) as well. Thorell flips this one instance where
he tells him to use his cell phone to fabricate a story that Lumiere told him to use his cell phones to call brokers when asking for
quotes Lumiere never did so, and Thorell's statement falls into a pattern of deception that pervaded his testimony. lt is quite
clear that Thorell studied this recordings and transcripts in order to fabricate his web of fabricated statements made to falsely
incriminate Lumiere lt is also on this recording where Lumiere tells Thorell that he is contacting an attorney and advises him to
do the same. Also on this recording Thorell admits that he has done something that Lumiere was not aware of that indicates
that Thorell may have unknowingly been involved in something he was also unaware of where he states that Plaford had him
copy bond prices onto his own emaii that Plaford had emaiied him to send to operations to pass off as coming from hlm, the
traderv The recording shows that Lumiere is shocked about this and says speaking about what Thorell has told him about what
Plaford had him doing: "that is "another levei" of egregiousness that l have not seen before." Thorell then during trial, uses
Lumiere's own words in this instance to pass off as his own when he states that the sending of the USB to brokers was "another
level of egregiousness he had not seen". Thorell again uses Lumiere‘s words to fabricate a story that pervaded the trial.
Thorell was on his work desk phone line on speakerphone when Lumiere for the first and only time asked if Odeon would assist
Visium with quotes which was at the direction of Plaford On this same call, Lumiere tells Odeon: "We will send you a usb that
includes all the quotes requested with Visium's estimates just go through it and check whatever you agree with and send
back". Lumiere never stated any surreptitious or nefarious requests in this, but the government chose this incident to twist it
into an example of l\/ial-intent which never existed

c) Government Version of l\/ianipulated and Erroneous Transcript

Additional snippet that government cut short of complete sentence in presentation to jury was the part where l say do not tell
anyone about the way Visium is marking its book, l don't know, maybe the SEC will just hear about it. was conversation with
Phii Broenniman where l state: Cieariy stating that l will be the one leaking this to the SEC as l am disturbed by what l thought l
uncovered, yet the Government hides this last part about the SEC and says the i am simply asking Phii not to mention it anyone
and to keep it quiet

d) Government partial transcript that is cut short of a complete sentence is recording where Thorell states that he wants jail time
for Plaford, Gottiieb,

SL:But, like to be quite honest, iike, l don't think...and this is just from a Karma perspective These guys don't deserve to be
where they are Like..

CS: But...

SL: He does not deserve to be in business

CS: No, l know. Um...

SL: l-ie he falsified infor...he falsified marks levels performance

CS:(Thoreli): Yeah, l know this l...

SL: it was..,

CS: l have all this stuff.

SL: Yeah.
CS: Um, Plaford, yeah. Like i...he's gone from the business if we wanna do [itj like that That`s easy, ok’? Personally, lwouid
like jail time For him. Gottiieb" (Transcript from Jan 6, 2014; Lumiere#2 Corrected: A24:P47 in 7-16)

Government cuts out "Gottiieb" which was at the end of the sentence and introduces incomplete sentence to avoid making

i(lD\

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 237 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

allegations towards Jake Gottiieb (Visium Funds Founder) who was one of the alleged co-conspirators and Defense Counsel
does not bother to check the full recording to see that the snipet has been altered to cut this sentence short Since the
Government could not get Lumiere to tell their version of a storyline they are switching storylines to make it look like Petitioner
Lumiere was the mastermind of a plot and that Petioner Lumiere did this secretly without the knowledge of the Jake Gottiieb
(Visium Funds Founder), Plaford (Visium Credit Funds Portfolio l\/lanager/Partner) allegedly until after Petitioner Lumiere
leaves Accounting department Ernst & Young Auditorsl Administrators l\/lorgan Staniey and Prime brokers at JP l\/lorgan,
Goldman Sachs, and l\/lorgan Staniey as well as the SEC who were on site as Visium was registering as investment advisor
during the period The theory is simply incredulous and only in a trial with a jury with no understanding of how a financial firm
operates no ability to detect perjury, and without the patience and willingness to connect all the obvious dots to the truth
combined without the use of an expert witness to make sense of it all, and a defense counsel with no understanding of the
subject matter who also lacked the ability to communicate basic financial concepts and recall facts would Petitioner Lumiere
possibly be found guilty. Petitioner Lumiere was confronted with the "perfect storm" of incompetence without which he would
have been found Not Guilty.

Additionaily, literally beginning the next line Lumiere demonstrates his good faith is apparent and conveniently excluded from
trial;

SL: l don‘t know. l, ljust think at this point i don't know, but my lawyer says they...Because, performance misrepresentation is
not a necessarily a jailable offense as insider [trading].

CS:(Thoreii): l\/lm-hm.

SL: But, they said that the FBl would definitely be in there...

CS: Yeah, you...

SL: The F-,the FBl is, is is the group that, like you want in there The SEC [u/i]

(/-\24 P47 ln17-/-\24 in 1-5)

The Government has taken Lumiere's statements out of context which defense counsel is supposed to aggressively argue for
inclusion Not only did the government include an incomplete sentence which was doctored obviously purposefully, but they
removed and ignored evidence of good faith which they are well aware of. Additionaily they get Thorell to perjure himself by
where Thorell acknowledges Lumiere's statements referencing that "He"(A24 P47 ln11) meant only Plaford and not Lumiere
and Plaford as he testified to at trial. l-le says:

CS: "Yeah, l know this. |

SL: lt was...

CS: l have ali this stuff.

SL: Yeah.

CS: Um, Plaford…" (/-\24 P47 in 12-16)

lt is clear he biames Plaford and Gottiieb and not Lumiere,

i<li?;,

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 233 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROM: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00730 [Vll.DOSg4)] Priviieged Docs
DATE: 10/01/2018 07:42:02 AM

4) Defense Counsel Creizman allowed privileged material into trial.

Government introduced acknowledged attorney privileged content into trial (Exhibit 1010) after agreeing not to include The
document included notations prepared for counsel as discussion points for a meeting The content was extremely prejudicial
and presented in court as evidence and discussed as a main point of evidence in trial and brought back up in Summation which
was also misconduct on the part of the government who recognized that this document Was one of numerous documents where
Petitioner asserted privilege and they agreed Petitioner Lumiere mentioned this plain error to the Defense Counsel associate
when lt was first introduced who ignored what Petitioner Lumiere was saying
Defense Counsel marked his incompetence by stipulating to the exhibit just like he followed his regiment of stipulated to every
document at trial without bothering to review, This proves that Defense Counsel's incompetence and lack of attention infected
every point of the trial prep and trial. Furthermore not objecting to its introduction or to the government discussion of it
numerous times again demonstrated his lack of attention and failure at trial further prejudicing defense As a result, this exhibit
was presented to the jury which had notations for Lumiere's meeting with Park & Jensen in i\/lay of 2013 which stated " Dictated
by Plaford". This was the crux of the government's argument where the government twisted the wording into falsely claiming
that it represented proof that Petitioner Lumiere was dictating levels that he wanted brokers to spit back, which was not the
intention of the notation nor did it represent the intent of discussing Visium's estimates with brokers The notation had nothing
to do with brokers but simply was a note to show that Plaford called Petitioner Lumiere on the phone monthly to "teil or dictate"
the levels that Visium had come up with for estimates This was the formal procedure that Petitioner Lumiere had been
instructed to follow by his boss, Cooperating Witness Plaford ( Credit Fund Portfolio i\/lanager/Partner) and recommended and
approved by Jacob Gottiieb (Visium Funds Founder/Chief investment Officer of Visium Credit Funds) and Steven Ku (Visium
Funds CFO). Petitioner Lumiere was instructed to give the brokers Visium‘s estimates only after he communicated to them that
brokers would find ita waste of their time to spend any time gathering quotes for Visium. Plaford met with Ku and Gott|ieb to
discuss this and they came up with the proposal to give the brokers Visium's estimates in order to facilitate the broker's job so
that they could use this to help identify the most reasonable leveis. Plaford described to Petitioner Lumiere the required
procedure was approved by Gottiieb and Ku and telling Lumiere that this request for a price check was for internal purposes
and that "Jake just wanted them". When Lumiere asked why Operations was not taking care of this as it seemed more of a
back office job, Plaford said: "Jake said this is your job. l'm not going to trust operations to know where some of this bonds are"

Placing this privileged content into the trial was deeply prejudicial, inaccurate and contributed to an unfair trial and erroneous
conviction Defense Counsel should have taken steps to review content before blindly stipulating to everything and then
should have alerted the court to the error immediately it is not possible that the government simply committed an error by its
introduction, but identified Defense Counsel's lack of attention and took the opportunity to abuse their privilege to guarantee
themselves a win while sacrificing Petitioner's Lumiere right to a fair trial which was a violation of Petitioner Lumiere's 5th
amendment right to a fair trial. Ail the incompetence of Defense Counsel, also created a severe violation Petitioner Lumiere's
6th Amendment right to competent counsel. Even if Defense Counsel had missed the stipulation, he should have objected
called for a mistrial. ( See Recorded transcript and see emai|)

jill-l

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 239 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO731 [Vll.DOQa-b] ineff Trial Performance
DATE: 10/01/2018 07:49:12 Al\/l

9. Defense Counsel Creizman's Trial Performance was so Deficient the identified Acts or Omissions were Outside the Range of
Professionaily Competent Assistance which Prejudiced the Defense

a. Faiiure to Cross Examine Witnesses with Re|evant Questions.

There are many instances when the court admonishes Creizman for not asking relevant questions and where Creizman fails to
object to materially prejudicial questions and does not stop witnesses from describing the state of the world in their responses
outside of the scope of the question with the obvious and sole purpose to defame and implicate Lumiere Examples of such are
in the transcript record such as when CFA witness alleges that defendant's conduct was extremely prejudicial, yet the Court
stops the witness criticizing both Creizman and the Prosecutor for allowing this testimony and that Creizman sat there " as
sedentary as a potted plant" raising no objections" to this highly prejudicial form of testimony. The Court also states that
Creizman allows hearsay and double hearsay into the record which should never have been allowed into evidence The Court
also notes that Creizman's objections are untimely and late (in the rare instances they occur) and as a result he has "waived"
the prejudicial questions

b. Defense Counsel Creizman Failed to Recaii i\/laterial Facts and State Arguments During l\/lotion to Suppress i-learing.

Defense Counsel Creizman was ineffective in l\/lotion to Suppress hearings because he was disorganized, unprepared and
could not remember key facts that l communicated to him that were extremely important in the hearing Additionaily his lack of
attention to responses and connecting the issues to FBl Agent Callahan's testimony, caused the Court to make a decision
based on faulty factual information

-Crelzman forgot that it was actually Lumiere and not his attorney that told FBl Agent Callahan and the rest of the panel of
government officials during his proffer on l\/larch 17th, 2014 that the agent had forgotten 2 hard drives during the search, (See
FBl Perjured testimony section A)

Had Creizman recognized this, he could have corrected the agent or called for impeachment which would have alerted the
court to dishonesty on the part of the government

Additionaily Creizman failed to introduce the known facts that the government including the AUSA Zach Feingold and FBl Agent
Callahan knew about Knuts as my attorney and not just Udeii as Agent Callahan stated under oath, Another lie ( See FBl
Perjured testimony Section A)

Creizman also failed to respond properly to the court that an entire list of attorneys that Lumiere would assert privilege to and
that there were privileged communications in the material was sent to the AUSA Zach Feingold and Agent Callahan on or about
l\/iarch 11th, 2014, prior to the proffer session on l\/iarch 17th and before the imaging of the computers and drives would have
been completed which took one to two weeks according to Agent Callahan. Therefore, Agent Callahan did not act in good faith,
because he had the list of attorneys and was notified to privileged content in the material searched but completely disregarded
it ( See emaii from Udeii to AUSA with list of Lumiere's attorneys).

Q: "Agent Callahan, did there come a time when you began to review the electronic evidence’?" (Doc 38-1: TR P 6 Ln 21-22)
Q: "For shorthand l am going to refer to electronic evidence as the evidence that we just discussed that was taken from the
defendant's apartment" (Doc 38-1: TR P 6 Ln 24-25 to P 7 Ln 1). This would enable him to make statements of the length of
search beginning on the eve of the search of Feb 26th 2014 where he admitted that he only reviewed Lumiere‘s personal cell
phone But then later admitted that he searched all three computers and hard drives for "several hours over a couple of days"
which would not have been at least until after the proffer session on l\/larch 17th , 2014 since the imaging had not been
complete until after that, Now the first search of the lphone would not have had any folders to review so would have resulted in
only personal phone calls and texts which is why he did not continue a review. The second search of several hours over a
couple of days could literally mean 1 hour a day for 2 days Hardly enough time to do any type of review on 3 computers each
with 500 gigabyte hard drives with Thousands of folders sub folders and millions of files When the government insisted that
"l-le looked", he may have just looked at the device looked at the massive amount of folders and then walked away without
bothering to examine any of the material and files within the foiders. Secondly, the fact that he did not follow any protocols
whatsoever or separate a single item that he thought might be responsive to the search, shows that he really did not do a
review because a review would not be possible in a couple of hours given the numbers of files folders subfolders which would
have appeared overwhelming Thirdly, the Ganias (Get full case) case which the government insisted on, the agent had clear
protocols that were filed and had a separate team parse out sresponslve from non-responsive which was not done here Fourth,
iii §

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 240 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

he had the list of attorneys and ignored the attorney privilege in this review which would trigger a "Fruit of the Poisonous Tree
Doctrine" and bad faith of the government Which Creizman failed to bring up.

Had these been presented to the court for the court to assess the court would have agreed that this was more like the l\/ietter
case which ended with complete suppression of all the evidence i-iowever due to Creizman's lack of focus attention, disregard
for the facts, he failed in this motion to suppress and allowed the government to mislead the court

tj\
~./ "-

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 241 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROli/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00732 [Vll`DOQc]ineff Threatened Defendant
DATE: 10/01/2018 07:51:32 Ail/l

c. Defense Counsel Creizman Unprofessionally and illegally Threatened Petitioner.

1) When Lumiere had insufficient liquid funds to pay him a up front $250,000 retainer. Lumiere had discussed his limited liquid
resources with Creizman before Creizman agreed to take the case He indicated he was comfortable with Lumiere and that he
believed he would be paid Lumiere had already given Creizman a $15,000 retainer prior to the complaint being filed most of
which was unused Creizman having received a solicitation from Visium counsel at Seward & Klssel that Visium "rea|iy wanted
to help Stefan and indemnify him", Creizman appeared to be excited about such an offer, However Lumiere was not
comfortable with Visium being involved in his trial as he was convinced that Gottiieb and Plaford had lied to Lumiere and set
him up to be the Fall Guy. Lumiere believed that Gottiieb would attempt to influence the defense to make sure that Gottiieb was
left out of everything So when Creizman excitedly thought it was great for him to have the indemnification as he would be able
to make a lot of money, Lumiere's defense was only secondary So when Lumiere refused the aid of Visium and gave him
instructions not to speak with Visium or their counsel under any circumstances Creizman got more aggressive with Lumiere,
pushing Lumiere to come up with the cash immediately or else The threat came in the form of telling Judge Rakoff that
Lumiere was not honoring his commitment and was being irrational in his demands Creizman gave Lumiere an ultimatum of
payment of the funds and signing of new contract by 5pm that day or he would call Judge's chambers He continued by
insisting that the money go into his operating account as opposed to an escrow account because Creizman had indicated his
firm was not doing well financially and would have to go bankrupt if he was not paid This ended up placing Lumiere at a
disadvantage in trial prep, as Creizman had refused to do any work on discovery or on the case until he was paid in full in
advance (Evidence emails)

2) When Lumiere tried to meet with Creizman in the weeks before trial, Creizman had not made himself available stating that he
was working around the clock and if he took time to meet with Lumiere he would likely lose the trial. Creizman did not offer his
planned defense theory or prep on delivery of his opening and closing as he had said he would Then during trial, Lumiere
again wanted to speak to Creizman to aid with cross questions Lumiere had prepared but Creizman ignored them stating that
he received them, but he was going to use his own cross. When Lumiere saw Creizman's performance on cross was
ineffective he asked Creizman to call back witnesses Thorell and Vandersnow, which Creizman refused to do4 Then Lumiere
asked Creizman if before he let a witness go, if it would be possible for Lumiere to finish cross examining the witness
Creizman blew up at Lumiere stating: "lf you ever F--ing say that again, i will leave you to defend yourself". Creizman was not
prepared with the material, with understanding of the issues in the case and as such was completely ineffective in crossing
witnesses that he should have been able to impeach easily with the evidence that was available including recorded statements
the truth, and documentation (Evidence in emails)

 

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 242 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00733 [\/ll.D09d.] Testify Lumiere
DATE: 10/01/2018 07:55:22 Alvl

d. Defense Counsel Creizman Failed to Prepare Defendant to Testify

Creizman did not prepare defendant to testify Creizman continuously stated that there was plenty of time to prepare
questions and to testify up through trial. Lumiere again asked Creizman, when are you going to prepare him to testify to which
Creizman responded again that there was plenty of time Lumiere offered to come to Creizman's hotel room where he stayed
during trial so that they could prepare but Creizman said that would not be possible as he was working on cross examination
questions and Summation, but still Creizman stated there was plenty of time. However time had run out and Creizman did not
at any period prepare defendant to testify so when prosecutor asked the Court if Lumiere was planning to testify, Creizman
offered no interjection, no response Lumiere looked over to Creizman who was 2 seats away from him and Creizman had his
head buried into the desk in front of him offering no guidance The Court asked Lumiere whether he planned to testify, to which
Lumiere had no choice but to state that no although he did not believe that he had a choice at this point Lumiere then
Contacted Creizman that evening to let him know that he really wanted to testify, and that if he could contact the Court to let
them know that Lumiere would actually like to testify But, Creizman stated that it was too late and offered no other resolution
Petitioner Lumiere had the right to competent counsel that would advocate for him. He had the right to be prepared to testify
and the right to testify Yet Creizman ignoring Lumiere requests to prepare him and to tell him there was plenty of time and
then to stay silent without requesting a recess to discuss Lumiere's wishes to testify leaving Lumiere caught off guard when the
Court asked him directly if he wished to testify was unfair. (Evidence: Emails and record where Prosecutor says that they spoke
to Creizman and Lumiere may want to testify)

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 243 of 272

TRULiNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00734 [Vll.D09e] Defense Presentation New
DATE: 10/01/2018 08'.04;48 Al\/l

e. Faiiure to Present Actuai Defense During Opening or Closing Statements

Creizman failed to put in any sort of legitimate defense which would have been the simple truth. instead he made simple
arguments that Lumiere was not the portfolio manager of credit that Plaford set the prices and that Lumiere believed the prices
that Plaford was giving him. This was simple but incomplete and was not enough to overcome a conscious avoidance charge
There was a large amount of evidence in Discovery and in records that are at Visium but not supplied to Petitioner as part of
discovery that prove exactly why Lumiere believed the prices that Plaford told him to check. There are many, many models and
documents some of which are referenced in the current brief and attached as appendix which prove that the values that
Lumiere believed were correct and why he would in good faith believe them. lt is apparent that Lumiere was set up by Plaford
and Gottiieb as the Fall guy and fed a bunch of lies and asked to do a simple task that they vouched for and Lumiere believed
Then Lumiere decides to leave Visium due to him being overlooked at Visium due to the poor relationship of Gottiieb and his
sister, While he prepares to leave Lumiere has checked out, he scheduled 3 consecutive surgeries after his portfolio in Global
funds was taken away, and is seldom in the office when he hears from ATi CEO that the forecasts are going to be lower than
the company modeled Lumiere tells Plaford and says that we need to tell accounting so they can relay the information to the
valuation committee and the external valuation group. A red flag pops into Lumiere's mind when Plaford says not to call josh
( see recording). He says that he will speak to him and explain This is fine but Plaford got aggravated and acted oddly stating
that it was backward looking and not fon/vard looking meaning that the valuations were based on last years's forecast for this
coming year as opposed to real time projections This countered everything Plaford had previously told Lumiere that he was
required to value things based on the real-time information that Visium had which first started with the US Oncology position
where the steering committee learned of a settlement offer from l\/chesson. This is perhaps what Plaford was relying on when
he stated that "it started with Lumiere". Creizman should have questioned Plaford with relevant questions but failed Not
including all the evidence of values that would demonstrate Lumiere‘s "good faith" and show that the government's arguments
were simply wrong and in error falls below any level of competency that a lawyer should have which prejudiced defendant
Creizman simply provided no defense included no evidence to support Lumiere's "good faith" and utterly failed at the most
basic tasks which was in violation of the Code of Conduct of the New York Bar Association and as a result caused Petitioner
Lumiere‘s conviction at trial whereas had included such evidence i_umiere would have been found "not guilty“. (Evidence that
Creizman should have included are available throughout Discovery and in Visium documents models work product that were
not produced in Discovery, and in witness testimony that he did not elicit and in witnesses that he did not bother to call)

jif§i@§(,

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 244 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00735 [Vll.D10 Pt1] Trial Errors
DATE: 10/01/2018 08:05:33 Al\/l

10. Defense Counsel Creizman Faiiure to Object to Questions that Were Prejudicial, Leading, Lacked Foundation, Piain Error,
and Long-Winded Prejudiciai Answers Outside the Scope of Question

Defense Counsel when he did object did so consistently late resulting in a completely ineffective representation of defendant
with introduction of prejudicial, irrelevant lack of foundation, opinion, questions and statements that should never have allowed
to be introduced into evidence This is a sample set of the constant flaws of defense counsel during trial, which caused
extreme prejudice to client and a total lack of due process and lack of effective assistance of counsel:

No Objections obvious to the Court that Admonished him several times:

Tr. P 107 in 5-Page 108 ln 3: The Court:" l am concerned that a great many that would appear to be objectionable questions
are being asked within any objection being raised.... if it gets totally out of hand in terms of delaying the progress of the case
the court will intervene sua ponte.,..there were numerous questions asked of the witness about his reaction to something or
other. l do not see how that was admissible testimony but no objection was raised so now it is part of the evidence in this
case. He was also frequently asked for hearsay, sometimes double hearsay No objection Was raised so that's part of the
evidence in this case... totally inadmissible evidence is being put before the jury and that's your decision, not mine,.,"

Tr. P 323-327: Tawil hearing Creizman does not show up to this essential hearing and leaves l\/iadrigal to give up on every
single point. See below

P 324 in 9-25 -325 Ln1-7 l\/ladrigal in 1 "l don't think that this is going to be part of his testimony" (referring to classification as
Level 1, 2, 3)

Tr. P 325 in 15-21: l\/ls l\/ladrigai: ...The second issue that the government raised was their objection to i\/lr. Tawil testifying about
Whether certain securities were in fact, valued properly, and l can also say that i\/lr. Tawil will not be rendering any opinion
about Whether or not any security in the credit fund was properly valued." ( Gives away this point simply because it hurts the
government's case simply because the government does not want it included makes no sense)

Tr. P 327: l\/ls l\/ladrigai: " in 2-8:...this testimony goes more tojust explaining to the jury-l understand the issue with the
characterization of a large hedge fund, but again, to explain to the jury how a hedge fund is structured and how it's notjust one
person making ali of the decisions There's an executive committee, there`s compliance there`s auditors there's an
administrator and l mean, the jury--

Tr. P 327 in 15-22 [l\/ls l\/ladrigal; Well, your honor, iwill say this much. When we drafted this expert disclosure on December
15th, we weren't sure how the testimony Was going to develop..."

The Court: "l'm not being critical at ali. l'm just saying ljust need to know whether you're still offering that testimony or not."

l\/ls l\/ladrigal: " We would be happy to exclude that from the testimony."] ( Does not even make an argument why he should be
able to discuss the issues of how funds operate and the roles of administrators executive committee, valuation committee, all
the groups that provide checks and balances that would have had other

Tr. P 328 in 4-8- l\/ls l\/ladrigal: "Weli, there has been no expert report prepared l had a telephone conversation with i\/|r. Tawil.
l may have notes from that which l'm happy to provide to the government and l will do so this evening..."

Tr. P 348 in 1-13- The Court: " l don't know whether to be more troubled by the government's conduct or the defense conduct
Here we have a witness who, in effect is suggesting that the entire financial crisis of 2008 is a function of the breakdown in trust
attributable to the kinds of violations that are alleged against the defendant in this case a grossly prejudicial form of testimony...
But defense counsel who apparently thinks he should be more sedentary than a potted plant allowed this entire testimony to
come in, and it was finally the Court, on its own, cut it off..." (The Government and Defense counsel are admonished in side bar
about the grossly prejudicial testimony which was irrelevant and defense counsel said nothing throughout to object)

Tr. P 367 ln,1-P3ln 1 - P370 in 1-8he Court: "So the court notes again there was no objection to any of the last testimony; but
once again, the Court is concerned both about the timing of these proceedings and about the introduction of irrelevancies...Your

waste

 

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 245 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Honor, ifl may, just on the last sidebar we had first l want to apologize to Mr. Creizman The witness had never, in our
preparations said what he said on the stand lt was shocking to the government as weil, so that moment was not preplanned.
We obviously would never have done something like that, and so we will all...

Mr. Creizman: if l may?;

The Court: Excuse me. l appreciate knowing that, and that's good to know, but Mr. Creizman and his colleagues were silent
throughout.;

l\/lr. Creizman: Yes your Honor.;

Ms. Shoffel: it's my fault your Honor;

Mr. Creizman: No, no, no. l thought that----

The Court: if you made a strategic decision, fine.

Mr. Creizman: Absolutely And l didn't take any offense by it.

The Court: Nevertheless there comes a point where the court needs to intervene which is what l finally did but l am interested
to know that defense counsel feels that this was to his benefit

l\/|r. Creizman: But there is one thing though, that l am concerned about though, The witness continually finds it appropriate
without prompting--;

The Court: Now we are talking about the witness

l\/|r. Creizman: This particular witness this does bother me though, very much, and l don‘t know if l should object to- The The
Court: Excuse me. l have already instructed him once on this and l will instruct him again, but only upon counsel taking
steps....You can cut him off midstream, you can ask the court to strike portions or the entirety of the previous statement so that
they cannot be considered or you can ask the court to instruct the witness once again not to volunteer. Those options have
been available to you and, instead you seem to want to think that is something you should kevetch about at sidebar....

l\/lr. Creizman: But i just didn't want to stand up and tell the witness to be quiet Do you know what i mean?"

(Court admonishes Creizman because he allows significantly prejudicial testimony and says nothing which appears throughout
the court record.)

Tr. P 301 in 1-22 -
l\/lr. Creizman: l'm not sure what this is being introduced for, and it seems like it would be hearsay l don't know what Stefan
Lumiere to Josh Rozenberg l don't think he's on the emaii.

l\/lr Naftalis: lt is the defendant's own statement, And it is being introduced to show the P&L means tthese are all the positions
and it is the ali the positions that are mismarked are his.

Creizman: Okay. That's fine The other point is that the witness keep offering about the de facto benchmark being Bioomberg |
don't know what to do about that l'm not going to object to the statements of the witness but l mean, l just don't think it is
appropriate

The court: l'm sorry what is not appropriate?
Creizman: The witness keeps offering this commentary about the de facto benchmark.

The Court: i do agree with that l think that the witness needs to be instructed he should just answer the question and not give
the state of the universe or whatever pops into his head and sometimes he has erred in that direction."

(Thoreil keep talking state of the universe and stating about Reuters being the de facto benchmark which is plain error.
Additionaily this emaii they are introducing has nothing to do with Thorell, the emaii is cut off to exclude the chain that follows
that shows that these are not Lumiere's' securities but that Lumiere did some work on them at one point over the 2009 to 2012
period Additionaliy, he is not given access to the P&L from these and government falsely states that they were ali mismarked
See Brady Violation Email Chain)

irrelevant Cross Examination Questions:

Tr. p 449 in 1-20: Court: "...And the reason i say that is now many of the questions you have asked have been repetitive Many
of the questions have been largely irrelevant and you need tom for your benefit--but all l am concerned about is the jury's
benefit-~you need to focus more."

Tr. P 461 in 1-20: "The Courts You know, l wanted to instruct both the counsels ask the questions...You may be under the
illusion that you are having a conversation in a bar, in a home and if you want to terminate this case and go to a bar, l will allow
you to do that, but assuming your not interested in wasting the time of the jurors l do not want colloquy... l've about had it with
the imposition on this fine jury from two people who can't follow the rules both of you." ( Cannot follow the rules)

s:;i:') j

Case 1:16-cr-OO433-.]SR Document 122 Filed 10/05/13 Page 246 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Tr. P 463 in 20- 464 in 1-10: Creizman: The next question was simply... Did you understand that the values that you were
providing to the administrator were false?

A. Eventually, along that time frame what l came--the closest l came to ultimate validation, which was pretty--

The Court; No, no, no. At the time that he's asking you about did you understand that they were false, yes or no’?

The Witness: l'm sorry, can you--the exact time was which month?

By Mr. Creizman:

Q. August 2013.

A. Yes l dld.

(Creizman messes this question up, because the question was when did he realize that Plaford was misvaluing the credit fund
and Creizman picks a date after which Lumiere has already left the firm and warns Thorell that something is off with Plaford and
thought that Plaford was not being honest. Creizman should have picked a date earlier such as mid 2012, not a date after
which Thorell had already been warned by Lumiere and after he had already reported the issue to an attorney and Compliance
Creizman's lack of attention and detaii, misled the Court and the jury.)

Tr. P 471 in 16- to P 472 in 81 The Court: "...But the record should reflect that l had admonished very quietly both the witness
and counsel previously to , on the one hand just ask the questions and , on the other hand just give direct answers indeed in
the latter regard l was doing so not only on my own instance but at the instance of defense counsel. And when, despite those
repeated admonitions both counsel and the witness continued to make statements in the case of defense counsel, and give
irrelevant or over-volunteered answers in the case ofthe witness l felt that i had no alternative but to make my message clear.

No Objection to plain error;

Tr. P 90 in 3-9 "so painting the tape is where market players in order to artificially manipulate the price of a security, will
engage in a series of buy and sell transactions just amongst themselves to give the appearance that there is a lot more trading
in the security than is actually the case" (This an erroneous definition Painting the tape is an equity term where a party would
trade a security back and forth to enhance the appearance of activity making it appear like it trades with volume lt has nothing
to do with artificially manipulating the price)

Jan 6th Trans P6 l\/lotions in Limine- Thorell tapes just received this past Friday.
Tr. P 129- "i think it would be fair to state that l had no idea that what is alleged in the indictment in this matter was allegedly

happening." (This is plain error and indictment information and allegations were prejudicial and never should have been allowed
in, l-ie should have stopped or stricken the response)

libel

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 247 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROi\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SLOO736 [Vll.D10 Pt2j Trial Errors
DATE: 10/01/2018 08:06:06 Alvl

No Objections to Piain Error:

Tr. P 213- in 4-25- P 214 ln3- Naftalis: They included the fact that l\/lr. Lumiere was disciplined or told that he should not be
trading with his brother; so he's giving preferential trades to his brother. He was disciplined for expenses--..

He did not report his external trading accounts to the firm. He didn't comply with the expense policy He stopped showing up
for work. (Nafta|is makes all this factual assertions to the court but yet none of these are facts Lumiere never received a
disciplinary notice while at Visium, Visium had a coverage with a brokerage firm that provided research coverage which
Lumiere's brother worked for. He was never disciplined but he as well as the entire firm were asked to place all the equity
trades through the Visium trading desk at some point. This policy was not exclusive to Lumiere Lumiere was never told not to
trade with his brother and the firm knew Lumiere's brother who provided research coverage to other groups within Visium.
Lumiere was never discipline for expenses There was one instance where Gottiieb asked why he had 2 hotel rooms for a
conference in lvliami overlap on a single night which Lumiere explained that there was construction at the hotel so he moved to
another hotel and there were no issues As for not showing up to work, Lumiere had planned 3 surgeries and was out of the
office for much of 2013 and then resigned Lumiere was out on sick leave for these periods and was never in breach of any
poilcy) Creizman does not object to any of the false assertions however infecting the Court's view of Lumiere, The only time
they came out as compliance issues was after Lumiere left and was asking for settlement offer then filed a cease and desist
order on Gottiieb for siandering him to a large family office advisor.

Tr. P 246 Ln 8-12 Are you familiar with the terms "covering a name" or "covering a position

A: Yes

Q: When you use that term, when a portfolio manager covers a name or covers a position, can you explain what that means?...
As a portfolio manager in the credit fund did the defendant cover certain names’?

A: Yes

( Creizman did not object to the use of combining Portfoiio manager with covering a name which is not what a portfolio manager
does An analyst follows or covers a name He also did not object to use of Portfolio manager in credit fund which is leading
and false)

Tr.- Q: what was his role at Visium between 2011 and 2013’?

A. lt was my understanding that he was a portfolio manager in charge of a section or subsection of the credit fund with a certain
strategy specific to him, which included special situations and distressed investing ( Lack of foundation and no evidence to
support this. Creizman should have objected to this answer and moved to strike The government keeps pointing to a
signature page referencing a title for Lumiere's portfolio in Global fund and claiming falsely that this referenced the Credit Fund,
(See Thorell Perjury)

Tr. P 546 Ln 1-4

Q. 5210 is the broader rule?

A Correct its this rule, the broader ruie.

Q Was i\/lr. Lumiere subject to these rules?

A. Yes.

(this was FlNRA witness however Lumiere was not registered was FlNRA, he was not a broker, and the rules did not apply to
him. This is plain error and Creizman did not investigate or understand the facts Creizman should have blocked this statement
and blocked the witness since it was irrelevant)

Tr. P 518 Ln 11-16 to 519 Ln 1-12: "..During the course of that search, the FBl recovered Government exhibits 1000-1027. it is
further stipulated and agreed that this stipulation be received in evidence at the trial. We offer Exhibit 1405 and 1000 thru 1027.
---Naftalis: lvls. lvleister, can you please bring up Government exhibit 1010 in evidence....

Q What does it say there’?

A lt says: lvlarch 2013, month-end dictated by Plaford1 Chris."

(Creizman has not reviewed the exhibits before stipulating to them. He has allowed a privileged document into the trial and
does not stop, or object or call for a mistrial)

Tr. P 49 Ln 8-25 (
No objection to exhibits 133 and 1407. Stipulated to these without reviewing them and failed to notice that the ASC 820 version

ads

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 248 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

that was submitted was incomplete and not the full version ofthe accounting standards and leaves out the section that applies
to Visium's accounting for ATi and Cl\/lED which is discussed in Ernst & Young audit reports.)

Lack of Focus:

Tr. P 455 Ln 18-25 to 456

Creizman: Okay. and at that point you had turned over a substantial number of documents that you had from Visium,correct, to
the U.S Attorney's office and the Securities and exchange commission?

A. At the point that l was in communication with the government

Q. Okay. Visium was aware of this or not, aware that you had documents?

A. l'm sorry, l'm not sure | answered your question

Q. l'm sorry Go ahead

Tr. P 451 LN 1-19 The Court: So first why have you not waived these objections by not objecting to the previous questions?
l\/lR. Creizman: Well, the previous question, it kind of woke me up, and this one actually i also find it, by the way, 403,
prejudicial. (Creizman is asleep at the wheel and is not paying attention and allows prejudicial questioning go with no
objections)

Tr. P 452 Ln 9-13: The Court: We've already been through that with another witness in effect and there was no objection to
that and that might have been another waiver of this witness but l'm going to exclude this witness At a minimum, l think it
presents 403 problems (Creizman shows again previously that he waived objection with another witness that was prejudicial
but he offered no objection)

Tr. P 265 Ln 14~25 Creizman: May l personally be excused from the Daubert hearing this evening? l\/iy colleagues will handle
it...." (Creizman is going to miss this important hearing with the expert witness the only witness for defense? Absoluteiy
ludicrous and irresponsible)

Tr. P 266 Ln 1-5

Naftalis: is that because defense has provided these objections so late the flow of using these recordings is getting massiveiy
interrupted and the effect of playing them is really slowing down the case; So l don't know what to do. We're going to play
more ( Creizman has not provided objections to recordings and transcripts and what he would like to add l-le was unprepared
and disorganized. This was a specific area that Lumiere had early on asked Creizman to listen to recordings in office and
document the minutes and seconds and notes after Creizman stated that he was listening to them in the car and while asleep
which Lumiere found completely irresponsible and ineffective See emaii to Creizman)

Tr. P 610 Ln 20-25 to 615 Ln : So you've been trying to service him with a subpoena, and subpoenas for what?

Creizman: The subpoena is for materials relating to a company that Mr. Plaford started after Visium called Claravant and
Claravant is sort of a consulting company that advises investment firms about

The Court: Okay. So you were unsuccessful in serving him?

Creizman Very i\/luch so.

The Court: You knew that the government had him on a witness list, yes?

l did not that yes

Did you ask the government whether they could help facilitate your service

The answer is oniy, did i ask them’? Only yesterday l asked them and

The Court: "... But this is clearly a very substantial and onerous subpoena, which you made insufficient efforts to serve You
could have asked the government you could have asked the Court, you did none of the above... So why isn't this on its face
untimely, overbroad burdensome and quashable’?" (Creizman does not serve this subpoena like the others he sent out way to
late to comply with. Here he does not contact the government to serve it until the day before weil into trial, Additionaily key
facts that Lumiere asked him to subpoena were ignore by Creizman who chose to point to his capital raising efforts instead of
the likely illicit activities of Claravant and its customers and former FDA advisors Creizman fails to describe the relevance to
this as to why Plaford might have plead guilty to a small insider trading scheme and misvaiuation scheme trying to cover up the
activity at Claravant.)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 249 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN ~ Unit: OTV~C~A

___________________________________________________________________________________________________________

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere Richard
SUBJECT: SLOO737 [Vll.D10 Pt3j Trial Errors
DATE: 10/01/2018 08:06:39 Al\/l

Defense Counsel Lack of knowledge about rules of evidence causes inability to argue for exculpatory evidence inclusion in
recordings that were explanatory to statements made that would fall under rule of completeness
Tr. P 269 Ln 8: "Court: You misunderstand the rule of compieteness"

Tr. P 270 Ln 1-9..19-25: (Cannot argue for completeness argument as he fails to communicate and cogent thought)
Tr. P 271 1-11; (Creizman cannot explain)

Tr. P 428-429: Creizman: Who determines if lying?" ( Does not know how to impeach witness)

Tr. P 569 Ln 16-18: (Creizman does not know the ruies)

Defense Counsel lack of Preparation and understanding of Subject matter:

Tr. P 110 Ln 4- P 111 Ln 1-8: [The Court:] ‘ Defense counsel does not have specific items he wants included l can't deal with
this... l can't deal with this in the abstract.. But it is going to be a little awkward there because l won't be able to hear it because
we are not going to play it at the sidebar..." ( Creizman lack of preparation caused prejudice to defendant because he did not
organize the seconds minutes of the recordings so that the court could hear it and make an appropriate decision As a result
the court had to stall every time and look to transcript instead of recording which Creizman had also failed to correct the many
mls-worded plain errors which were done with intent to prejudice Lumiere)

Tr. P 400 Ln 1-18: [Creizman]: ".l prepared an extensive outline of my cross last night actually until early this morning and it
appears that the wrong version is here..(Creizman is unprepared sleep deprived disorganized, and is doing things at the last
minute As a result of his lack of preparation, he allowed an entire episode before this statement of objectionable prejudicial
testimony without a single objection from defense counsel)

Tr. 531-Creizman did not cross examine Agent Callaghan who testified with highly prejudicial and incomplete and false
information about cell phone records and emaiis where he completely ignored the desk phone calls that were primarily used
except when Lumiere was out of office or travelling Creizman failed to investigate any of the calls and match up timing which is
why he had nothing to argue (See Cell Phone and emaii records Fiaws)

Tr. P 162 Ln 2~9; Creizman: "Excuses too early in the morning"

Tr. P 192 Ln 16-22: Creizman: "l‘m not sure l understand securities ali that well'l (Shows that defense counsel does not
understand the subject matter of the case and did not learn it or hire people with this expertise which makes the case
impossible to communicate and defend)

Tr. P 554 Ln 24-25- P 555 Ln 1~3: Creizman: individual brokers right are subject to F|NRA rules as weil, correct?

A: Yes

Q: Series 7 would be an example?

A_ Well, that's an exam, not a rule

(Creizman fails on this questioning demonstrating several material things 1)that he is completely unfamiliar with the subject
matter, and 2) he states that individual brokers are subject to FlNRA as weil, implying that Lumiere was also subject to FlNRA
which he was not. FiNRA members that are subject to FlNRA rules which are designed for brokers Lumiere was not a broker,
so not subject to these rules even though he had been a FlNRA member a long time before he was at Visium. He has not
prepared for this case and does not know the rules or the content of this case)

Tr. P 571 Creizman: " These securities are not generally sold on an exchange" ( Does not know subject matter. They are over
the counter therefore never sold on an exchange there is not an option)

Oct 19th-Pretrial Hearing i\/lotion to Suppress: Creizman Fails to interpolate the timeline to use this to show how FBl Agent
Callaghan is lying and misleading the court

sss

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 250 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C-A

Feb 26th, 2014 FBl Executed Search Warrant

Feb 27th, 2014 FBl Returned lphone to Lumiere ( Attorney Robert Knuts communicated with Government including Agent.
March 11th, 2014 FBl requested imaging of 3 computers and thumb drives seized in the search (Took 1 to 2 weeks to complete
and he did not review these until imaged so March 18th or March 26th at earliest) Therefore could not have known if any
recordings were missing at the time of the proffer since they were still not even imaged yet, therefore did not review 1 single file
by this point.)

March 12, 2014 Attorney Udeii Proffer with the government including Agent Callaghan (No mention of hard drives as FBl Agent
Callaghan had not been made aware by Lumiere yet. (

March 17th 2014 Lumiere Proffer with the Government including Agent Callaghan (After which the government asks for
additional hard drives only after Lumiere mentions that 2 hard drives were missed in the execution of search)

Tr. P 14 Creizman: "Did you review before they were imaged"

FBl Agent Callaghan: "Yes"

FBl Agent Callaghan: "No protocol"

FBl Agent Callaghan: "Severai hours over a one or 2 day period to review all 3 computers"

FBl Agent Callaghan: "Cooperation posture with defendant through April 15th, 2014" ( Creizman knows this is false as
government sought Lumiere's cooperation when he hired Law Firm Abramson & l\/lorak after Attorney Udeii who had set up a
proffer session but then Abramson cancelled and prosecutor sought cooperation in 2016 when they contacted Abramson &
l\/lorak again stating: "the train was leaving and it was not too late to get on". Prosecutor also reached out to Creizman to seek
cooperation at least through September 8th, 2016 where they contemplated a lesser charge of l\/iisprision of Feiony and simply
wanted Lumiere's cooperation in going after Jacob Gottiieb and Steven Ku.

Tr. P 281 FBl Agent Callaghan: "lvlr. Udeii telling that there were other recordings'? No." (Creizman could not properly word or
recollect the basic facts because he did not prepare so could not possibly ask the right questions First of all, Lumiere was the
one not his attorney Udell, that told the government that they had missed additional "hard drives" not "recordings" during the
execution of the search warrant He did so during the proffer on March 17th, 2014 which is why the government asked for
these drives after this proffer, They did not know about it before in complete contradiction to Agent Callaghan statements and
misinformation (See FBl Agent Callaghan Perjury)

Tr. 29: Priviieged l\/laterial ( Creizman failure to recollect the facts)

Tr. P 30: Creizman: "Just Jeff Udell’?" (Creizman knew that there were many other attorneys such as Knuts that FBl Agent and
the Prosecutor_ communicated with the day of the search and the day after, yet did not bring this up, He also knew that the FBl
tapes and Thorell tapes contained discussions about Knuts as attorney reviewing the Visium matter for Lumiere However,
Creizman falls to bring any of this up. Creizman was also aware that a list of attorneys was provided by Udeii who notified the
government of potential privileged materials in the seized files but he failed to remember the facts and could not correctly
answer the court when asked leading the Court to deem that if FBl did not know about other attorneys what else could he
reasonably do.

Tr. P 952 in 18-25 - 953 Ln 1-13:

Shoffel: At some point did you come to learn that there were some recordings that were missed in the raid?

a: Yes

Q: Subsequentiy, were they voluntarily provided to you by Mr. Lumiere, through his counsel'?

A: l don't know if |‘d say voluntarily They were requested and he complied with the request

Q: So he complied with that request'? He turned over those recordings'?

A: Yes.

Shoffei: No further questions

The Court: Did you know about those other recordings before he or his counsel brought them to your attention'?

The witness: Yes.

(Defense Counsel fails here because she was also unfamiliar with the facts of the case yet somehow she is the one selected to
do key cross examination of FBl Agent. She should have asked if he had come to learn that other "hard drives" not
"Recordings" were missed in the raid She should have followed up how did you come to learn this'? Did Lumiere bring it up in
his proffer session on March 17th, 2014 that you agent Callahan had missed 2 hard drives that were left in his apartment during
the search'? However she fails to the point where the Court understanding that the question was not asked properly, asked
Agent Callahan after Shoffei dismissed the witness if he had known about those recordings before he or his counsel brought
them to your attention it is here that FBl agent Callahan perjured himself fully Agent Callahan could not have been aware of
the missing hard drives because he missed them during the search. He could not have known by the time of the proffer on
March 17th 2013 that Agent Callahan had missed 2 hard drives because Lumiere brought up this fact during this proffer
session And Agent Callahan by the time of the Proffer session where he_finally acknowledges that “Either Lumiere or his

tit Ol

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 251 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV-C-A

___________________________________________________________________________________________________________

attorney" brought it to his attention which he misled the court about at the Oct 19th l\/lotion to suppress hearing fails to account
for the time it took to image the computers and storage drives which he did not send in for imaging until March 11th, 2014. He
testified that he did not review these until they were imaged And he testified that they imaging took 1 or 2 weeks which would
have ended l\/larch 18th or March 25th. This was after the proffer session so what he states is clearly a lie and shows his "Bad
Faith".

Q@F

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 252 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unlt: OTV~C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT; SL00738 [Vll.D10 Pt4j Trial errors
DATE: 10/01/2018 08;07:25 Al\/l

Tr P 21 in 23-25: Creizman:"...He was a portfolio manager of a small number of securities that basically was ultimately taken
away from him years before but he worked for the credit fund....had a lot less to gain from inflating the prices of these
securities" ( This confuses the court as the securities that Lumiere managed were in another fund first Baianced then in Global
and it was not a small number of securities He fails to mention this important distinction and that Lumiere was just an analyst
for the credit fund more of an ad hoc analyst that helped out with restructurings and giving Plaford ideas early on in the fund in
2009 and 2010 when the fund made large returns and then focused on his own portfolio in the Global fund that had nothing to
do with the credit funds But he agreed to continue to help Plaford with restructurings and situations that came up. He fails to
state the case and instead leaves open ambiguity)

Tr. P 25 in 18-19: Creizman: "These investments aren't generally traded on a central exchange" ( They are never traded on an
exchange They are trading through brokers on phone calls.)

Tr. P 26 in 3-8: Creizman:" That's an area of investing in debt that your lending money to companies that are in serious financial
trouble and there's a pretty good chance that that company is never going to pay the investor back on their instruments
Eventually the company has a good chance of going out of business ( Creizman does not understand subject This is not what
distressed is about lt is about restructuring and recapitalization, fixing problem areas and very rarely about liquidations He
makes it sound like a Ponzi Scheme)

Tr. P 27 in 13-19: No understanding of the subject matter of C-l\/led The directing class paid for the litigation and the
bankruptcy proceedings in China to recover the assets there and with that they were to receive 85% of the proceeds of anything
they were able to extract including any cash, property, equipment businesses that were sold to associates illegally This was
13x more than what other bondholders were to receive)

Tr 27 in 23-25- P 28 in 1-2: Creizman: in those situations... Visium, who paid money into it to pay for lawyers and pay for
investigators to find out whether this was a real company or not actually1 they were able to --they get first dibs on a percentage
of whatever comes out of bankruptcy So they get to make money before anyone else.( See below CMED 13x not first dibs and
he makes it sound like a boiler room operation)

Tr. P 197 in 4-11: Creizman:" ..... there are circumstances where a portfolio manager believes that fair value would not produce
an accurate or fair valuation for a given instrument it may produce alternative means to value an instrument’? is that fair’?"
Government: Objection

A: No--.

(This is a mistakenly worded question He states fair value would not produce a fair valuation which makes no sense This
question misses the premise by which the investment manager is responsible to value based on good faith and not based on
market value if market value does not reflect the fair value This error by Creizman and Keily`s failure to correct Creizman gives
Keily the opportunity to say "No" even though if worded properly the actual answer is "Yes" as per the fund`s documentation
and also due to its obligation to value in good faith "if the market price does not reflect the fair value")

Tr. 469 in 19-24 [Creizman: " Okay. And as part of assisting the government do you recall discussing whether l\/lr. Lumiere
Was shady or not’?

A: "l‘m trying to remember. it's a good possibility l think l may have."

Creizman: "No further questions."] '

( Creizman is attempting to bring up that Thorell in a conversation with Odeon broker Callahan where Thorell had testified that
Callahan had brought up that Lumiere was shady, when in fact it was Thorell who brought it up in order to lead Callahan, and
Creizman instead of saying was it you who said this to Callahan and not Callahan saying this to you, he just states if he recalls
discussing whether l\/lr. Lumiere was shady, which does not offer the truth of the matter. Lumiere only spoke briefly to Callahan
1x for a couple of minutes and Callahan was Thorell's relationship not Lumiere's.)

Tr. P 576 Ln 2-3 Creizman: "Large funds don't deal in illiquids"

( He meant to say large banks not funds However this is also an error, because they can deal with illiquid situations but
smaller brokers tend to carve out a niche of of focusing more middle market and less liquid situations whereas large banks
banks prefer to focus on more active one Creizman is unable to communicate these concepts because he has not educated
himself on the subject matter.) j _

l
,'T"i.¢!

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 253 of 272

TRULiNCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

___________________________________________________________________________________________________________

Tr. P 581 "We believe that obviously a little bit of a 403 issue ( Defense counsel shows complete lack of confidence and opens
for rejection.)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 254 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00739 [Vll.D11 Pt1] Rule 29 motion New
DATE:10/01/2018 08:10:19 Ail/l

11. Defense Counsel Creizman Lackiuster and Obviously Unprepared Rule 29 l\/iotion Failed to Conform to An Objective
Standard of Reasonabieness Under Professional Prevailing Norms.

Defense Counsel failed at laying our a cogent and specific outline for the court and the jury in summation, explained what the
facts of the case were and what was simply government inference and conjecture Creizman should have been more forcefui,
organized in laying out all the inconsistencies in the Rule 29 motion to dismiss the case due to insufficiency of evidence
However Creizman was unprepared and the court recognized this in its denial.

An effective counsel would have maintained notes of all of the inconsistencies that went into evidence knocking them all out
one by one. The evidence was nothing but misleading arguments and biased remarks by cooperating witnesses looking to
avoid jail and an immunized witness who was out to make some money

A competent attorney would have layed out the following:

1) Lumiere was not a portfolio manager of the credit fund He was an analyst You cannot go by his signature page because it
has nothing to do with his duties at Visium especially in this case where he was a Portfolio l\/lanager of 2 books in global funds:
Book 1:Distressed in wind down since end of 2008

Book 2:Merger Arbitrage

while at the same time he helped as an analyst in the Credit Portfolio for which Plaford was the portfolio manager. You cannot
combine all into one like the government is attempting to do and even in the face if inconsistent testimony from witnesses
Plaford, Thorell and Keily, continue to state the original allegation

2) Lumiere had no control of pricing in the Credit Portfolio: Plaford admitted to be the one that was selecting pricing and tried to
fool the court by saying that the weekly meetings discussing the fundamentals of the company and Lumiere's projections and
Lumiere's valuation of fair value from a risk perspective and investment perspective have nothing to do with the pricing of the
securities This concept had been confused throughout the trial by Plaford's biased testimony and Thorell's biased testimony.
if an analyst is asked to state his opinion on a company based on the fundamentals that he sees it is not his authority or
discretion to pick the value This is the responsibility of the investment manager, valuation committee and portfolio manager,
not the analyst As an example if someone asks a Goldman Sachs analyst what his price target is on Googie and his research
states $400 per share That does not mean he is pricing it at $400 That is the responsibility of the portfolio manager. He may
take into consideration the analysts perspective and valuation, but the decision on where to value it is his own

3) Lumiere did not dictate prices that he wanted to brokers to spit back. lt is clear from the evidence that all Lumiere did was
follow orders of Plaford and Gottiieb and Ku, that he had been told was part of the new procedure that was authorized Lumiere
did call the brokers as asked and told them what securities they needed quotes for, and gave the brokers the estimates that
Plaford had told him and told him to tell brokers to help them. What is one to do if one is told by supervisors the owner of a
fund and the CFO that this process is legitimate lt did not sound wrong on its face based on what was described to Lumiere by
Plaford as it being authorized Not a single broker said that it did not sound right and did not do it.

4) Lumiere did give the reasoning for the values that Visium estimated to the brokers even though Vandersnow stated that he
did not recall that The 3500 material from Brook and Vandersnow demonstrate this as well as recordings from Plaford where
Plaford instructs Lumiere to tell the brokers about the C-l\/ied situation and the Directing Class

5) Lumiere did not consciously avoid anything He did everything that a reasonable analyst would He asked his boss Plaford
the right questions; How can you value USON Escrow about the market even though we know of a settlement offer? Plaford
responded because that is my obligation and the investment mandate of the credit fund We are required to value things real
time, based on the information that we have and not based on what some brokers who don't know what is happening currently
Lumiere then asked but if we ask them for a quote how would they know the information that we know. Plaford then told
Lumiere to tell them.

6) Lumiere did not pick brokers to corrupt Plaford told Lumiere to call Princeridge the first time When Plaford requested
another broker, Lumiere did call Brook from Janney l\/iontgomery and explained to him the same thing Plaford had told l_umiere
and Vandersnow that it was for internal purposes only and the levels that Visium had estimated were meant as aids to assist

310

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 255 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

the brokers and not meant for them to spit them back. They were simply supposed to check them for Visium.

7) Plaford tried to get around the C-i\/led Directing class acknowledgment but admitted that Ameesh was the primary analyst but
Lumiere worked on ittoo. This is true Lumiere did work on it, but primarily in the beginning of the C-Nled situation to help
organize the restructuring lt was not Lumiere's position and Lumiere had nothing to gain from it. Plaford‘s testimony about the
Directing Class worth a bit more it should have been valued a bit higher. This is ali in hindsight He did not recognize that at
the time See the recording where Plaford insists on the value and that it is not the same security See the VRC report and
Valuation Committee analysis on C-l\/led Directing Class. As for ATi and C-l\/led, his discussion of apples and oranges does not
hold waterv Visium could not have valued the price of C-Nled based on the market price of the Tier 3 bonds This was not the
position they held This would have been a fraud to exiting investors of Visium. The position does not change based on
whether Visium decides it is level 2 or level 3. This argument is absolutely ridiculous The answer is that it should have been
valued based on the alternate methodology but it should have been side-pocketed as the investment offering memorandum
states into a Special investment Vehicle But this had nothing to do with Lumiere This was the investment lvlanagers decision
meaning Gottiieb not Lumiere Lumiere was not part of these discussions

8) Thorell was not the first to make a report Lumiere was Lumiere figured something seemed wrong which was not the wrong
that the government said Lumiere thought perhaps Plaford had lied to him about valuing things based on current information
Lumiere spoke to Thorell right after leaving Visium and warned him and told him to leave Visium. Lumiere then spoke to an
attorney from Stroock who referred him to Park & Jensen shortly after leaving Visium on l\/lay 15th of 20137 and notjust before
the search warrant was executed Lumiere showed good faith throughout and then tried to do something about it when he
figured something might be wrong Thorell then jumps in to take advantage of the situation in order to try to get a higher position
at Visium and then when that fails he attempts to make some money from this revelation by whistleblowing and trying to
blackmail Gottiieb for 33 million Thorell's story changes from when he whistleblows to when he comes to trial. First he is
pointing fingers at Gottiieb and Plaford, then switches to Lumiere for the benefit of the trial.

9) Lumiere's emaii to Josh Rozenberg request for PNL contribution for 2009, 2010, 2011, 2012 was not any indication that he
wanted to get paid from these or claiming that he was the primary analyst for all these securities Lumiere had worked on
these securities at some point over the years either as a primary analyst and others he helped other analysts with some of the
work at Plaford's request Lumiere was simply trying to figure out what the contribution of these securities was so that he could
back out and-figure out how much money he had made for Visium over the years so that he could figure out an approximate
track record that he wanted to mention for a fund he was proposing to launch. Lumiere did not expect a single dollar of bonus
given the circumstances with Jake Gottiieb and his sister and was preparing to leave Visium having scheduled surgeries out of
office and planning a new fund with some ex-colieagues. This evidence ls available to present but was not included in the trial.

10) Valuation Company Reports and Valuation Committee reports had valued ATi at 323 Niiiiion in ivlarch 2013, and then
increased it to $27 million in June 2013 after Lumiere left. This was based on the expected and correct valuation methodology
of ASC 820. Ernst & Young describes it here it says it is complicated C-l\/led is valued at 33 by VRC. So the government's
assertion is flawed. Now the fact that they have not been able to sell the position is solely because it is not transferable and the
litigation is ongoing Additionaily, even if it turns out to be worth less than 33 or worth 100, it was based on the assumptions at
the time and none of this is Lumiere's responsibility As for ATl, what was conveniently left out was that Visium and l\/larbiegate
were the primary holders and controllers of the company

-S§€i“llli’

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 256 of 272

TRULiNCS 77805054 - LUM|ERE, STEFAN - Unit: OTV~C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00740 [Vll.D11 Pt2] Rule 29

DATE: 10/01/2018 08:11:27 Ail/l

Visium and l\/larblegate set up a new company called Ancora Hoidings to purchase the best assets of ATi that would include the
schools with programs that were being permitted to continue and get funding and had acceptable placement rates Visium and
l\/larblegate had set up a new capital structure which they shared which included New Debt New Preferred Shares and New
Equity lt was these that Visium was valuing but through the old securities as shells until the new capital structure was finalized
The NAV that was used represented the value of the new securities but used the old securities as a shell or plug So Visium did
not represent each security value to investors but the entire NAV which was consistent with VRC’s and Ernst & Young's
opinion The issue was extremely confusing and what the government did was ignore the VRC valuation reports , the
Valuation committee valuations the emaiis between the valuation committee and the investors including l\/lSAlP who was a
witness at trial and oversimplified to the point of it being incorrect and the NAV representation of the government`s would have
been a fraud to investor‘s that were redeeming According to the Offering l\/lemorandum, this position should have been side-
pocketed earlier on into a Special investment Vehicle which the firm only did later, but failed to do when they should have

This has nothing to do with Lumiere, but was the decision of valuation committee, accounting Steve Ku (CFO), and Jacob
Gottiieb (Chief investment Officer).

/-\s for Cl\/lED, we see in the VRC reports which is documented with letters and filings from Stroock, Stroock and Lavan that
confirm that the Tier l securities or Directing Class would receive 85% of the proceeds from anything they get from the Cl\/lED
liquidation in China and assets in the US the creditors were pursuing Defense counsel misspoke and was confused when he
said the Tier l would get "first dibs". They were to receive a multiple of what the Tier 3 were getting Remember the Tier 3 were
the securities that were available for sale in the marketplace The SEC witness Jindra, did not look into this issue because he
was not told to. So his presentation of Cl\/lED, ATi were plain incorrect He measured the wrong securities He admitted this
when he said he did not look into it and that he did not have distressed experience (See Jindra Cross)

11) As for Jindra report he admits the quotes were double counted Additionaily he admitted that he did not spend a lot of time
understanding the methodology in the compliance manual. He also admitted that he used as comparison points in an order of
first Reuters then Bioomberg This is not correct and is not what the manual states lt uses Reuters and Bioomberg as several
of many methods that Visium would use to the extent that it represented fair value Defense counsel misstated the question to
Keily when Counsel stated: does Visium have the right to value things at fair value when fair value does not represent the fair
value." To which Keily stated No before an objection was raised and the issue stopped there The question was not corrected
which was an error of defense counsel but also should have been corrected by the witness or the government it should have
read: to which the answer would have been a clear yes We also learned that Reuters is just a pricing service not an
exchange that Jindra did not know how they were calculated as the algorithms were private l\/larkit Price is not the l\/larket
price l\/larkit is the name of a company Jindra did not know if the price used by l\/larkit was accurate But we already learned
that it did not matter, as Visium had chose to value their securities through the shell securities and that this represented the
NAV that they were using for the newly restructured business Also the 357 quotes over the 1.5 year period which were
monthly would have been reduced and were likely the same group of securities lt was not the bulk of securities that were
overridden And the variances Jindra admitted to not measuring that There should have been a statistical level of
significance to this. None of the pricing services will be accurate when the situations are distressed, illiquid or restructured so
the results would be meaningless The obligation of the fund manager is to adjust this to fair value when necessary not when
convenient When it is convenient as in liquid securities then it should use the pricing services that should be as accurate
within a certain variance to broker quotes Visium may have valued a security at 93 whereas Jindra stated that it was
overvalued relative to Reuters which was 92.346. But Bioomberg may have been 93 and several brokers may have also
indicated 93. His analysis did not measure these because that is not what he was asked to do. He also misunderstood the
order used as the priority which is not correct

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 257 of 272

TRULlNCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere Richard
SUBJECT: SL00741 jVil.D12(a-c)j Time for Disc
DATE: 10/01/2018 08:12:00 Al\/l ,

12. Defense Counsel Creizman Failed to Prepare Understand the Complex Securities and Failed to Thus Argue for lvlore Time
for Trial Preparation, l\/lore Time for Trial and to insist on Discovery and Government Exhibits in a Timely l\/lanner and Waited
until it Was Too Late to Subpoena Witnesses.

a. Trial Counsel ineffective during civil arraignment where complied with government's request to stay SEC civil Case:
This event was a clear element of incompetence and a violation of Lumiere's 6th amendment rights to competent assistance of
counsel. The failure meets the 2 prongs of the Strickiand test because his decision to stay the SEC civil case was
incompetent and below the basic standards of professional conduct lt also meets the 2nd prong because Lumiere's defense
was prejudiced by not having the benefit of further subpoena rights as well as access to statements witnesses and
investigative feedback from the SEC case which would have uncovered more information and more about the prosecutions
case that would have helped to direct the defense

During SEC arraignment under Judge Failla, Creizman recommends that the trial be stayed pending the outcome of the
criminal investigation Lumiere Creizman that l did not understand but if the government Was pushing for this, there is likely
something they are hiding from defense Judge Failla noted concern that why would we want this stayed as we would have
more access to discovery and subpoena. Creizman stated that we did not have a choice because of the enormous amount of
discovery and the limited time that Judge Rakoff had given defense for trial preparation

Creizman additionally did not explain that defense would not be able to litigate the SEC actions afterwards because of
Coilateral Estoppei in the 2nd Circuit A competent attorney would not have stayed the SEC trial as more information would
have been made available to assist in the criminal trial which perhaps may have led to a dismissal of the indictment This was
ineffective assistance of counsel in violation of the 6th Amendment due to his making a decision due to "not enough time to
handle both trials due to the limited timeline to prepare for trial ordered in the criminal trial. However the allegations in the
cases were the same therefore there would likely be significant duplication which would have made the Work more reasonable
and more fruitful. This hurt discovery of new information and subpoena power that would have been more expansive than
offered for the criminal trial and given defense access to statements made by parties documentation audits security violations
alleged or not alleged

b. Trial Counsel ineffective during Criminal arraignment with respect to time allocation for Trial Prep and Trial as weil as
receiving and accepting enormous amount of discovery in the multiple millions of documents much of it late just prior to trial in
TlF Format (Non-Text Searchable):

Creizman was ineffective incompetent and unprepared during the criminal arraignment allowing prosecution to set the trial
schedule without much effective argument A competent attorney would have investigated the norms in Federal Court for trial
preparation for cases like Lumiere's and for trial days Had he spent more time in preparation for this, he should have
expected investigated and understood to be an enormous amount of data to go through to refute government allegations of
misvaiuations of securities The 2nd prong of the Strickiand Test is met here by the forcing of a rushed trial schedule with
limited trial prep, which led Creizman to not do any discovery work or analysis on the allegations of misvaiued securities the
single trade of painting the tape an analysis of phone records and not simply cell phone records Ail of this left the defense
prejudiced beyond repair as defense had no questions for any of the allegations which could have been rebutted with more
investigation and more time

Creizman failed to communicate to the courts the shear complexity and required preparation for financial cases, and his only
pushback was that he had another case that he was preparing for so could not have the trial in August as Judge Rakoff initially
recommended He then settled based on Court setting a date of December knowing he had another trial in November trial
stating: "that it was ok, but l don't know what the evidence is what is in the discovery so fine". A competent attorney would
have investigated ahead of time gathered case precedents as well as from other cases and should have had more
understanding of financial fraud allegations and cases of that nature that on a federal level, courts allow significant time for trial
prep and extensive trials of 4 to 6 weeks and trial prep of over a year.

When Petitioner Lumiere asked Creizman to request more time to prepare Creizman made only one attempt to contact the
Court to request an extension of time to prepare for trial but did not prepare a substantive argument describing the reason for
the necessary time to prepare beyond that he had another case he was trying in the month prior to trial. Additionaily when

i?i l:?t

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 258 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

Creizman was granted an extension of only 2 weeks versus an ask of 3 months only under the condition that defense waived
any ability to extend for any reason whatsoever no matter how extraordinary the circumstances was an infringement on my due
process rights in direct violation of the 5th amendment as well as a violation of Lumiere's 6th amendment rights of competent
counsel. Creizman then threatened Lumiere that he would quit the case unless Lumiere signed the agreement as he was not
able to work under the original December timeline given his other case trial schedule l-ie additionally threatened Lumiere that
Lumiere should deposit $250,000 into Creizman's operating account by 5 pm, or he would contact the Judge to tell him that he
wanted to drop the case and that Lumiere was not paying him the agreed retainer amount Lumiere refused acknowledging
that the signing off would prejudice him for yet circumstances not yet known Finally under duress and threats of Creizman
leaving and making derogatory comments about Lumiere to Judge Rakoff, Lumiere then agreed only to allow Creizman to sign
off on the waiver of right if the court amended the section stating for any reason whatsoever and replace with "uniess there are
extraordinary circumstances" and that he accept a lesser amount into his operating account now and a later amount into an
escrow account shortly thereafter. Lumiere later discovered that Creizman had signed the original version waiving Lumiere's
requested rights This was an ethical violation according to the New York Bar Association as well as a 6th amendment violation
of right to competent counsel that convince the Judge of the need foran extensive delay as well as a 5th amendment violation
of due process given the large amount of discovery produced much of it extremely late and just before trial, giving limited time
to prepare

A competent attorney would have investigated and requested from the government what type of discovery would be provided
what the format of the discovery was and whether it was text-searchable and the quantity in terms of number of pages of
document in discovery The investigation would have uncovered that there were many millions of documents to review, that the
format was being provided in TlF non-searchable format that investigators forensic accounting specialists would need to be
retained to pile through the data and quantifying to the judge the length of time that it would take to go through the discovery
being insurmountable With the current estimate given by computer specialists there are over 18 million documents and over
10 Terabytes of data which would take an individual over 28.5 years to go through, if this were his/her full-time job. A
competent attorney would have requested disclosure from the government about discovery, but also understood that based on
the nature of the allegations there would be significant amount of data to sift through and analyze and compare Additionaily
Creizman would have insisted that the government present a version of discovery in Text-Searchabie format so that the review
would be feasible versus in the actual format received TlF which was non-text searchable and not possible to review. Also
Creizman did not notice or mention and replace the several drives and CDs in discovery that the government produced that
were corrupted files and were not able to be viewed This is a violation of the 6th amendment right to effective assistance of
counsel as well as a violation of the 5th amendment right to Due Process making the examination and review of discovery
impossible setting up "a trial by ambush."

Additionaily Creizman agreed to Prosecutors proposal of a 2 week trial instead of what should have been a 4 week trial by
Federal standards as mentioned by the Court which subsequently was out short to 5 days plus summation and deliberation on
the 6th day due to a l-ioliday and to Judge's newly announced travel commitment schedule where he would be out at a lecture
for several days. These caused the trial to be cut down to 6 days due to holidays and Judge travel commitments during
scheduled trial. Creizman was ineffective in requesting an extension of time based on the rushed court schedule which was a
violation of the 6th amendment right to effective assistance of counsel and a 5th amendment violation of the right to due
process

c. Did not send any subpoenas until 2 weeks before trial, and did not subpoena what Petitioner Lumiere had been insisting on
for many month prior.

[Evidence ofthis is the subpoena sent out and Court transcript on Claravant Subpoenaj

-.:2 iii

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 259 of 272

TRUL|NCS 77805054 ~ LUMiERE, STEFAN - Unit: OTV~C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Rlchard
SUBJECT: SLOO742 [Vll.Ej Rule 106 inclusion of Excui New
DATE: 10/01/2018 08:13:53 Al\/l

Ei Defense Counsel Creizman Failed to Competently Argue for Necessary Explanatory/Exculpatory Evidence in Recordings
and Transcripts

Fed R. Evid. 106 rule of completeness is violated "where admission of the statement in redacted form distorts its meaning or
excludes information substantially exculpatory of the declarant." United States v. Yousef, 327 F.3d 56, 154 (2d Cir 2003). in
these instances of redaction (A132 pg1 Lee Brown 3500; A65 Creizman invoices; A24 pg47 Thorell correct transcript) the
redacted portions contain potentially exculpatory statements that should have been included in discovery pursuant to the rule of
completeness embodied by Federal Rule of Evidence 106.2. Under this principle an "omitted portion of the statement must be
placed in evidence if necessary to explain the admitted portion to place the admitted portion in context to avoid misleading the
jury or to ensure fair and impartial understanding of the admitted portlon." United States v. Castro, 813 F.2d 571, 575-76 (2d
Cir. 1987).

There are statements that Petitioner made that were explanatory to the out of context snippets that the government introduced
that defense counsel Creizman should have argued competently for introduction under Rule 106 Rule of Completeness and the
more broad Rule 6F (Check this) which grants the authority to the Court to determine if the inclusion of recorded statements
should be included in the case that they are explanatory of the statement included and without which the context of the
statement introduced causes an utter failure of due process and introduces prejudice on the defendant

Background: the recording is taken on January 6th, 2014, more than eight months after Petitioner has left Visium and after
several conversations with Thorell including one in July 2013 where he states that Ku told him that there are no overrides and
that they don' t go into NAV and the firm does not use NAV to value it's positions which is a shock to Lumiere This is also after
Thorell has told him of meetings he has had with Gottiieb where he states that Gottiieb tried to have him sell bonds in a
company that the credit team was invested in that Visium was restricted in. This is also after the Visium Credit Fund has been
shut down and Lumiere has reported the issues to a former SEC attorney from Law Firm Park & Jensen This conversation is
also in the context of pursuing a whistle blowing complaint against Visium. Lumiere also acknowledges that he does not think
that the misrepresentation that "he now" thinks that Plaford did was criminai. To take a single date conversation and assume all
the information is included is erroneous from any sense of rationality it is obvious from the documentation and recordings that
Petitioner Lumiere's suspicions about Plaford and Visium valuation, went through a cycle with cumulative knowledge gained
throughout the process Lumiere questioned Plaford about ATi valuation which was the trigger for him. Lumiere left the firm.
Asked Attorney from Stroock about it to check with propriety Was referred to Park & Jensen to discuss which he did in lVlay
2013. it is after this that Petitioner Lumiere gets more confirmation of suspicions based on what Thorell is telling him and this
culminates to recordings in 2014. To say that statements made in 2014 represent thoughts of petitioner from 2011 in light of all
the new information acquired by Petitioner, does not make any sense And then to extract from Thorell that He“ which at the
time only meant Plaford as he states then to turn that "he" always means Lumiere and Plaford is illogical and which only
purpose being to prejudice defendant with untruth.

in the corrected transcripts:

After Lumiere states referencing Plaford:

SL: He falsified infor...he falsified marks levels performance...

SL: l don' know. l, ljust think at this point l don't know, but my lawyer says that they...Because performance
misrepresentation is not a necessarily a jailable offense as insider [trading.]

CS: Yeah, you,...

SL: The F-the FBl is, is is the group that, like you want in there The SEC[u/l] (A24: Corrected Transcript from Lumiere#2 P47
in 11-17 to P48 in 1-5)

Further in the transcript Lumiere states his trigger point and when he thought there could be red flags

SL: As soon as l told him about ATl...

CS: (Clears throat) l\/lm-hm.

SL:...[the way] we missed their numbers big time

CS: l\/ln-hm 1

SL: Uh, l gotta see if i recorded that, and l was like l'm gone man That's when l fucking ...Lool, the next week l went in and

";i_ i.':'»’

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 260 of 272

TRUL|NCS 77805054 ~ LUMiERE, STEFAN ~ Unit: OTV~C-A

[u/ij... (A24 P80 Ln 4~8)
And Lumiere very close to that states his good faith about reporting to SEC and FBl.

CS: Whistieblower attorneys

SL: Well, mine is supposed to be the best

CS: Alright. Well, we could use yours too. But...

SL: Because he's got ali the SEC contacts (A24 P 80 ln 11-14)

Government took out a snippet to present to the court about the valuation committee alleging that it was only Josh Rozenberg
on it yet a couple of lines later in the same topic of discussion Lumiere says he does not know who else is on it.

lt is also clear from Lumiere's use of the word "Yeah" throughout the recordings that he uses it not as testimonial and that it
clearly does not mean yes or any sense of affirmation Petitioner Lumiere simply uses the term "Yeah" to acknowledge that he
is listening Government continually insisted that Lumiere‘s use of Yeah meant Yes but it is clear from the pattern of speech
that it was not the case.

CS: First of all, what's the deal with the valuation committee? ls lt is that even...
SL: it's Josh.

CS: it's just him?

SL: Yeah.

CS: Ok.

SL: That's it

CS: That's problematicl

SL: Yeah.

CS: Um, so [what,] Ku's not on it’? No one is?
SL: Oh, l don't know who else is on it. ju/i]
CS: So, it's notjust Josh, [U/ij

SL: Yeah, l don't know. [u/i]

(A24 P82 ln18-20 to P83 Ln 1-9)

CS: And you wouldn't have a problem’?

SL: With what?

CS: i dunno. Anything?

SL: Would i have a problem?

CS: Yeah.

SL: He says "No". Because he, it's his it was his physical portfolio. l-ie was in charge of that
CS: lt was Chri...l-ie was directing lt, yeah.

SL:" He was directing his positions You were not involved [ui] direc[ing/ly][ui]

CS: Yeah. Ok. Um, we can do that, (A24: P1 14 Ln 9-17)

A23(December 19th, 2013)
SL: Everything else l can get l-ie kept, Chris kept explaining "Oh well it based on, uh, our, our, our, our documents our
subscription documents enable us to mark what we submit if things are not. So, if we have inside information..."
CS:(Laughs)
SL: (Overlapping) "because [u/i] occurred to me or something...“
CS: (Overlapping) Right, well that was the whole explanation Right.
SL: (overlapping)"...to which [u/i] Nebraska, it made sense completely We had [u/i]...
CS: Like, we‘re restricted with [u/i]
SL: So', l guess when we knew...
CS: Yeah.
SL: ...that the final thing was like A China l\/led, when l find out that Chin...that, uh, the guy even though we were in
negotiations the guy headed out to the hills he was he went incommunicado. That [u/i]
CS: Yeah.
SL: ...[u/i] immediately
CS: Yeah.
SL: There's no negotia[tion]...he's gone
CS: Yeah.
SL: l-ie disappeared
CS: Wait but,.. »~ t
at it>

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 261 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

SL: And he found out that a lot of money disapp[eared].,.Like, he stole money they didn't invest it...

CS: Of cour[se]...he wanted to, iike, [u/i]

SL: And then ATl, when they [u/i] us1 as a matter of fact...l was like "l can't be here for another fucking second [u/i] told you,
don't fucking [u/i]."

CS: Yeah, no, and l, l purposely didn't

SL: (overiapping) That`s when l was gone That's when i was gone

CS: Yeah.

SL: Listen, l was not going to be there for that." (A23: Corrected transcript from l_umiere#1 Dec 19, 2013 P 70 in 1-16, to P71
Ln 1-8)

its is clear from the following that Petitioner Lumiere is showing his good faith by wanting to tell everyone about what is going
on at Visium. Lumiere is talking about telling people so that the investors are protected which is in~line with his statements from
the prior recording with Thorell, where Lumiere was interested solely in protecting investors and was not interested in the
whistleblower fee th at Thorell fantasized about

SL: l know, it's a, it's a, it's compiex. l mean l think it's something to deal with, but l think...Here, here's where l'm looking is, if
like [u/i] protecting their investments

CS: What's that?

SL: [You're] protecting their investments

CS: Who is?

SL: lf you, if you fucking tell everybody the shenanigans that were going on, you're kinda protecting their investments from
being involved with the [u/i]

CS: Right.

Sl_: it's probably the right thing to do... (A23 P77 in 8-14)

A couple of sentences further in the same conversation Lumiere shows his good faith again by telling Thorell that the right
approach is to report it to the SEC:

SL: l think the right way to approach it is, um like dealing with the SEC>

CS: l\/lm-hm

SL: [Necessary to u/i]

CS: Yeah.

SL: Like he's not gonna, the...deaiing with him directly is a non-starter. Like he can't...
CS: Who, directly?

SL: Jake. (A23 P79 Ln 9-15)

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 262 of 272

TRUL|NCS 77805054 - LUMiERE, STEFAN - Unit: OTV-C-A

FROl\/i: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00800 jV|il.(A-G)] Good Faith Defense new
DATE: 10/01/2018 08:42:43 Al\/i

Vili. Defense Counsel Creizman Failed to Act as Petitioner's Advocate When He Did Not Establish The Good Faith and integrity
Behind Ail of Petitioner Lumiere's Analysis

Petitioner Lumiere had explained to Defense Counsel each of the positions and timeline in depth multiple times during trial
preparation Just prior to trial Creizman asked Lumiere to go over ali these again With his associate as he was busy on other
matters Lumiere asked Why don't you simply give her the notes that you took from our last discussions Creizman admitted to
not having taken notes and did not remember any of the situations 2 Weeks before trial Lumiere spent time going through each
of these in detail With Defense Associate l\/ladrigal who said she was taking notes but then again, Defense asked Lumiere to
write up the situations again indicating that they again did not take notes or understand the complex situations These notes
and associated documents that supported the valuations and Petitioner's Good Faith belief were not discussed in trial during
arguments and were not used during cross examination failing to identify the key pieces of evidence to show why Lumiere
believed in the values based on analysis and What his supervisor, Plaford had told him about Visium's mandate and obligation
to investors to value positions based on all the current information that Visium had. This last concept Creizman failed to
approach during trial on cross examination of Plaford Where Creizman simply said what will l do if he lies Without this key
concept the issues and valuations don't make sense This prompted the Court in light of the lack of logic attached to add a
conscious avoidance charge which is doubtful he would have done had Defense counsel shown the necessary evidence and
analysis to support Lumiere's good faith belief and integrity

A. Defense Counsel Creizman Failed to Establish Proof of Petitioner's integrity Using Year-End-Review Recordings

Year-End review discuss several of the issues with Plaford, including ATi. in this review, not only does Lumiere state that ATi
is not his position and that it was a new issue that Plaford had assigned to him to work out Plaford identifies that the loss on
ATi is not that significant Plaford shows his belief and confidence in the valuation Which is done by VRC and the Valuation
Committee Plaford does not say these are misvaiued or anything that indicates illegal behavior. When Plaford references C-
l\/ied, he admits this is Ameesh's position and Lumiere is not being assigned the negative P&L from this position as he just
helped out. No Where here1 does Plaford say this is misvaiued which is at that point being valued in addition to the valuation
Committee but by VRC as well. Not mentioning any of these points prejudiced Petitioner by removing the real time discussions
about positions which showed what Plaford believed at the time as opposed to what he claims now in court trying to save
himself from prison time for insider trading
[Delve into how this would have shown analysis was legitimate and Plaford Belleved in it and in the End Show Prejudice]

B. Defense Counsel Creizman Failed to Establish Evidence in Support of Visium Valuation Company Analysis on ATi Position

Visium had decided to value ATi position based on an assumption of several restructuring proposals that Were presented first
by BC Partners and then by several other private equity investors that had worked on ATi and had specialization in the
education space Based on projections from BC Partners and ATi management on Lender's call, Which had disclosed an
immaterial impact to cash flow from the TWC probation it Was deemed insignificant to the debt Later, BC When the situation
worsened BC Partner had approached Visium about a restructuring proposal that Would equitize part of the mezzanine debt
and reinstate the Term loan B. Based on their projections Which Was passed on to Plaford and then to the accounting team,
the valuation committee made determinations as to discount the value of the debt for unknown risks to the proposals
Transcripts and notes from such call and a pitchbook Was presented outlining these events and values The valuation
committee worked on a market approach valuation methodology to value \/isium's position in ATi and continued to ask for
quotes for internal purposes which Petitioner Lumiere questioned but Was told that accounting was fine With getting quotes as
long as the NAV of the positions Were the same as What the valuation committee used for their Market Based Approach,
Petitioner Lumiere even asked Cooperating Witness Plaford, his boss since the SEC Was on site doing a review of Visium, if
they were in accord With the procedure and process of valuing ATl. Plaford told Lumiere that they Were fine With it. These
documents were available via the materials that Lumiere requested that Defense Counsel subpoena from Visium When he
asked for all of his work files but Defense Counsel refused to subpoena any of the relevant information l-lad these been made
available in defense Petitioner Lumiere's Good faith would have been obvious and the government's assertion that there were
no models no research to support the values Would have been shown to be false During Rule 29 motion, if the judge had
seen the models and values and reports that substantiated the values that Lumiere believed when Plaford assigned them, he
would have seen that there Was good faith and that the government's arguments against Lumiere Was overreaching and
erroneous and false (Document exists but Lumiere has not been able to access due the Government refusal to allow access to
the discovery while incarcerated)

‘Ri?$

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 263 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C-A

1, Conway del Genio Projection l\/lodei

Conway del Genio was hired as restructuring advisor by the Lenders of ATl. They were positioned as interim CEO and CFO
ofATl Schoois it was they who maintained a proprietary model of students revenues cash flows and EB|TDA. Visium
Valuation Committee member, Josh Rozenberg used this model to value ATi using the l\/larket Based Approach which is
identified in ASC 820-10-55-3A; 820-10-55-38; 820-10-55-30 (3A~3F) (A57.1 describes l\/larket Approach, Cost Approach,
income Approach)
This model was the basis for the cash flows and used for the market based approach which is in ASC 820 GAAP which is
further explained in Ernst & Young report (in discovery). The basis is the use of EBlTDA as base to apply a market or peer
multiple to assess the value of the business and from there to back into a value for securities or for the position held. Not
including this model from the independent advisor that was put in place by lenders and built these intricate and expansive
models deeply prejudiced the Petitioner during trial. (Part of model is in some of the exhibits attached and the actual models
were in visium V\/ork files which were either in discovery or not produced to Petitioner in discovery and Creizman failed to
subpoena at Lumiere's request/l

2. X-Roads Projection i\/iodel

The model identified a run rate of approximately $30 i\/iillion in EBlTDA for ATi schools once they came off of HCl\/l2 and
stabilized (A53.1) This was the basis that lender's were contributing additional loans to ATi via a new priming facility because
there was a sincere belief that the company would be stabilized and retain significant value which went into the values the
Visium used There was no liquidity to the loans and no visibility from Petitioner's perspective lt was not his portfolio, he did
not have access to Markit and

C. Defense Counsel Creizman Failed to Establish Proof of Petitioner's Good Faith Belief in the Prices and Values using BC
Partners Lender's Call Transcripts and Pitchbook Proposai to Creditors

1. During the lender call in 2011, right after the TWC placed ATi on probabation, ATi and BC partners hosted a Lender call
identifying the issues as surmountable and that the impact to values and EB|TDA was anticipated to be minimal. (Evidence in
discovery or in notes in Files at Visium or available from conference call notes which may or may not have been provided in
discovery)

2. BC Parners had put together a pitchbook which he sent to select Lenders in ATi making a pitch to agree to resolve the
temporary issues with TWC and ACCSB and DOE by agreeing to cut some of the debt in the mezzanine tranche in return for
equity in the business lt identified scenarios which were reasonable in terms of recoveries for the various tranches which
showed very high recoveries for all of them. As a result of not placing this pitchbook into evidence Petitioner Lumiere's Good
faith defense was quashed This would have shown his good faith and as a result the jury would have seen that the issues are
complex and not simple as the government relied on to win their case The values were there and substantiated in this
pitchbook. (Evidence either in discovery or in Visium Work files that were never produced to Petitioner in discovery and
Creizman never subpoenaed)

D. Defense Counsel Creizman Failed to Establish Proof that Credit Fund Portfolio l\/lanager Plaford Agreed with Credit Analyst
Ameesh Shah's Analysis of C-l\/led Position through recordings

in a recording in discovery which was not introduced into evidence by either Creizman or the Government Plaford is insistant
on the value of C-Med when discussing with Lumiere and Ameesh Shah. l-ie clearly states that is the correct value as these
are not the same securities This recording would have gone to impeach Plaford which Creizman incompetently failed to do.
(recording in discovery)

E. Defense Counsel Creizman Failed to Establish Good Faith in Brook Broker Call

Evidence of discussions with brokers about the differences between CMED Directing class holders and discussions about new
issue (Which implies par or 100 value at issue price) are available in discovery, yet Creizman never mentioned them to
challenge the government's assertions that Lumiere did not educate or share his research With the brokers Additionaily
Vandersnow does not state that Lumiere did not discuss his research with him, but simply states that he did not recall. Yet the
government states that Vandersnow said that he did not discuss the research which was a misstatement There are very few
recorded conversations with brokers and the fact that in these calls their is a discussion or identification of differences in
securities shows that the brokers were educated in these and were not simply and blindly spitting back quotes with no
knowledge of the issues Creizman's failure in presenting these deeply prejudiced the Petitioner.

F. Defense Counsel Creizman Failed to Establish Evidence in Support of Petitioner's Analysis on Nebraska Book Position

1. Disciosure Statement
This disclosure statement had an analytical section as ali Disciosure statements have that give an investment bank or advisors

'.f~)` iCl

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 264 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV~C-A

independent expectation for value and recoveries in this the numbers the analysis showed a value that Petitioner Lumiere
discussed with Plaford demonstrating the good faith. Without showing this evidence the court was not presented with all the
analytical basis and information that were data points that Plaford used in setting the prices (Evidence is either in discovery or
in Visium Work files that the government did not send to Petitioner which Petitioner Lumiere asked Creizman to subpoena but
he failed to do so.)

2. Nebraska Book Pitchbook

investment bank had put together a pitchbook for the refinancing of Nebraska book and vouching for its value ( This evidence
is either in discovery or was in work files at Visium which was not produced by the government or Visium but which Petitioner
asked his attorney to subpoena)

il ,`» 9

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 265 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00801 [Vlll.F Pt2] Good Faith Defense
DATE: 10/01/2018 08:43:24 Ai\/l

G. Defense Counsel Creizman Failed to Show Good Faith by Arguing that the Phii Broeniman Recording was Proof that
Lumiere was Looking to Leak his Concerns about Plaford's Valuation to the SEC

Government stated that Lumiere told Broeniman that he wanted him to keep the issue about the way Visium valued its portfolio
quiet This was taken purposely and literally taken out of context and had the opposite meaning to what the government stated
which is evident in the fact that the government cut out the following portion: "l think the SEC is just going to hear about

it" (Evidence in Discovery which Petitioner does not have access to due to current circumstances) indicating that Lumiere was
planning on telling the SEC about the issue so that they could investigate The follow on discussion shows the good faith and
integrity of Petitioner Lumiere and that he was angry at what he had learned and would not let it go unpunished The rest of the
discussion is where Phii and Lumiere say that Visium is going to get what's corning to them,

The context of the conversation on April 14th, 2013 is in the context of Lumiere resigning from Visium and asking his former
colleague how he went about resigning and what the process was like Lumiere notifies Jake Gottiieb 2 days later of his
intention to leave Visium and wanting to be given severance and any type of settlement that would be available to him. (See
emaii David Keily on Resigning A107, A108, A109, A110, A111, A112, A113, A114, A115, A116)

Yet the government introduced this recording with no witness to cross on this which was another problem Additionaily on
direct examination of Plaford, the government introduces this and the date of April 14th and asked Plaford if l was still at Visium
at the time Creizman on cross does not even mention the context of the conversation or that Lumiere had hired an attorney
the following day and announced to Gott|ieb his intention to leave just 2 days later or that Lumiere had been out of the office for
most of 2013 recovering from surgeries The government's manipulation in the use of this tape and cutting it short without
being able to confront witness Broenniman was plain error and violated Lumiere's 5th amendment right to due process A
competent attorney would have forced the introduction of the continuation of the statement and the context and mentioned that
on this date lumiere was at horne recovering from surgeries and it was just prior to his announcing his desire to leave Visium.
Defense Counsel failed to mention any of this or present any argument of the facts which was a tremendous detriment to
Petitioner Lumiere's defense

§i~a\ l

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 266 of 272

TRULlNCS 77805054 ~ LUM|ERE, STEFAN - Unlt: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumierel Richard
SUBJECT: SL00900 [lX.(1-32)] Framed

DATE: 10/01/2018 08:44:38 AM

lX. The Preponderance of the Evidence Shows that the Petitioner was Framed by Visium with the Aid of Defense Counsel
Creizman,

1. Creizman entered into a secret Common interest Agreement without Lumiere's permission with Paul Weiss's Roberto Finzi
who was Jake Gottiieb‘s personal Criminal attorney and sent him a hard drive just when Lumiere was firing him, then denied
doing so. (A62, A68)

2. Creizman entered into a secret Joint Defense Agreement with Visium's Counsel Seward and Klssel, Rita Glavin without
defendant's permission (A65)

3. Jake Gottiieb was involved with witness tampering by hired law firm lviozillo to represent all of its employees who according
to Defense Counsel stated that if Defense called subpoeanad any witnesses from Visium, they would plead the 5th
amendment There were many witnesses that defense counsel could have called to testify to Lumiere's Good Faith by
introducing supported valuations by the valuation committee and testified that Lumiere was not a control person or portfolio
manager in the Visium Credit Fund and was listed as an analyst but really only helped out when needed in the years 2011 until
he leftl Creizman never attempted to call any of these witnesses directly to request their help in defending Lumiere Creizman
could have sought immunity for witnesses in return for providing testimony. This blatant witness tampering was a violation of
Petitioner Lumiere's 5th amendment rights (Emai|s; A65.1)

4. Visium had originally only agreed to advance Petitioner Lumiere with only 325,000 as part of indemnification agreement
before Lumiere was arrested in a complaint This would only be advanced if Lumiere agreed to a $100,000 cap with Lumiere
matching dollar for dollar. This amount is grossly inadequate in light of the complexity of the case and the legal fees charged by
law firms for a proper defense Lumiere had met several law firms but they ali indicated that a defense would cost greater than
$3 million dollars After this Lumiere refused to sign this and the inadequate amount offered was a clear indication that he was
being scapegoated. Lumiere interviewed several firms and came to a capped contract with Creizman who claimed that he
understood complex securities which turned out to be false After Lumiere was arrested, Visium Counsel from Seward & Kissel
approached Creizman to tell him that "they really wanted to help Lumiere and indemnify him". They claimed that they did not
know if Lumiere was cooperating with the government but that now that it was clear that he was not they were very interested
in providing indemnification to Lumiere When Creizman reported this to Lumiere, he was excited and stated: "this is very good
for me as l am going to make a lot more money oh, it‘s good for you too, but it's really good for me". Lumiere was suspicious of
this and rejected this offer and instructed Creizman not to speak with any representatives of Vlsium. Creizman however
ignored Lumiere's instruction and did speak to Seward & Klssel again about indemnification Lumiere then decided that it was
obvious Creizman was more interested in making money from Visium than in defending him, so he interviewed several other
law firms that all wanted $3 million retainer which was beyond Lumiere‘s means Lumiere after meeting with Kobre and Kim,
heard an argument from them that they would not be twisted in their defense and they would do serious work on the case
analyzing all the data which was necessary for this complex case. Lumiere told Kobre & Kim to call Visium who had offered
indemnification but more confident that his defense would not be sacrificed with Kobre & Kim as it was likely to be with
Creizman as apparent by Creizman's interaction with Visium and refusal to follow instructions from Lumiere (A63, Emails from
Law firm that Lumiere hired to go after Visium insurance for defense: Not available due to Petitioner's current circumstances)

5. Gottiieb move Lumiere to No 2 position on Credit Fund org chart from historically being at the bottom of the Org Chart as
they know Lumiere is preparing to leave in 2012 as per discussions with sister Aiexandra and her Attorney Bes|ow that tell
Lumiere that Gott|ieb is going to frame Lumiere and make sure he never works again As this is happening Lumiere is
gathering proof of his work at Visium to counter any slander attacks by Gottiieb. (A5 P5 compared to A6 P4, A7 Pi, A5 p3, A8
P1, A2 P3, A4 p3)

6. Deposition with Aiexandra Gottiieb and Jake Gottiieb where Aiexandra states that Jake had threatened Lumiere that he
would make sure that Lumiere never worked on Wail Street again (Appendix in Court filings: Not available due to Petitioner's
current circumstances)

7. Attorney Beslow ends up in conflict with client Aiex Gottiieb whereby Jake hires Beslow to attend Biotech conferences for
payments( information from Petitioner's sister which she uncovered Not available due to Petitioner‘s current circumstances)

ll illi~

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 267 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

___________________________________________________________________________________________________________

8. After trial, Lumiere contacted Creizman to discuss Rule 33 which Creizman stated he was unavailable to discuss until
Wednesday of the following week. The day after trial, a reporter came to Aiexandra Gottiieb‘s apartment to meet with Lumiere.
Right after the reporter left Creizman franticaily calls Aiexandra Gottiieb multiple times and then Petitioner Lumiere and states
that Lumiere better not speak with any reporters as that would be very unwise (Not available due to Petitioner's current
circumstances)

9. Jake Gottiieb handwritten notes that indicate his strategy for framing Petitioner Lumiere, including
-Creizman will just go through the motions
-Don't indemnify Lumiere with law firm Kobre and Kim because they will not be "friendly to the flrm"
-Benefits to Framing Stefan
-Notes for Creizman: "Pretend your his friend and then fuck him over in the end"
-Benefits to ringfencing incident to Credit Team Lumiere and Plaford: can claim failure to supervise
-is Stefan a friend or foe?
-Find someone in politics to help Jake
-Donation to Democratic Party
~Stefan believed in the values he is in trouble just because he is Jake's brother in law_ (Not available due to Petitioner's
current circumstances)

10. Jake Gottiieb‘s refusal to indemnify Lumiere and advance legal payments to Lumiere for a defense unless Lumiere agreed
to an interview with Visium counsels and when Lumiere refused at the instruction of Counsel, they offered Lumiere
indemnification advancement only if Lumiere signed an affidavit that Jacob Gott|ieb was not involved in any of the allegations
(Not available due to Petitioner's current circumstances)

11. After Lumiere agreed to be indemnified Gottiieb still held up finalizing indemnification and payments until just prior to trial
so that Lumiere had no choice in switching or adding counsel and unable to prepare for trial. (Final indemnification letter dated
Nov1,2016:A64)

12, Creizman not pursuing cooperation agreement for reduced charge at instruction of Lumiere even though Prosecutor offered
Lumiere a plea of lvlisprision of Feiony for helping to cooperate against Gottiieb and Ku. (A69 P1~9)

13. Creizman telling Petitioner Lumiere's Sister to come to trial after she said she wanted to testify as a witness for her brother
having knowledge of Visium operations and Lumiere's role at Visium. Creizman did not prepare her to testify and did not warn
her that by coming to trial, she would be prohibited from being a witness She passed a note to Creizman when Judge Rakoff
alerted the court to this rule, which was noticed by the court yet Creizman did nothing to request a moment to notify the court
that Aiexandra Gottiieb was a witness making it appear that it was too late for her to be a witness at that point. (Note that was
passed to Creizman at beginning of triai: tr.)

14. Creizman not preparing Petitioner Lumiere to testify after Lumiere pleaded with him to prepare him to prepare him for "all
options". (A102)

15. Creizman not calling any witnesses from Visium or from the various restructuring advisors and various funds that served on
the Creditor committees alongside Visium (A98)

16. Creizman not subpoeana materials emaiis work product files from Visium. (Emails exist with request from Lumiere to
Creizman, but not available due to Petitioner's current circumstances)

17. Creizman did not work on the prices or numbers that the government used. Creizman claimed that he learned from Seward
and Klssel that Visium did an audit and all the numbers used for valuations were in line with fair value and that the Government
recognized that they made an error and that the case would not be about values and valuation of positions therefore there was

no need to hire an accounting firm to analyze the data.

18. Creizman waiting until the last minute to serve Plaford with subpoeana for Claravant which Lumiere believed would contain
information of Jake Gottiieb‘s and Friends of Gottiieb‘s involvement He then did not follow through with requesting service until
after trial had begun guaranteeing that it would not be fulfilled adequately (This is in the transcript where Judge Admonishes
Creizman for not serving subpoena to government and as a result does not get the information that Lumiere requested with list
of investors and clients of Claravant to show that Gottiieb was invoived)

19. Creizman refusal to put into evidence any of the documents that substantiated the valuations that Visium Credit Funds used
that Lumiere persistently asked him to including Valuation Research Company (VRC) reports Valuation Committee notes on

2183-

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 268 of 272

TRULlNCS 77805054 - LUMiERE, STEFAN - Unlt: OTV-C-A

the securities that the government alleged were misvaiued such as ATi and Cl\/lED, Restructuring advisor documents on
Nebraska Book Company and documents on Sevan l\/larine and other models in support of the valuations Email about
investment in ATi from Valuation Committee and Accounting to investor l\/lSAlP that explained and substantiated the valuation
used by Visium Credit Funds at $25 million and increased it from after Petitioner Lumiere left the firm noting that the old
securities were used as shell securities to value their holdings while they awaited the new securities to be issued (A26.1, a26.2,
Jake Gottiieb emaiis on ATi and Ci\/lED: A26.1, A26.2, A27.3, A27.4, A27i6, A27.7, A27.8; VRC Reports: A25, A26, A27, A28,
A29, A30; Valuation Committee Notes; A33, A34; ATi restructuring documents Nebraska Book A was on this email)

112 ‘-l

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 269 of 272

TRULlNCS 77805054 - LUMiERE, STEFAN ~ Unlt: OTV-C-A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00901 [lX] Framed-Continued

DATE: 10/01/2018 08:46:34 Al\/l

20. Creizman cancelled expert witness without notifying defendant and just before he was scheduled to testify claiming that the
Government's case was too weak therefore he would not be needed (Affidavit from Tawil expected but not available at the
moment due to Petioner's current circumstances)

21. There is clear evidence that Plaford placed the trade order by his own admission of his in office discussion with Ameesh
Shah, which Lumiere was not present for. There is supporting evidence that the trade was not out of context of market given
the information corning out at the time and the stock price movement but if it was outside of context and Creizman cancelling
expert witness without notifying defendant and before he was scheduled to testify

22. Creizman called no witnesses from Visium claiming that Visium hired lviozillo to represent anyone we would potentially call
as a witness and they would be instructed to plead the fifth. Creizman did not make any attempt to call them separately or to
seek immunity for other witnesses in return for testimony. He additionally did not call any of the restructuring advisors and other
steering committee members that Lumiere asked him to call as witnesses (Email to creizman requesting that he call witnesses
and creizman notes With list of witnesses.)

23. Petitioner Lumiere was the person that placed the order, why would Plaford ask Lumiere to do something that he was fully
capable of doing himself while Lumiere was on vacation, unless he was taking advantage of the fact that Lumiere was on
vacation and therefore not following the trades and quotes

241 Plaford says it is going to be a problem if Lumiere is unavailable to get quotes while he is on vacation unless he is using
Lumiere to do something and lying to him about purpose (Email in Discovery and not available due to Petitioner's current
circumstances)

25. Gottiieb had Creizman as No 1 contact saved on his cell phone
25. Lumiere filed cease and desist order against Gottiieb (A105 P1-2)

26. Government Clawed-Back Documents Claiming that Visium Was Assertlng Priviiege:

Prosecutor's contacted Creizman to tell him that Visium was asserting privilege on 4 documents that they had sent over in
discovery Creizman received a note from prosecutors that the contents of the documents could bear on the innocence or guilt
of Lumiere. Creizman stated that he would review the documents to see what they were but he never let Lumiere know what it
was After trial, Lumiere came across the files that he was reviewing when he received the some of the discovery back, and
saw the documents 2 of the documents referred to independent audits that were done at Visium around the time of the Thorell
complaint to compliance One document was an opinion by an auditor that reviewed the valuations and recommended "no
action". The second document was also an opinion by an independent auditor that reviewed the trades in the Credit
Opportunities Funds and also saw nothing out of the ordinary and recommended a "no action". Neither one of these
documents were privileged as they were written by auditors not lawyers Secondly the fact that a formal audit was done and
found that Thorell's allegations were unfounded as to trades and valuations would have demonstrated to the court and the jury
that the accusations were wrong and would have solidified a not guilty verdict for l_umiere. The hiding of these documents and
the full reports constitute a Brady violation by the government

233 `::`~'»/

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 270 of 272

TRUL|NCS 77805054 ~ LUM|ERE, STEFAN - Unit: OTV-C~A

FROl\/l: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL00902 [lX] Framed Conciusion in transcript
DATE: 10/01/2018 08:47:00 AM

There is further evidence of a conspiracy forming not in mispricing securities but in framing Mr. Lumiere The conspiracy
begins with Jacob Gottiieb and consists of Steven Ku, Keily and then Plaford and Thorell who all had motives to make it appear
that Lumiere was the rlngleader, which is so farfetched in light of the preponderance of the evidence on and off the record that
it sounds completely ridiculous when taking the time to put it together.

Gottiieb involvement First, Plaford on direct admits that Gottiieb pressured him to keep assets at Level 2 on cross:
Q. And we'll talk about that time frame in a minute Did you feel any pressure to classify assets as Level 2?
A. l did.

Q. What was the source of the presurre?

A. Jake Gottiieb

Q. What did he say to you?

A. Try to price everything at Level 2, if you can

Q. Did you have an understanding of why?

A. Because as i said it was important for investors not to have Level 3 assets if possible

Q. Did you and the defendant discuss the need to keep assets at Level 2?

A. VVe did ( TR. P 704 l_n 5-17)

Q. VVhat was Mr. Gottiieb‘s reaction when you said you consulted with a lawyer?

A. He, from the body language that l read seemed very stressed and concerned once l mentioned that l had an
attorney And l don't know that he verbaiized much to convey those concerns but it was very transparent in terms of
his physical body nature (Tr P 375 Ln 21-25 to P 376 Ln 1-11)

Steven Ku involvement Plaford on direct admits that Ku told him to get Thorell to send the prices that
Plaford came up with instead of sending them directly from himself as he had been doing:

Q. At some point did you, yourself, stop sending prices to operations?

A. Yes

Q. And why was that?

A. Steve Ku asked me to have Jason Thorell send them instead

Q. Do you remember what he said to you?

A. He said it just looks better if the prices aren't coming directly from the portfolio manager.

Q. What did you understand Mr. Ku to mean by that?

A. That if a third party was looking at the process the portfolio manager should not have that much influence over
the pricing process in general.

Q. Did you then instruct Jason Thorell, the trader, to send the prices to operations?

A. l did

Q. Did he follow your instructions?

A. He did (Tr. P 677 in 16-25 to P 678 in 1-7)

Steven Ku lnvoivement: Based on Thorell's statements to Lumiere, Ku states that firm does not override and does not
use NAV to calculate prices which runs contrary to what Plaford had told Lumiere and what Lumiere understood to be
Visium's policies for certain investments

Q. in the first line you say: He said the valuation committee determines the prices?

A. Yes

Q. And who is “he" here?

A. l was referring to Steve Ku

Q. And you go on to say: Every--VVe've never had any overrides--he said this to my face What did you understand
that to mean when you said that Ku said we've never had any overrides’?

A. He's refuting that overrides exist

Q. Was that what you believed’?

A. No.

Q. And then the defendant says: What do you mean no pricing overrides? With a question mark, Do you see that?

A. Yes.

Q. What did you understand the defendant to mean there?

‘_;i 2 c

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 271 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN - Unit: OTV-C~A

A. l-ie seemed to be as confused as l was. in other words in disbelief that Steve Ku was making the assertion that

there were no pricing overrides

Q. And then you say: What do you think he's sending me that spreadsheet for? Who is the "he" there he's sending
me the spreadsheet for?

A. That's Chris Plaford

Q. And that's the overriding spreadsheet you're talking about?

A. Yes

Q. And then you say: So he goes it's never going to NAV. Who is the "he" there

A. The "he" is Steve Ku. (Tr. P 394 Ln 15-25 to P 395 Ln 1-18)

Plaford & Thorell involvement Thorell on direct states:
Q. ln the middle of2011, did there come a time when you spoke to l\/ir. Plaford in his office?

A. Yes...
Q. Was anyone else present for this meeting’?

A. No...

Q. What did l\/ir. Plaford say to you during this meeting’?
A. ...he had just come out of some meeting that had to do with the pricing process and making some changes to it...

And he concluded the meeting with "Do not tell anyone else in the firm about this conversation."

Lumiere's is not knowingly involved:
On Cross Thorell admits that he did not tell Lumiere about itt
Q. And June 2011, you leave his office Do you tell anyone about it?

A. No.
Q. Do you tell l\/ir. Lumiere about it?
A. No. (Tr P. 417 Ln 24-25 to P 418 Ln1-3)

2 s ~r

 

Case 1:16-cr-OO483-.]SR Document 122 Filed 10/05/18 Page 272 of 272

TRUL|NCS 77805054 - LUM|ERE, STEFAN ~ Unit: OTV-C-A

FROM: 77805054

TO: Bardon, Olga; Lumiere, Justin; Lumiere, Richard
SUBJECT: SL01000 [X] Penalties Argument new
DATE: 10/01/2018 09:11:25 Al\/l

X) The court placed on Lumiere $1 million in penalties which Lumiere believes to be wrong because Lumiere is insistent on his
innocence but also excessive given that Lumiere did not make or intend to make a single penny from any proceeds derived
from any alleged fraud As a result of Honeycutt which sentencing counsel brought to the attention of the court a person
cannot be subject to forfeiture for funds he did not control or have in his possession and did not receive This is the case with
Lumiere as he received zero bonus for any of the years in which the alleged fraud occurred

Additionaily the court was extremely clear that it would assume a zero loss when sentencing Lumiere because Judge Rakoff‘s
belief that in a financial crime at a bank or fund, the amount of money can distort the true actions of the defendant The same
concept may apply to restitution as Lumiere was not a control person in the Credit Funds did not receive compensation from
the Credit Funds during the years in question and no actual losses were able to be proved by the government therefore it was
decided that Lumiere would not be held liable to this Additionaily there were no losses proved or likely as a result of any of
Visium's accounting decisions As per the government's own admission their initial numbers were flawed as they did not
include monies paid back to credit investors The alleged losses also did not include existing positions which remained on the
books at Visium which continued to be valued using third party valuation models in complete contradiction to the Government's
claims Recaii that Visium's positions had different economics from the securities that were quoted from pricing sources that
the government falsely and erroneously claimed were dependable These were not the same securities and therefore the
impression left by Jindra's exhibits did not represent the value of Visium's positions which used ASC 820 l\/iarket based
approach in valuing and continued to do well after Lumiere left Visium. this approach was also substantiated by the evidence
and models included in the appendix and referenced in this brief. These values were valued by outside parties and by the
Visium Valuation Committee as seen in the exhibits included Visium continued to use these approaches even now. As a
result it is obvious that the Government inflated the values of losses in presenting its analysis to the jury and to the Court.

The Government's was unable to prove any losses to investors and as a result of their analytical errors no restitution was due
Also as result of Petitioner Lumiere not being paid a single penny from any of the alleged conduct during the alleged years the
forfeiture was also invalidated as per Honeycutt which the government claims that Visium inflated their values which then
without the forfeiture or restitution provision sought to find another way to penalize Lumiere besides 18 months in prison The
court asked the government what the maximum penalty was for a securities fraud violation, to which the government responded
up to $5 million With that, the Court set a court penalty of $1 million on Lumiere which Lumiere believes is excessive given
Lumiere's position in the credit fund (analyst not portfolio manager) and the fact that he had no control over any of the pricing of
the fund Lumiere has been penalized for following a basic function of requesting quotes which was done at the behest of his
Supervisor Plaford and which process and procedure was approved by Visium Funds Founder, Jake Gottiieb and Steven Ku.

Lumiere recognizes the power of the court to set penalties and punishment and that even though he insists on his innocence
and his trial was flawed for the many reasons stated in this appeal, the amount of $1 million for a court penalty appears extreme
and will severely handicap Lumiere for the foreseeable future as he fights to overturn his conviction Petioner Lumiere
recognizes that he faces an uphill battle in this respect as the court has viewed inferences in the light most favorable to the
government but Lumiere believes in his innocence and that he was prejudiced by an overzealous prosecutor on a witch hunt
who would not stop at the truth in order to convict Lumiere for not cooperating and ruining their chances at getting their prize:
Jacob Gottiieb. (See Creizman iV|emorandum of Government meeting with Creizman on September 8, 2016)

Lumiere requests that given the punishment already endured by him and his family the pain the suffering the loss of income
and opportunity the loss of life savings to pay for defending himself, and his imprisonment away from family and friends that
the court would see fit to nullify the penalty of $1 million and to make any financial penalties deemed paid by the $300
assessment which Lumiere believes is the standard court penalty amount which he has already paid. Additionaily Lumiere
request that the 3 years of supervised release be reduced to 1 year given his 18 month sentence and the obvious
misstatements of losses that he believes took some part in the Court's decision in penalizing Lumiere to the term of
imprisonment the supervised release and the fine imposed

